Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 1 of 244




                       EXHIBIT B

       FEBRUARY 9, 2021 HEARING TRANSCRIPT
      Case 21-50263-JTD   Doc 34-2   Filed 03/19/21    Page 2 of 244

                                                                       Page 1

1       UNITED STATES BANKRUPTCY COURT

2       DISTRICT OF DELAWARE

3

4       In re:                                 :

5                                              :      Chapter 11

6       WARDMAN HOTEL OWNER, L.L.C.            :      Case No. 21-10023 (JTD)

7                   Debtors.                   :

8       ______________________________:

9

10                                     United States Bankruptcy Court

11                                     824 North Market Street

12                                     Wilmington, Delaware

13                                     February 9, 2021

14                                     10:01 a.m. - 11:31 a.m.

15

16

17

18

19

20

21      B E F O R E :

22      HON JOHN T. DORSEY

23      U.S. BANKRUPTCY JUDGE

24

25      ECRO OPERATOR:     JASON SPENCER

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
      Case 21-50263-JTD    Doc 34-2   Filed 03/19/21    Page 3 of 244

                                                                        Page 2

1       HEARING re Doc #5 Motion of the Debtor for Entry of Interim

2       and Final Orders (I) Authorizing Debtor to Obtain

3       Postpetition Secured Financing, (II) Granting Liens and

4       Providing Superpriority Administrative Expense Claims, (III)

5       Granting Adequate Protection to Prepetition Secured Party,

6       (IV) Modifying the Automatic Stay, (V) Scheduling a Final

7       Hearing, and (VI) Granting Related Relief

8

9       HEARING re Doc #6 Debtor’s Motion Seeking Entry of an Order

10      Rejecting Hotel Management Agreement, Effective as of the

11      Petition Date

12

13      HEARING re Doc #62 Marriott Hotel Services, Inc.’s Motion

14      for the Authority to Exercise Rights of Recoupment or, in

15      the Alternative, Relief From Automatic Stay to Exercise

16      Rights to Setoff

17

18      HEARING re Doc #59 Marriott Hotel Services, Inc.’s Motion to

19      Transfer Venue to the Bankruptcy Court for the District of

20      Columbia

21

22

23

24

25      Transcribed by:     Sonya Ledanski Hyde

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
      Case 21-50263-JTD   Doc 34-2   Filed 03/19/21    Page 4 of 244

                                                                       Page 3

1       A P P E A R A N C E S :

2

3       PACHULSKI STANG ZIEHL & JONES LLP

4              Attorneys for the Debtors

5

6       BY:    LAURA DAVIS JONES (TELEPHONICALLY)

7              MAXIM B. LITVAK (TELEPHONICALLY)

8

9       MORRIS, NICHOLS, ARSHT & TUNNEL LLP

10             Attorneys for Marriott Hotel Services Inc.

11

12      BY:    CURTIS S. MILLER (TELEPHONICALLY)

13

14      ALSTON & BIRD

15             Attorneys for Pacific Life Insurance Company

16

17      BY:    DAVID WENDER (TELEPHONICALLY)

18

19      TELEPHONIC WITNESS(ES):

20      JAMES D. DECKER

21

22

23

24

25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
      Case 21-50263-JTD   Doc 34-2   Filed 03/19/21    Page 5 of 244

                                                                       Page 4

1       ALSO PRESENT TELEPHONICALLY:

2

3       DAVID M. BERTENTHAL

4       BHAVANA BOGGS

5       TIMOTHY P. CAIRNS

6       LINDA CASEY

7       COLIN DAVIDSON

8       LAURA DAVIS

9       MICHAEL DRISCOLL

10      BENJAMIN GILBERT

11      LARRY HALPERIN

12      LAURA HANEY

13      LINDSAY HARRISON

14      RICHARD JING

15      ORI KATZ

16      DAVID MANDERSCHEID

17      MICHAEL MARTINEZ

18      ERIC MOATS

19      BRYAN MOHLER

20      FIRST NAME

21      JENNIFER NASSIRI

22      DOMENIC PACITTI

23      JOHN PAULSEN

24      PATRICK POTTER

25      LAUREL RAYMOND

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
      Case 21-50263-JTD   Doc 34-2   Filed 03/19/21    Page 6 of 244

                                                                       Page 5

1       ITAI RAZ

2       RICHARD RILEY

3       JOSHUA ROSENTHAL

4       TODD SOLOWAY

5       WENDY SPIRO

6       GRANT STEIN

7       JESSICA STEINHAGEN

8       ALEX TREPP

9       DEVKI VIRK

10      JOHN WALDECK

11      GEOFFREY WILLIAMS

12      BECKY YERAK

13

14

15

16

17

18

19

20

21

22

23

24

25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
      Case 21-50263-JTD   Doc 34-2    Filed 03/19/21     Page 7 of 244

                                                                            Page 6

1                                P R O C E E D I N G S

2                   THE COURT:     Good morning.       Can everyone hear me

3       okay?   Yes.   Okay.     It's Judge Dorsey we're --

4                   MS. DAVIS JONES:      Yes, Judge.

5                   THE COURT:     -- on the record in Wardman Hotel

6       Owner, LLC, Case No. 21-10023.          I will go ahead, turn it

7       over to Debtor's counsel to run the agenda.

8                   MS. DAVIS JONES:      Thank you, Your Honor.           Good

9       morning.    Laura Davis Jones of Pachulski, Stang, Ziehl, and

10      Jones on behalf of Wardman Hotel Owner, LLC.                Your Honor, we

11      have before you a third amended agenda.                Hopefully that has

12      made it to Your Honor's attention.            The good news of the

13      amendment is that the issues are narrowing down.

14                  Your Honor, indeed, after we have submitted now

15      two more certifications of counsel, there's only one matter

16      remaining on the agenda to go forward.                Specifically, Your

17      Honor, from looking at the third amended agenda, Matters 1

18      through 7, the Court has signed orders on those.                 Thank you

19      so much.    Matter 8, our DIP financing.              Your Honor, we did

20      submit, albeit late yesterday, a certification of counsel

21      showing a resolution of that issue.            Also, Your Honor, we

22      have a certification of counsel with respect to the

23      rejection of the HMA contract.          That's No. 9.

24                  Number 11 on the agenda, Your Honor, the parties

25      agreed to adjourn.       Marriott reached out to us with respect

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                        516-608-2400
      Case 21-50263-JTD   Doc 34-2   Filed 03/19/21     Page 8 of 244

                                                                        Page 7

1       to adjourning that, which we have agreed to.             So that matter

2       leaves us with Matter No. 10, Your Honor, which is the

3       Marriott motion to change venue.

4                   THE COURT:    All right.      I did see the COC for the

5       DIP financing and the rejection of the HMA right before the

6       hearing.    I reviewed those.      Unless anybody wants to be

7       heard, I'm prepared to enter those orders.             Does anyone wish

8       to be heard on those two?

9                   MR. MILLER:    Your Honor, Curtis Miller of Morris

10      Nichols on behalf of Marriott.         If I could be heard briefly?

11                  THE COURT:    Go ahead.

12                  MR. MILLER:    My comment is actually not with

13      respect to either of those.        I don't have comments -- well,

14      actually, I do have one comment with respect to the DIP

15      order, but first, as with respect to Docket Item 11 which is

16      Marriott's motion to exercise rights of recoupment or in the

17      alternate, relief from the automatic stay.             Your Honor, I

18      did reach out to Mr. Cavello before this hearing to advise

19      the Court that the parties had agreed to adjourn that.             I

20      just wanted to raise a housekeeping issue, that because that

21      at least at this point would likely be an evidentiary

22      hearing, I didn't know if Your Honor wanted us to reach back

23      out to chambers to ask for that hearing date because it's

24      likely going to be longer than an hour, or if we should just

25      set it for the next omnibus hearing or, you know, if

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
      Case 21-50263-JTD    Doc 34-2   Filed 03/19/21     Page 9 of 244

                                                                         Page 8

1       (indiscernible) but --

2                    THE COURT:    When is our next omnibus hearing in

3       this case?

4                    MR. MILLER:    I would have to defer to Ms. Jones

5       about that.

6                    MS. DAVIS JONES:      I knew that would happen, Judge.

7       I apologize.     I do not have that omnibus date in front of

8       me, Your Honor.     It is approximately a month out, though.

9       We had told Mr. Miller prior to this hearing that we would

10      coordinate among the parties to come up with what we thought

11      would make sense as a date and then visit with your

12      chambers, if that would work, Your Honor.

13                   THE COURT:    Yeah, let's do that.         I'm not sure.

14      I'm just going to see if I have anything else scheduled so

15      far on that date and we could just set it for that date and

16      extend the time, but I can't find it on my calendar right

17      now either, so yeah, just reach out to chambers and if that

18      omnibus date works and there's -- oh, here.              No, that's not

19      it.     If there's time during that omnibus day, we can hear it

20      then.     If not, we'll set a different date.

21                   MS. DAVIS JONES:      That's fine, Your Honor.       Thank

22      you so much.

23                   THE COURT:    Okay.

24                   MR. MILLER:    And Your Honor, with respect to the

25      DIP motion, I know Your Honor said that you had reviewed

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 10 of 244

                                                                       Page 9

1       that revised form of order and obviously we did our best to

2       resolve and not bring as many issues as we -- bring as few

3       issues as we needed to before Your Honor, and the DIP as

4       revised by the Debtor did resolve the most important issues

5       to us with -- that existed in the DIP financing and the most

6       important of which was that the order didn't affect claims

7       Marriott has against Pacific Life under the subordination

8       and non-disturbance agreement between Marriott and Pacific

9       Life, and that's set forth and expressly preserved in the

10      DIP order.

11                   And the way that the order's set up, is as you

12      would traditionally see it, Your Honor, that there is a

13      challenge period and if Marriott discovers that there are

14      additional claims that it wants to bring against

15      (indiscernible) member or Pac Life, it'll seek to do so in

16      accordance with Paragraph 27 of that order, and that's a

17      procedure we agreed to, Your Honor, so we did want to just

18      mention that we were able to ultimately resolve the issues

19      with the releases, and we expect and I've discussed with

20      Debtor's counsel we will be asking for documents to be able

21      to do that investigation.

22                   We would anticipate getting cooperation from both

23      the Debtors and Pacific Life, and if not, Your Honor, we'll

24      be back before Your Honor in short order.           But that was the

25      only comment I had about the order, Your Honor.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 11 of 244

                                                                        Page 10

1                   THE COURT:    Okay.    Thank you.        Just to -- for

2       everyone's reference, if you do have discovery issues, I

3       would prefer that you reach out to chambers for a

4       teleconference or now I guess it would be a Zoom conference,

5       before we start getting into filing motions for protective

6       orders or motions to compel so that we can see if we can

7       resolve those issues before we get into a full briefing

8       schedule.

9                   MR. MILLER:     Understood, Your Honor.

10                  THE COURT:    I also saw I received a binder this

11      morning.    I'm not sure who sent that.

12                  MR. MILLER:     That is my firm, Your Honor.

13                  THE COURT:    Okay.    We do have -- there is a

14      standing order about no hand deliveries to chambers in the

15      COVID era, so please -- and just so everyone know, too, I --

16      one thing that came out of this whole COVID situation is

17      that I will never accept binders again.              I prefer everything

18      electronic, so electronic binders from now on, please.

19                  MR. MILLER:     Understood, Your Honor.         Apologies

20      for that.

21                  THE COURT:    No problem.

22                  MR. MILLER:     I think that leaves just the transfer

23      motion, which is Marriott's motion, so --

24                  MR. WENDER:     Actually, Mr. Miller, do you mind if

25      I interject for just one quick second?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 12 of 244

                                                                        Page 11

1                   THE COURT:    Go ahead.

2                   MR. WENDER:     Yes.   Sorry, Your Honor.        David

3       Wender with Alston and Bird, and I just wanted to -- and I

4       view these as a matter of housekeeping.              One, with respect

5       to the continuation of the stay relief motion, we wanted --

6       although I think it's implicit, I wanted to just confirm

7       that the deadlines that are imposed under the code for

8       holding hearings in the time periods will be extended.                I

9       think that's implicit, but it wasn't said.              I'm just aware

10      of some bad district court precedents, that says if it's not

11      clear, those dates still apply, so I want to make sure the

12      14- and 30-day hearings requirements are extended

13      contemporaneous with the actual hearing on that motion.

14                  THE COURT:    We've already -- the parties already

15      submitted their objection and responses to that motion,

16      right?

17                  MR. WENDER:     That's correct, Your Honor.

18                  THE COURT:    Okay, so I don't think we need to

19      extend it that far out.

20                  MR. WENDER:     No, not for response deadlines.

21      There's an obligation for the Court to hold a hearing and so

22      I just want to confirm that by agreeing to extend it out,

23      the Court's obligation to conduct that hearing is also being

24      extended.    That's all --

25                  THE COURT:    Okay, yes.      Okay.      That's fine.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                         516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21    Page 13 of 244

                                                                            Page 12

1                    MR. WENDER:     Thank you, Your Honor.         And

2       secondary, with respect to discovery, and if Your Honor --

3       we are familiar with your procedures with respect to

4       (indiscernible), we have already produced over, I think,

5       4,000 records, over, I think the number was 45,000 pages,

6       although I don't have my notes directly in front of me.                     We

7       will continue to work.        Most of the documents have been in

8       Marriott's possession since the origination of Pacific Life

9       prepetition loans.

10                   We will continue to work with respect to

11      reasonable requests and we hope not to bother the Court

12      further with that, but we've been here and we've been an

13      open book.     Thank you, Your Honor.

14                   THE COURT:    Thank you, Mr. Wender.          All right.

15      Mr. Miller, the motion to transfer?

16                   MR. MILLER:     Yes, Your Honor.         And I just wanted

17      to quickly note, in the COVID world, because we're not in

18      front of you, I don't see you up on the video.               I don't know

19      if you have the -- we don't need to Your Honor.               I just

20      didn't know if you were able to see stuff if we put it on

21      the screen.

22                   THE COURT:    I am on.     My video is turned on.          I

23      can see myself.

24                   MS. DAVIS JONES:     And I see Your Honor.

25                   MR. MILLER:     I can't see you.         That's odd.    Well,

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                         516-608-2400
     Case 21-50263-JTD    Doc 34-2     Filed 03/19/21    Page 14 of 244

                                                                          Page 13

1       I'm sure you look fabulous this morning, Your Honor.               So let

2       me -- let's try this.        Mr. Moats from my firm has a

3       demonstrative, a presentation we were planning to put up and

4       if we could share or give him administrator rights so he

5       could put that on the screen and hopefully you'll be able to

6       see that.

7                    THE COURT:     Yes.   Go ahead.       We'll give you the

8       rights and you can be -- you'll be able to bring it up.

9                    CLERK:     What's the name of the party that needs

10      the right?

11                   MR. MILLER:     Eric Moats.

12                   THE COURT:     There we go.

13                   MR. MILLER:     Great.     And before I get started with

14      the argument, Your Honor, we did reach out to Debtor's

15      counsel yesterday and I believe we have agreement on four

16      documents that will go into evidence, and they are -- they

17      were in the binder that was sent to chambers and we can

18      follow this up or we could send it right now.               It is an

19      email, in electronic form, but the four documents are pretty

20      simple.

21                   The first one is the Debtor's bankruptcy petition,

22      top 20 creditor list, so that's Docket Item 1.               The second

23      document is Mr. Decker's first day declaration.               That's

24      Docket Item 2.        The third document is the hotel management

25      agreement between Marriott and the Debtor.              That's been

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21    Page 15 of 244

                                                                         Page 14

1       attached to numerous pleadings in this case including the

2       objection to the DIP financing.          And then tab -- the fourth

3       document is a document compiled by the U.S. Courts and it is

4       a website which shows the caseload specifics for the

5       different districts and it shows it for both Washington,

6       D.C. and the District of Delaware, Your Honor.

7                    So if Debtors could confirm that those four

8       documents can come in without objection, I'd appreciate it.

9                    MS. DAVIS JONES:     No objection, Your Honor.

10                   THE COURT: All right, so we will identify those as

11      Marriott Exhibits 1 through 4.

12                   MR. MILLER:     Great.

13                   THE COURT:    They're admitted without objection.

14                   (Marriott Exhibits 1-4 Admitted Into Evidence.)

15                   MR. MILLER:     Thank you, Your Honor.        So Your

16      Honor, and Mr. Moats, if you could go to the next slide

17      please.     So Your Honor, this case is about a Washington,

18      D.C. controversy.     It's about a historic property located in

19      Washington, D.C. where all of the four creditors that were

20      listed by the Debtor on its petition are located in D.C. or

21      in the immediate suburbs.

22                   The Debtor does not and cannot seriously contest

23      that a controversy over the single piece of real estate is

24      not significant to the Washington, D.C. community.               And

25      let's use the Debtor's words to illustrate the importance of

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                        516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21   Page 16 of 244

                                                                       Page 15

1       this property to the local Washington, D.C. community.            Mr.

2       Decker in his first day declaration testified that -- and I

3       have this up on the screen, Your Honor -- that "The hotel

4       has a long and storied history.        It opened in 1918 just days

5       after the end of World War I and in the midst of the Spanish

6       flu pandemic.    Over the last century, the hotel has been

7       home to former Presidents Herbert Hoover, Dwight Eisenhower,

8       and Lyndon Johnson, former U.S. Senators Barry Goldwater and

9       Bob Dole, plus many other politicians and dignitaries."

10                  Mr. Decker continued in his first-day declaration

11      that the hotel is listed on the National Register of

12      Historic Places and is located in a prime location in our

13      nation's capital.    Mr. Moats, if you'd go to the next slide.

14                  Your Honor, the Washington, D.C. interests here.

15      The only asset is a historic piece of D.C.'s real property,

16      as already mentioned.       The hotel's principal place of

17      business is in Washington, D.C.        All unsecured -- all non-

18      insider unsecured creditors are located in Washington, D.C.

19      or the D.C. metropolitan area.        The hotel's hundreds of

20      former employees and their union are located in Washington,

21      D.C.   The hotel's books and records are in Washington, D.C.

22      or in the D.C. metropolitan area.

23                  A hotel redevelopment, which is one of the

24      alternatives the Debtors discussed in this case, would be

25      governed by D.C. real estate law, and the Marriott

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                       516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 17 of 244

                                                                       Page 16

1       management agreement, the HMA that was admitted into

2       evidence, is also governed by D.C. law.             Your Honor, this

3       strong local interest that's present virtually all single

4       real estate asset cases is the reason by bankruptcy courts

5       almost universally transfer those cases to the jurisdiction

6       where the real property is located.           Next slide, Mr. Moats.

7                    We cited a number of these cases in our papers,

8       but two of them I think give the best summary of the

9       position of courts.     In the Midland Associates case, "In

10      virtually every single asset improved real estate

11      partnership case which we have seen, the Court has

12      transferred the bankruptcy to the jurisdiction where the

13      assets are located."

14                   Judge Gross in Rehoboth Hospitality case, and I'll

15      quote him.     "In the context of what is essentially a single

16      asset case, the location of the loan improved real estate

17      asset is of particular concern to the Court, especially in

18      the event of potential liquidation and the case is better

19      administered by a Court in the district in which is it

20      located."     Next slide, Mr. Moats.

21                   Contrary to what the Debtor and Pacific Life try

22      to piece together in their objections, nothing in this case

23      has a national scope and their reliance on the hiring of

24      counsel, other professionals, and a handful of service crews

25      and engineers to run this liquidation does not change that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 18 of 244

                                                                       Page 17

1       fact.

2                    No one is claiming, Your Honor, to be clear, that

3       this Court is not one of the premier jurisdictions to handle

4       complex Chapter 11 cases that have nationwide creditors and

5       assets, complex balance sheets, and national interest, but

6       that is not this case.

7                    The Debtor lists just four unsecured creditors in

8       the top 20 list, all in D.C. or the D.C. metro area, and

9       it's entirely unlike the PWS Holding case that the Debtors

10      and Pacific Life rely upon.       The PWS case was the

11      traditional mega case that filed in this jurisdiction with

12      over a billion dollars in liability, a national presence,

13      and the 30 largest creditors were located in 13 different

14      states.

15                   The Debtor cannot change the essential facts of

16      this case.     There's one primary asset which is real property

17      in Washington, D.C. and the primary issues involved is value

18      and sale of that real estate, and a dispute over a hotel

19      management agreement governed by Washington, D.C. law.            Mr.

20      Moats, the next slide, please.

21                   I'm not going to go through all the different

22      factors, Your Honor, because I don't think it's really all

23      that helpful just to tick down them one by one, but I will

24      talk about a few of them that have been emphasized in the

25      papers.     So first with respect to the Debtors choice of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 19 of 244

                                                                       Page 18

1       venue, Your Honor.     This motion first is not about whether

2       venue is permissible in Delaware.

3                    That's not what our transfer motion is about.

4       This transfer motion is based on the convenience of the

5       parties or the interests of justice, and that presumes a

6       venue proper in the original forum.           Unsurprisingly, the

7       Debtors most vocal complaint about transfer is that it would

8       disregard its choice of forum.        But as Judge Gross tells in

9       the Rehoboth Hospitality case, which was another single-

10      asset real estate hotel case, the fact -- and I'll quote --

11      "is diminished when the choice of forum is not directly

12      related to the operative underlying facts of the case," Your

13      Honor.

14                   If this were not true, single-asset real estate

15      cases would never be transferred.         The obviate is obviously

16      true.    Next slide, Mr. Moats.

17                   Your Honor, this case, as I've already said, is a

18      local Washington, D.C. controversy.           Now in the Debtor and

19      Pacific Life's papers, they try to make the point that

20      Marriott is not in Washington, D.C. and that the location of

21      the hotel is not in the same state as where Marriott is

22      located, but if you just look at a map, Your Honor, and this

23      -- what we have up on the screen here is the D.C. metro map

24      -- you can see how close all of the relevant points are in

25      this case.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 21-50263-JTD   Doc 34-2     Filed 03/19/21    Page 20 of 244

                                                                         Page 19

1                   The D.C. bankruptcy court is obviously right in

2       the middle of D.C.       Wardman Park is very close to where the

3       Marriott headquarters is, Your Honor.             Next slide, Mr.

4       Moats.

5                   And contrary to the Debtors' and pacific Life's

6       argument, Delaware is not just up the road from the hotel.

7       They say this a number of times.           The hotel's more than 100

8       miles from this Court, making it beyond the Court's subpoena

9       power.

10                  THE COURT:     I -- let me ask you about that, Mr.

11      Miller, because I believe the case law is that you measure

12      the distance as the crow files, not as the road goes.               So as

13      the crow files, I believe D.C. is within a hundred miles of

14      Delaware.

15                  MR. MILLER:     Your Honor, you're right and the

16      point is, is that you don't -- so there's a whole host of

17      issues that may require witness testimony in this case and

18      based on the statements the Debtors and Pacific Life have

19      made in their papers about counter claims they have against

20      Marriott and obviously claims that Marriott has against the

21      Debtors, that a lot of these witnesses are going to be

22      former employees of the hotel.          So these employees were all

23      terminated when the Debtor made the decision to permanently

24      close that hotel and they may or may not be within a hundred

25      miles of the way the crow flies from Your Honor's

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 21 of 244

                                                                        Page 20

1       (indiscernible).

2                   And what we do know is that in Washington, D.C.,

3       where that court is located, they are not going to have the

4       same difficulty.    Obviously, if someone moved away from the

5       area, that would be an issue, but otherwise, they will not

6       have the same subpoena power issues as Your Honor will have.

7                   THE COURT:    Well, that's only the subpoena power

8       to appear and testify in Court, but you still have the

9       ability to depose those witnesses and then present either a

10      video transcript or the transcript itself of that

11      deposition, if it's somebody who's a former employee and

12      outside the subpoena power.

13                  MR. MILLER:     But if they are outside of -- if they

14      are outside of Your Honor's subpoena power, we would not be

15      able to force them to appear for a deposition.             They are no

16      longer -- due to the Debtor having terminated all -- well,

17      having closed the hotel which led to the termination of all

18      the employees --

19                  THE COURT:    I believe I --

20                  MR. MILLER:     We don't have --

21                  THE COURT:    I believe this Court has --

22                  MR. MILLER:     No --

23                  THE COURT:    -- national subpoena power to make

24      someone appear to testify for a deposition.            You can issue a

25      subpoena under Rule 45 to someone in Pennsylvania, Maryland,

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 22 of 244

                                                                        Page 21

1       Virginia, and have them testify by deposition.             There's no -

2       - my subpoena power does not end at 100 miles from the

3       courthouse.

4                   MR. MILLER:     Actually, Your Honor, you're right.

5       I'm thinking of normal federal court litigation, not

6       bankruptcy court jurisdiction.         But if we did want -- if we

7       did want them to appear at trial, we may not be able to do

8       so and I think that's the point and that's the point that is

9       emphasized in the cases, Your Honor.           I don't think that we

10      would -- at least, we would not agree that simply having

11      taken trial depositions would be as effective as having

12      someone appear in Court, if their testimony would be

13      relevant and probative to issues that were before Your

14      Honor.

15                  THE COURT:    Okay, go ahead.

16                  MR. MILLER:     Mr. Moats, if you could go to the

17      next slide.    So the most favorable case that the Debtor

18      relies upon, Your Honor, is the LaGuardia Associates case

19      from the Eastern District of Pennsylvania in 2004.              And in

20      the LaGuardia case, the Debtors' principal place of

21      business, its nerve center as discussed by the Court, was

22      not where the real estate was located in New York, rather

23      where the petition had been filed.

24                  Here, Your Honor, contrary to LaGuardia, the

25      Debtors admitted in its petition that its principal place of

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 23 of 244

                                                                       Page 22

1       business is at the same place as the hotel in D.C. and has

2       no employees or assets in Delaware, Your Honor.             And we put

3       on the screen there and it's been admitted into evidence the

4       Debtors' petition where they list the principal place of

5       business as being in Washington, D.C.          Next slide, Mr.

6       Moats.

7                   Your Honor, with respect to the convenience of the

8       parties, this case is in its early stages.             This is only the

9       second day hearing.    No sale hearing has been set and there

10      is no legitimate argument that the D.C. bankruptcy court

11      could not competently preside over a straightforward sale.

12      The Debtors' attempt to convert this case to one of national

13      importance failed and the Debtors and Pacific Life's heavy

14      reliance on the location of their recently hired

15      professionals, their bankruptcy professionals, is irrelevant

16      to the transfer analysis.

17                  And for that, Your Honor, we cited in our papers

18      to the Trico Steel case where the court in Ohio transferred

19      the case back to Delaware, Your Honor.             Mr. Moats, if you

20      could go to the next slide.

21                  In contrast, Your Honor, all the ordinary course

22      professionals that were retained prepetition by the Debtor

23      are in D.C. or the surrounding area and we put that up on

24      the right side of the screen there, Your Honor.             And the

25      location -- and this makes sense, because the Debtor

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                       516-608-2400
     Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 24 of 244

                                                                      Page 23

1       would've hired local professionals to handle services -- its

2       necessary services as it's a hotel in D.C.

3                   The Debtor can't erase that fact through its

4       hiring of bankruptcy professionals that are in other states.

5       Moreover, Your Honor, the fact that Pacific Life filed the

6       dissolution action prepetition in Delaware is also

7       irrelevant.    Your Honor, it's likely the only court that

8       would've been available for that action as it was an

9       internal affairs (indiscernible).        Next slide, Mr. Moats.

10                  With respect to the location of witnesses, and I

11      guess we already talked about that, Your Honor, so I'm going

12      to skip over that.    The Debtor and Pacific Life make a point

13      numerous times in their papers that the fact the hotel is

14      closed changes the analysis, but Your Honor, we disagree.

15                  There are many live issues, as I already

16      mentioned, surrounding the hotel's operations and former

17      operations, including employee issues, there's severance,

18      parties with reservations, financial records, and the

19      Wardman Tower Residential Condo Association which Your Honor

20      saw an objection from them in connection with DIP financing

21      and that party is actually made up of residents that live in

22      the adjacent residential tower, Your Honor.

23                  Also with respect to the relative congestion of

24      the two courts' docket, that also weighs strongly in favor

25      of transfer, Your Honor, with D.C. being significantly less

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 25 of 244

                                                                         Page 24

1       congested.     I obviously don't need to tell you how busy

2       you're been, but the statistics are compelling.            From 2019

3       to 2020, Delaware had 3,116 cases and 5,804 pending cases.

4       For the same period, the D.C. court had 618 new cases and

5       only 638 pending cases, Your Honor.           Your Honor obviously

6       always does the best that you can to accommodate the needs

7       of any Debtor, but the district caseload between the

8       jurisdictions is obvious.       Mr. Moats, next slide, please.

9                    Recognizing this, Your Honor, the Debtor lays

10      heavily into the argument that in a post-COVID world, all

11      the traditional facts that a court looks at for venue

12      transfer are irrelevant because everyone can appear by

13      video, but this is simply incorrect, Your Honor.               If you

14      were to accept the Debtors' argument, venue transfer would

15      never be available, but that is not the law.           Yes, this

16      Court's user friendly, but that doesn't make the

17      appropriateness of a transfer where the sole asset is a

18      piece of develop real estate located in the jurisdiction go

19      away, Your Honor.

20                   No one knows when the courts are going to begin

21      holding in-person hearings again due to the dangers of

22      travel, but as held by the numerous cases that we cited in

23      our papers including the Sanders v. Sanders (indiscernible)

24      and Montgomery v. Barr case, and Diamond (indiscernible),

25      that are ignored by the Debtor in its objection, the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 26 of 244

                                                                        Page 25

1       pandemic supports having venues in local courts, not the

2       other way around.    Next slide, Mr. Moats?

3                   THE COURT:    Well, if the D.C. court was going to

4       take this case, they would be hearing proceedings by video

5       as well, wouldn't they?       They're not having live hearings.

6                   MR. MILLER:     They are not.      Currently, they are

7       doing it via Zoom, but with the -- this is a bit of

8       speculation, but with the vaccine being rolled out, Your

9       Honor, I guess -- I know it's certainly my hope and think

10      most people's hope, is that there will be in-person

11      proceedings taking place again sometime soon.

12                  THE COURT:    I love your optimism, Mr. Miller, but

13      I think it's going to be a little bit longer than soon, or

14      probably not until after the summer might -- would be my

15      guess.

16                  MR. MILLER:     Well, I guess when you look at even

17      the standing orders that have been entered by the district

18      court, they've only postponed trial hearings -- I mean, jury

19      trials until April, so I think maybe I am an eternal

20      optimist, Your Honor, but I think the district court at a

21      minimum at least, appears to be outwardly showing that same

22      optimism.    So I guess the point form the cases is that the

23      dangers of the coronavirus and the dangers of the pandemic

24      make it more important the cases be handled locally rather

25      than in jurisdictions that are further away.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21    Page 27 of 244

                                                                         Page 26

1                    With respect to this last slide, Your Honor, the

2       necessity for ancillary administration and liquidation

3       results.     The Debtor's stated plan is that they play to

4       liquidate its sole asset.       They don't plan to reorganize

5       around it.     They've stated that they're not planning to

6       reopen the hotel.     And as Judge Gross wrote in the Rehoboth

7       Hospitality case, in this type of sale case, issues of local

8       law, the importance of the property in the community, and

9       other ancillary issues will be -- and I'll quote here --

10      "better administered by a court in the district in which it

11      is located."

12                   I already mentioned the existence of the Warman

13      Tower Residential Condo Association and their numerous ties

14      to the Debtor, but these types of issues with respect to

15      redevelopment, the impact on the local community, the

16      importance of the property to the local community, they are

17      common in single-asset real estate cases and illustrate how

18      a sale will impact the local interests.

19                   So Your Honor, based on all those factors,

20      Marriott believes that the case should be transferred to the

21      Washington, D.C. bankruptcy court and Your Honor, unless you

22      have questions for me, I'll just reserve some time, for

23      rebuttal.

24                   THE COURT:   Thank you, Mr. Miller.        No questions.

25                   MS. DAVIS JONES:    Your Honor, if I may.          Your

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
     Case 21-50263-JTD   Doc 34-2     Filed 03/19/21    Page 28 of 244

                                                                           Page 27

1       Honor, the Debtors oppose the motion to transfer venue.                    We

2       just heard through that argument a lot of speculation, facts

3       without evidence, and indeed, Mr. Miller's recitation was

4       incorrect on some of the material facts.              Your Honor, while

5       the movant Marriott had the burden on this motion, Your

6       Honor, we will call Mr. James Decker, the company's sole

7       manager, to provide the Court with testimony to support our

8       position and then I will make the argument.

9                   If I may, Your Honor, we would call Mr. Decker.

10                  THE COURT:     All right.      Mr. Decker, I see you.

11      We'll spotlight you for everybody.             And Mr. Decker, please

12      raise your right hand, state your full name for the record,

13      and spell your last name.

14                  MR. DECKER:     James D. Decker, D-E-C-K-E-R.

15                  THE COURT:     Do you affirm the testimony you're

16      about to give is the truth, the whole truth, and nothing but

17      the truth, to the best of your knowledge and ability?

18                  THE WITNESS:     I do.

19                  THE COURT:     Thank you.      You may proceed, Ms.

20      Jones.

21                  MS. DAVIS JONES:      Thank you, Your Honor.           If I

22      may, I would ask my partner Mr. Litvak to handle the

23      examination of Mr. Decker.

24                  THE COURT:     All right.      Mr. Litvak.

25                  MR. LITVAK:     Good morning, Your Honor.            Can you

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                        516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21    Page 29 of 244

                                                                         Page 28

1       hear me okay?

2                    THE COURT:    I can.    Thank you.

3                    MR. LITVAK:     Thank you, Your Honor.        Max Litvak,

4       Pachulski Stang Ziehl & Jones, on behalf of the Debtor.

5       Your Honor, there was one exhibit that I wanted to ask to

6       admit into evidence before we commence with the testimony,

7       and it was actually included in the exhibit book that was

8       submitted by Marriott.        It's the amended and restated

9       operating agreement for the Debtor.            It's at Tab Number 14.

10      I would ask for that document to be admitted into evidence.

11                   THE COURT:    Is there any objection?

12                   (No audible response).

13                   THE COURT:    No objection.       It's admitted

14      without --

15                   MR. MILLER:     No, Your Honor.

16                   THE COURT:    -- admitted without objection.         We'll

17      call that Debtor's Exhibit 1.

18                   (Debtor's Exhibit 1 Received Into Evidence)

19                   MR. LITVAK:     Thank you, Your Honor.        In addition,

20      we did submit a declaration from Mr. Decker with respect to

21      the Debtor's opposition to the venue transfer motion.              And

22      in addition to Mr. Decker's testimony, I would ask for that

23      declaration to be admitted into evidence.

24                   THE COURT:    Is there any objection?

25                   MR. MILLER:     Your Honor, no objection to the

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2     Filed 03/19/21    Page 30 of 244

                                                                          Page 29

1       majority of it.     But I do have an objection to a couple of

2       the statements in there.         So if Your Honor has a copy of it,

3       I can point out which passages I have an objection to.

4                    THE COURT:     Let me see.      Hold on one second.        I

5       think I left the binder on my desk.             Let me go grab that

6       real quick.     I'll be right back.

7                    (Pause.)

8                    THE COURT:     I just realized is that declaration in

9       this binder or is that separate?

10                   MS. JONES:     It is in that binder, Your Honor,

11      because it was in connection with our opposition --

12                   THE COURT:     Right.

13                   MS. JONES:     -- to the motion to transfer venue.

14                   THE COURT:     All right.      Let me get -- can you send

15      that to me, please?        Thank you.

16                   I'll have one of my clerks send me that

17      declaration so I can bring it up on the screen.

18                   MR. MILLER:     And, Your Honor, it's also at Docket

19      Number 81 if that's helpful.

20                   THE COURT:     Okay.

21                   (Pause.)

22                   THE COURT:     Okay.    I have it.        Go ahead, Mr.

23      Miller.     What's your objections?

24                   MR. MILLER:     Your Honor, if you look at paragraph

25      17 on page 5, the first sentence, it's a legal statement,

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                         516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 31 of 244

                                                                        Page 30

1       not a factual statement by a fact witness.            The Debtor's

2       entitled to substantial deference with respect to its choice

3       of forum.    So, Your Honor, we think that should be struck.

4                   THE COURT:    Okay.     I agree.     It's stricken.

5                   MR. MILLER:     The next one, Your Honor, paragraph

6       18 at the end of page 5 starting with (indiscernible) and

7       going to the end of that paragraph, these are what would

8       essentially be findings by Your Honor, not factual

9       statements by a witness.         So I'd ask that those be struck,

10      as well.

11                  THE COURT:    I agree.     It's stricken.

12                  MR. MILLER:     And then paragraph 16, although it's

13      not contested, so possibly it's irrelevant, it states that

14      venue is proper before this Court and that's also a legal

15      statement, Your Honor, so that should be stricken, as well.

16                  THE COURT:    It's stricken, as well.         The

17      remainder --

18                  MR. MILLER:     Other than that, no --

19                  THE COURT:    All right.      The remainder of the

20      declaration is admitted as Debtor's Exhibit Number 2.

21                  (Debtor's Exhibit 2 Received Into Evidence.)

22                  MR. LITVAK:     Thank you, Your Honor.        If I may now

23      commence with the direct examination of Mr. Decker?

24                  THE COURT:    Yes.     Go ahead.

25                  MR. LITVAK:     Thank you, Your Honor.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 32 of 244

                                                                       Page 31

1                               DIRECT EXAMINATION

2       BY MR. LITVAK:

3       Q     Good morning, Mr. Decker.

4       A     Good morning to you, Mr. Litvak.

5       Q     Mr. Decker, what is your position with the Debtor?

6       A     I am the independent manager, sole independent manager.

7       Q     How long have you been in this position?

8       A     October 1st of 2020.

9       Q     Mr. Decker, could you give the Court a brief background

10      about your professional experience and particularly your

11      investment banking experience?

12      A     Happy to.   After graduating from Wharton with my MBA, I

13      began working for Bear Stearns, and that commenced a 30-year

14      period of investment banking activity principally focused on

15      financial restructuring.      I furthered my career after seven

16      years at Guggenheim Securities where I ran the Special

17      Situations Group which means dealing with sales of

18      distressed companies, both in or out of court or through

19      Article IX sales, things of that nature; raising capital for

20      distressed companies whether that's debtor-in-possession

21      financing, exit-facility financing, (indiscernible); and

22      doing financial structuring transactions, again, that's

23      certified and out of court.

24            I have been through 363 sale transactions or sales

25      pursuant to plan in venues from California to New York to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 21-50263-JTD       Doc 34-2     Filed 03/19/21    Page 33 of 244

                                                                              Page 32

1       Florida to -- the furthest I've ever gone is Illinois.                     So

2       I've -- I've seen quite a few different things in a lot of

3       different places.

4       Q       Thank you, Mr. Decker.           And do you have specific

5       experience in the Delaware Bankruptcy Court?                    Do you?

6       A       I do.     I have had two cases in Delaware in this past

7       year.     The first of those was Ravn Air Group which was

8       Alaska's largest interstate airline.                And the second of

9       those was Maines Paper & Food Distribution.

10                      THE COURT:     I'm sorry.      You broke up there a

11      little bit, Mr. Decker.           What was the end of your sentence

12      there?

13                      THE WITNESS:     The end of my sentence was Maines

14      Paper & Food Distribution.

15                      THE COURT:     Okay.

16                      THE WITNESS:     The second bankruptcy in Delaware

17      last year that I participated in.

18                      THE COURT:     You might need to keep your voice up a

19      little bit so that we can pick you up.                    It's a little

20      difficult to hear you.

21                      THE WITNESS:     Certainly, sir.

22                      THE COURT:     Thank you.

23                      THE WITNESS:     Is this better?

24                      THE COURT:     That's better.       Thank you.

25                      THE WITNESS:     Okay.

                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com                         516-608-2400
     Case 21-50263-JTD     Doc 34-2    Filed 03/19/21    Page 34 of 244

                                                                          Page 33

1       BY MR. LITVAK:

2       Q     Are you familiar with the procedures and practices of

3       the Delaware Bankruptcy Court, particularly where it relates

4       to asset sales?

5       A     Yes, sir.     I am.

6       Q     And have you had experience in Delaware Bankruptcy

7       Court with asset sales?

8       A     I have.

9       Q     Could you give the Court a little summary of what that

10      experience includes?

11      A     Well, it would include the two cases that I just

12      mentioned, first of which Ravn was a sale transaction, the

13      second of which, that was a restructuring transaction that

14      was Maines.     I have been through several other sale

15      processes in Chapter 11 in Delaware -- Champion Products

16      which was a housing manufacturer based in Michigan with a

17      Delaware bankruptcy that was sold pursuant to Section 363.

18            I can go on with, you know, a wide variety of others.

19      But as I said, I've been through numerous sale transactions

20      in Delaware.      I'm very comfortable with the venue, and I

21      believe I understand its (indiscernible).

22      Q     Have you ever been to D.C. Bankruptcy Court?

23      A     I -- I have been a member of the American College of

24      Bankruptcy, a fellow in the American College of Bankruptcy

25      for I think 15 years.         I've -- I've practiced nothing but

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21    Page 35 of 244

                                                                         Page 34

1       restructuring for over 20 years.           I am embarrassed to admit

2       to you that I didn't realize until this objection that D.C.

3       actually had a bankruptcy court.

4       Q     Let me move on, Mr. Decker, and ask you where do you

5       reside and work?

6       A     Atlanta, Georgia.

7       Q     Now I'm going to ask a few questions about the

8       governance of the Debtor.        And in doing so, I want to make

9       sure that our terminology is clear.            Are you aware that

10      Pacific Life Insurance Company is the pre-petition and post-

11      petition lender to the Debtor?

12      A     Yes, sir.

13      Q     And so when I refer to Pacific Life Insurance, is it

14      okay with you if I refer to -- if in reference to Pacific

15      Life Insurance, I'm referring to the lender?

16      A     That's how I understand it.

17      Q     And do you understand that PL Wardman Member, LLC, is

18      the equity holder of the Debtor?

19      A     Yes, sir.    I do.

20      Q     Is PL Wardman Member an affiliate of Pacific Life

21      Insurance?

22      A     Yes.

23      Q     Where is Pacific Life Insurance based?

24      A     California, specifically in Newport Beach.

25      Q     Who appointed you as the independent manager of the

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21    Page 36 of 244

                                                                          Page 35

1       Debtor?

2       A     PL Wardman Member.

3       Q     In your position as the independent manager of the

4       Debtor, do you report to anybody else?

5       A     I do not.

6       Q     Are you the sole decision-maker for the Debtor?

7       A     Yes, sir.

8       Q     Are you the sole independent manager for the Debtor?

9       A     Yes, sir.

10      Q     Can you be removed from your position as independent

11      manger by PL Wardman Member?

12      A     Yes.

13      Q     Under what circumstances?

14      A     I may get the standard wrong, but I believe it's gross

15      negligence, fraud, things of that nature.

16                   MR. MILLER:     Your Honor, Curtis Miller.          I -- you

17      know, I've been -- sort of been quiet for a little bit, but

18      I object on the basis of relevance.            I'm not quite sure how

19      this is relevant to the transfer motion.              I could see how it

20      was relevant to the DIP motion, but I'm not sure whether or

21      not Mr. Decker can be removed for cause for wrongful acts,

22      that that has anything to do with whether the convenience of

23      the parties is more in favor of the case being prosecuted in

24      D.C. rather than Delaware, Your Honor.

25                   THE COURT:    Mr. Litvak?

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21    Page 37 of 244

                                                                         Page 36

1                    MR. LITVAK:     I'm done with this line of

2       questioning, Your Honor.

3                    THE COURT:    Okay.    Thank you.

4       BY MR. LITVAK:

5       Q     Mr. Decker, was there a prior Delaware Chancery Court

6       proceeding involving PL Wardman Member and a former co-owner

7       in the Debtor, JBG Smith?

8       A     Yes.

9       Q     Was that matter filed and resolved last year?

10      A     Yes.

11      Q     Is the Debtor organized in Delaware?

12      A     It is.

13      Q     Is PL Wardman Member also organized in Delaware?

14      A     Yes, sir.

15      Q     Did you make the decision for the Debtor to file for

16      bankruptcy in Delaware?

17      A     I did.

18      Q     Why did you make that decision?

19      A     First of all, as you point out, both the Debtor and the

20      equity owner are Delaware companies.            Because of the action

21      in Chancery Court, I think having been through the Delaware

22      courts is important.       However, more importantly to me is

23      simply the fact that this Court is very familiar with these

24      types of cases.

25            And in particular, that's important to me as the

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     Case 21-50263-JTD     Doc 34-2   Filed 03/19/21    Page 38 of 244

                                                                          Page 37

1       manager because my job here, number one, is to protect the

2       assets and make sure that it's safe for people to be in

3       while I go about the task of maximizing its value.                I'm

4       personally indifferent as to how we maximize the value,

5       whether we sell this to somebody who wants to run it as a

6       hotel or somebody who wants to knock it down and build their

7       own home or build an Embassy or build a multi-family

8       development.      That's -- you know, that's not for me to

9       decide.      That's for the market to decide.

10            And in my experience as a banker, markets abhor

11      uncertainty.      Markets want -- want to know that they're

12      going to be able to transact in a certain fashion.                And it's

13      my experience in Delaware that buyers get a lot of comfort

14      from the fact that it's pretty well established how these

15      types of properties run in Delaware.             And I did not mean to

16      be flippant about the D.C. Court, but I would imagine

17      there's a lot of people like me in the financial world that

18      have no experience in the D.C. Court.             And having no

19      experience means it introduces an uncertainty.

20            This is a Tiffany piece of real estate, whether -- set

21      aside what's on the property in terms of improvements today,

22      the physical location of this property is of tremendous

23      value.      The question is who values it the most.          Is it

24      somebody from the Middle East?         Is it somebody from Europe?

25      Is it somebody from North America?             From Asia?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                         516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 39 of 244

                                                                        Page 38

1             Again, I don't know, but that's why I've hired Estill

2       to be our investment banker broker on the property.              I hired

3       Estill because they have reach into all of these disparate

4       areas around the world.       But I chose Delaware because it

5       provided a platform with the greatest stability and this

6       knowledge internationally for buyers to look at when they

7       come to look at this property and hopefully pay top dollar

8       for what we have to sell here.

9       Q     Thank you, Mr. Decker.       Marriott says in its reply

10      papers that the key stakeholders in this case would expect

11      it to be in D.C.    Do you agree with that statement?

12      A     I -- I guess I don't agree with that statement.               I

13      don't -- I really don't understand that statement.

14      Q     And let me ask you a follow-up question then.             Are you

15      aware of any party in interest other than Marriott who has

16      suggested that venue should be moved to D.C.?

17      A     I am aware of nobody.      In fact, yesterday at the IDI

18      meeting with the U.S. Trustee's Office, I inquired if the

19      U.S. Trustee had heard from anybody who wanted to be on a

20      Committee of Unsecured Creditors.          And the exact words of --

21                  MR. MILLER:     Objection, Your Honor.        This is

22      hearsay.

23                  THE COURT:    Sustained.

24                  MR. LITVAK:     That's fine.      Let me move on.

25      BY MR. LITVAK:

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                        516-608-2400
     Case 21-50263-JTD     Doc 34-2   Filed 03/19/21   Page 40 of 244

                                                                        Page 39

1       Q     Mr. Decker, the property itself, how would you describe

2       the Debtor's primary asset?

3       A     I would describe the Debtor's primary asset as a

4       property comprised of approximately 13 acres in if not the

5       finest one of the finest neighborhoods in Washington D.C.

6       Q     Is the property currently closed?

7       A     It is closed.

8       Q     It's not operated as a hotel?

9       A     It is not.     Hasn't been since March.

10      Q     Does the property generate any revenues?

11      A     It does not.

12      Q     In Marriott's reply papers, there was a reference that

13      the property has been closed for only a few weeks.              Is that

14      accurate?

15      A     It is not.

16      Q     And when you say the property has been closed since

17      March, is that March 2020?

18      A     Yes, sir.

19      Q     When was Marriott terminated?

20      A     On January 11th of this year.

21      Q     And then did the Debtor subsequently seek to reject a

22      management agreement with the Debtor -- with Marriott,

23      excuse me?

24      A     Yes.

25      Q     What is happening at the property today?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 41 of 244

                                                                        Page 40

1       A     We have a small team that are providing security, that

2       are maintaining the operating systems -- ventilation, air

3       conditioning, water, what have you.           So we have probably at

4       any one time four or five people on premise charged with

5       securing and -- and maintaining the property.

6       Q     And did you in fact hire someone to assist you in

7       managing the maintenance of the property?

8       A     I did.

9       Q     Who did you hire?

10      A     The -- the spear -- tip of the spear on this would be a

11      company called PDSI which is based here in Atlanta, Georgia.

12      They are in turn managed by hotelAVE who I've also hired.

13      And the two in conjunction basically help me maintain this

14      property.

15      Q     what does PDSI specifically do for you?

16      A     They handle more the physical plant issues, the hiring

17      of security personnel.      Engineers, for example, are engaging

18      with Schindler to repair the -- to repair and maintain the

19      elevators, things of that nature.

20      Q     Is your primary contact at PDSI based in D.C.?

21      A     No.

22      Q     Where is he based or she?

23      A     The primary -- the team -- the CEO of PDSI is based

24      here in Atlanta.   The primary individual managing this

25      property, Chris Richardson, I believe he is from San

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD       Doc 34-2    Filed 03/19/21   Page 42 of 244

                                                                           Page 41

1       Antonio, Texas.        And then his -- his sort of number two on-

2       site manager is also -- I think he's from Houston, Texas.

3       Q       Thank you.     And with respect to hotelAVE, what is it

4       that that firm does for you, for the Debtor?

5       A       HotelAVE helps maintain the books and records, helps in

6       assisting Estill in their sale process.                You know, they are

7       sort of my -- they're more my paper-pusher, if you will, and

8       PDSI is more of my, you know, the labor on site, if you

9       will.

10      Q       And who is your primary contact at hotelAVE?

11      A       John Paulsen.

12      Q       And where is Mr. Paulsen based?

13      A       John lives in suburban New York, metro New York area.

14      His firm is in Providence --

15      Q       How many people --

16      A       -- Rhode Island.        Excuse me.

17      Q       I apologize.     You said his firm is from Providence,

18      Rhode Island, that's hotelAVE?

19      A       Yes, sir.

20      Q       How many people on a typical day would you expect to

21      have at the property?

22      A       Somewhere in the neighborhood of four or five.

23      Q       And what do those four or five people do there?

24      A       A couple of them will be security guards, and then the

25      balance will be people that are, you know, engineers that

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21   Page 43 of 244

                                                                        Page 42

1       are maintaining the boilers that are just taking care of the

2       physical plant.

3       Q     Does the Debtor have any employees?

4       A     It does not.

5       Q     Has the Debtor ever had any employees?

6       A     No.

7       Q     Were the workers at the property when it was operated

8       as a hotel actually employees of Marriott?

9       A     Yes.

10      Q     Were those employees represented by a union?

11      A     A great many were, but not all.

12      Q     Does the union have claims against Marriott?

13      A     I believe so.

14      Q     Why did the Debtors schedule the union as a potential

15      claimant in this case?

16      A     Not because the Debtor felt we owe the union or its

17      employees anything, but more from a notice standpoint.             We

18      wanted to make sure that people understood what was

19      happening with the property.

20      Q     Where are management decisions for the Debtor made?

21      A     Right here in Atlanta, Georgia.

22      Q     By you?

23      A     Yes, sir.

24      Q     Do you frequently travel to the property?

25      A     I've been twice.       I went the first time to the property

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
     Case 21-50263-JTD     Doc 34-2   Filed 03/19/21   Page 44 of 244

                                                                         Page 43

1       on my own accord before I was employed as the manager --

2       appointed as the manager.        That was back around Labor Day.

3       I did not go inside the building.          I couldn't go inside the

4       building, but I just wanted to see it.               But that was part of

5       a personal trip.     And then the second time I went was on

6       January 11th.

7       Q     Do you believe that you can effectively manage the

8       property remotely from Atlanta?

9       A     Yes, I do.

10      Q     Where are the books and records of the Debtor?

11      A     The books and records of the Debtor are in multiple

12      places.     I have books and records of the Debtor here in my

13      office in Atlanta.      PDSI would have some records with

14      respect to, obviously, the mechanical operations and that

15      kind of stuff.     I don't know exactly where PDSI houses

16      those, whether that is on site or whether that is in

17      Atlanta, their headquarters, or if Mr. Richardson keeps them

18      in his San Antonio office.

19            Mr. Paulsen and hotelAVE would possess books and

20      records of the Debtor,        Pacific Life in its various

21      capacities would have information regarding the Debtor.               I

22      presume that is kept in California.            And then, of course,

23      Marriott Corporation would have books and records which I

24      assume again would be in Maryland.

25      Q     Thank you, Mr. Decker.       Does the Debtor have any bank

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 45 of 244

                                                                       Page 44

1       accounts?

2       A     The Debtor has two bank account with Wells Fargo.

3       Q     Did you establish those accounts?

4       A     I established both of them, yes.

5       Q     And where did you establish those accounts?

6       A     Here in Atlanta.

7       Q     Are you aware of any witnesses necessary to this

8       bankruptcy case who are located in D.C.?

9       A     I don't believe so.     I'm not sure if -- I'm not sure

10      how to answer your question.       That would run right to the --

11      to the witness.    But simple answer is no, not aware of any.

12      Q     Is it the case that Marriott sued the Debtor pre-

13      petition?

14      A     It is.

15      Q     Where was that suit filed?

16      A     In Maryland State Court.

17      Q     What was that lawsuit about, generally?

18      A     I would say that the lawsuit is about breach of

19      contract.

20      Q     Where is Marriott located?

21      A     I believe their headquarters is in Bethesda, Maryland.

22      Q     Does the Debtor have any litigation pending at all in

23      the District of Columbia?

24      A     None.

25      Q     Is the Debtor current on D.C. local taxes?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 21-50263-JTD      Doc 34-2   Filed 03/19/21   Page 46 of 244

                                                                            Page 45

1       A       We are --

2       Q       Will the Debtor continue --

3       A       -- (indiscernible).

4       Q       Sorry, Mr. Decker.     Were you finished?

5       A       I said, in fact -- we are current on our taxes in D.C.

6       and, in fact, we're owed a refund.

7       Q       Thank you, Mr. Decker.      The creditor matrix that the

8       Debtor filed reflects certain creditors in Maryland and D.C.

9       and elsewhere.      Why are these creditors listed on the

10      Debtor's matrix?

11      A       We believe that these are creditors of Marriott

12      Corporation, and my answer is similar to why we listed the

13      union.      It's really for notice so that those creditors would

14      know who to look to.

15      Q       Thank you, Mr. Decker.      Just the last topic area that I

16      want to cover in your testimony, what is your goal for this

17      case?

18      A       My goal, as I said, is in the interim to protect this

19      property, maintain it, make it secure.                My overarching goal

20      is to sell the property for its maximum possible value which

21      could come from a variety of sources and that is what we are

22      working through.      We're in the market.            We still --

23      (indiscernible) are out in the market right now.                 And I

24      believe that that process that we've initiated has already

25      gotten tremendous amount of interest.             And I think that we

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                         516-608-2400
     Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 47 of 244

                                                                      Page 46

1       are going to find that there's considerable value here for

2       all creditors.

3       Q     What types of buyers do you expect to have a serious

4       interest in this property?

5       A     I expect that certain buyers who might view having a

6       hotel here or continuing as a hotel here will express

7       interest.   Best information that I've been provided so far,

8       however, indicates that the most likely highest and best

9       will derive from somebody -- financial firm, a Wall Street

10      firm, or otherwise a financial player will want to redevelop

11      or there are a lot of companies out there that do nothing

12      but redevelop properties such as this.

13            It could also be a buyer, I think I mentioned this

14      earlier, that has a very different use of sort of, you

15      know -- I literally have heard the Russians could put an

16      Embassy, obviously.    I -- I don't know, but that is -- that

17      kind of buyer is out there.      If we find a unicorn buyer

18      that'll pay us $250 million for this thing, we are all ears.

19      Q     Is this going to be a local sale process or is it going

20      to be national or international in nature?

21      A     Absolutely international.

22      Q     Why do you say that?

23      A     It is a fantastic location in a fantastic international

24      city which has a lot of -- of attributes that, you know,

25      European buyers, Asian, Middle Eastern buyers, domestic --

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                      516-608-2400
     Case 21-50263-JTD      Doc 34-2   Filed 03/19/21   Page 48 of 244

                                                                         Page 47

1       this is the kind of thing that people are very interested

2       in.

3       Q      I believe you mentioned earlier that you've already

4       retained brokers to sell the property, correct?

5       A      Correct.

6       Q      And have they actually gone to market?

7       A      They have.    I approved the -- the process to go to

8       market has been first the circulation of a brief

9       (indiscernible) memorandum that's gone out a little over a

10      week ago.    It solicits people who are interested to sign an

11      NDA.    That process is well under way.           And on Friday, I

12      approved the final draft of the memorandum which has now

13      been distributed to parties who have executed an NDA.

14      Q      Do you know approximately how many parties have already

15      executed NDAs?

16      A      Mr. Litvak, I am embarrassed to tell you I'm not sure

17      of the exact number, but it's in excess of 50.

18      Q      What impact would a venue transfer have on the sale

19      process in your view?

20      A      Well, we are out in the market having told the market

21      that this is a Delaware bankruptcy, that they can expect

22      that -- you know, the usual things that sophisticated buyers

23      look to the Delaware Bankruptcy Courts to provide in terms

24      of transactional process, we have clearly intimated that

25      that is how this process is going to be run.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     Case 21-50263-JTD       Doc 34-2    Filed 03/19/21    Page 49 of 244

                                                                            Page 48

1               If we were to change venue, we would have some

2       significant explaining to do to the buyer universe.                    It will

3       just beg a question why are you doing that, what's wrong

4       here.     It introduces uncertainty.           And in markets when you

5       introduce uncertainty, you drive value down.

6       Q       Thank you, Mr. Decker.

7                       MR. LITVAK:     Your Honor, that concludes the direct

8       testimony.

9                       THE COURT:    Thank you.      Mr. Miller, any cross?

10                      MR. MILLER: Just briefly, Your Honor.

11                                    CROSS-EXAMINATION

12      BY MR. MILLE:

13      Q       Mr. Decker, can you hear me okay?

14      A       I can, Mr. Miller.

15      Q       Great.     So Mr. Litvak asked you a few questions about

16      your experience in the D.C. Bankruptcy Court.                 Do you

17      remember that?

18      A       I do.

19      Q       And you stated a few times that you didn't -- well, you

20      stated once that you didn't even know the D.C. Bankruptcy

21      Court existed.        Is that right?

22      A       I think I said I didn't know that the District of

23      Columbia had a bankruptcy court.

24      Q       Okay.     And you're a member of the College of Bankruptcy

25      Lawyers you testified.           Is that right?

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                        516-608-2400
     Case 21-50263-JTD     Doc 34-2   Filed 03/19/21   Page 50 of 244

                                                                        Page 49

1       A     No.     I am a member of the American College of -- I am a

2       fellow in the American College of Bankruptcy.

3       Q     Okay.     And -- but as a fellow, you're not suggesting,

4       are you, to Judge Dorsey that the D.C. Court is not well

5       equipped to handle this case, are you?

6       A     I think I was simply embarrassed to admit that I didn't

7       know that the District of Columbia had a bankruptcy court.

8       Q     Okay.     So let me ask my question again.        You're not

9       suggesting to this Court that the D.C. Bankruptcy Court is

10      not well equipped to handle this bankruptcy case, are you?

11      A     I don't think I made an affirmative statement or a

12      negative statement to that.        I simply articulated why I felt

13      that for this asset, the Delaware courts were uniquely

14      equipped to handle this case.

15      Q     Okay.     So let me ask you the question in a more

16      straightforward way because you're having trouble answering

17      my question.      Are you telling Judge Dorsey that the D.C.

18      Bankruptcy Court is not able to properly handle this

19      bankruptcy case?

20      A     I think I do understand your question. I'm not trying

21      to tell Judge Dorsey anything.         I'm simply trying to tell

22      you why I chose Delaware.

23      Q     Okay.     And you don't -- because you haven't been in the

24      D.C. Bankruptcy Court, you don't know whether that court

25      would be unable to efficiently handle a 363 asset sale, do

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD       Doc 34-2    Filed 03/19/21    Page 51 of 244

                                                                            Page 50

1       you?

2       A       I -- I don't have personal knowledge.

3       Q       Do you have any reason to believe that they wouldn't be

4       able to efficiently handle a 363 asset sale?

5       A       No.     I'm saying the fact that I don't think that's the

6       issue here.        I can't imagine that any U.S. bankruptcy court

7       couldn't handle a 363 sale, notwithstanding the fact that

8       this may not be a 363 sale.

9       Q       Okay.     So let's go to that then.          So I think what

10      you're intimating is you're talking about a sale through a

11      plan.     Is that right?

12      A       That is a possible outcome here.

13      Q       Okay.     And you're not testifying that the D.C.

14      Bankruptcy Court wouldn't be able to efficiently handle a

15      sale through a plan; is that right?

16      A       I --

17                      MR. LITVAK:     Objection, Your Honor.        I apologize.

18      There's a like triple negative in that question, and I would

19      just ask Counsel to clarify.            That would be the objection.

20                      THE COURT:    Can you restate it, Mr. Miller?

21                      MR. MILLER:     Sure.

22      BY MR. MILLER:

23      Q       Mr. Decker, are you testifying that the D.C. Bankruptcy

24      Court would be unable to efficiently handle an asset sale

25      through a plan?

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                       516-608-2400
     Case 21-50263-JTD       Doc 34-2    Filed 03/19/21    Page 52 of 244

                                                                            Page 51

1       A       Mr. Miller, I have no knowledge of what the D.C. Court

2       can and can't do.

3       Q       Okay.     Who's the broker that you selected for this

4       case?

5       A       Estill.

6       Q       Okay.     And you selected Estill for among other reasons

7       because they have experience, deep experience in selling

8       properties in the D.C. area.            Is that right?

9       A       I can't speak to the degree of experience in the grand

10      overall experiences of Estill that relates to D.C.                  They

11      have sold properties in D.C., but they're an

12      internationally-focused firm.             They sell properties all over

13      the place and sell them well.

14      Q       Okay.     But your testimony today is not that Estill had

15      the deepest knowledge of both the D.C. market and the hotel

16      and that's why you selected them?

17      A       That is certainly a relevant element of why I selected

18      them.

19                      MR. MILLER:     Okay.   Mr. Moats, if you could please

20      pull up Mr. Decker's deposition transcript, page 215.

21                      And if you could please blow up page 215 when you

22      find it.

23      BY MR. MILLER:

24      Q        Mr. Decker, can you see the top right part of the

25      transcript or is that too small?

                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                      516-608-2400
     Case 21-50263-JTD     Doc 34-2     Filed 03/19/21    Page 53 of 244

                                                                             Page 52

1       A     I've got it.

2       Q     Mr. Decker, could you hear me?

3       A     I do.     I see -- I see the --

4       Q     Okay.     I'm sorry.

5       A     I see line 5 through 24 of page 216.

6       Q     Great.     So you were deposed in this case, right?

7       A     Yes, sir.

8       Q     And you were -- you gave that testimony under oath?

9       A     Yes.

10      Q     Okay.     And during that deposition, I'm going to read

11      from lines 6 through 12.          Were you asked -- you were asked

12      this question:

13      "Q    How did you come to select Estill as a broker?

14      "A    We -- I thought that Estill -- we interviewed I believe

15      six firms, and we thought that Estill had the most

16      creativity, the deepest knowledge of both the D.C. market on

17      the hotel as well as the redevelopment side."

18            Do you see that?

19      A     Yes.

20      Q     And did I properly state your answer to that question?

21      A     I think you accurately read it from the transcript.

22      Q     Do you believe that it was not accurately transcribed?

23                    MR. WENDER:     Your Honor, may I object?            Your

24      Honor, for the record, this is David Wender.               I think it's

25      the rule of completeness, it actually makes sense to read

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                           516-608-2400
     Case 21-50263-JTD    Doc 34-2    Filed 03/19/21    Page 54 of 244

                                                                         Page 53

1       the rest of Mr. Decker's testimony from the transcript so

2       that it could actually comport completely the prior

3       testimony herein.

4                    MR. MILLER:     Your Honor, if Mr. Wender wants to

5       redirect, he can do that --

6                    THE COURT:    Well, no, I think that's a legitimate

7       objection to say you have to put the deposition -- part of

8       the deposition you've read, in context.               And I have read it,

9       actually, as we've been sitting here and I think it does

10      comport with his testimony, so, I'll sustain the objection.

11                   MR. WENDER:      Thank you, Your Honor.

12                   MR. MILLER:     Okay.   Mr. Moats, you can take that

13      down.

14      BY MR. MILLER:

15      Q       Mr. Decker, when did the Debtor make the decision to

16      permanently close the hotel?

17      A       When I arrived on scene, Mr. Miller, it was already

18      closed.     The decision to permanently close it, I don't

19      recall a specific date or announcement, per se, I just don't

20      recall.

21      Q       But that wasn’t in March of 2020, was it?

22      A       I can't testify as to what happened in March.

23      Q       But you don't know that, at the time you were hired,

24      whether or not the hotel was permanently closed or not?

25      A       I think the operative word here in your question is

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     Case 21-50263-JTD     Doc 34-2   Filed 03/19/21   Page 55 of 244

                                                                        Page 54

1       "permanently", is that the case?

2       Q     Yes.

3       A     The hotel was certainly closed sometime in March and

4       had remained in that status until I arrived on scene in

5       October.      I don't -- I have no knowledge of whether the word

6       "permanently" would be ascribed to that circumstance.

7       Q     So, you didn't make a decision to permanently close the

8       hotel subsequent to your retention as Independent Manager?

9       A     I did make a decision subsequent to my retention to

10      permanently close the hotel as long as this Debtor was the

11      owner of the hotel -- of the property, I should say.

12      Q     Okay.     So, let me restate the question, then.

13      A     Sure.

14      Q     Because you made the decision to permanently close the

15      hotel, that would assume that the hotel was not permanently

16      closed prior to you making that decision, right?

17      A     Again, I -- if you wish to assume that, please do.               I

18      don't know.

19      Q     Then why would you make the decision to permanently

20      close the hotel if it was already permanently closed?

21      A     I don't know how to answer your question.            The hotel

22      was closed, we made a decision to permanently close the

23      hotel.

24      Q     Okay.     As of December, were there still groups of

25      reservations at the hotel?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 56 of 244

                                                                          Page 55

1       A     I believe that's the case.

2       Q     One moment, Your Honor.       Your Honor, I didn't have any

3       further questions (indiscernible).

4                   THE COURT:    Okay.    Thank you, Mr. Miller.             Mr.

5       Litvak, any redirect?

6                   MR. LITVAK:     No, Your Honor.          Thank you.

7                   THE COURT:    Thank you.      Mr. Decker, you are

8       excused.    Thank you.

9                   MR. DECKER:     Thank you, sir.

10                  THE COURT:    All right.      Any further evidence from

11      the Debtor?

12                  MS. DAVIS JONES:      No, Your Honor.

13                  THE COURT:    All right.      Then you may --

14                  MS. DAVIS JONES:      (indiscernible)

15                  THE COURT:    Go ahead with your argument, Ms.

16      Jones.

17                  MS. DAVIS JONES:      Thank you, Your Honor.          I

18      appreciate that.    Your Honor, Marriott has the burden to

19      convince this Court that venue should be transferred and

20      respectfully, Your Honor, we believe that Marriott has

21      failed to meet their burden.        This is a single piece of real

22      estate in Washington, D.C., it's not operating, it has not

23      been operating since March of 2020, there's no revenue,

24      there's no employees.       Mr. Miller continues to refer to

25      employees, his papers refer to employees, but they're not

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                           516-608-2400
     Case 21-50263-JTD     Doc 34-2   Filed 03/19/21   Page 57 of 244

                                                                        Page 56

1       our employees, Your Honor.        This property is in Washington,

2       D.C., it's approximately 100 miles from this Court.                 Your

3       Honor, this is not the Rehoboth Hospitality Case, which

4       Judge Groves did opine on where that was an operating hotel

5       in Abilene, Texas and it's not also, the other cases that

6       they refer to, including one that's an operating hotel and

7       apartments on the Strip in Miami Beach.              This is very

8       different, Your Honor.        This is a non-operating piece of

9       real estate.      Your Honor, D.C. is not the nerve center of

10      the operating business, as counsel suggests in their papers,

11      Your Honor, there's no nerve center here.              It's been closed

12      and that testimony is undisputed.          The books and records,

13      Your Honor, are in D.C., the principal parties are not in

14      D.C., the principal party advisors, for the most part, are

15      not in D.C.      When Marriott brought litigation about the

16      property, they did so in Maryland State Court, not in D.C.

17      When litigation was brought between the owners, it was done

18      in Delaware Chancery Court, not in D.C.              Your Honor, I've

19      addressed some already, but Marriott raises the issue a lot

20      that D.C. parties are not within the subpoena power of this

21      Court.      I was glad to hear Your Honor confirm my memory of

22      evidence that Your Honor has the power, nationally, to

23      require folks to attend a deposition, and indeed, Your

24      Honor, I was going to say, just as a practical matter, we

25      can all do what we've all done in many cases, if necessary,

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                         516-608-2400
     Case 21-50263-JTD   Doc 34-2   Filed 03/19/21    Page 58 of 244

                                                                       Page 57

1       is go take a deposition.      Frankly, Your Honor, given the

2       facts of this case, I don't even see how that's going to be

3       an issue.

4                   Your Honor, one point, and I just have to make

5       this, Mr. Miller did something in his questioning, Your

6       Honor, which I found a little offensive.            And Mr. Litvak's a

7       little nicer than me, so he didn't object.            But, Your Honor,

8       there were insinuations, there were suggestions that --

9       somehow -- about the competency of the D.C. Court or what

10      Mr. Decker was trying to say about the D.C. Court.             Your

11      Honor, I am a member of the D.C. Bar and I do know that that

12      Court is very -- it's an excellent Court, as is this Court.

13      Your Honor, the issue here that Mr. Miller put into evidence

14      or put into his argument, is that this Court is too busy to

15      handle this case.    Your Honor, this Court has shown its

16      ability to handle its calendar and its docket, and indeed,

17      Your Honor, you have accommodated the parties by setting

18      aside two days for all the motion practice that Marriott

19      wanted to bring before the Court.         You may recall that our

20      DIP financing came with a lot of objections.            There was a

21      Motion to Transfer Venue, there was also a Motion with

22      respect to recoupment.      Issues, Your Honor, that would have

23      taken time and Your Honor set aside the time.            So, I think,

24      frankly, Your Honor, both Courts would be able to handle the

25      matter and there's just, as Mr. Decker tried to point out,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 59 of 244

                                                                        Page 58

1       Your Honor, he didn't see a reason to have to disrupt the

2       process that's already in place.        This is a sale case, it's

3       got buyers that are already interested, sales process is

4       well in place, there's no basis, Your Honor, to destabilize

5       the process or cause any confusion in the market.              This is

6       not a situation where the property is going to be liquidated

7       locally.    This is a full sum, international scope, sale

8       process that is well under way.

9                   Your Honor, very importantly also, I would add --

10      and not to be taken lightly, no-one else has sought to

11      change venue here.    Indeed, no other party has even joined

12      in Marriott's request, not the Union, not the taxing

13      authority, not the condo association, no-one from the

14      neighborhood, no-one from D.C.       Your Honor, just Marriott.

15      So, it's international operations who is based in Maryland.

16      Your Honor, their style of being aggressive on many

17      different fronts is admirable, but, Your Honor, I don't

18      think it's something they should be rewarded for.              And this

19      Court -- well, Marriott has shown the ability to go to other

20      jurisdictions as they did in Maryland State Court when they

21      had issues and they've had all over the country.              Your

22      Honor, it doesn't require a transfer of the venue of this

23      bankruptcy case, which deals with maximizing value of one

24      piece of property, for which, frankly, its location is

25      irrelevant.    And Your Honor, we'd ask that the Motion be

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                           516-608-2400
     Case 21-50263-JTD     Doc 34-2    Filed 03/19/21    Page 60 of 244

                                                                          Page 59

1       denied.

2                     THE COURT:    Okay.    Thank you, Ms. Jones.        Is there

3       anyone else who wishes to speak in opposition to the Motion?

4                     MR. WENDER:     Your Honor, if I may.       This is David

5       Wender with Alston & Bird on behalf of Pacific Life and we

6       filed a Joinder.      The Debtor took the primary lead here and,

7       (indiscernible) simple joinder, but I would like to note two

8       separate facts -- two separate things and then I will be

9       quiet.      One is, in listening to the testimony -- sorry, the

10      argument from Mr. Miller and the presentation, there were

11      two things that really caught my ear, and one was a position

12      that the Single Act of the Real Estate Debtors, if a Motion

13      to Transfer Venue is brought, then it almost -- I think that

14      was obvious that the Motion be granted (indiscernible)

15      given.      But that's not the law and, in fact, when Congress

16      added the Single Act of Real Estate Debtor position in the

17      Code, they could have easily said, "and all such cases have

18      to be brought in the jurisdiction where the

19      (indiscernible)."      And that's not the case.          And so, the

20      argument that transfer (indiscernible) supported by the law.

21                    The second point I want to touch on is actually --

22      it was raised in the argument and then also brought up in

23      cross-examination and this relates to potential creditors.

24      Mr. Miller asked Mr. Decker specifically whether he was

25      aware of group reservations at the property and my guess

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 21-50263-JTD     Doc 34-2    Filed 03/19/21    Page 61 of 244

                                                                          Page 60

1       was, that those were potential people who have an interest

2       in this case because they had reservations at the property.

3       Well, Your Honor, group reservations -- it's a group,

4       typically not (indiscernible).           Like, a group reservation,

5       those are national conferences (indiscernible) at a

6       convention-style hotel that we have here at the Wardman

7       property.      And I think that testimony (indiscernible) by Mr.

8       Miller confirms that there are national non-D.C. parties in

9       interest or potential creditors that have been overlooked

10      by, potentially the Debtor, I don't know.               But Marriott is

11      arguing that the only relevant people are in the District

12      and the testimony of Mr. Miller and, I think of Mr. Decker

13      (indiscernible) said that, so I think it's indicative of the

14      fact that there are creditors outside the D.C. area.                 That's

15      all, Your Honor.      Thank you.

16                    THE COURT:    Thank you, Mr. Wender.         Anyone else

17      wish to speak in opposition?          All right.       Mr. Miller,

18      rebuttal?

19                    MR. MILLER:     Yes, Your Honor, thank you.         Just a

20      few points.      Well, actually, first to respond to what Mr.

21      Wender just said, the point about the group hotels, and you

22      heard Mr. Decker testify to it, there were group

23      reservations at the hotel as recently as December, Your

24      Honor.      So, the statement that this has been -- there's been

25      no activity at this hotel since March of 2020 is simply

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
     Case 21-50263-JTD   Doc 34-2   Filed 03/19/21    Page 62 of 244

                                                                        Page 61

1       incorrect, Your Honor.      The point about -- that Ms. Jones

2       raised about the D.C. Bankruptcy Court and I was actually

3       glad to hear it, is that the point we were making is that

4       the D.C. Court is more than capable of handling an asset

5       sale case, whether it be through a 363 process or through a

6       Plan.   And then, with respect to the argument about single

7       asset real estate debtors, Your Honor, we cited numerous

8       cases in our papers about the fact that in transfer cases

9       with single asset real estate cases -- single asset real

10      estate properties, those are almost always transferred to

11      the location of the jurisdiction.         Your Honor, this case

12      should have been filed in D.C. to begin with, that's where

13      the property is located, that's where the Creditors on the

14      Debtors' Top 20 list are located.         The value and the sale of

15      the property is the primary issue in this case and it's a

16      D.C. real estate issue.      The reason why they (indiscernible)

17      was because of their deep knowledge of the D.C. market. Your

18      Honor, you heard Mr. Decker testify.          The testimony actually

19      supported transfer.    He testified -- and I wrote it down as

20      he said it because I was surprised to hear him talk about it

21      -- that -- and it emphasizes the local, the interest of the

22      local community in this case.        He said that the property is

23      located in the finest neighborhood in D.C.              It's the Tiffany

24      of real estate properties, Your Honor.              There's obviously

25      going to be a strong community interest in who ends up with

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
     Case 21-50263-JTD     Doc 34-2    Filed 03/19/21    Page 63 of 244

                                                                           Page 62

1       the hotel and what happens with the hotel, Your Honor.                 That

2       supports transfer, it doesn't work against transfer.                 Your

3       Honor, the hotel is listed on the National Register of

4       Historic Places.      Obviously, it's very important to D.C.

5       And one other point, Your Honor, and this goes back to the

6       colloquy that we had and I thought I answered it this way,

7       but my co-counsel suggested I may not have, is that with

8       respect to taking a deposition, a trial deposition, Your

9       Honor, even if you can compel them to appear for a trial

10      deposition, that's not the same as having them actually

11      testify in Court, whether it be via Zoom or in person.                 The

12      cases talk about being within the 100 mile of the Court's

13      subpoena power and if it was simply the case that having the

14      ability to take the trial deposition was sufficient, Your

15      Honor, that wouldn't be this important factor we've talked

16      about in all of the different cases.

17                    THE COURT:    Well, let me ask you, Mr. Miller, Mr.

18      Decker testified that he's unaware of any potential

19      witnesses that would be outside the subpoena power of the

20      Court.      Are you aware of any that -- I mean, it's your

21      burden, but who are the witnesses who I'm going to have to -

22      - who are going to have to be subpoenaed to appear and

23      testify at trial?

24                    MR. MILLER:     Yes, Your Honor.          We are and I talked

25      about this during my opening argument.                 The Debtor, in their

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
     Case 21-50263-JTD     Doc 34-2    Filed 03/19/21    Page 64 of 244

                                                                          Page 63

1       papers, talked numerous times about claims and counterclaims

2       that they have against Marriott.            Those claims and

3       counterclaims are going to involve witnesses, whether the

4       Debtor is right that the Union is not a Creditor of the

5       Debtor or not, those people who previously worked at the

6       location of the hotel are going to be likely witnesses.                 So,

7       managers of the building, former employees that worked at

8       the hotel, those are the fact witnesses that would be called

9       in that kind of litigation, Your Honor.                So, we do believe

10      that --

11                    THE COURT:    What type of litigation would that be?

12      Are you talking about that the Union has claims against the

13      Debtors as opposed to against Marriott?

14                    MR. MILLER:     Well, Your Honor, we do think that

15      they likely do have claims against the Debtor.                I don't

16      think you heard counsel for the Debtor say that they don't

17      believe that they would have an ability to assert claims

18      against them under ERISA, under the Collective Bargaining

19      Agreement or under the NLRB.          So, I think that type of

20      liability does likely attach to the Debtor.                So, those would

21      be, individuals who would be outside of the Court's subpoena

22      power.      But I think really what I'm talking about are former

23      people that worked at the hotel.            That worked there until it

24      was permanently closed and then they had to be terminated,

25      Your Honor.      There are significant issues related to the

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     Case 21-50263-JTD     Doc 34-2     Filed 03/19/21    Page 65 of 244

                                                                           Page 64

1       disputes between the Debtor and Marriott and if those were

2       to actually be litigated before Your Honor, there would be

3       witnesses and they would have to be subpoenaed to appear for

4       a trial.

5                     THE COURT:     Okay.

6                     MS. DAVIS JONES:       Your Honor -- let me make one

7       point just to --

8                     THE COURT:     Hold on, let me -- let Mr. Miller

9       finish his --

10                    MS. DAVIS JONES:       I'm sorry, Your Honor.        I

11      thought he was.

12                    MR. MILLER:     One moment, Your Honor.          I think I

13      did cover everything.         Your Honor, I didn't have anything

14      else unless you had further questions.

15                    THE COURT:     Okay.    Thank you.        Ms. Jones, very

16      briefly.

17                    MS. DAVIS JONES:       Your Honor, I just wanted to

18      clarify one point.         On the last point that we were talking

19      about the subpoenas, Your Honor, Mr. Miller is really

20      reaching.      Your Honor, the employees are employees of the

21      Union.      The Union may have a claim against this Debtor, but

22      for -- he talked about claims under the CBA or other issues

23      that the employees may have with respect to the Union.                    Your

24      Honor, those cannot be claims of this Debtor.                 I think, to

25      suggest that there's hundreds -- I think I read in their

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                        516-608-2400
     Case 21-50263-JTD    Doc 34-2     Filed 03/19/21    Page 66 of 244

                                                                            Page 65

1       papers, hundreds of employees that are going to be affected

2       by this, that have to be in touch with the Debtor.                  Your

3       Honor, we do not have a direct connection with them.

4                    THE COURT:     All right.      Thank you.

5                    MR. MILLER:     Your Honor, I --

6                    THE COURT:     Go ahead, Mr. Miller.

7                    MR. MILLER:     I think that's a misunderstanding of

8       the statement of the point I was making.               The Debtor

9       alleges, Your Honor -- and they said this numerous times in

10      their papers, that Marriott breached its obligations to the

11      Debtor under the HMA.        That document is governed by D.C. law

12      and the witnesses who observed Marriott's performance under

13      the HMA are in D.C., Your Honor.            So, those fact witnesses

14      related to that issue are going to be in either the D.C. or

15      in the D.C. metropolitan area, that's where they previously

16      were, unless they've moved away since that time is where

17      they're going to be located in connection with that

18      litigation.

19                   THE COURT:     All right.      Thank you, Mr. Miller.

20      All right.     I want to take a little bit of time to put my

21      thoughts together and rather than just issue a ruling right

22      now, off the cuff.        So, we have tomorrow afternoon set aside

23      as a carryover because we thought this hearing might take

24      longer, so we'll come back, we'll reconvene at 1 o'clock

25      tomorrow and I'll give you my ruling on the Motion at that

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
     Case 21-50263-JTD   Doc 34-2    Filed 03/19/21    Page 67 of 244

                                                                        Page 66

1       time.

2                    MS. DAVIS JONES:        Thank you, Your Honor.

3                    THE COURT:     All right.        Anything else for today

4       before we adjourn?

5                    MS. DAVIS JONES:        No, Your Honor.        That's all we

6       had on the agenda.

7                    THE COURT:     Okay.     Thank you.       And we're

8       adjourned.     I'll see everyone tomorrow afternoon.

9                    MS. DAVIS JONES:        Thank you, Your Honor.

10                   MR. MILLER:     Thank you, Your Honor.

11                   THE COURT:     Thank you.

12                   MR. WENDER:     Thanks, Your Honor.

13                   (Whereupon these proceedings were concluded at

14      11:31 AM)

15

16

17

18

19

20

21

22

23

24

25

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                       516-608-2400
     Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 68 of 244

                                                                       Page 67

1                            C E R T I F I C A T I O N

2

3               I, Sonya Ledanski Hyde, certified that the foregoing

4       transcript is a true and accurate record of the proceedings.

5

6

7

8       Sonya Ledanski Hyde

9

10

11

12

13

14

15

16

17

18

19

20      Veritext Legal Solutions

21      330 Old Country Road

22      Suite 300

23      Mineola, NY 11501

24

25      Date:     February 9, 2021

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 69 of 244

[& - alston]                                                                   Page 1

          &                     3            able 9:18,20 12:20    administrator
 & 3:3,9,14 28:4       3,116 24:3              13:5,8 20:15 21:7     13:4
   32:9,14 59:5        30 11:12 17:13          37:12 49:18 50:4    admirable 58:17
                         31:13                 50:14 57:24         admit 28:6 34:1
          1
                       300 67:22             absolutely 46:21        49:6
 1 6:17 13:22 14:11                          accept 10:17          admitted 14:13,14
                       330 67:21
   28:17,18 65:24                              24:14                 16:1 21:25 22:3
                       363 31:24 33:17
 1-4 14:14                                   accommodate             28:10,13,16,23
                         49:25 50:4,7,8
 10 7:2                                        24:6                  30:20
                         61:5
 100 19:7 21:2 56:2                          accommodated          advise 7:18
   62:12                        4
                                               57:17               advisors 56:14
 10:01 1:14            4 14:11               accord 43:1           affairs 23:9
 11 1:5 6:24 7:15      4,000 12:5            account 44:2          affect 9:6
   17:4 33:15          45 20:25              accounts 44:1,3,5     affiliate 34:20
 11501 67:23           45,000 12:5           accurate 39:14        affirm 27:15
 11:31 1:14 66:14               5              67:4                affirmative 49:11
 11th 39:20 43:6                             accurately 52:21      afternoon 65:22
                       5 2:1 29:25 30:6
 12 52:11                                      52:22                 66:8
                         52:5
 13 17:13 39:4                               acres 39:4            agenda 6:7,11,16
                       5,804 24:3
 14 11:12 28:9                               act 59:12,16            6:17,24 66:6
                       50 47:17
 15 33:25                                    action 23:6,8         aggressive 58:16
                       59 2:18
 16 30:12                                      36:20               ago 47:10
 17 29:25                       6
                                             activity 31:14        agree 21:10 30:4
 18 30:6               6 2:9 52:11             60:25                 30:11 38:11,12
 1918 15:4             618 24:4              acts 35:21            agreed 6:25 7:1
 1st 31:8              62 2:13               actual 11:13            7:19 9:17
          2            638 24:5              add 58:9              agreeing 11:22
 2 13:24 30:20,21               7            added 59:16           agreement 2:10
 20 13:22 17:8 34:1    7 6:18                addition 28:19,22       9:8 13:15,25 16:1
   61:14                        8            additional 9:14         17:19 28:9 39:22
 2004 21:19                                  addressed 56:19         63:19
                       8 6:19
 2019 24:2                                   adequate 2:5          ahead 6:6 7:11
                       81 29:19
 2020 24:3 31:8                              adjacent 23:22          11:1 13:7 21:15
                       824 1:11
   39:17 53:21 55:23                         adjourn 6:25 7:19       29:22 30:24 55:15
                                9              66:4                  65:6
   60:25
 2021 1:13 67:25       9 1:13 6:23 67:25     adjourned 66:8        air 32:7 40:2
 21-10023 1:6 6:6               a            adjourning 7:1        airline 32:8
 215 51:20,21                                administered          alaska's 32:8
                       a.m. 1:14,14
 216 52:5                                      16:19 26:10         albeit 6:20
                       abhor 37:10
 24 52:5                                     administration        alex 5:8
                       abilene 56:5
 250 46:18                                     26:2                alleges 65:9
                       ability 20:9 27:17
 27 9:16                                     administrative        alston 3:14 11:3
                         57:16 58:19 62:14
                                               2:4                   59:5
                         63:17
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
 Case 21-50263-JTD      Doc 34-2    Filed 03/19/21    Page 70 of 244

[alternate - binder]                                                            Page 2

 alternate 7:17        april 25:19            atlanta 34:6 40:11      48:24 49:2,7,9,10
 alternative 2:15      area 15:19,22            40:24 42:21 43:8      49:18,19,24 50:6
 alternatives 15:24      17:8 20:5 22:23        43:13,17 44:6         50:14,23 58:23
 amended 6:11,17         41:13 45:15 51:8     attach 63:20            61:2
   28:8                  60:14 65:15          attached 14:1         bar 57:11
 amendment 6:13        areas 38:4             attempt 22:12         bargaining 63:18
 america 37:25         arguing 60:11          attend 56:23          barr 24:24
 american 33:23        argument 13:14         attention 6:12        barry 15:8
   33:24 49:1,2          19:6 22:10 24:10     attorneys 3:4,10      based 18:4 19:18
 amount 45:25            24:14 27:2,8           3:15                  26:19 33:16 34:23
 analysis 22:16          55:15 57:14 59:10    attributes 46:24        40:11,20,22,23
   23:14                 59:20,22 61:6        audible 28:12           41:12 58:15
 ancillary 26:2,9        62:25                authority 2:14        basically 40:13
 announcement          arrived 53:17            58:13               basis 35:18 58:4
   53:19                 54:4                 authorizing 2:2       beach 34:24 56:7
 answer 44:10,11       arsht 3:9              automatic 2:6,15      bear 31:13
   45:12 52:20 54:21   article 31:19            7:17                becky 5:12
 answered 62:6         articulated 49:12      available 23:8        beg 48:3
 answering 49:16       ascribed 54:6            24:15               began 31:13
 anticipate 9:22       asia 37:25             aware 11:9 34:9       behalf 6:10 7:10
 antonio 41:1          asian 46:25              38:15,17 44:7,11      28:4 59:5
   43:18               aside 37:21 57:18        59:25 62:20         believe 13:15
 anybody 7:6 35:4        57:23 65:22                   b              19:11,13 20:19,21
   38:19               asked 48:15 52:11                              33:21 35:14 40:25
                                              b 1:21 3:7
 apartments 56:7         52:11 59:24                                  42:13 43:7 44:9
                                              back 7:22 9:24
 apologies 10:19       asking 9:20                                    44:21 45:11,24
                                                22:19 29:6 43:2
 apologize 8:7         assert 63:17                                   47:3 50:3 52:14
                                                62:5 65:24
   41:17 50:17         asset 15:15 16:4                               52:22 55:1,20
                                              background 31:9
 appear 20:8,15,24       16:10,16,17 17:16                            63:9,17
                                              bad 11:10
   21:7,12 24:12         18:10,14 24:17                             believes 26:20
                                              balance 17:5
   62:9,22 64:3          26:4,17 33:4,7                             benjamin 4:10
                                                41:25
 appears 25:21           39:2,3 49:13,25                            bertenthal 4:3
                                              bank 43:25 44:2
 apply 11:11             50:4,24 61:4,7,9,9                         best 9:1 16:8 24:6
                                              banker 37:10 38:2
 appointed 34:25       assets 16:13 17:5                              27:17 46:7,8
                                              banking 31:11,14
   43:2                  22:2 37:2                                  bethesda 44:21
                                              bankruptcy 1:1
 appreciate 14:8       assist 40:6                                  better 16:18 26:10
                                                1:10,23 2:19
   55:18               assisting 41:6                                 32:23,24
                                                13:21 16:4,12
 appropriateness       associates 16:9                              beyond 19:8
                                                19:1 21:6 22:10
   24:17                 21:18                                      bhavana 4:4
                                                22:15 23:4 26:21
 approved 47:7,12      association 23:19                            billion 17:12
                                                32:5,16 33:3,6,17
 approximately           26:13 58:13                                binder 10:10
                                                33:22,24,24 34:3
   8:8 39:4 47:14      assume 43:24                                   13:17 29:5,9,10
                                                36:16 44:8 47:21
   56:2                  54:15,17
                                                47:23 48:16,20,23
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
 Case 21-50263-JTD     Doc 34-2   Filed 03/19/21    Page 71 of 244

[binders - comment]                                                           Page 3

binders 10:17,18                c           casey 4:6             city 46:24
bird 3:14 11:3        c 3:1 6:1 27:14       caught 59:11          claim 64:21
  59:5                  67:1,1              cause 35:21 58:5      claimant 42:15
bit 25:7,13 32:11     cairns 4:5            cavello 7:18          claiming 17:2
  32:19 35:17 65:20   calendar 8:16         cba 64:22             claims 2:4 9:6,14
blow 51:21              57:16               center 21:21 56:9       19:19,20 42:12
bob 15:9              california 31:25        56:11                 63:1,2,12,15,17
boggs 4:4               34:24 43:22         century 15:6            64:22,24
boilers 42:1          call 27:6,9 28:17     ceo 40:23             clarify 50:19
book 12:13 28:7       called 40:11 63:8     certain 37:12 45:8      64:18
books 15:21 41:5      capable 61:4            46:5                clear 11:11 17:2
  43:10,11,12,19,23   capacities 43:21      certainly 25:9          34:9
  56:12               capital 15:13           32:21 51:17 54:3    clearly 47:24
bother 12:11            31:19               certification 6:20    clerk 13:9
breach 44:18          care 42:1               6:22                clerks 29:16
breached 65:10        career 31:15          certifications 6:15   close 18:24 19:2
brief 31:9 47:8       carryover 65:23       certified 31:23         19:24 53:16,18
briefing 10:7         case 1:6 6:6 8:3        67:3                  54:7,10,14,20,22
briefly 7:10 48:10      14:1,17 15:24       challenge 9:13        closed 20:17
  64:16                 16:9,11,14,16,18    chambers 7:23           23:14 39:6,7,13
bring 9:2,2,14          16:22 17:6,9,10       8:12,17 10:3,14       39:16 53:18,24
  13:8 29:17 57:19      17:11,16 18:9,10      13:17                 54:3,16,20,22
broke 32:10             18:12,17,25 19:11   champion 33:15          56:11 63:24
broker 38:2 51:3        19:17 21:17,18,20   chancery 36:5,21      coc 7:4
  52:13                 22:8,12,18,19         56:18               code 11:7 59:17
brokers 47:4            24:24 25:4 26:7,7   change 7:3 16:25      colin 4:7
brought 56:15,17        26:20 35:23 38:10     17:15 48:1 58:11    collective 63:18
  59:13,18,22           42:15 44:8,12       changes 23:14         college 33:23,24
bryan 4:19              45:17 49:5,10,14    chapter 1:5 17:4        48:24 49:1,2
build 37:6,7,7          49:19 51:4 52:6       33:15               colloquy 62:6
building 43:3,4         54:1 55:1 56:3      charged 40:4          columbia 2:20
  63:7                  57:2,15 58:2,23     choice 17:25 18:8       44:23 48:23 49:7
burden 27:5             59:19 60:2 61:5       18:11 30:2          come 8:10 14:8
  55:18,21 62:21        61:11,15,22 62:13   chose 38:4 49:22        38:7 45:21 52:13
business 15:17        caseload 14:4         chris 40:25             65:24
  21:21 22:1,5          24:7                circulation 47:8      comfort 37:13
  56:10               cases 16:4,5,7        circumstance          comfortable
busy 24:1 57:14         17:4 18:15 21:9       54:6                  33:20
buyer 46:13,17,17       24:3,3,4,5,22       circumstances         commence 28:6
  48:2                  25:22,24 26:17        35:13                 30:23
buyers 37:13 38:6       32:6 33:11 36:24    cited 16:7 22:17      commenced 31:13
  46:3,5,25,25          56:5,25 59:17         24:22 61:7          comment 7:12,14
  47:22 58:3            61:8,8,9 62:12,16                           9:25

                               Veritext Legal Solutions
212-267-6868                     www.veritext.com                       516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 72 of 244

[comments - d.c.]                                                               Page 4

 comments 7:13         considerable 46:1     country 58:21          court's 11:23 19:8
 committee 38:20       contact 40:20           67:21                  24:16 62:12 63:21
 common 26:17            41:10               couple 29:1 41:24      courthouse 21:3
 community 14:24       contemporaneous       course 22:21           courts 14:3 16:4,9
   15:1 26:8,15,16       11:13                 43:22                  23:24 24:20 25:1
   61:22,25            contest 14:22         court 1:1,10 2:19        36:22 47:23 49:13
 companies 31:18       contested 30:13         6:2,5,18 7:4,11,19     57:24
   31:20 36:20 46:11   context 16:15           8:2,13,23 10:1,10    cover 45:16 64:13
 company 3:15            53:8                  10:13,21 11:1,10     covid 10:15,16
   34:10 40:11         continuation 11:5       11:14,18,21,25         12:17 24:10
 company's 27:6        continue 12:7,10        12:11,14,22 13:7     creativity 52:16
 compel 10:6 62:9        45:2                  13:12 14:10,13       creditor 13:22
 compelling 24:2       continued 15:10         16:11,17,19 17:3       45:7 63:4
 competency 57:9       continues 55:24         19:1,8,10 20:3,7,8   creditors 14:19
 competently           continuing 46:6         20:19,21,21,23         15:18 17:4,7,13
   22:11               contract 6:23           21:5,6,12,15,21        38:20 45:8,9,11
 compiled 14:3           44:19                 22:10,18 23:7          45:13 46:2 59:23
 complaint 18:7        contrary 16:21          24:4,11 25:3,3,12      60:9,14 61:13
 completely 53:2         19:5 21:24            25:18,20 26:10,21    crews 16:24
 completeness          contrast 22:21          26:24 27:7,10,15     cross 48:9,11
   52:25               controversy 14:18       27:19,24 28:2,11       59:23
 complex 17:4,5          14:23 18:18           28:13,16,24 29:4     crow 19:12,13,25
 comport 53:2,10       convenience 18:4        29:8,12,14,20,22     cuff 65:22
 comprised 39:4          22:7 35:22            30:4,11,14,16,19     current 44:25
 concern 16:17         convention 60:6         30:24 31:9,18,23       45:5
 concluded 66:13       convert 22:12           32:5,10,15,18,22     currently 25:6
 concludes 48:7        convince 55:19          32:24 33:3,7,9,22      39:6
 conditioning 40:3     cooperation 9:22        34:3 35:25 36:3,5    curtis 3:12 7:9
 condo 23:19 26:13     coordinate 8:10         36:21,23 37:16,18      35:16
   58:13               copy 29:2               38:23 44:16 48:9              d
 conduct 11:23         coronavirus             48:16,21,23 49:4
                                                                    d 3:20 6:1 27:14
 conference 10:4         25:23                 49:7,9,9,18,24,24
                                                                      27:14
 conferences 60:5      corporation 43:23       50:6,14,20,24
                                                                    d.c. 14:6,18,19,20
 confirm 11:6,22         45:12                 51:1 53:6 55:4,7
                                                                      14:24 15:1,14,17
   14:7 56:21          correct 11:17 47:4      55:10,13,15,19
                                                                      15:18,19,21,21,22
 confirms 60:8           47:5                  56:2,16,18,21
                                                                      15:25 16:2 17:8,8
 confusion 58:5        counsel 6:7,15,20       57:9,10,12,12,12
                                                                      17:17,19 18:18,20
 congested 24:1          6:22 9:20 13:15       57:14,15,19 58:19
                                                                      18:23 19:1,2,13
 congestion 23:23        16:24 50:19 56:10     58:20 59:2 60:16
                                                                      20:2 22:1,5,10,23
 congress 59:15          62:7 63:16            61:2,4 62:11,17
                                                                      23:2,25 24:4 25:3
 conjunction 40:13     counter 19:19           62:20 63:11 64:5
                                                                      26:21 33:22 34:2
 connection 23:20      counterclaims           64:8,15 65:4,6,19
                                                                      35:24 37:16,18
   29:11 65:3,17         63:1,3                66:3,7,11
                                                                      38:11,16 39:5
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
 Case 21-50263-JTD       Doc 34-2   Filed 03/19/21    Page 73 of 244

[d.c. - document]                                                                Page 5

   40:20 44:8,25          41:4 42:3,5,16,20   decker's 13:23          58:17 62:16
   45:5,8 48:16,20        43:10,11,12,20,21     28:22 51:20 53:1    difficult 32:20
   49:4,9,17,24           43:25 44:2,12,22    declaration 13:23     difficulty 20:4
   50:13,23 51:1,8        44:25 45:2,8          15:2,10 28:20,23    dignitaries 15:9
   51:10,11,15 52:16      53:15 54:10 55:11     29:8,17 30:20       diminished 18:11
   55:22 56:2,9,13        59:6,16 60:10       deep 51:7 61:17       dip 6:19 7:5,14
   56:14,15,16,18,20      62:25 63:4,5,15     deepest 51:15           8:25 9:3,5,10 14:2
   57:9,10,11 58:14       63:16,20 64:1,21      52:16                 23:20 35:20 57:20
   60:8,14 61:2,4,12      64:24 65:2,8,11     defer 8:4             direct 30:23 31:1
   61:16,17,23 62:4     debtor's 6:7 9:20     deference 30:2          48:7 65:3
   65:11,13,14,15         13:14,21 14:25      degree 51:9           directly 12:6
 d.c.'s 15:15             26:3 28:17,18,21    delaware 1:2,12         18:11
 dangers 24:21            30:1,20,21 39:2,3     14:6 18:2 19:6,14   disagree 23:14
   25:23,23               45:10                 22:2,19 23:6 24:3   discovers 9:13
 date 2:11 7:23 8:7     debtors 1:7 3:4         32:5,6,16 33:3,6    discovery 10:2
   8:11,15,15,18,20       9:23 14:7 15:24       33:15,17,20 35:24     12:2
   53:19 67:25            17:9,25 18:7 19:5     36:5,11,13,16,20    discussed 9:19
 dates 11:11              19:18,21 21:20,25     36:21 37:13,15        15:24 21:21
 david 3:17 4:3,16        22:4,12,13 24:14      38:4 47:21,23       disparate 38:3
   11:2 52:24 59:4        27:1 42:14 59:12      49:13,22 56:18      dispute 17:18
 davidson 4:7             61:7,14 63:13       deliveries 10:14      disputes 64:1
 davis 3:6 4:8 6:4,8    debtor’s 2:9          demonstrative         disregard 18:8
   6:9 8:6,21 12:24     december 54:24          13:3                disrupt 58:1
   14:9 26:25 27:21       60:23               denied 59:1           dissolution 23:6
   55:12,14,17 64:6     decide 37:9,9         depose 20:9           distance 19:12
   64:10,17 66:2,5,9    decision 19:23        deposed 52:6          distressed 31:18
 day 8:19 11:12           35:6 36:15,18       deposition 20:11        31:20
   13:23 15:2,10          53:15,18 54:7,9       20:15,24 21:1       distributed 47:13
   22:9 41:20 43:2        54:14,16,19,22        51:20 52:10 53:7    distribution 32:9
 days 15:4 57:18        decisions 42:20         53:8 56:23 57:1       32:14
 deadlines 11:7,20      decker 3:20 15:2        62:8,8,10,14        district 1:2 2:19
 dealing 31:17            15:10 27:6,9,10     depositions 21:11       11:10 14:6 16:19
 deals 58:23              27:11,14,14,23      derive 46:9             21:19 24:7 25:17
 debtor 2:1,2 9:4         28:20 30:23 31:3    describe 39:1,3         25:20 26:10 44:23
   13:25 14:20,22         31:5,9 32:4,11      desk 29:5               48:22 49:7 60:11
   16:21 17:7,15          34:4 35:21 36:5     destabilize 58:4      districts 14:5
   18:18 19:23 20:16      38:9 39:1 43:25     develop 24:18         disturbance 9:8
   21:17 22:22,25         45:4,7,15 48:6,13   development 37:8      doc 2:1,9,13,18
   23:3,12 24:7,9,25      50:23 51:24 52:2    devki 5:9             docket 7:15 13:22
   26:14 28:4,9 31:5      53:15 55:7,9        diamond 24:24           13:24 23:24 29:18
   31:20 34:8,11,18       57:10,25 59:24      different 8:20          57:16
   35:1,4,6,8 36:7,11     60:12,22 61:18        14:5 17:13,21       document 13:23
   36:15,19 39:21,22      62:18                 32:2,3 46:14 56:8     13:24 14:3,3

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 74 of 244

[document - fargo]                                                              Page 6

   28:10 65:11         email 13:19           estate 14:23 15:25    expect 9:19 38:10
 documents 9:20        embarrassed 34:1        16:4,10,16 17:18      41:20 46:3,5
   12:7 13:16,19         47:16 49:6            18:10,14 21:22        47:21
   14:8                embassy 37:7            24:18 26:17 37:20   expense 2:4
 doing 25:7 31:22        46:16                 55:22 56:9 59:12    experience 31:10
   34:8 48:3           emphasized 17:24        59:16 61:7,9,10       31:11 32:5 33:6
 dole 15:9               21:9                  61:16,24              33:10 37:10,13,18
 dollar 38:7           emphasizes 61:21      estill 38:1,3 41:6      37:19 48:16 51:7
 dollars 17:12         employed 43:1           51:5,6,10,14          51:7,9
 domenic 4:22          employee 20:11          52:13,14,15         experiences 51:10
 domestic 46:25          23:17               eternal 25:19         explaining 48:2
 dorsey 1:22 6:3       employees 15:20       europe 37:24          express 46:6
   49:4,17,21            19:22,22 20:18      european 46:25        expressly 9:9
 draft 47:12             22:2 42:3,5,8,10    event 16:18           extend 8:16 11:19
 driscoll 4:9            42:17 55:24,25,25   everybody 27:11         11:22
 drive 48:5              56:1 63:7 64:20     everyone's 10:2       extended 11:8,12
 due 20:16 24:21         64:20,23 65:1       evidence 13:16          11:24
 dwight 15:7           ends 61:25              14:14 16:2 22:3               f
           e           engaging 40:17          27:3 28:6,10,18
                                                                   f 1:21 67:1
                       engineers 16:25         28:23 30:21 55:10
 e 1:21,21 3:1,1 6:1                                               fabulous 13:1
                         40:17 41:25           56:22 57:13
   6:1 27:14,14 67:1                                               facility 31:21
                       enter 7:7             evidentiary 7:21
 ear 59:11                                                         fact 17:1 18:10
                       entered 25:17         exact 38:20 47:17
 earlier 46:14 47:3                                                  23:3,5,13 30:1
                       entirely 17:9         exactly 43:15
 early 22:8                                                          36:23 37:14 38:17
                       entitled 30:2         examination
 ears 46:18                                                          40:6 45:5,6 50:5,7
                       entry 2:1,9             27:23 30:23 31:1
 easily 59:17                                                        59:15 60:14 61:8
                       equipped 49:5,10        48:11 59:23
 east 37:24                                                          63:8 65:13
                         49:14               example 40:17
 eastern 21:19                                                     factor 62:15
                       equity 34:18          excellent 57:12
   46:25                                                           factors 17:22
                         36:20               excess 47:17
 ecro 1:25                                                           26:19
                       era 10:15             excuse 39:23
 effective 2:10                                                    facts 17:15 18:12
                       erase 23:3              41:16
   21:11                                                             24:11 27:2,4 57:2
                       eric 4:18 13:11       excused 55:8
 effectively 43:7                                                    59:8
                       erisa 63:18           executed 47:13,15
 efficiently 49:25                                                 factual 30:1,8
                       es 3:19               exercise 2:14,15
   50:4,14,24                                                      failed 22:13 55:21
                       especially 16:17        7:16
 eisenhower 15:7                                                   familiar 12:3 33:2
                       essential 17:15       exhibit 28:5,7,17
 either 7:13 8:17                                                    36:23
                       essentially 16:15       28:18 30:20,21
   20:9 65:14                                                      family 37:7
                         30:8                exhibits 14:11,14
 electronic 10:18                                                  fantastic 46:23,23
                       establish 44:3,5      existed 9:5 48:21
   10:18 13:19                                                     far 8:15 11:19
                       established 37:14     existence 26:12
 element 51:17                                                       46:7
                         44:4                exit 31:21
 elevators 40:19                                                   fargo 44:2


                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
 Case 21-50263-JTD        Doc 34-2    Filed 03/19/21    Page 75 of 244

[fashion - headquarters]                                                         Page 7

 fashion 37:12           flippant 37:16                   g         graduating 31:12
 favor 23:24 35:23       florida 32:1           g 6:1               grand 51:9
 favorable 21:17         flu 15:6               generally 44:17     grant 5:6
 february 1:13           focused 31:14          generate 39:10      granted 59:14
    67:25                   51:12               geoffrey 5:11       granting 2:3,5,7
 federal 21:5            folks 56:23            georgia 34:6        great 13:13 14:12
 fellow 33:24 49:2       follow 13:18             40:11 42:21         42:11 48:15 52:6
    49:3                    38:14               getting 9:22 10:5   greatest 38:5
 felt 42:16 49:12        food 32:9,14           gilbert 4:10        gross 16:14 18:8
 file 36:15              force 20:15            give 13:4,7 16:8      26:6 35:14
 filed 17:11 21:23       foregoing 67:3           27:16 31:9 33:9   group   31:17 32:7
    23:5 36:9 44:15      form 9:1 13:19           65:25               59:25 60:3,3,4,21
    45:8 59:6 61:12         25:22               given 57:1 59:15      60:22
 files 19:12,13          former 15:7,8,20       glad 56:21 61:3     groups 54:24
 filing 10:5                19:22 20:11 23:16   go 6:6,16 7:11      groves 56:4
 final 2:2,6 47:12          36:6 63:7,22          11:1 13:7,12,16   guards 41:24
 financial 23:18         forth 9:9                14:16 15:13 17:21 guess 10:4 23:11
    31:15,22 37:17       forum 18:6,8,11          21:15,16 22:20      25:9,15,16,22
    46:9,10                 30:3                  24:18 29:5,22       38:12 59:25
 financing 2:3 6:19      forward 6:16             30:24 33:18 37:3  guggenheim
    7:5 9:5 14:2 23:20   found 57:6               43:3,3 47:7 50:9    31:16
    31:21,21 57:20       four 13:15,19            55:15 57:1 58:19           h
 find 8:16 46:1,17          14:7,19 17:7 40:4     65:6              halperin 4:11
    51:22                   41:22,23            goal 45:16,18,19    hand 10:14 27:12
 findings 30:8           fourth 14:2            goes 19:12 62:5     handful 16:24
 fine 8:21 11:25         frankly 57:1,24        going 7:24 8:14     handle 17:3 23:1
    38:24                   58:24                 17:21 19:21 20:3    27:22 40:16 49:5
 finest 39:5,5           fraud 35:15              23:11 24:20 25:3    49:10,14,18,25
    61:23                frequently 42:24         25:13 30:7 34:7     50:4,7,14,24
 finish 64:9             friday 47:11             37:12 46:1,19,19    57:15,16,24
 finished 45:4           friendly 24:16           47:25 52:10 56:24 handled 25:24
 firm 10:12 13:2         front 8:7 12:6,18        57:2 58:6 61:25   handling 61:4
    41:4,14,17 46:9      fronts 58:17             62:21,22 63:3,6   haney 4:12
    46:10 51:12          full 10:7 27:12          65:1,14,17        happen 8:6
 firms 52:15                58:7                goldwater 15:8      happened 53:22
 first 4:20 7:15         further 12:12          good 6:2,8,12       happening 39:25
    13:21,23 15:2,10        25:25 55:3,10         27:25 31:3,4        42:19
    17:25 18:1 29:25        64:14               gotten 45:25        happens 62:1
    32:7 33:12 36:19     furthered 31:15        governance 34:8     happy 31:12
    42:25 47:8 60:20     furthest 32:1          governed 15:25      harrison 4:13
 five 40:4 41:22,23                               16:2 17:19 65:11 headquarters
 flies 19:25                                    grab 29:5             19:3 43:17 44:21


                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                      516-608-2400
 Case 21-50263-JTD       Doc 34-2   Filed 03/19/21   Page 76 of 244

[hear - indiscernible]                                                          Page 8

 hear 6:2 8:19 28:1   7:9,17,22 8:8,12       hoover 15:7           ii 2:3
   32:20 48:13 52:2   8:21,24,25 9:3,12      hope 12:11 25:9       iii 2:4
   56:21 61:3,20      9:17,23,24,25            25:10               illinois 32:1
 heard 7:7,8,10       10:9,12,19 11:2        hopefully 6:11        illustrate 14:25
   27:2 38:19 46:15   11:17 12:1,2,13          13:5 38:7              26:17
   60:22 61:18 63:16  12:16,19,24 13:1       hospitality 16:14     imagine 37:16
 hearing 2:1,7,9,13   13:14 14:6,9,15          18:9 26:7 56:3         50:6
   2:18 7:6,18,22,23  14:16,17 15:3,14       host 19:16            immediate 14:21
   7:25 8:2,9 11:13   16:2 17:2,22 18:1      hotel 1:6 2:10,13     impact 26:15,18
   11:21,23 22:9,9    18:13,17,22 19:3         2:18 3:10 6:5,10       47:18
   25:4 65:23         19:15 20:6 21:4,9        13:24 15:3,6,11     implicit 11:6,9
 hearings 11:8,12     21:14,18,24 22:2         15:23 17:18 18:10   importance 14:25
   24:21 25:5,18      22:7,17,19,21,24         18:21 19:6,22,24       22:13 26:8,16
 hearsay 38:22        23:5,7,11,14,19          20:17 22:1 23:2     important 9:4,6
 heavily 24:10        23:22,25 24:5,5,9        23:13 26:6 37:6        25:24 36:22,25
 heavy 22:13          24:13,19 25:9,20         39:8 42:8 46:6,6       62:4,15
 held 24:22           26:1,19,21,25            51:15 52:17 53:16   importantly
 help 40:13           27:1,4,6,9,21,25         53:24 54:3,8,10        36:22 58:9
 helpful 17:23        28:3,5,15,19,25          54:11,15,15,20,21   imposed 11:7
   29:19              29:2,10,18,24            54:23,25 56:4,6     improved 16:10
 helps 41:5,5         30:3,5,8,15,22,25        60:6,23,25 62:1,1      16:16
 herbert 15:7         35:16,24 36:2            62:3 63:6,8,23      improvements
 highest 46:8         38:21 48:7,10          hotel's 15:16,19         37:21
 hire 40:6,9          50:17 52:23,24           15:21 19:7 23:16    inc.’s 2:13,18
 hired 22:14 23:1     53:4,11 55:2,2,6       hotelave 40:12        include 33:11
   38:1,2 40:12       55:12,17,18,20           41:3,5,10,18        included 28:7
   53:23              56:1,3,8,9,11,13         43:19               includes 33:10
 hiring 16:23 23:4    56:18,21,22,24         hotels 60:21          including 14:1
   40:16              57:1,4,6,7,11,13       hour 7:24                23:17 24:23 56:6
 historic 14:18       57:15,17,22,23,24      housekeeping          incorrect 24:13
   15:12,15 62:4      58:1,4,9,14,16,17        7:20 11:4              27:4 61:1
 history 15:4         58:22,25 59:4          houses 43:15          independent 31:6
 hma 6:23 7:5 16:1    60:3,15,19,24          housing 33:16            31:6 34:25 35:3,8
   65:11,13           61:1,7,11,18,24        houston 41:2             35:10 54:8
 hold 11:21 29:4      62:1,3,5,9,15,24       hundred 19:13,24      indicates 46:8
   64:8               63:9,14,25 64:2,6      hundreds 15:19        indicative 60:13
 holder 34:18         64:10,12,13,17,19        64:25 65:1          indifferent 37:4
 holding 11:8 17:9    64:20,24 65:3,5,9      hyde 2:25 67:3,8      indiscernible 8:1
   24:21              65:13 66:2,5,9,10                i              9:15 12:4 20:1
 home 15:7 37:7       66:12                                           23:9 24:23,24
                                             identify 14:10
 hon 1:22            honor's 6:12                                     30:6 31:21 33:21
                                             idi 38:17
 honor 6:8,10,14      19:25 20:14                                     45:3,23 47:9 55:3
                                             ignored 24:25
   6:17,19,21,24 7:2                                                  55:14 59:7,14,19

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
 Case 21-50263-JTD         Doc 34-2    Filed 03/19/21    Page 77 of 244

[indiscernible - linda]                                                             Page 9

   59:20 60:4,5,7,13      irrelevant 22:15         64:17 66:2,5,9               l
   61:16                     23:7 24:12 30:13    joshua 5:3            l.l.c. 1:6
 individual 40:24            58:25               jtd 1:6               labor 41:8 43:2
 individuals 63:21        island 41:16,18        judge 1:23 6:3,4      laguardia 21:18
 information 43:21        issue 6:21 7:20          8:6 16:14 18:8         21:20,24
   46:7                      20:5,24 50:6          26:6 49:4,17,21     largest 17:13 32:8
 initiated 45:24             56:19 57:3,13         56:4                larry 4:11
 inquired 38:18              61:15,16 65:14,21   jurisdiction 16:5     late 6:20
 inside 43:3,3            issues 6:13 9:2,3,4      16:12 17:11 21:6    laura 3:6 4:8,12
 insider 15:18               9:18 10:2,7 17:17     24:18 59:18 61:11      6:9
 insinuations 57:8           19:17 20:6 21:13    jurisdictions 17:3    laurel 4:25
 insurance 3:15              23:15,17 26:7,9       24:8 25:25 58:20    law 15:25 16:2
   34:10,13,15,21,23         26:14 40:16 57:22   jury 25:18               17:19 19:11 24:15
 interest 16:3 17:5          58:21 63:25 64:22   justice 18:5             26:8 59:15,20
   38:15 45:25 46:4       it'll 9:15                       k              65:11
   46:7 60:1,9 61:21      itai 5:1                                     lawsuit 44:17,18
                                                 k 27:14
   61:25                  item 7:15 13:22                              lawyers 48:25
                                                 katz 4:15
 interested 47:1,10          13:24                                     lays 24:9
                                                 keep 32:18
   58:3                   iv 2:6                                       lead 59:6
                                                 keeps 43:17
 interests 15:14          ix 31:19                                     leaves 7:2 10:22
                                                 kept 43:22
   18:5 26:18                        j                                 led 20:17
                                                 key 38:10
 interim 2:1 45:18                                                     ledanski 2:25 67:3
                          james 3:20 27:6        kind 43:15 46:17
 interject 10:25                                                          67:8
                             27:14                 47:1 63:9
 internal 23:9                                                         left 29:5
                          january 39:20          knew 8:6
 international                                                         legal 29:25 30:14
                             43:6                knock 37:6
   46:20,21,23 58:7                                                       67:20
                          jason 1:25             know 7:22,25
   58:15                                                               legitimate 22:10
                          jbg 36:7                 8:25 10:15 12:18
 internationally                                                          53:6
                          jennifer 4:21            12:20 20:2 25:9
   38:6 51:12                                                          lender 34:11,15
                          jessica 5:7              33:18 35:17 37:8
 interstate 32:8                                                       liability 17:12
                          jing 4:14                37:11 38:1 41:6,8
 interviewed 52:14                                                        63:20
                          job 37:1                 41:25 43:15 45:14
 intimated 47:24                                                       liens 2:3
                          john 1:22 4:23           46:15,16,24 47:14
 intimating 50:10                                                      life 3:15 9:7,9,15
                             5:10 41:11,13         47:22 48:20,22
 introduce 48:5                                                           9:23 12:8 16:21
                          johnson 15:8             49:7,24 53:23
 introduces 37:19                                                         17:10 19:18 23:5
                          joinder 59:6,7           54:18,21 57:11
   48:4                                                                   23:12 34:10,13,15
                          joined 58:11             60:10
 investigation 9:21                                                       34:20,23 43:20
                          jones 3:3,6 6:4,8,9    knowledge 27:17
 investment 31:11                                                         59:5
                             6:10 8:4,6,21         38:6 50:2 51:1,15
   31:14 38:2                                                          life's 18:19 19:5
                             12:24 14:9 26:25      52:16 54:5 61:17
 involve 63:3                                                             22:13
                             27:20,21 28:4       knows 24:20
 involved 17:17                                                        lightly 58:10
                             29:10,13 55:12,14
 involving 36:6                                                        linda 4:6
                             55:16,17 59:2
                             61:1 64:6,10,15
                                    Veritext Legal Solutions
 212-267-6868                         www.veritext.com                        516-608-2400
 Case 21-50263-JTD       Doc 34-2   Filed 03/19/21    Page 78 of 244

[lindsay - miami]                                                             Page 10

 lindsay 4:13           located 14:18,20      management 2:10      maryland 20:25
 line 36:1 52:5           15:12,18,20 16:6     13:24 16:1 17:19     43:24 44:16,21
 lines 52:11              16:13,20 17:13       39:22 42:20          45:8 56:16 58:15
 liquidate 26:4           18:22 20:3 21:22    manager 27:7          58:20
 liquidated 58:6          24:18 26:11 44:8     31:6,6 34:25 35:3   material 27:4
 liquidation 16:18        44:20 61:13,14,23    35:8 37:1 41:2      matrix 45:7,10
    16:25 26:2            65:17                43:1,2 54:8         matter 6:15,19
 list 13:22 17:8        location 15:12        managers 63:7         7:1,2 11:4 36:9
    22:4 61:14            16:16 18:20 22:14   managing 40:7,24      56:24 57:25
 listed 14:20 15:11       22:25 23:10 37:22   manderscheid         matters 6:17
    45:9,12 62:3          46:23 58:24 61:11    4:16                max 28:3
 listening 59:9           63:6                manger 35:11         maxim 3:7
 lists 17:7             long 15:4 31:7        manufacturer         maximize 37:4
 literally 46:15          54:10                33:16               maximizing 37:3
 litigated 64:2         longer 7:24 20:16     map 18:22,23          58:23
 litigation 21:5          25:13 65:24         march 39:9,17,17     maximum 45:20
    44:22 56:15,17      look 13:1 18:22        53:21,22 54:3       mba 31:12
    63:9,11 65:18         25:16 29:24 38:6     55:23 60:25         mean 25:18 37:15
 little 25:13 32:11       38:7 45:14 47:23    market 1:11 37:9      62:20
    32:19,19 33:9       looking 6:17           45:22,23 47:6,8     means 31:17
    35:17 47:9 57:6,7   looks 24:11            47:20,20 51:15       37:19
    65:20               lot 19:21 27:2         52:16 58:5 61:17    measure 19:11
 litvak 3:7 27:22         32:2 37:13,17       markets 37:10,11     mechanical 43:14
    27:24,25 28:3,3       46:11,24 56:19       48:4                meet 55:21
    28:19 30:22,25        57:20               marriott 2:13,18     meeting 38:18
    31:2,4 33:1 35:25   love 25:12             3:10 6:25 7:3,10    mega 17:11
    36:1,4 38:24,25     lyndon 15:8            9:7,8,13 13:25      member 9:15
    47:16 48:7,15                m             14:11,14 15:25       33:23 34:17,20
    50:17 55:5,6                               18:20,21 19:3,20     35:2,11 36:6,13
                        m 4:3
 litvak's 57:6                                 19:20 26:20 27:5     48:24 49:1 57:11
                        maines 32:9,13
 live 23:15,21 25:5                            28:8 38:9,15        memorandum
                          33:14
 lives 41:13                                   39:19,22 42:8,12     47:9,12
                        maintain 40:13,18
 llc 6:6,10 34:17                              43:23 44:12,20      memory 56:21
                          41:5 45:19
 llp 3:3,9                                     45:11 55:18,20      mention 9:18
                        maintaining 40:2
 loan 16:16                                    56:15,19 57:18      mentioned 15:16
                          40:5 42:1
 loans 12:9                                    58:14,19 60:10       23:16 26:12 33:12
                        maintenance 40:7
 local 15:1 16:3                               63:2,13 64:1         46:13 47:3
                        majority 29:1
    18:18 23:1 25:1                            65:10               metro 17:8 18:23
                        maker 35:6
    26:7,15,16,18                             marriott's 7:16       41:13
                        making 19:8
    44:25 46:19 61:21                          10:23 12:8 39:12    metropolitan
                          54:16 61:3 65:8
    61:22                                      58:12 65:12          15:19,22 65:15
                        manage 43:7
 locally 25:24 58:7                           martinez 4:17        miami 56:7
                        managed 40:12


                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                      516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 79 of 244

[michael - okay]                                                              Page 11

 michael 4:9,17        modifying 2:6         nda 47:11,13            65:9
 michigan 33:16        mohler 4:19           ndas 47:15            ny 67:23
 middle 19:2 37:24     moment 55:2           necessary 23:2                  o
  46:25                 64:12                  44:7 56:25
                                                                   o 1:21 6:1 67:1
 midland 16:9          montgomery            necessity 26:2
                                                                   o'clock 65:24
 midst 15:5             24:24                need 11:18 12:19
                                                                   oath 52:8
 mile 62:12            month 8:8               24:1 32:18
                                                                   object 35:18
 miles 19:8,13,25      morning 6:2,9         needed 9:3
                                                                     52:23 57:7
  21:2 56:2             10:11 13:1 27:25     needs 13:9 24:6
                                                                   objection 11:15
 mille 48:12            31:3,4               negative 49:12
                                                                     14:2,8,9,13 23:20
 miller 3:12 7:9,9     morris 3:9 7:9          50:18
                                                                     24:25 28:11,13,16
  7:12 8:4,9,24 10:9   motion 2:1,9,13       negligence 35:15
                                                                     28:24,25 29:1,3
  10:12,19,22,24        2:18 7:3,16 8:25     neighborhood
                                                                     34:2 38:21 50:17
  12:15,16,25 13:11     10:23,23 11:5,13       41:22 58:14 61:23
                                                                     50:19 53:7,10
  13:13 14:12,15        11:15 12:15 18:1     neighborhoods
                                                                   objections 16:22
  19:11,15 20:13,20     18:3,4 27:1,5          39:5
                                                                     29:23 57:20
  20:22 21:4,16         28:21 29:13 35:19    nerve 21:21 56:9
                                                                   obligation 11:21
  25:6,12,16 26:24      35:20 57:18,21,21      56:11
                                                                     11:23
  28:15,25 29:18,23     58:25 59:3,12,14     never 10:17 18:15
                                                                   obligations 65:10
  29:24 30:5,12,18      65:25                  24:15
                                                                   observed 65:12
  35:16,16 38:21       motions 10:5,6        new 21:22 24:4
                                                                   obtain 2:2
  48:9,10,14 50:20     movant 27:5             31:25 41:13,13
                                                                   obviate 18:15
  50:21,22 51:1,19     move 34:4 38:24       newport 34:24
                                                                   obvious 24:8
  51:23 53:4,12,14     moved 20:4 38:16      news 6:12
                                                                     59:14
  53:17 55:4,24         65:16                nicer 57:7
                                                                   obviously 9:1
  57:5,13 59:10,24     multi 37:7            nichols 3:9 7:10
                                                                     18:15 19:1,20
  60:8,12,17,19        multiple 43:11        nlrb 63:19
                                                                     20:4 24:1,5 43:14
  62:17,24 63:14                n            non 9:8 15:17
                                                                     46:16 61:24 62:4
  64:8,12,19 65:5,6                            56:8 60:8
                       n 3:1 6:1 67:1                              october 31:8 54:5
  65:7,19 66:10                              normal 21:5
                       name 4:20 13:9                              odd 12:25
 miller's 27:3                               north 1:11 37:25
                        27:12,13                                   offensive 57:6
 million 46:18                               note 12:17 59:7
                       narrowing 6:13                              office 38:18 43:13
 mind 10:24                                  notes 12:6
                       nassiri 4:21                                  43:18
 mineola 67:23                               notice 42:17 45:13
                       nation's 15:13                              oh 8:18
 minimum 25:21                               notwithstanding
                       national 15:11                              ohio 22:18
 misunderstanding                              50:7
                        16:23 17:5,12                              okay 6:3,3 8:23
  65:7                                       number 6:24 12:5
                        20:23 22:12 46:20                            10:1,13 11:18,25
 moats 4:18 13:2                               16:7 19:7 28:9
                        60:5,8 62:3                                  11:25 21:15 28:1
  13:11 14:16 15:13                            29:19 30:20 37:1
                       nationally 56:22                              29:20,22 30:4
  16:6,20 17:20                                41:1 47:17
                       nationwide 17:4                               32:15,25 34:14
  18:16 19:4 21:16                           numerous 14:1
                       nature 31:19                                  36:3 48:13,24
  22:6,19 23:9 24:8                            23:13 24:22 26:13
                        35:15 40:19 46:20                            49:3,8,15,23 50:9
  25:2 51:19 53:12                             33:19 61:7 63:1
                                                                     50:13 51:3,6,14
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 80 of 244

[okay - point]                                                                Page 12

   51:19 52:4,10       outside 20:12,13      participated            54:19,20,22 63:24
   53:12 54:12,24        20:14 60:14 62:19     32:17               permissible 18:2
   55:4 59:2 64:5,15     63:21               particular 16:17      person 24:21
   66:7                outwardly 25:21         36:25                 25:10 62:11
 old 67:21             overall 51:10         particularly          personal 43:5
 omnibus 7:25 8:2      overarching             31:10 33:3            50:2
   8:7,18,19             45:19               parties 6:24 7:19     personally 37:4
 once 48:20            overlooked 60:9         8:10 11:14 18:5     personnel 40:17
 open 12:13            owe 42:16               22:8 23:18 35:23    petition 2:11
 opened 15:4           owed 45:6               47:13,14 56:13,20     13:21 14:20 21:23
 opening 62:25         owner 1:6 6:6,10        57:17 60:8            21:25 22:4 34:10
 operated 39:8           36:6,20 54:11       partner 27:22           34:11 44:13
   42:7                owners 56:17          partnership 16:11     physical 37:22
 operating 28:9                 p            party 2:5 13:9          40:16 42:2
   40:2 55:22,23                               23:21 38:15 56:14   pick 32:19
                       p 3:1,1 4:5 6:1
   56:4,6,8,10                                 58:11               piece 14:23 15:15
                       pac 9:15
 operations 23:16                            passages 29:3           16:22 24:18 37:20
                       pachulski 3:3 6:9
   23:17 43:14 58:15                         patrick 4:24            55:21 56:8 58:24
                         28:4
 operative 18:12                             paulsen 4:23          pl 34:17,20 35:2
                       pacific 3:15 9:7,8
   53:25                                       41:11,12 43:19        35:11 36:6,13
                         9:23 12:8 16:21
 operator 1:25                               pause 29:7,21         place 15:16 21:20
                         17:10 18:19 19:5
 opine 56:4                                  pay 38:7 46:18          21:25 22:1,4
                         19:18 22:13 23:5
 oppose 27:1                                 pdsi 40:11,15,20        25:11 51:13 58:2
                         23:12 34:10,13,14
 opposed 63:13                                 40:23 41:8 43:13      58:4
                         34:20,23 43:20
 opposition 28:21                              43:15               places 15:12 32:3
                         59:5
   29:11 59:3 60:17                          pending 24:3,5          43:12 62:4
                       pacitti 4:22
 optimism 25:12                                44:22               plan 26:3,4 31:25
                       page 29:25 30:6
   25:22                                     pennsylvania            50:11,15,25 61:6
                         51:20,21 52:5
 optimist 25:20                                20:25 21:19         planning 13:3
                       pages 12:5
 order 2:9 7:15 9:1                          people 37:2,17          26:5
                       pandemic 15:6
   9:6,10,16,24,25                             40:4 41:15,20,23    plant 40:16 42:2
                         25:1,23
   10:14                                       41:25 42:18 47:1    platform 38:5
                       paper 32:9,14
 order's 9:11                                  47:10 60:1,11       play 26:3
                         41:7
 orders 2:2 6:18                               63:5,23             player 46:10
                       papers 16:7 17:25
   7:7 10:6 25:17                            people's 25:10        pleadings 14:1
                         18:19 19:19 22:17
 ordinary 22:21                              performance           please 10:15,18
                         23:13 24:23 38:10
 organized 36:11                               65:12                 14:17 17:20 24:8
                         39:12 55:25 56:10
   36:13                                     period 9:13 24:4        27:11 29:15 51:19
                         61:8 63:1 65:1,10
 ori 4:15                                      31:14                 51:21 54:17
                       paragraph 9:16
 original 18:6                               periods 11:8          plus 15:9
                         29:24 30:5,7,12
 origination 12:8                            permanently           point 7:21 18:19
                       park 19:2
 outcome 50:12                                 19:23 53:16,18,24     19:16 21:8,8
                       part 43:4 51:24
                                               54:1,6,7,10,14,15     23:12 25:22 29:3
                         53:7 56:14
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 81 of 244

[point - real]                                                                Page 13

   36:19 57:4,25       presentation 13:3     professionals         pws 17:9,10
   59:21 60:21 61:1      59:10                 16:24 22:15,15,22            q
   61:3 62:5 64:7,18   preserved 9:9           23:1,4
                                                                   question 37:23
   64:18 65:8          preside 22:11         proper 18:6 30:14
                                                                     38:14 44:10 48:3
 points 18:24          presidents 15:7       properly 49:18
                                                                     49:8,15,17,20
   60:20               presume 43:22           52:20
                                                                     50:18 52:12,20
 politicians 15:9      presumes 18:5         properties 37:15
                                                                     53:25 54:12,21
 position 16:9 27:8    pretty 13:19            46:12 51:8,11,12
                                                                   questioning 36:2
   31:5,7 35:3,10        37:14                 61:10,24
                                                                     57:5
   59:11,16            previously 63:5       property 14:18
                                                                   questions 26:22
 possess 43:19           65:15                 15:1,15 16:6
                                                                     26:24 34:7 48:15
 possession 12:8       primary 17:16,17        17:16 26:8,16
                                                                     55:3 64:14
   31:20                 39:2,3 40:20,23       37:21,22 38:2,7
                                                                   quick 10:25 29:6
 possible 45:20          40:24 41:10 59:6      39:1,4,6,10,13,16
                                                                   quickly 12:17
   50:12                 61:15                 39:25 40:5,7,14
                                                                   quiet 35:17 59:9
 possibly 30:13        prime 15:12             40:25 41:21 42:7
                                                                   quite 32:2 35:18
 post 24:10 34:10      principal 15:16         42:19,24,25 43:8
                                                                   quote 16:15 18:10
 postpetition 2:3        21:20,25 22:4         45:19,20 46:4
                                                                     26:9
 postponed 25:18         56:13,14              47:4 54:11 56:1
 potential 16:18       principally 31:14       56:16 58:6,24                 r
   42:14 59:23 60:1    prior 8:9 36:5          59:25 60:2,7        r 1:21 3:1 6:1
   60:9 62:18            53:2 54:16            61:13,15,22           27:14 67:1
 potentially 60:10     probably 25:14        prosecuted 35:23      raise 7:20 27:12
 potter 4:24             40:3                protect 37:1 45:18    raised 59:22 61:2
 power 19:9 20:6,7     probative 21:13       protection 2:5        raises 56:19
   20:12,14,23 21:2    problem 10:21         protective 10:5       raising 31:19
   56:20,22 62:13,19   procedure 9:17        provide 27:7          ran 31:16
   63:22               procedures 12:3         47:23               ravn 32:7 33:12
 practical 56:24         33:2                provided 38:5         raymond 4:25
 practice 57:18        proceed 27:19           46:7                raz 5:1
 practiced 33:25       proceeding 36:6       providence 41:14      reach 7:18,22
 practices 33:2        proceedings 25:4        41:17                 8:17 10:3 13:14
 pre 34:10 44:12         25:11 66:13 67:4    providing 2:4           38:3
 precedents 11:10      process 41:6            40:1                reached 6:25
 prefer 10:3,17          45:24 46:19 47:7    pull 51:20            reaching 64:20
 premier 17:3            47:11,19,24,25      pursuant 31:25        read 52:10,21,25
 premise 40:4            58:2,3,5,8 61:5       33:17                 53:8,8 64:25
 prepared 7:7          processes 33:15       pusher 41:7           real 14:23 15:15
 prepetition 2:5       produced 12:4         put 12:20 13:3,5        15:25 16:4,6,10
   12:9 22:22 23:6     products 33:15          22:2,23 46:15         16:16 17:16,18
 presence 17:12        professional            53:7 57:13,14         18:10,14 21:22
 present 4:1 16:3        31:10                 65:20                 24:18 26:17 29:6
   20:9                                                              37:20 55:21 56:9
                                                                     59:12,16 61:7,9,9
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 82 of 244

[real - scene]                                                               Page 14

   61:16,24            rehoboth 16:14          60:2,3,23          right 7:4,5 8:16
 realize 34:2            18:9 26:6 56:3      reserve 26:22          11:16 12:14 13:10
 realized 29:8         reject 39:21          reside 34:5            13:18 14:10 19:1
 really 17:22 38:13    rejecting 2:10        residential 23:19      19:15 21:4 22:24
   45:13 59:11 63:22   rejection 6:23 7:5      23:22 26:13          27:10,12,24 29:6
   64:19               related 2:7 18:12     residents 23:21        29:12,14 30:19
 reason 16:4 50:3        63:25 65:14         resolution 6:21        42:21 44:10 45:23
   58:1 61:16          relates 33:3 51:10    resolve 9:2,4,18       48:21,25 50:11,15
 reasonable 12:11        59:23                 10:7                 51:8,24 52:6
 reasons 51:6          relative 23:23        resolved 36:9          54:16 55:10,13
 rebuttal 26:23        releases 9:19         respect 6:22,25        60:17 63:4 65:4
   60:18               relevance 35:18         7:13,14,15 8:24      65:19,20,21 66:3
 recall 53:19,20       relevant 18:24          11:4 12:2,3,10     rights 2:14,16
   57:19                 21:13 35:19,20        17:25 22:7 23:10     7:16 13:4,8
 received 10:10          51:17 60:11           23:23 26:1,14      riley 5:2
   28:18 30:21         reliance 16:23          28:20 30:2 41:3    road 19:6,12
 recitation 27:3         22:14                 43:14 57:22 61:6     67:21
 recognizing 24:9      relief 2:7,15 7:17      62:8 64:23         rolled 25:8
 reconvene 65:24         11:5                respectfully 55:20   rosenthal 5:3
 record 6:5 27:12      relies 21:18          respond 60:20        rule 20:25 52:25
   52:24 67:4          rely 17:10            response 11:20       ruling 65:21,25
 records 12:5          remainder 30:17         28:12              run 6:7 16:25
   15:21 23:18 41:5      30:19               responses 11:15        37:5,15 44:10
   43:10,11,12,13,20   remained 54:4         rest 53:1              47:25
   43:23 56:12         remaining 6:16        restate 50:20        russians 46:15
 recoupment 2:14       remember 48:17          54:12                        s
   7:16 57:22          remotely 43:8         restated 28:8
                                                                  s 3:1,12 6:1
 redevelop 46:10       removed 35:10,21      restructuring
                                                                  safe 37:2
   46:12               reopen 26:6             31:15 33:13 34:1
                                                                  sale 17:18 22:9,11
 redevelopment         reorganize 26:4       results 26:3
                                                                    26:7,18 31:24
   15:23 26:15 52:17   repair 40:18,18       retained 22:22
                                                                    33:12,14,19 41:6
 redirect 53:5 55:5    reply 38:9 39:12        47:4
                                                                    46:19 47:18 49:25
 refer 34:13,14        report 35:4           retention 54:8,9
                                                                    50:4,7,8,10,15,24
   55:24,25 56:6       represented 42:10     revenue 55:23
                                                                    58:2,7 61:5,14
 reference 10:2        request 58:12         revenues 39:10
                                                                  sales 31:17,19,24
   34:14 39:12         requests 12:11        reviewed 7:6 8:25
                                                                    33:4,7 58:3
 referring 34:15       require 19:17         revised 9:1,4
                                                                  san 40:25 43:18
 reflects 45:8           56:23 58:22         rewarded 58:18
                                                                  sanders 24:23,23
 refund 45:6           requirements          rhode 41:16,18
                                                                  saw 10:10 23:20
 regarding 43:21         11:12               richard 4:14 5:2
                                                                  saying 50:5
 register 15:11        reservation 60:4      richardson 40:25
                                                                  says 11:10 38:9
   62:3                reservations            43:17
                                                                  scene 53:17 54:4
                         23:18 54:25 59:25

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                      516-608-2400
 Case 21-50263-JTD     Doc 34-2   Filed 03/19/21    Page 83 of 244

[schedule - stay]                                                            Page 15

 schedule 10:8        sense 8:11 22:25        26:17 55:21 59:12   spear 40:10,10
   42:14                52:25                 59:16 61:6,9,9      special 31:16
 scheduled 8:14       sent 10:11 13:17      sir 32:21 33:5        specific 32:4
 scheduling 2:6       sentence 29:25          34:12,19 35:7,9       53:19
 schindler 40:18        32:11,13              36:14 39:18 41:19   specifically 6:16
 scope 16:23 58:7     separate 29:9           42:23 52:7 55:9       34:24 40:15 59:24
 screen 12:21 13:5      59:8,8              site 41:2,8 43:16     specifics 14:4
   15:3 18:23 22:3    serious 46:3          sitting 53:9          speculation 25:8
   22:24 29:17        seriously 14:22       situation 10:16         27:2
 se 53:19             service 16:24           58:6                spell 27:13
 second 10:25         services 2:13,18      situations 31:17      spencer 1:25
   13:22 22:9 29:4      3:10 23:1,2         six 52:15             spiro 5:5
   32:8,16 33:13      set 7:25 8:15,20      skip 23:12            spotlight 27:11
   43:5 59:21           9:9,11 22:9 37:20   slide 14:16 15:13     stability 38:5
 secondary 12:2         57:23 65:22           16:6,20 17:20       stages 22:8
 section 33:17        setoff 2:16             18:16 19:3 21:17    stakeholders
 secure 45:19         setting 57:17           22:5,20 23:9 24:8     38:10
 secured 2:3,5        seven 31:15             25:2 26:1           standard 35:14
 securing 40:5        severance 23:17       small 40:1 51:25      standing 10:14
 securities 31:16     share 13:4            smith 36:7              25:17
 security 40:1,17     sheets 17:5           sold 33:17 51:11      standpoint 42:17
   41:24              short 9:24            sole 24:17 26:4       stang 3:3 6:9 28:4
 see 7:4 8:14 9:12    showing 6:21            27:6 31:6 35:6,8    start 10:5
   10:6 12:18,20,23     25:21               solicits 47:10        started 13:13
   12:24,25 13:6      shown 57:15           soloway 5:4           starting 30:6
   18:24 27:10 29:4     58:19               solutions 67:20       state 18:21 27:12
   35:19 43:4 51:24   shows 14:4,5          somebody 20:11          44:16 52:20 56:16
   52:3,3,5,18 57:2   side 22:24 52:17        37:5,6,24,24,25       58:20
   58:1 66:8          sign 47:10              46:9                stated 26:3,5
 seek 9:15 39:21      signed 6:18           sonya 2:25 67:3,8       48:19,20
 seeking 2:9          significant 14:24     soon 25:11,13         statement 29:25
 seen 16:11 32:2        48:2 63:25          sophisticated           30:1,15 38:11,12
 select 52:13         significantly           47:22                 38:13 49:11,12
 selected 51:3,6,16     23:25               sorry 11:2 32:10        60:24 65:8
   51:17              similar 45:12           45:4 52:4 59:9      statements 19:18
 sell 37:5 38:8       simple 13:20            64:10                 29:2 30:9
   45:20 47:4 51:12     44:11 59:7          sort 35:17 41:1,7     states 1:1,10
   51:13              simply 21:10            46:14                 17:14 23:4 30:13
 selling 51:7           24:13 36:23 49:6    sought 58:10          statistics 24:2
 senators 15:8          49:12,21 60:25      sources 45:21         status 54:4
 send 13:18 29:14       62:13               spanish 15:5          stay 2:6,15 7:17
   29:16              single 14:23 16:3     speak 51:9 59:3         11:5
                        16:10,15 18:9,14      60:17

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                       516-608-2400
 Case 21-50263-JTD     Doc 34-2   Filed 03/19/21    Page 84 of 244

[stearns - todd]                                                               Page 16

 stearns 31:13        suit 44:15            teleconference         thanks 66:12
 steel 22:18          suite 67:22             10:4                 thing 10:16 46:18
 stein 5:6            sum 58:7              telephonic 3:19           47:1
 steinhagen 5:7       summary 16:8          telephonically 3:6     things 31:19 32:2
 storied 15:4           33:9                  3:7,12,17 4:1           35:15 40:19 47:22
 straightforward      summer 25:14          tell 24:1 47:16           59:8,11
   22:11 49:16        superpriority 2:4       49:21,21             think 10:22 11:6,9
 street 1:11 46:9     support 27:7          telling 49:17             11:18 12:4,5 16:8
 stricken 30:4,11     supported 59:20       tells 18:8                17:22 21:8,9 25:9
   30:15,16             61:19               terminated 19:23          25:13,19,20 29:5
 strip 56:7           supports 25:1           20:16 39:19 63:24       30:3 33:25 36:21
 strong 16:3 61:25      62:2                termination 20:17         41:2 45:25 46:13
 strongly 23:24       sure 8:13 10:11       terminology 34:9          48:22 49:6,11,20
 struck 30:3,9          11:11 13:1 34:9     terms 37:21 47:23         50:5,9 52:21,24
 structuring 31:22      35:18,20 37:2       testified 15:2            53:6,9,25 57:23
 stuff 12:20 43:15      42:18 44:9,9          48:25 61:19 62:18       58:18 59:13 60:7
 style 58:16 60:6       47:16 50:21 54:13   testify 20:8,24           60:12,13 63:14,16
 submit 6:20 28:20    surprised 61:20         21:1 53:22 60:22        63:19,22 64:12,24
 submitted 6:14       surrounding             61:18 62:11,23          64:25 65:7
   11:15 28:8           22:23 23:16         testifying 50:13       thinking 21:5
 subordination 9:7    sustain 53:10           50:23                third 6:11,17
 subpoena 19:8        sustained 38:23       testimony 19:17           13:24
   20:6,7,12,14,23    systems 40:2            21:12 27:7,15        thought 8:10
   20:25 21:2 56:20            t              28:6,22 45:16           52:14,15 62:6
   62:13,19 63:21                             48:8 51:14 52:8         64:11 65:23
                      t 1:22 67:1,1
 subpoenaed 62:22                             53:1,3,10 56:12      thoughts 65:21
                      tab 14:2 28:9
   64:3                                       59:9 60:7,12         tick 17:23
                      take 25:4 53:12
 subpoenas 64:19                              61:18                ties 26:13
                        57:1 62:14 65:20
 subsequent 54:8,9                          texas 41:1,2 56:5      tiffany 37:20
                        65:23
 subsequently                               thank 6:8,18 8:21         61:23
                      taken 21:11 57:23
   39:21                                      10:1 12:1,13,14      time 8:16,19 11:8
                        58:10
 substantial 30:2                             14:15 26:24 27:19       26:22 40:4 42:25
                      talk 17:24 61:20
 suburban 41:13                               27:21 28:2,3,19         43:5 53:23 57:23
                        62:12
 suburbs 14:21                                29:15 30:22,25          57:23 65:16,20
                      talked 23:11
 sued 44:12                                   32:4,22,24 36:3         66:1
                        62:15,24 63:1
 sufficient 62:14                             38:9 41:3 43:25      times 19:7 23:13
                        64:22
 suggest 64:25                                45:7,15 48:6,9          48:19 63:1 65:9
                      talking 50:10
 suggested 38:16                              53:11 55:4,6,7,8,9   timothy 4:5
                        63:12,22 64:18
   62:7                                       55:17 59:2 60:15     tip 40:10
                      task 37:3
 suggesting 49:3,9                            60:16,19 64:15       today 37:21 39:25
                      taxes 44:25 45:5
 suggestions 57:8                             65:4,19 66:2,7,9        51:14 66:3
                      taxing 58:12
 suggests 56:10                               66:10,11             todd 5:4
                      team 40:1,23


                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                         516-608-2400
 Case 21-50263-JTD      Doc 34-2   Filed 03/19/21    Page 85 of 244

[told - weeks]                                                                Page 17

 told 8:9 47:20        trials 25:19          undisputed 56:12      virginia 21:1
 tomorrow 65:22        trico 22:18           unicorn 46:17         virk 5:9
   65:25 66:8          tried 57:25           union 15:20 42:10     virtually 16:3,10
 top 13:22 17:8        trip 43:5               42:12,14,16 45:13   visit 8:11
   38:7 51:24 61:14    triple 50:18            58:12 63:4,12       vocal 18:7
 topic 45:15           trouble 49:16           64:21,21,23         voice 32:18
 touch 59:21 65:2      true 18:14,16 67:4    uniquely 49:13                 w
 tower 23:19,22        trustee 38:19         united 1:1,10
                                                                   waldeck 5:10
   26:13               trustee's 38:18       universally 16:5
                                                                   wall 46:9
 traditional 17:11     truth 27:16,16,17     universe 48:2
                                                                   want 9:17 11:11
   24:11               try 13:2 16:21        unsecured 15:17
                                                                     11:22 21:6,7 34:8
 traditionally 9:12      18:19                 15:18 17:7 38:20
                                                                     37:11,11 45:16
 transact 37:12        trying 49:20,21       unsurprisingly
                                                                     46:10 59:21 65:20
 transaction 33:12       57:10                 18:6
                                                                   wanted 7:20,22
   33:13               tunnel 3:9            use 14:25 46:14
                                                                     11:3,5,6 12:16
 transactional         turn 6:6 40:12        user 24:16
                                                                     28:5 38:19 42:18
   47:24               turned 12:22          usual 47:22
                                                                     43:4 57:19 64:17
 transactions          twice 42:25                     v           wants 7:6 9:14
   31:22,24 33:19      two 6:15 7:8 16:8
                                             v 2:6 24:23,24          37:5,6 53:4
 transcribed 2:25        23:24 32:6 33:11
                                             vaccine 25:8          war 15:5
   52:22                 40:13 41:1 44:2
                                             value 17:17 37:3,4    wardman 1:6 6:5
 transcript 20:10        57:18 59:7,8,11
                                               37:23 45:20 46:1      6:10 19:2 23:19
   20:10 51:20,25      type 26:7 63:11
                                               48:5 58:23 61:14      34:17,20 35:2,11
   52:21 53:1 67:4       63:19
                                             values 37:23            36:6,13 60:6
 transfer 2:19         types 26:14 36:24
                                             variety 33:18         warman 26:12
   10:22 12:15 16:5      37:15 46:3
                                               45:21               washington 14:5
   18:3,4,7 22:16      typical 41:20
                                             various 43:20           14:17,19,24 15:1
   23:25 24:12,14,17   typically 60:4
                                             ventilation 40:2        15:14,17,18,20,21
   27:1 28:21 29:13             u            venue 2:19 7:3          17:17,19 18:18,20
   35:19 47:18 57:21
                       u.s. 1:23 14:3 15:8     18:1,2,6 24:11,14     20:2 22:5 26:21
   58:22 59:13,20
                         38:18,19 50:6         27:1 28:21 29:13      39:5 55:22 56:1
   61:8,19 62:2,2
                       ultimately 9:18         30:14 33:20 38:16   wasn’t 53:21
 transferred 16:12
                       unable 49:25            47:18 48:1 55:19    water 40:3
   18:15 22:18 26:20
                         50:24                 57:21 58:11,22      way 9:11 19:25
   55:19 61:10
                       unaware 62:18           59:13                 25:2 47:11 49:16
 travel 24:22 42:24
                       uncertainty 37:11     venues 25:1 31:25       58:8 62:6
 tremendous 37:22
                         37:19 48:4,5        veritext 67:20        we've 11:14 12:12
   45:25
                       underlying 18:12      vi 2:7                  12:12 45:24 53:9
 trepp 5:8
                       understand 33:21      video 12:18,22          56:25 62:15
 trial 21:7,11
                         34:16,17 38:13        20:10 24:13 25:4    website 14:4
   25:18 62:8,9,14
                         49:20               view 11:4 46:5        week 47:10
   62:23 64:4
                       understood 10:9         47:19               weeks 39:13
                         10:19 42:18
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
 Case 21-50263-JTD     Doc 34-2   Filed 03/19/21    Page 86 of 244

[weighs - zoom]                                                          Page 18

 weighs 23:24                  y
 wells 44:2           yeah 8:13,17
 wender 3:17          year 31:13 32:7
  10:24 11:2,3,17       32:17 36:9 39:20
  11:20 12:1,14       years 31:16 33:25
  52:23,24 53:4,11      34:1
  59:4,5 60:16,21     yerak 5:12
  66:12               yesterday 6:20
 wendy 5:5              13:15 38:17
 went 42:25 43:5      york 21:22 31:25
 wharton 31:12          41:13,13
 wide 33:18
                               z
 williams 5:11
 wilmington 1:12      ziehl 3:3 6:9 28:4
 wish 7:7 54:17       zoom 10:4 25:7
  60:17                 62:11
 wishes 59:3
 witness 3:19
  19:17 27:18 30:1
  30:9 32:13,16,21
  32:23,25 44:11
 witnesses 19:21
  20:9 23:10 44:7
  62:19,21 63:3,6,8
  64:3 65:12,13
 word 53:25 54:5
 words 14:25
  38:20
 work 8:12 12:7,10
  34:5 62:2
 worked 63:5,7,23
  63:23
 workers 42:7
 working 31:13
  45:22
 works 8:18
 world 12:17 15:5
  24:10 37:17 38:4
 would've 23:1,8
 wrong 35:14 48:3
 wrongful 35:21
 wrote 26:6 61:19


                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                    516-608-2400
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 87 of 244




                       EXHIBIT C

          HOTEL MANAGEMENT AGREEMENT
               Case 21-50263-JTD    Doc 34-2    Filed 03/19/21   Page 88 of 244
                                                                         Execution Version




                          MARRIO1 1 WARDMAN PARK HOTEL,


           SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT


                                           between


                           MARRIOTT HOIEL SERVICES, INC..


                                     (as "MANAGER")


                                             and


                   WARDMAN HO IEL,             WARDMAN TOWER, L, L C,,


                       WARDMAN COT!! LION RESIDENTIAL, L.L.C.


                       and WARDMAN PARK RESIDENTIAL, Lir


                               (collectively, as "OWNER")


                                   Dated as of July 1, 2005




134184_8 DOC
               Case 21-50263-JTD        Doc 34-2      Filed 03/19/21       Page 89 of 244



                                       TABLE OF CONTENTS


ARTICLE I MANAGEMENT OF THE HOTEL,                                                                 3
 1.01 Management of the Hotel as a Marriott.. .                                                    3
 1.02 Management Responsibilities                                                                  3
  1 03 Chain Services                                                                              4
 1.04 Employees                                                                                    5
 1.05 Owner's Right to Inspect
ARTICLE II TERM                                                                                     5
 2.01 Term..                                                                                        5
 2.02 Performance Termination.                                                                      5
ARTICLE III COMPENSATION OF MANAGER                                                                 7
  3.01 Management Fees.                                                                             7
  3.02 Operating Profit                                                                             8
 3 03 Owner Representative .                                                                        8
ARTICLE IV ACCOUNTING MATTERS .                                                                    ,8
 4.01 Accounting, Distributions and Annual Reconciliation . . ,,,                                   8
 4.02 Books and Records.                                                                            9
 4.03 Accounts, Expenditures                                                                        9
 4.04 Annual Operating Projection                                                                  10
 4.05 Working Capital                                                                              11
 4.06 Fixed Asset Supplies                                                                         11
 4.07 Manager Contribution                                                                         12
ARTICLE V REPAIRS MAINTENANCE AND REPLACEMENTS                                                     12
 5.01 Repairs and Maintenance Costs Which Are Expensed                                             12
 5,02 FF&E Reserve                                                                                 12
 5.03 Capital Expenditures                                                                         14
 5.04 Ownership of Replacements                                                                    15
 5.05 Hotel Renovation and Conversion Projects                                                     15
 5.06 A&T Lot Releases                                                                             15
ARTICLE VI INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE                                      16
 6,01 Property Insurance                                                                           16
 6.02 Operational Insurance                                                                        19
 6.03 Insurance for Residential Regime or Other Structure Involving Non-Hotel Components           20
 6.04 Damage and Repair                                                                            20
 6.05 Condemnation                                                                                 21
ARTICLE VII TAXES                                                                                  21
 7.01 Real Estate and Personal Property Taxes                                                      21
ARTICLE VIII OWNERSHIP OF THE HOTEL                                                                22
 8.01 Ownership of the Hotel                                                                       22
 8.02 Subordination, Non-Disturbance and Attornment                                                23
 8.03 No Covenants, Conditions or Restrictions                                                  - 24
 8.04 Liens; Credit .                                                                           _ 25
ARTICLE IX DEFAULTS                                                                                95
 9,01 Default                                                                                      25
 9.02 Remedies                                                                                     26
 9.03 Additional Remedies .                                                                        26
ARTICLE X ASSIGNMENT AND SALE ,                                                                 , 27
 10.01 Assignment                                                                                . 27
 10.02 Sale of the Hotel                                                                           28
ARTICLE XI MISCELLANEOUS . .                                                                    , 30
 11.01 Right to Make Agreement                                                              . . . 30



134184_8 DOC
               Case 21-50263-JTD       Doc 34-2    Filed 03/19/21   Page 90 of 244



 11 .02 Consents and Cooperation                                                     30
 11.03 Relationship                                                                  31
 11.04 Applicable Law                                                                31
 11 ,05 Recordation                                                                  31
 11 06 Headings                                                                      31
 11 07 Notices                                                                       .31
 11.08 Environmental Matters                                                         33
 11 09 Confidentiality                                                               33
  1 1 10 Projections                                                                 34
 11 11 Actions to be Taken Upon Termination .
 11.12 Trademarks, Trade Names and Service Marks                                     36
 11.13 Competing Facilities                                                          37
 11 14 Waiver                                                                        37
 11.15 Partial Invalidity                                                            38
 11.16 Survival                                                                      38
 11 17 Affiliates.                                                                    38
 11.18 Negotiation of Agreement                                                      .38
 11.19 Estoppel Certificates                                                         38
 11 20 System Standards                                                              39
 11.21 Expert Decisions                                                               39
 11.22 Entire Agreement                                                              40
 11 23 Joint and Several Liability                                                   40
 11.24 Prevailing Party                                                              40
 11.25 Amended and Restated Provisions
ARTICLE XII                                                                          40
 12.01 Definition of Terms                                                           40


EXHIBIT A              Legal Description of the Site
EXHIBIT B              Equity Interest in Owner
EXHIBIT C              Technical Services Agreement




134184_8 DOC
               Case 21-50263-JTD     Doc 34-2       Filed 03/19/21   Page 91 of 244



         SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT

       This Second Amended and Restated Management Agreement ("Agreement") is executed
as of the 1st day of July, 2005 ("Effective Date"), by WARDMAN HOTEL, L.L.C.,
WARDMAN TOWER, L,L,C., WARDMAN COTILLION RESIDENTIAL, L.L.0 ,
WARDMAN PARK RESIDENTIAL, L.L.C., each a Delaware limited liability company (jointly
and severally, "Owner") with a mailing address at do Wardman Investor, L.L,C., 4445 Willard
Avenue, Suite 400, Chevy Chase, Maryland 20815 and MARRIOTT HOVEL SERVICES, INC..
("Manager"), a Delaware corporation, with a mailing address at do Marriott International, Inc.,
10400 Fernwood Road, Bethesda, Maryland 20817.

                                        RECITALS

         WHEREAS, as of the Effective Date, each of the parties comprising Owner will be the
owner of fee title to a portion of the parcel of real property (the "Site") described on Exhibit A
attached to this Agreement and incorporated herein, which is improved with a building or
buildings containing, as of the Effective Date, approximately 1,347 Guest Rooms, a lobby,
restaurants, meeting rooms, administrative offices, and certain other amenities and related
facilities (the "Improvements"). The Site and/or Improvements may be modified pursuant to
certain renovations and modifications, including the reduction of the number of Guest Rooms, as
more fully described herein. The Site and the Improvements, in addition to certain other rights,
improvements, and personal property as more particularly described in the definition of "Hotel"
in Section 12.01 hereof, are collectively referred to as the "Hotel."

        WHEREAS, Owner's predecessor in interest and Manager are parties to a certain
Amended and Restated Management Agreement dated as of January 15, 1999, as amended by a
certain Amendment to Amended and Restated Management Agreement dated as of March 18,
1999, a certain Second Amendment to Amended and Restated Management Agreement dated as
of November 29, 2000, and a certain Third Amendment to Amended and Restated Management
Agreement dated as of November 29, 2001 (collectively, the "Prior Agreement"),

        WHEREAS, in connection with Owner's acquisition of the Hotel (as defined in this
Agreement) and assumption of the Prior Agreement, Owner and Manager desire to make certain
modifications to the Prior Agreement and to amend and restate the Prior Agreement, as more
particularly provided herein,

        WHEREAS, this Agreement shall comprise the entire agreement between the parties
regarding the management and operation of the Hotel and shall supersede and restate in its
entirety the Prior Agreement.

       NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Manager agree as follows:




134184_8 DOC                                    2
               Case 21-50263-JTD      Doc 34-2       Filed 03/19/21   Page 92 of 244



                                            ARTICLE I

                                MANAGEMENT OF THE HOTEL

         1.01    Management of the Hotel as a Marriott

       Upon the Closing Date, Manager shall, and Owner hereby authorizes and engages
Manager to, supervise, direct, and control the management and operation of the Hotel in
accordance with the terms and conditions of this Agreement. During the Term, the Hotel shall be
known as the "Marriott Waldman Park Hotel," with such additional identification determined by
Manager as may be necessary to provide local identification.

         L02     Management Responsibilities

        A.     Manager shall manage the Hotel in accordance with System Standards and shall,
subject to the terms of this Agreement, perform each of the following functions (the costs and
expenses of which shall be Deductions) with respect to the Hotel:

                        Recruit, employ, supervise, direct and discharge the employees at the
Hotel.

              2.    Establish prices, rates and charges for services provided in the Hotel,
including Guest Room rates,

                3.     Establish and revise, as necessary, administrative policies and procedures,
including policies and procedures for the control of revenue and expenditures, for the purchasing
of supplies and services, for the control of credit, and for the scheduling of maintenance, and
verify that the foregoing procedures are operating in a sound manner

                 4.     Make payments on accounts payable and handle collections of accounts
receivable.

              5.      Arrange for and supervise public relations and advertising, prepare
marketing plans, and make available to the Hotel the benefits of various marketing programs in
use in the Marriott System as they may exist from time to time, such as the Marriott Rewards
program.
                      Procure all Inventories and the replacement of Fixed Asset Supplies,

                7.     Prepare and deliver interim accountings, annual accountings, Annual
Operating Projections, Building Estimates, FF&E Estimates, and such other information as is
required by this Agreement and be available at reasonable times to discuss the above-listed items
as well as the operations at the Hotel generally with Owner

                 8.    Plan, execute and supervise repairs, maintenance, and FF&E purchases at
the Hotel




134184_8 DOC                                     3
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 93 of 244



             9.      Subject to Section 6.02, provide, or cause to be provided, risk
management services relating to the types of insurance required to be obtained or provided by
Manager under this Agreement.

               10.    Obtain and keep in full force and effect, either in Manager's name or in
Owner's name, as may be required by applicable law, any and all licenses and permits to the
extent same is within the control of Manager (or, if same is not within the control of Manager,
Manager shall use due diligence and reasonable efforts to obtain and keep same in full force and
effect)

         B.     The operation of the Hotel shall be under the exclusive supervision and control of
Manager which, except as otherwise specifically provided in this Agreement, shall be
responsible for the proper and efficient operation of the Hotel. In fulfilling its obligations under
this Agreement, Manager shall act as a reasonable and prudent operator of the Hotel, having
regard for the status of the Hotel and maintaining the System Standards. Manager shall have
discretion and control, free from interference, interruption or disturbance by Owner or by any
other party claiming under, through or by right of Owner, in all matters relating to the
management and operation of the Hotel, including, without limitation, the following: charges for
Guest Rooms, commercial space, and services provided by the Hotel; food and beverage
services; employment policies; credit policies; granting of leases, subleases, licenses and
concessions for shops and businesses within the Hotel, provided that the term of any such lease,
sublease, license or concession shall not exceed the Term of this Agreement; receipt, holding and
disbursement of funds; maintenance of bank accounts; procurement of Inventories, supplies and
services; payment of costs and expenses specifically provided for in this Agreement or otherwise
reasonably necessary for the proper and efficient operation of the Hotel; and, generally, all
activities necessary for operation of the Hotel.

       C.     Manager' shall use reasonable efforts to comply with and abide by all applicable
Legal Requirements (except for certain Legal Requirements which are Owner's responsibility
under Section 5.03 and Section 11.08 hereof) pertaining to its operation of the Hotel, provided
that Manager shall have the right, but not the obligation, in its reasonable discretion, to contest or
oppose, by appropriate proceedings, any such Legal Requirements (other than those under
Section 5.03 and Section 11.08, as to which Owner shall have discretion) All costs and
expenses of such compliance shall be paid from Gross Revenues as Deductions in the
computation of Operating Profit or from the FF&E Reserve, whichever is applicable. The
reasonable expenses of any such contest of a Legal Requitement shall be paid from Gross
Revenues as Deductions

        1.03    Chain Services

        Commencing with the Closing Date and thereafter during the Term of this Agreement,
Manager shall cause to be furnished to the Hotel certain services that are furnished generally on a
central, regional or other group basis to other hotels in the Marriott System and which benefit
such hotels such as: (i) national sales office services; central training services; career
development and relocation of management personnel; central advertising and promotion
(including direct and image media and advertising administration); the Marriott national
reservations system services and the Marriott computer payroll and accounting services; benefits


134184 8 DOC                                      4
               Case 21-50263-JTD      Doc 34-2       Filed 03/19/21   Page 94 of 244



administration; gift shop merchandise handling; and (ii) such additional central, regional or other
group services as are or may be, from time to time, furnished for the benefit of hotels in the
Marriott System (or other systems as described above) or in substitution for services now
performed at individual hotels which may be more efficiently performed on a group basis
("Chain Services"). The charges for Chain Services shall include, as applicable, allocation of
salaries, wages, and overhead related to the employees of Manager, Marriott, or any Affiliate
involved in providing any of the Chain Services and shall be allocated on a fair basis among all
hotels receiving such services.

        1.04     Employees

        All personnel employed at the Hotel shall, at all times from and after the Closing Date, be
the employees of Manager. Manager shall have absolute discretion with respect to all personnel
employed at the Hotel, including, without limitation, decisions regarding hiring, promoting,
transferring, compensating, supervising, terminating, directing and training all employees at the
Hotel, and, generally, establishing and maintaining all policies relating to employment. Manager
shall be permitted to provide free accommodations and amenities to its employees and
representatives visiting the Hotel in connection with its management or operation. No person
shall otherwise be given gratuitous accommodations or services without prior joint approval of
Owner and Manager, except in accordance with usual practices of the hotel and travel industry.

        1.05     Owner's Right to Inspect

       Owner and its agents shall have access to the Hotel at any and all reasonable times for the
purpose of inspection or showing the Hotel to prospective purchasers, tenants or Mortgagees.


                                            ARTICLE II

                                              1ERM

        2.01     Term

       The "Term" of this Agreement shall consist of an "Initial Term" and the "Renewal
Term(s)." The Initial Term shall begin on the Effective Date and shall continue through
December 28, 2029 (the last day of Fiscal Year 2029). Thereafter, this Agreement shall
automatically, and with no further action required by Owner or Manager, be renewed on the
same terms and conditions for each of three (3) successive periods of ten (10) full Fiscal Years
each ("Renewal Term(s)"), unless Manager shall have given prior written notice to Owner of its
election not to renew at least one year prior to the expiration of the then current Initial Term or
Renewal Term, as the case may be.

        2,02     Performance Termination

       A.      Subject to the provisions of Section 2,02,B below, Owner shall have the option to
terminate this Agreement if:




134184_8 DOC                                     5
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 95 of 244



                1.      With respect to any two (2) consecutive full Fiscal Years (not including
        any Fiscal Year prior to the expiration of the third (3`d) full Fiscal Year following the
        Fiscal Year in which the Projects, as described in Section 5 05, are completed, and in no
        event with respect to any Fiscal Year prior to Fiscal Year 2012), Operating Profit is less
        than the applicable Performance Termination Threshold; provided that, for purposes of
        this Section 2.02 only, Operating Profit shall be computed without deducting the amount,
        if any, by which (a) the actual amount of Impositions for such Fiscal Year exceeds
        (b) Two Million Three Hundred Sixty Three Thousand One Hundred Forty-Five Dollars
        ($2,363,145) (the "Baseline Amount"). For purposes of this Section 2.02, the Baseline
        Amount shall be adjusted by the GDP Deflator (as adjusted, the "Adjusted Baseline
        Amount"); and, with respect to any reduction in the Site and/or the Improvements that
        results in a reduction of the Impositions charged with respect to the Hotel, the Baseline
        Amount shall be reduced on a going-forward basis to a number equal to (I) the original
        Baseline Amount, multiplied by (II) a fraction, the numerator of which shall equal the
        actual reduced Impositions charged against the Hotel for the Fiscal Year immediately
        following the Fiscal Year in which the Impositions are reduced, and the denominator of
        which shall equal the actual Impositions charged against the Hotel for the Fiscal Year
        prior to the Fiscal Year in which the reduction is taken; and

                2.    The Revenue Index of the Hotel during each of such Fiscal Years is less
        than the Revenue Index Threshold; and

                         The fact that the Hotel has not met the tests set forth in Sections 2.02.A.1
        and 2.02.A.2 is not the result of (x) Force Majeure, (y) Default by Owner, or (z) any
        renovation of or construction impacting the Hotel, including any Project, which has a
        material adverse impact on the availability or usage of Guest Rooms, food and beverage
        services, or availability or usage of meeting space, for an extended period of time during
        the Fiscal Year which is the subject of the test set forth above ("Tolling Event"). Any
        Fiscal Year in which any portion of the Hotel is undergoing renovation or construction
        activities relating to a conversion of Guest Rooms to residential units as provided for in
        the Projects, as well as the following three (3) full Fiscal Years, shall constitute a Tolling
        Event period to the extent the tests set forth in Sections 2,02.A.1 and 2,02.A.2 are not met
        as a result thereof. Additionally, in the event that after December 31, 2006, but prior to
        July 31, 2009, Owner elects not to proceed with the Wardman Tower Conversion Project,
        such election shall be deemed a Tolling Event, and the three (3) full Fiscal Year period
        following such election shall constitute a Tolling Event period for purposes of this
        Section 2.02.A.

Such option to terminate shall be exercised by serving written notice thereof on Manager no later
than sixty (60) days after the receipt by Owner of the annual accounting under Section 4.01.B
hereof for the second of the two (2) Fiscal Years referred to in Section 2.02 A 1. If Manager
does not elect to avoid such Termination pursuant to Section 2.02.B below, this Agreement shall
terminate as of the end of the fourth (4th) full Accounting Period following the date on which
Manager receives Owner's written notice of its intent to terminate this Agreement; provided that
such period of time shall be extended as required by applicable Legal Requirements pertaining to
the termination of the employment of the employees at the Hotel. Owner's failure to exercise its
right to terminate this Agreement pursuant to this Section 2.02.A with respect to any given Fiscal


134184_8 DOC                                      6
               Case 21-50263-JTD     Doc 34-2       Filed 03/19/21   Page 96 of 244



Year shall not be deemed an estoppel or waiver of Owner's right to terminate this Agreement
with respect to subsequent Fiscal Years to which this Section 2.,02.A may apply

        B,       Upon receipt of Owner's written notice of Termination under Section 2.02,A,
Manager shall have the option, to be exercised within sixty (60) days after receipt of said notice,
to avoid such Termination by electing (in a notice to Owner) to (i) waive the payment of the
Base Management Fee (beginning as of the first day of the next full Accounting Period after the
date of such notice from Manager) until such time as the total cumulative amount of such waived
Base Management Fee equals the total amount (the "Cure Payment") by which Operating Profit
for each of the Fiscal Years in question (Le., the Fiscal Years referred to in Section 2.02.A,1)
was less than the Performance Termination Threshold, or (ii) pay to Owner an amount equal to
the Cure Payment, In the event Manager makes a Cure Payment pursuant to this Section 2.02,B,
the Fiscal Years with respect to which such Cure Payment was made shall thereafter not be
treated, for purposes of subsequent elections by Owner pursuant to Section 2.02. A, as Fiscal
Years in which the circumstances described in Section 2.02 A 1 have occurred. If Manager
exercises such option to make such Cure Payment, then the foregoing Owner's election to
terminate this Agreement under Section 2.02.A shall be canceled and of no force or effect with
respect to the two (2) Fiscal Years in question, and this Agreement shall not terminate as a result
thereof. Such cancellation, however, shall not affect the right of Owner, as to each subsequent
Fiscal Year to which Section 2.02.A applies, to again elect to terminate this Agreement pursuant
to the provisions of Section /02.A (which subsequent election shall again be subject to
Manager's rights under this Section 2.02.B). If Manager does not exercise its option to make a
Cure Payment as aforesaid, then this Agreement shall be terminated as of the date set forth in
Section 2.02.A. Manager shall have the right to make three (3) Cure Payments pursuant to this
Section 2,02.B during the Initial Term of this Agreement, and one (1) Cure Payment during each
Renewal Term; provided, that with respect to the second (2"d) and third (3rd) Cure Payments
during the Initial Term, if any, Manager may only pay Owner the amount equal to the Cure
Payment (and shall not have the option to waive its Base Management Fee); and provided,
further, that if Manager has elected to make the first (151) Cure Payment by waiving its Base
Management Fee, then concurrently with the payment of the second (2"d) Cure Payment, if any,
Manager shall pay to Owner any amount remaining unpaid with respect to the first (151) Cure
Payment, if any, and Manager's obligation to continue waiving its Base Management Fee shall
be extinguished upon such payment.


                                              ARTICLE III

                              COMPENSATION OF MANAGER

        101     Management Fees

        Manager shall be paid the sum of the following as its management fees:

              the Base Management Fee, which shall be retained by Manager from Gross
Revenues; plus




134184_8 DOC                                    7
               Case 21-50263-JTD        Doc 34-2       Filed 03/19/21   Page 97 of 244



       B,     the Incentive Management Fee, which shall be retained by Manager from
Operating Profit in accordance with Sections 3.02 and 4.01.

        3.02     Operating Profit

        Operating Profit shall be distributed to Owner and to Manager in the following order of
priority:

                 1.     an amount equal to Owner's Priority shall be paid to Owner;

                 2.     the Incentive Management Fee shall be paid to Manager; and

                 3.     any remaining balance of Operating Profit shall be paid to Owner.

To the extent of available Operating Profit for each Accounting Period and within the time
period set forth in Section 4.01.A, Manager shall distribute a prorated portion of Owner's
Priority to Owner each Accounting Period and shall be entitled to retain a prorated portion of the
Incentive Management Fee each Accounting Period based on its good faith estimate of the
Incentive Management Fee for the full Fiscal Year.

        3.03     Owner Representative

        Each of Wardman Tower, L.L.C., Wardman Cotillion Residential, L.L.C. and Wardman
Park Residential, L.L.C.. hereby appoints Wardman Hotel, L.L.C. as its representative and agent
for purposes of (i) receiving any and all distributions or other payments to which Owner is
entitled under Section 3,02 or otherwise under this Agreement, (ii) giving or receiving notices as
more particularly described in Section 11 07 of this Agreement, (iii) authorizing and/or directing
any actions on behalf of Owner as may be contemplated under this Agreement, (iv) giving (or
withholding) any requisite consents of Owner, and (v) otherwise acting as the representative of
Owner for all purposes of this Agreement, Manager may conclusively rely on the provisions of
this Section 3.03, and for the avoidance of doubt, is hereby expressly authorized and directed to
make any and all such distributions, payments and notices to Wardman Hotel, L.L.C., as agent
for Owner. Manager assumes no responsibility for, and Owner shall not hold Manager liable for,
any allocation or distribution of funds among the parties comprising Owner.


                                           ARTICLE IV

                                    ACCOUNTING MA I I ERS

        4.01     Accounting, Distributions and Annual Reconciliation

        A.     Within twenty (20) days after the close of each Accounting Period, Manager shall
deliver an interim accounting (the "Accounting Period Statement") to Owner showing Gross
Revenues, Deductions, Operating Profit, and applications and distributions thereof for the
preceding Accounting Period. Manager shall transfer to Owner, with each Accounting Period
Statement, any interim amounts due Owner, subject to Working Capital needs, and shall retain
any interim amounts due Manager,


134184_8 DOC                                       8
                Case 21-50263-JTD     Doc 34-2       Filed 03/19/21   Page 98 of 244



                Calculations and payments of the Incentive Management Fee, the Base
Management Fee, and distributions of Operating Profit made with respect to each Accounting
Period within a Fiscal Year shall be accounted for cumulatively. Within ninety (90) days after
the end of each Fiscal Year, Manager shall deliver to Owner a statement ("Annual Operating
Statement") in reasonable detail summarizing the operations of the Hotel for the immediately
preceding Fiscal Year and a certificate of Manager's chief accounting officer certifying that, to
the best of his knowledge, such year-end statement is true and correct. The parties shall, within
five (5) business days after Owner's receipt of such statement, make any adjustments, by cash
payment, in the amounts paid or retained for such Fiscal Year as are needed because of the final
figures set forth in such statement, Such final accounting shall be controlling over the
Accounting Period Statements_ No adjustment shall be made for any Operating Loss or
Operating Profit in a preceding or subsequent Fiscal Year.

        C.     To the extent there is an Operating Loss for any Accounting Period, additional
funds in the amount of any such Operating Loss shall be provided by Owner within twenty (20)
days after Manager has delivered written notice thereof to Owner. If Owner does not so fund
such Operating Loss within the twenty (20) day time period, Manager shall have the right
(without affecting Manager's other remedies under this Agreement) to withdraw an amount
equal to such Operating Loss from future distributions of funds otherwise due to Owner

        4.02      Books and Records

        Books of control and account pertaining to operations at the Hotel shall be kept on the
accrual basis and in all material respects in accordance with the Uniform System of Accounts,
with the exceptions provided in this Agreement, Owner may at reasonable intervals during
Manager's normal business hours examine such records. If Owner desires, at its own expense, to
audit, examine, or review the Annual Operating Statement described in Section 4.01,B, Owner
shall notify Manager in writing within sixty (60) days after receipt of such statement of its
intention to audit and begin such audit no sooner than thirty (30) days and no later than sixty (60)
days after Manager's receipt of such notice. Owner shall complete such audit within ninety (90)
days after commencement thereof. If Owner does not make such an audit, then such statement
shall be deemed to be conclusively accepted by Owner as being correct, and Owner shall have no
right thereafter, except in the event of fraud by Manager, to question or examine the same. If
any audit by Owner discloses an understatement of any amounts due Owner, Manager shall
promptly pay Owner such amounts found to be due, plus interest thereon (at the Prime Rate plus
one percent (1%) per annum) from the date such amounts should originally have been paid. If
any audit discloses that Manager has not received any amounts due it, Owner shall pay Manager
such amounts, plus interest thereon (at the Prime Rate plus one percent (1%) per annum) from
the date such amounts should originally have been paid. Any dispute concerning the correctness
of an audit shall be settled by arbitration, in accordance with the then current rules of the
American Arbitration Association,

        4,0:3    Accounts, Expenditures

       A.     All funds derived from operation of the Hotel shall be deposited by Manager in
bank accounts (the "Operating Accounts") in a bank or banks designated by Manager, subject to
Owner's reasonable approval. Withdrawals from said Operating Accounts shall be made solely


134184_8 DOC                                     9
               Case 21-50263-JTD      Doc 34-2        Filed 03/19/21   Page 99 of 244



by representatives of Manager whose signatures have been authorized. Reasonable petty cash
funds shall be maintained at the Hotel.

        B.      All payments made by Manager hereunder shall be made from the Operating
Accounts, petty cash funds, or from Working Capital. Manager shall not be required to make
any advance or payment with respect to the Hotel except out of such funds, and Manager shall
not be obligated to incur any liability or obligation with respect to the Hotel. In any event, if any
such liability or obligation is incurred by Manager with respect to the Hotel, Manager shall have
the option to deduct such amounts from Owner's share of Operating Profit if Owner has not fully
reimbursed Manager for said amounts within ten (10) days after Owner's receipt of notice from
Manager that said amounts are due.

       C,     Debts and liabilities incurred by Manager as a result of its operation and
management of the Hotel pursuant to the terms hereof, whether asserted before or after
Termination, will be paid by Owner to the extent funds are not available for that purpose from
Gross Revenues. The provisions of this Section 4,03.0 shall survive Termination.

        4.04     Annual Operating Projection

                Manager shall deliver to Owner for its review and approval, at least forty-five
(45) days prior to the beginning of each Fiscal Year after the first Fiscal Year following the
Closing Date, a preliminary draft of the "Annual Operating Projection." The preliminary Annual
Operating Projection shall project the estimated percentage changes in Gross Revenues,
departmental profits, Deductions, and Operating Profit for the forthcoming Fiscal Year for the
Hotel. Owner shall have thirty (30) days after receipt of the preliminary Annual Operating
Projection to review and approve it and, in the event that Owner disapproves any category in the
Annual Operating Projection, Owner will provide Manager with a specific reason for its
disapproval by category within such thirty (30) day period, Thereafter, in the twenty-five (25)
day period following receipt of Owner's disapproval, the parties will attempt to resolve in good
faith any objections by Owner. In the event of a dispute which the parties are unable to resolve,
the matter may be referred by either party to the Expert for resolution. Pending resolution of the
dispute, Manager shall operate the Hotel in all material respects in accordance with the
categories approved by Owner and, with respect to disapproved categories, in accordance with
the Annual Operating Projection for the prior Fiscal Year, as adjusted for inflation and projected
increases in Gross Revenues. Notwithstanding the foregoing, Owner shall not be entitled to
withhold its approval based on its objections to: (i) Manager's reasonable projections of either
Gross Revenues or the components thereof; (ii) projected costs and expenses which are "system
charges" (that is, costs and expenses which are generally uniform throughout the Marriott
System, such as the cost of the Marriott Rewards program, other chain wide marketing programs,
employee benefits and other compensation programs); (iii) costs and expenses which are not
within the control of Owner and/or Manager, such as Impositions or the costs of utilities; and
(iv) reasonable increases in projected costs and expenses of operating the Hotel which increases
are primarily caused by reasonable projected increases in Gross Revenues,. As of approximately
forty-five (45) days after the beginning of each Fiscal Year following the Closing Date, Manager
shall deliver to Owner the final Annual Operating Projection, in which the above mentioned
percentage changes are applied to the actual final numbers in the Annual Operating Statement for
the preceding Fiscal Year.


134184_8 DOC                                     10
               Case 21-50263-JTD        Doc 34-2        Filed 03/19/21   Page 100 of 244



        B.      Manager shall diligently pursue feasible measures to operate the Hotel in
accordance with the Annual Operating Projection, It is understood, however, that the Annual
Operating Projection is an estimate only and that unforeseen circumstances such as, but not
limited to, the costs of labor, material, services and supplies, casualty, operation of law, or
economic and market conditions may make adherence to the Annual Operating Projection
impracticable, and Manager shall be entitled to depart therefrom due to causes of the foregoing
nature. However, Manager shall notify Owner of any significant variations from the Annual
Operating Projection promptly after Manager learns of the same, and shall notify Owner of the
nature and extent and reason for such variation. For the purposes of this Section 4.04.B, any
major Deduction category (major line item such as general and administrative) that varies by
more than ten percent from the Annual Operating Prgjection or if total Deductions vary by more
than seven and one-half percent (T5%) shall be deemed to be significant. If such significant
variation is due to reasons other than Force Majeure, such variation shall be subject to Owner's
approval (although it is understood that Owner shall have no greater approval rights for any such
variation than those set forth for the Annual Operating Projection in Section 4.04,A),

        4.05     Working Capital

        As of the Closing Date, Owner shall provide to Manager Working Capital in the amount
of Two Million Dollars ($2,000,000). Thereafter, Owner shall, from time to time during the
Term, promptly, but no later than ten (10) days after written request by Manager, advance any
additional funds necessary to maintain Working Capital at levels determined by Manager to be
reasonably necessary to satisfy the needs of the Hotel as its operation may from time to time
require consistent with the approved Annual Operating Projection or as a result of "unforeseen
circumstances" (as more fully set forth in Section 4.04,B), If Owner does not so fund additional
Working Capital within the said ten (10) day time period, Manager shall have the right (without
affecting Manager's other remedies under this Agreement) to withdraw an amount equal to the
funds requested by Manager for additional Working Capital from future distributions of funds
otherwise due to Owner, All funds so advanced for Working Capital shall be utilized by
Manager for the purposes of this Agreement pursuant to cash management policies established
for the Marriott System, Upon Termination, Manager shall, except as otherwise provided in this
Agreement, return the outstanding balance of the Working Capital to Owner.

        4.06     Fixed Asset Supplies

       Owner shall, within thirty (30) days after request by Manager, provide funds that are
necessary to increase the level of Fixed Asset Supplies to levels determined by Manager, in its
good faith judgment, to be necessary to satisfy the needs of the Hotel as its operation may, from
time to time, require, Manager agrees that the levels of Fixed Asset Supplies at the Hotel are
adequate as of the Closing Date. The cost of Fixed Asset Supplies consumed in the operation of
the Hotel shall constitute a Deduction. Fixed Asset Supplies shall remain the property of Owner
throughout the Term and upon Termination except for Fixed Asset Supplies purchased by
Manager pursuant to Section 11,11.E,




134184_8 DOC                                       11
               Case 21-50263-JTD    Doc 34-2        Filed 03/19/21   Page 101 of 244



         4.07    Manager Contribution

        Manager has previously contributed certain funds to the operation of the Hotel. In the
event that this Agreement is terminated for any reason prior to the expiration of the Initial Term,
Owner shall pay to Manager an amount equal to Four Thousand Five Hundred Twenty-Four
Dollars ($4,524.00) multiplied by the number of calendar months remaining in the Initial Term
as of date of Termination.. The provision of this Section 4.07 shall survive any Termination.


                                              ARTICLE V

                         REPAIRS, MAINTENANCE AND REPLACEMENTS

        5.01     Repairs and Maintenance Costs Which Are Expensed

        Subject to the Annual Operating Projection, Manager shall maintain the Hotel in good
repair and condition and in conformity with applicable laws and regulations and shall make or
cause to be made such routine maintenance, repairs and minor alterations as it determines are
necessary for such purposes. The phrase "routine maintenance, repairs, and minor alterations" as
used in this Section 5.01 shall include only those which are normally expensed under generally
accepted accounting principles. The cost of such maintenance, repairs and alterations shall be
paid from Gross Revenues (and not from the FF&E Reserve) and shall be treated as a Deduction
in determining Operating Profit.

        5.02     FF&E Reserve

        A,       Manager shall establish a reserve account (the "1-1-&E Reserve"), in a bank or
similar institution reasonably acceptable to both Manager and Owner, to cover the cost of

                 1.    replacements, renewals and additions to the FF&E at the Hotel; and

                 2.    Special Capital Expenditures.

        B.     As of the Closing Date, Owner shall deposit into the FF&E Reserve the amount of
Three Million Five Hundred Thousand Dollars ($3,500,000). Commencing with the Closing
Date and for all Accounting Periods thereafter, subject to the provisions of Section 5,02.E,
below, Manager shall transfer into the FF&E Reserve an amount equal to five percent (5%) of
Gross Revenues for each such Accounting Period. Transfers into the FF&E Reserve shall be
made at the time of each interim accounting described in Section 4,01 hereof. All amounts
transferred into the FF&E Reserve pursuant to this Section 5.02,B shall be paid from Gross
Revenues as Deductions..

        C.     Manager shall prepare an annual estimate (the il-t&E Estimate") of the
expenditures necessary for (1) replacements, renewals and additions to the FF&E of the Hotel,
and (2) Special Capital Expenditures, during the ensuing Fiscal Year and shall deliver the FF&E
Estimate to Owner for its review and approval, at the same time as Manager submits the Annual
Operating Projection described in Section 4.04 The FF&E Estimate shall also indicate the
estimated time schedule for making such replacements, renewals, and additions, Owner shall


134184_8 DOC                                   12
               Case 21-50263-JTD    Doc 34-2        Filed 03/19/21   Page 102 of 244



have thirty (30) days after receipt of the proposed 1-t&E Estimate to review and approve it and,
in the event Owner disapproves any portion of the FF&E Estimate, Owner will provide Manager
in writing with the specific reasons for its disapproval within such thirty (30) day period.
Manager may (but shall not be obligated to) designate items or expenditures that are within
Manager's discretionary authority (subject to Section 5.02,D) with respect to FF&E and/or
Special Capital Expenditures, and such items or expenditures shall not be subject to Owner's
approval. Thereafter, in the twenty-five (25) day period following receipt of Owner's
disapproval, the parties will attempt to resolve in good faith any objections by Owner. In the
event that one or more of Owner's objections have not been resolved as of the end of such 25-
day period, any such matter may be referred by either party for resolution by the Expert in
accordance with the provisions of Section 11.21,

        D.      In any Fiscal Year, Manager shall be entitled to malce those (1) replacements,
renewals and additions to the FF&E of the Hotel, and (2) Special Capital Expenditures that are
authorized under the applicable FF&E Estimate for such Fiscal Year (or that were previously
authorized under the B1-4&E Estimate the preceding Fiscal Year); provided, that in each Fiscal
Year, Manager shall be entitled to make expenditures for FF&E and/or Special Capital
Expenditures without the same having been approved by Owner (whether or not specifically
designated as such in the applicable FF&E Estimate) up to (i) $25,000 (as adjusted by the GDP
Deflator) for any particular item (or particular project), and (ii) $250,000 (as adjusted by the
GDP Deflator) in the aggregate for all items and/or projects in such Fiscal Year. In any case in
which such discretionary items have not been identified in the FF&E Estimate, Manager shall
notify Owner of the items or projects that Manager has elected to purchase or undertake pursuant
to the preceding sentence. No expenditures on account of 1-1-.&E or Special Capital Expenditures
will be made other than as provided above, or in excess of the amount of the balance in the
FF&E Reserve, without the prior written consent of Owner in each instance, subject to the
provisions of Section 5.02,E, The placing of any restrictions on the expenditure by Manager of
funds from the 1-..h&E Reserve other than as set forth in this Section 5.02 (including, without
limitation, interference resulting from (i) any Litigation involving Owner or the Hotel, or (ii) a
Foreclosure) shall constitute an Event of Default by Owner under Section 9.01. At the end of
each Fiscal Year, any amounts remaining in the FF&E Reserve shall be carried forward to the
next Fiscal Year. Proceeds from the sale of 141-4&E no longer necessary to the operation of the
Hotel shall be added to the FF&E Reserve. The 141- &E Reserve will be kept in an interest-
bearing account, and any interest which accrues thereon shall be retained in the FF&E Reserve.
Neither (1) proceeds from the disposition of FF&E, nor (2) interest which accrues on amounts
held in the FF&E Reserve, shall (a) result in any reduction in the required transfers to the FF&E
Reserve set forth in Section 5.02.B, nor (b) be included in Gross Revenues.

        E.     As the Hotel ages, the percentages of Gross Revenues which are set forth in
Section 5,02,13 may not be sufficient to keep the FF&E Reserve at the levels necessary to make
the replacements, renewals, and additions to the 1-41-&E of the Hotel, or to make the Special
Capital Expenditures, which are required to maintain the Hotel in accordance with the System
Standards. If the FF&E Estimate prepared in good faith by Manager exceeds the available funds
in the 1-t&E Reserve, Owner shall elect in writing one of the following two (2) alternatives:

               1.      to agree in writing to increase the annual percentage in Section 5.02.B to
provide the additional funds required, or


134184_8 DOC                                   13
               Case 21-50263-JTD        Doc 34-2        Filed 03/19/21   Page 103 of 244



               2.    to make a lump sum contribution to the FF&E Reserve in the necessary
amount; such amount shall be fully repaid (without interest) to Owner from Gross Revenues in
equal installments over the period of the next sixty-five (65) Accounting Periods, and such
installment repayments shall be Deductions.

        A failure of refusal by Owner to either agree in writing to paragraph 1 above or provide
the additional funds required in accordance with paragraph 2 above within sixty (60) days after
Manager's request therefor shall entitle Manager (without affecting its other remedies hereunder)
to terminate this Agreement on one hundred eighty (180) days' written notice to Owner.

         5.03    Capital Expenditures

               Manager shall prepare an annual estimate (the "Building Estimate") of the
expenses necessary for non-routine or major repairs, alterations, improvements, renewals,
replacements, and additions to the Hotel including, without limitation, the structure, the exterior
facade and all of the mechanical, electrical, heating, ventilating, air conditioning, plumbing or
vertical transportation elements of the Hotel building (the foregoing expenditures, together with
all other expenditures which are classified as "capital expenditures" under generally accepted
accounting principles, shall be collectively referred to as "Capital Expenditures"). Manager shall
submit the Building Estimate to Owner for its approval at the same time the Annual Operating
Projection is submitted. Manager shall not make any Capital Expenditures (except for Special
Capital Expenditures pursuant to Section 5.02) without the prior written consent of Owner,
unless otherwise permitted herein. Notwithstanding the foregoing, in the event of a dispute
between Owner and Manager with respect to any Capital Expenditure, either party may refer the
matter to the Expert for resolution.

        B.     Notwithstanding the provisions of Section 5.03.A, Manager shall be authorized to
take appropriate remedial action (including making any necessary Capital Expenditures) without
receiving Owner's prior consent in the following circumstances: (i) if there is an emergency
threatening the Hotel, its guests, invitees or employees; or (ii) if the continuation of the given
condition will subject Manager and/or Owner to civil or criminal liability, and Owner has either
failed to remedy the situation or has failed to take appropriate legal action to stay the
effectiveness of any such law, ordinance, regulation or order. Manager shall cooperate with
Owner in the pursuit of any such action and shall have the right to participate therein,

       C,     The cost of all Capital Expenditures (except Special Capital Expenditures
 pursuant to Section 5.02) (including the expenses incurred by either Owner or Manager in
 connection with any civil or criminal proceeding described above) shall be borne solely by
 Owner, and shall not be paid from Gross Revenues nor from the FF&E Reserve.

               It shall be an Event of Default by Owner (and Manager shall be entitled to
exercise any of the remedies described in Article IX hereof) if Owner fails both to approve any
Capital Expenditure and to provide funding for it within sixty (60) days after the submission to
Owner of the Building Estimate requesting such Capital Expenditure; provided, however, if
Owner has failed to approve any such Capital Expenditure or is disputing such Capital
Expenditure and either party has referred the matter to the Expert for resolution, no Event of
Default by Owner shall exist until fifteen (15) days after the Expert has rendered its decision (if


134184_8 DOC                                       14
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 104 of 244



the Expert has ruled in favor of Manager and Owner has not, within such fifteen (15) day period,
provided the funding for such Capital Expenditure).

        E.     Except as set forth in Section 5.05 herein, it is understood that any proposed
"alterations" and "improvements" which would either (a) increase or' decrease the number of
Guest Rooms in the Hotel, or (b) involve changing the architectural footprint of the Hotel or
involve other significant changes in the structural design of the Hotel, in any case by more than a
de minimis amount, are beyond the scope of this Article V, and would require an amendment of
this Agreement prior to implementation by either party.

        5.04     Ownership of Replacements

        All repairs, alterations, improvements, renewals or replacements made pursuant to this
Article V, and all amounts kept in the 1-1-&E Reserve, shall, except as otherwise provided in this
Agreement, be the property of Owner.

        5.05     Hotel Renovation and Conversion Projects

        Owner shall undertake substantial improvements to and shall redevelop portions of the
 Hotel (collectively, the "Projects" and individually, a "Project"), as more particularly described
 in the Technical Services Agreement, and the exhibits thereto, attached as Exhibit C to this
 Agreement. Owner shall notify Manager (and MIDCS pursuant to the Technical Services
 Agreement) in writing on or before December 31, 2006, if it elects not to go forward with the
 Wardman Tower Conversion Project (as defined in the Technical Services Agreement and
 Exhibits E-1 and E-2 attached thereto). If Manager does not receive such written notice on or
 before December 31, 2006, Owner shall be presumed to have elected to complete the Wardman
 Tower Conversion Project. Notwithstanding the immediately preceding sentence, if Owner has
 not given Manager and MIDCS a written election of its intent not to proceed with the Wardman
 Tower Conversion Project on or before December 31, 2006 (i e , Owner has elected, or is
 deemed to have elected, to proceed with the Wardman Tower Conversion Project), at any time
 on or prior to July 31, 2009, Owner may notify Manager (and MIDCS, pursuant to the
 Technical Services Agreement) in writing that it has elected not to go forward with the
 Wardman Tower Conversion Project. If Manager and MIDCS do not receive such notice on or
 before July 31, 2009, Owner shall be conclusively presumed to have elected to complete the
 Wardman Tower Conversion Project in accordance with the Renovation Program and Exhibits
 E-1 and E-2 of the Technical Services Agreement, Once Owner elects in writing not to proceed
 with the Wardman Tower Conversion Project, it shall not thereafter be entitled to elect to go
 forward with such Project. The Projects will not be amended or modified, except as permitted
 pursuant to the Technical Services Agreement.. The cost of the Projects shall be borne solely by
 Owner, and shall not be paid from Gross Revenues nor from the FF&E Reserve, Moreover, the
 cost of the Projects shall not increase Owner's Priority nor affect any calculation derived
 therefrom.

        5.06     A&T Lot Releases

       Each of the parties comprising Owner owns a portion of the Site (each, an "A&T Lot"),
as more particularly described on (i) Exhibit A-1, as to Wardman Hotel, L L C., (ii) Exhibit A-2,



134184_8 DOC                                    15
               Case 21-50263-JTD      Doc 34-2    Filed 03/19/21    Page 105 of 244



as to Wardman Tower, L.L.C., (iii) Exhibit A-3, as to Wardman Cotillion Residential, L.L.C.,
and (iv) Exhibit A-4, as to Wardman Park Residential, L.L C., together with the respective
Improvements appurtenant thereto. If, as and when any A&T Lot shall be permanently removed
from the operation of the Hotel pursuant to the Projects or otherwise as Owner and Manager may
agree, Owner and Manager agree that, from and after the effective date of such permanent
removal, (i) the respective fee owner of such A&T Lot shall, without any further action required
on the part of any party, be immediately and fully released from any further obligation or
liability as a party comprising Owner under this Agreement (and Manager shall be released from
all further obligation or liability to such party comprising Owner), and (ii) the applicable A&T
Lot and the Improvements thereon shall, without any further action required on the part of any
party, be immediately deemed removed from the Hotel, the Improvements and the Site as such
terms are used in this Agreement. In such event, Owner and Manager agree, upon the request of
either party, to provide confirmatory mutual releases among the parties and to enter into a
conforming amendment to this Agreement to better evidence the removal of such A&T Lot and
the release of such Owner party from the operation of this Agreement,


                                          ARTICLE VI

               INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE

        6,01     Property Insurance

         Commencing with the Effective Date, Owner shall procure and maintain the following
(or Manager shall procure and maintain the following if (i) Owner requests in writing, at least
sixty (60) days prior to the Effective Date, that Manager procure and maintain the following,
(ii) the Hotel satisfies the then-current insurability criteria under Manager's insurance program
and (iii) Manager approves such request, in its sole and absolute discretion; provided, that to the
extent any one or more of the following coverages is not available to Owner outside of
Manager's insurance program at commercially reasonable rates, Owner may request that
Manager procure and maintain all (but not some) of the following coverages under Manager's
insurance program and if the Hotel satisfies the then-current insurability criteria under Manager's
insurance program, Manager shall approve such request and shall procure the property
insurances coverages for the Hotel without any financial penalty to Owner for having left the
insurance program or, alternatively, if the Hotel does not come into Manager's property
insurance program, Manager shall waive the requirement for Owner to procure and maintain the
particular coverage):

        A.     Property insurance (and to the extent applicable builders risk insurance),
including boiler and machinery coverage, on the Hotel building(s) and contents against loss or
damage by risks as commonly covered by an "all risk of physical loss," form including, but not
limited to coverage for the perils of windstorm, certified acts of terrorism as available under the
Terrorism Risk Insurance Act (as the same may be amended or replaced), explosion of steam
boilers, pressure vessels and other similar apparatus, and other perils generally included under
such form, in an amount not less than the full insurable replacement cost (less excavation and
foundation costs) of the Hotel.. Such coverage shall include an agreed value provision, waiver of
co-insurance, landscape improvements coverage of not less than One Million Dollar's


134184_8 DOC                                     16
               Case 21-50263-JTD     Doc 34-2         Filed 03/19/21   Page 106 of 244



($1,000,000) and law and ordinance coverage in an amount equal to twenty-five percent (25%)
of the replacement value or Five Million Dollars ($5,000,000) whichever is greater;

        B.     Business interruption insurance including extra expense covering at least two (2)
years' loss of profits, necessary continuing expenses, and if applicable, rent, for interruptions at
the Hotel, including an extended period of indemnity of not less than 365 days, caused by any
occurrence covered by the insurance referred to in Section 6.01,A, Section 6.01.0 and
Section 6.01.D;

       C.      If flood insurance is excluded under the property insurance required under
Section 6.01.A above and the Hotel is located in whole or in part within an area identified as
having a special flood hazard, flood insurance in an amount equal to not less than ten percent
(10%) of the replacement cost of the Hotel, to the extent available at commercially reasonable
terms, but in no event less than an amount equal to the maximum amount available under the
National Flood Insurance Program for such coverage;

       D.      If the Hotel is located in an "earthquake-prone zone" as determined by the U.S..
Geological Survey, insurance coverage for loss or damage caused by earth movement. Such
coverage, including business interruption, shall be for not less than the probable maximum loss
as determined by a recognized earthquake engineering firm, less a reasonable deductible, If
Owner is procuring the insurance required hereunder and Owner participates in a blanket or
shared insurance program, Owner shall provide written notice to Manager if actual losses under
such program erode the coverage available to the Hotel;

          E.     Such other property insurance as is customarily required by Manager at similar
hotels.

      F.      All insurance procured hereunder shall be obtained from reputable insurance
companies of recognized responsibility and financial standing reasonably acceptable to Manager.
Any premiums and deductibles under said policies shall be subject to the reasonable approval of
Manager and, upon such approval, shall be paid as Deductions,

        G.      If Owner procures such insurance, all such policies of insurance shall be carried in
the name of Owner, with Manager as an additional insured. If Manager procures such insurance,
all such policies of insurance shall be carried in the name of Manager, with Owner as an
additional insured. Any property losses thereunder shall be payable to the respective parties as
their interests may appear. The documentation with respect to each Mortgage shall contain
provisions to the effect that proceeds of the insurance policies required to be carried under
Section 6.01 shall be available for repair and restoration of the Hotel, to the extent required
pursuant to Section 6.04.

        H.      If Owner procures such insurance, Owner shall (i) deliver to Manager certificates
of insurance for such insurance or, upon request by Manager, a certified copy of the policy(ies)
so procured and, (ii) in the case of insurance policies about to expire, deliver to Manager
certificates with respect to the renewal(s) thereof. All such certificates of insurance shall, to the
extent obtainable, state that the insurance shall not be canceled, nonrenewed or materially
changed without at least thirty (30) days' prior written notice to the certificate holder.



134184_8 DOC                                     17
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 107 of 244



        I.      Each of Owner and Manager hereby waives its rights of recovery and its insurer
rights of subrogation from the other party or any of its Affiliates (and their respective directors,
officers, shareholders, agents and employees) for loss or damage to the Hotel, and any resultant
interruption of business regardless of the cause of such property or business interruption loss,

       I.     If (i) Owner is eligible to participate in Manager's property insurance program,
(ii) Owner nevertheless elects to procure its own property insurance and (iii) the costs of the
premiums and/or deductibles for coverage under Owner's insurance program exceed the costs of
the premiums and deductibles under Manager's insurance program by more than ten percent
(10%), then Owner shall be solely responsible (i.e., such costs shall not be paid from Gross
Revenues or treated as Deductions) for the entire amount by which such costs under Owner's
program exceed such costs under Manager's program.

        K.      If the Hotel participates in Manager's insurance program, but thereafter Owner
intends to procure its own insurance for the Hotel, Owner shall provide Manager notice of such
decision at least ninety (90) days prior to the next renewal date of coverage under Manager's
insurance program (which is currently April 151 of each calendar year). If Owner fails to provide
such notice within such period of time, but Owner nevertheless procures its own insurance for
the Hotel, Owner shall pay (from its own funds and not from Gross Revenues) to Manager an
amount equal to ten (10%) of the annual premium under Manager's insurance policies to cover
all fixed costs and expenses incurred by Manager for the placement of such insurance. If Owner
elects to exit Manager's insurance program in the middle of a coverage year (i.e., prior to the end
of a coverage year), (i) the premiums under both Manager's insurance program and Owner's
replacement insurance program will each be prorated as of the date on which Manager receives
and approves certificates of insurance evidencing Owner's replacement insurance coverage and
its compliance with the provisions and requirements hereof and (ii) Owner shall pay to Manager
the amount described in the immediately preceding sentence, If Owner elects to exit Manager's
insurance program pursuant to the foregoing provisions, Owner may elect to again have the
Hotel participate in Manager's insurance program only upon Manager's prior approval, which
Manager may withhold in its sole and absolute discretion.

        L.      If Owner procures insurance for the Hotel pursuant to the provisions of this
Section 6.01, Manager' shall pay to Owner, as a Deduction and at the same time that Manager
makes interim payments to Owner pursuant to the provisions of Section 4.01,A, the amount of all
reasonable insurance premiums relating to such insurance (subject to the provisions of this
Section 6..01, including Section 6,01.7) (the amount of such payments, collectively, the "Property
Insurance Premiums"), The interim amount of Property Insurance Premiums to be paid by
Manager to Owner shall be calculated by prorating the full Fiscal Year budgeted amount (or the
actual amount, if available) of such Property Insurance Premiums equally over thirteen (13)
Accounting Periods, Owner shall, within five (5) days after Manager's request therefor, provide
Manager with evidence (reasonably satisfactory to Manager) of Owner's payment of all
premiums under the insurance policies procured by Owner hereunder. Manager shall reconcile
prior payments of the Property Insurance Premiums to Owner for each Fiscal Year with the
actual amount of the Property Insurance Premiums for such Fiscal Year, and the parties shall
make any necessary adjustments with respect thereto following Owner's receipt of each
Accounting Period Statement and/or Annual Operating Statement, as applicable. The parties
agree that Manager shall only be required to pay Property Insurance Premiums to the extent that


134184_8 DOC                                    18
               Case 21-50263-JTD      Doc 34-2        Filed 03/19/21   Page 108 of 244



Gross Revenues are available under this Agreement. Owner shall be solely responsible for
paying all premiums under insurance policies procured by Owner, before any fine, penalty or
interest is added thereto.

        6.02     Operational Insurance

       Commencing with the Effective Date and thereafter during the Term, Manager shall
procure and maintain the following:

         A.     Commercial general liability insurance against claims for bodily injury, death or
property damage occurring in conjunction with the operations of the Hotel, and automobile
liability insurance on vehicles operated in conjunction with the Hotel, with a combined single
limit for each occurrence of not less than One Hundred Million Dollars ($100,000,000);

               Workers' compensation coverage as may be required under applicable laws
covering all of Manager's employees at the Hotel, and employer's liability insurance of not less
than One Million Dollars ($1,000,000) per accident/disease;

       C.     Fidelity bond coverage in an amount not less                     than   Two     Million
Dollars ($2,000,000) covering Manager's employees at the Hotel; and

        D.     Employment practices liability insurance covering Manager's employees at the
Hotel, to the extent available at commercially reasonable rates and terms, in an amount not less
than One Million Dollars ($1,000,000);

        E.     Such other insurance in amounts as Manager, in its reasonable judgment, deems
advisable for protection against claims, liabilities and losses arising out of or connected with the
operation of the Hotel.

       F.       All insurance described in this Section 6.02 (and all insurance described in
Section 6.01, if Manager procures the insurance described thereunder) may be obtained through
blanket insurance programs, provided that such blanket programs substantially fulfill the
requirements specified herein. The blanket insurance programs may include an "Insurance
Retention." Insurance Retention shall mean the deductibles or risk retention levels; however, the
Hotel's responsibility for such deductibles or risk retention levels shall be limited to the Hotel's
per occurrence limit for any loss or reserve as established for the Hotel, which limit shall be the
same as other similar hotels participating in the blanket insurance programs.

             All insurance required under this Section 6.02 shall be carried in the name of
Manager     The insurance required under Section 6.02.A shall include Owner, and any
Mortgagees specified by Owner, in writing, as additional insureds.

        H.      Manager, upon request, shall deliver to Owner certificates of insurance or
insurance binders evidencing the insurance coverages required under Section 6.02.A (and under
Section 6 01, if Manager procures the insurance described thereunder) and any renewals thereof.
All such certificates of insurance shall, to the extent obtainable, state that the insurance shall not
be canceled or materially reduced without at least thirty (30) days' prior written notice to the
certificate holder.


134184_8 DOC                                     19
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 109 of 244



        I.     All insurance premiums, costs and other expenses, including any Insurance
Retention, for insurance procured pursuant to this Section 6,02 shall be treated as Deductions.
All charges under the blanket programs shall be allocated to the Hotel and other similar
participating hotels on a reasonable basis. Any losses and associated costs and expenses that are
uninsured shall be treated as a cost of insurance and shall also be treated as Deductions.

        J.      Upon Termination, a reserve in an amount determined by Manager based on loss
projections, shall be established from Gross Revenues to cover the amount of any Insurance
Retention and all other costs and expenses that will eventually have to be paid by either Owner
or Manager with respect to pending or contingent claims, including those that arise after
Termination for causes arising during the Tenn. If Gross Revenues are insufficient to meet the
requirements of such reserve, Owner shall deliver to Manager, within ten (10) days after receipt
of Manager's written request thereof, the sums necessary to establish such reserve; and if Owner
fails to timely deliver such sums to Manager, Manager shall have the right (without affecting
Manager's other remedies under this Agreement) to withdraw the amount of such expenses from
the Operating Accounts, the 1-1-&E Reserve, the Working Capital funds or any other funds of
Owner held by or under the control of Manager.

     6.03        Insurance for Residential Regime or Other Structure Involving Non-Hotel
Components

        In the event a portion of the Hotel is converted to a mixed-use residential regime or
similar structure that includes residential, commercial, or other non-Hotel units (whether or not
involving a condominium structure), then as to that portion being operated as a mixed-use
project, the insurance provisions in Sections 6.01 and 6.02 shall be amended to adhere to the
Manager's standard insurance requirements for a multi-use or residential complex.

        6.04     Damage and Repair

        A.     If, during the Term, the Hotel is damaged or destroyed by fire, casualty or other
cause, Owner shall, at its cost and expense and with all reasonable diligence, repair or replace the
damaged or destroyed portion of the Hotel to the same condition as existed previously and
Manager shall have the right to discontinue operating the Hotel to the extent it deems necessary
to comply with applicable law, ordinance, regulation or order or as necessary for the safe and
orderly operation of the Hotel. To the extent available, proceeds from the insurance described in
this Agreement shall be applied to such repairs or replacements.

        B.       In the event damage or destruction to the Hotel from any cause materially and
adversely affects the operation of the Hotel and Owner fails to promptly commence and
complete the repairing, rebuilding or replacement of the same so that the Hotel shall be
substantially the same as it was prior to such damage or destruction, Manager may, at its option,
elect to either undertake such work for the account of Owner or terminate this Agreement by
written notice to Owner and this Agreement shall terminate on the date that is sixty (60) days
after receipt of such written notice by Owner,




134184_8 DOC                                    20
               Case 21-50263-JTD     Doc 34-2     Filed 03/19/21     Page 110 of 244



        6,05     Condemnation

       A.       In the event all or' substantially all of the Hotel shall be taken in any eminent
domain, condemnation, compulsory acquisition, or similar proceeding by any competent
authority for any public or quasi-public use or purpose, or in the event a portion of the Hotel
shall be so taken, but the result is that it is unreasonable to continue to operate the Hotel in
accordance with the standards required by this Agreement, this Agreement shall terminate.
Owner and Manager shall each have the right to initiate such proceedings as they deem advisable
to recover any damages to which they may be entitled (it being agreed that Manager's sole claim
shall be the value of this Agreement).

        B.     In the event a portion of the Hotel shall be taken by the events described in
Section 6.04.A, or the entire Hotel is affected but on a temporary basis, and the result is not to
make it unreasonable to continue to operate the Hotel, this Agreement shall not terminate.
However, so much of any award for any such partial taking or condemnation as shall be
necessary to render the Hotel equivalent to its condition prior to such event shall be used for such
purpose; Manager shall have the right to discontinue operating the Hotel to the extent it deems
necessary for the safe and orderly operation of the Hotel; and this Agreement shall terminate as
to such portion.


                                          ARTICLE VII

                                             TAXES

        7,01     Real Estate and Personal Property Taxes

         A.     Except as specifically set forth in Section 7.01.B, all real estate and personal
property taxes, levies, assessments and similar charges on or relating to the Hotel
("Impositions") during the Term shall be paid by Manager from Gross Revenues, before any
fine, penalty, or interest is added thereto or lien placed upon the Hotel or upon this Agreement,
unless payment thereof is in good faith being contested and enforcement thereof is stayed. Any
such payments shall be Deductions in determining Operating Profit. Owner shall, within five (5)
days after receipt, furnish Manager with copies of official tax bills and assessments which it may
receive with respect to the Hotel, Either Owner or Manager (in which case Owner agrees to sign
the required applications and otherwise cooperate with Manager in expediting the matter) may
initiate proceedings to contest any negotiations or proceedings with respect to any Imposition,
and all reasonable costs of any such contest shall be paid from Gross Revenues and shall be a
Deduction in determining Operating Profit. Manager shall, as part of its contest or negotiation of
any Imposition, be entitled, on Owner's behalf, to waive any applicable statute of limitations in
order to avoid paying the Imposition during the pendency of any proceedings or negotiations
with applicable authorities,

       B.      The word "Impositions" as used in this Agreement shall not include the
following, all of which shall be paid solely by Owner, not from Gross Revenues nor from the
FF&E Reserve:




134184_8 DOC                                    21
               Case 21-50263-JTD      Doc 34-2    Filed 03/19/21    Page 111 of 244



                1.    Any franchise, corporate, estate, inheritance, succession, capital levy or
transfer tax imposed on Owner, or any income tax imposed on any income of Owner (including
distributions to Owner pursuant to Article III hereof);

               2.     Special assessments (regardless of when due or whether they are paid as a
lump sum or in installments over time) imposed because of facilities which are constructed by or
on behalf of the assessing jurisdiction (for example, roads, sidewalks, sewers, culverts, etc.)
which directly benefit the Hotel (regardless of whether or not they also benefit other buildings),
which assessments shall be treated as capital costs of construction and not as Deductions;

                3.      Impact fees (regardless of when due or whether they are paid as a lump
sum or in installments over time) which are required of Owner as a condition to the issuance of
site plan approval, zoning variances or building permits, which impact fees shall be treated as
capital costs of construction and not as Deductions; or

              4.      Tax-increment financing or similar financing whereby the municipality or
other taxing authority has assisted in financing the construction of the Hotel by temporarily
reducing or abating normal Impositions in return for substantially higher levels of Impositions at
later dates.


                                          ARTICIF VIII

                                  OWNERSHIP OF THE HOTEL

        8 01     Ownership of the Hotel

       A,      Owner hereby covenants that it holds good and marketable fee title to the Site
(each party comprising Owner holding title to the A&T Lot referenced in Exhibits A-1 through
A-4) and that it will have, keep, and maintain good and marketable fee title to the Hotel free and
clear of any and all liens, encumbrances or other charges, except as follows:

              I.      easements or other encumbrances (other than those described in
Sections 8,01,A2 and 8.01.A..3 hereof) that do not adversely affect the operation of the Hotel by
Manager and that are not prohibited pursuant to Section 8,03 of this Agreement;

                2,     the First Mortgage or any additional or replacement Mortgage and its
related security instruments, provided that, with respect to any Mortgage,

                         (i)     the aggregate principal balance of all Mortgages encumbering the
                 Hotel, including the proposed Mortgage, is no greater than the greater of (x) the
                 aggregate principal balance of all Mortgages prior to placing the proposed
                 Mortgage and (y) seventy-five percent (75%) of the fair market value of the Hotel
                 as of the date such Mortgage is placed; and

                        (ii)    the ratio of (x) the average annual Operating Profit over the next
                 three (3) full Fiscal Years, as shown on projections reasonably approved by



134184_8 DOC                                     22
               Case 21-50263-JTD     Doc 34-2    Filed 03/19/21     Page 112 of 244



                  Manager, to (y) the annual debt service payable on all Mortgages encumbering
                  the Hotel, including the proposed Mortgage, is no less than 1.2 to 1; and

                        (iii)   Owner, Manager, and the holder of such Mortgage enter into a
                  Subordination Agreement as described in Section 8,02 below.

               3.     liens for taxes, assessments, levies or other public charges not yet due or
due but not yet payable.

        B.      Owner shall pay and discharge, on or before the due date, any and all
(1) installments of principal and interest and other payments due and payable upon the First
Mortgage, and (2) payments due under any other Mortgage that Owner has, in accordance with
the provisions of this Article VIII, entered into with respect to the Hotel. Owner shall indemnify,
defend, and hold Manager harmless from and against all claims, litigation and damages arising
from the failure to make any such payments as and when required; and this obligation of Owner
shall survive Termination. Manager shall have no responsibility for payment of debt service due
with respect to the Hotel, from Gross Revenues or otherwise, and such responsibility shall be
solely that of Owner.

        C.     Owner agrees that it will not encumber the Hotel with any mortgage indebtedness
(including, but not limited to, the First Mortgage), nor any refinancing thereof, if the terms and
conditions of such indebtedness are contrary or inconsistent with the terms and conditions of this
Agreement.

       D.      Owner covenants that, so long as Manager is not in Default under this Agreement,
Manager shall quietly hold, occupy and enjoy the Hotel throughout the Term hereof free from
hindrance, ejection or molestation by Owner or other party claiming under, through or by right of
Owner. Owner agrees to pay and discharge any payments and charges and, at its expense, to
prosecute all appropriate actions, judicial or, otherwise, necessary to assure such free and quiet
occupation..

        8.02     Subordination, Non-Disturbance, and Attomment

        A.     Subject to Section 8.02,C below, it shall be a condition of Manager's obligations
under this Agreement that Manager and the First Mortgagee (and any other Mortgagee), if any,
shall execute an instrument (the "Subordination Agreement") satisfactory in all commercially
reasonable respects to Manager and First Mortgagee (or any other Mortgagee), which shall be
recordable in the jurisdiction where the Hotel is located, pursuant to which:

               1,      This Agreement and any extensions, renewals, replacements or
modifications thereto, and all right and interest of Manager in and to the Hotel, shall be subject
and subordinate to the First Mortgage;

                2      Manager shall be obligated to each of the Subsequent Owners to perform
all of the terms and conditions of this Agreement for the balance of the remaining Term hereof,
with the same force and effect as if such Subsequent Owner were the Owner; and




134184_8 DOC                                    23
               Case 21-50263-JTD      Doc 34-2        Filed 03/19/21   Page 113 of 244



               3,      In the event that there is a foreclosure of the First Mortgage (or a deed in
lieu of foreclosure), or other exercise by the First Mortgagee of its remedies in the event of
default, in connection with which title or possession of the Hotel is transferred to the First
Mortgagee (or its designee) or to a purchaser at foreclosure or to a subsequent purchaser from the
First Mortgagee (or from its designee) (all of the foregoing shall collectively be referred to as
"Subsequent Owners"), Manager shall not be disturbed in its rights under this Agreement so long
as Manager is not in Default hereunder.

        B.     In the event that the Subordination Agreement contains provisions requiring
Manager (upon a default under the First Mortgage, or upon various other stipulated conditions)
to pay certain amounts which are otherwise due to Owner under this Agreement to the First
Mortgagee or its designee (rather than to Owner), Owner hereby gives its consent to such
provisions, which consent shall be deemed to be irrevocable until the entire debt secured by the
First Mortgage has been discharged.

        C.      Prior to encumbering the Hotel or the Site with any Mortgage, Owner shall be
obligated to use its best efforts to obtain from the proposed Mortgagee an executed, recordable
Subordination Agreement, which Manager agrees to execute for the benefit of such proposed
Mortgagee. The requirement that Owner use best efforts to obtain a Subordination Agreement
shall not impose upon Owner the obligation to incur material additional cost or liability with
respect to the proposed Mortgage. If Owner encumbers the Hotel or the Site with a Mortgage
without first so obtaining such an agreement from the Mortgagee after using its best efforts to do
so in accordance with this Section 8,02.C,: (i) it shall be a Default of Owner under this
Agreement, entitling Manager to all of the remedies set forth in Article IX; and (ii) in addition,
Manager shall thereafter have the right, for a period of one hundred eighty (180) days after
receiving notice of such Mortgage, to deliver notice to terminate this Agreement upon sixty (60)
days' prior written notice to Owner.

                Notwithstanding the subordination of this Agreement which is described in
Section 8..02.A.1 (or any subsequent subordination to any other Mortgage), if, in connection with
the exercise by any Mortgagee of its remedies under any Mortgage, Manager is unable to operate
the Hotel in accordance the provisions of this Agreement (such as, for example, restrictions
imposed upon expenditures from the FF&E Reserve by Manager, where such restrictions are not
set forth in this Agreement), the foregoing shall be deemed to be a Default by Owner entitling
Manager to all of the remedies set forth in Article IX.

        E.      Owner and Manager agree and acknowledge that any Subordination Agreement
existing and in effect as of the Effective Date of this Agreement shall be accepted by Manager
with respect to the specific Mortgage referenced therein.

        8 03     No Covenants, Conditions or Restrictions

         A.      Owner covenants that, as of the Closing Date and during the Term, there will not
be (unless Manager has given its prior written consent thereto) any covenants, conditions or
restrictions, including reciprocal easement agreements or cost-sharing arrangements (collectively
referred to as "CC&Rs") affecting the Site or the Hotel or any part thereof (i) which would
prohibit or limit Manager from operating the Hotel in accordance with the System Standards,



134184_8 DOC                                     24
               Case 21-50263-JTD     Doc 34-2         Filed 03/19/21   Page 114 of 244



including related amenities proposed for the Hotel; or (ii) which would allow Hotel facilities (for
example, parking spaces) to be used by persons other than guests, invitees or employees of the
Hotel Manager shall not unreasonably withhold, condition or delay its consent to any CC&Rs
that are consistent with the Projects.

        B.     All financial obligations imposed on Owner or on the Hotel pursuant to any
CC&Rs shall be paid by Owner from its own funds, and not from Gross Revenues or from the
FF&E Reserve, unless Manager has given its prior written consent to the payment of such
obligations out of Gross Revenues and the treatment of such costs as Deductions.

        8,04      Liens; Credit

        Manager and Owner shall use commercially reasonable efforts to prevent any liens from
being filed against the Hotel which arise from any maintenance, repairs, alterations,
improvements, renewals or replacements in or to the Hotel. They shall cooperate fully in
obtaining the release of any such liens, and the cost thereof, if the lien was not occasioned by the
fault of either party, shall be treated the same as the cost of the matter to which it relates. If the
lien arises as a result of the fault of either party, then the party at fault shall bear the cost of
obtaining the lien release In no event shall either party borrow money in the name of or pledge
the credit of the other.


                                           ARTICLE IX

                                            DEFAULTS

        9.01     Default

        Each of the following shall constitute an "Default" under this Agreement.

        A.      The filing of a voluntary petition in bankruptcy or insolvency or a petition for
reorganization under any bankruptcy law by either party, or the admission by either party that it
is unable to pay its debts as they become due. Upon the occurrence of any Default by either
party (referred to as the "defaulting party") as described under this Section 9.01.A, said Default
shall be deemed an "Event of Default" under this Agreement.

        B.      The consent to an involuntary petition in bankruptcy or the failure to vacate,
within ninety (90) days horn the date of entry thereof, any order approving an involuntary
petition by either party. Upon the occurrence of any Default by either party as described under
this Section 9,01.B, said Default shall be deemed an "Event of Default" under this Agreement.

                The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating either party as bankrupt or insolvent or
approving a petition seeking reorganization or appointing a receiver, trustee, or liquidator of all
or a substantial part of such party's assets, and such order, judgment or decree's continuing
unstayed and in effect for an aggregate of sixty (60) days (whether or not consecutive). Upon the
occurrence of any Default by either party as described under this Section 9,01.C, said Default
shall be deemed an "Event of Default" under this Agreement.


134184 8 DOC                                     25
               Case 21-50263-JTD       Doc 34-2        Filed 03/19/21   Page 115 of 244



        D.     The failure of either party to make any payment required to be made in
accordance with the terms of this Agreement, as of the due date as specified in this Agreement.
Upon the occurrence of any Default by either party as described under this Section 9D1.D, said
Default shall be deemed an "Event of Default" under this Agreement if the defaulting party fails
to cure such Default within ten (10) days after receipt of written notice from the non-defaulting
party demanding such cure.

        E.      The failure of either party to perform, keep or fulfill any of the other covenants,
undertakings, obligations or conditions set forth in this Agreement, and the continuance of such
default for a period of thirty (30) days after the defaulting party's receipt of written notice from
the non-defaulting party of said failure. Upon the occurrence of any Default by either party as
described under this Section 9.01,E, said Default shall be deemed an "Event of Default" under
this Agreement if the defaulting party fails to cure the Default within thirty (30) days after
receipt of written notice from the non-defaulting party demanding such cure, or, if the Default is
such that it cannot reasonably be cured within said thirty (30) day period of time, if the
defaulting party fails to commence the cure of such Default within said thirty (30) day period of
time or thereafter fails to diligently pursue such efforts to completion.

        F.     The failure of Owner to perform, keep or fulfill any of the covenants,
undertakings, obligations or conditions set forth in the Technical Services Agreement with
respect to the Projects, including the Marriott Core Projects, and the continuance of such default
beyond the notice and cure period set forth in the Technical Services Agreement. If Owner
disputes the existence of a Default under this Section 9.01.F, Owner may refer the matter to an
Expert for resolution under Section 11.21. Upon the occurrence of any Default as described
under this Section 9,01.F, and the continuance of such Default for a period of thirty (30) days
after Owner's receipt of written notice of such Default, said Default shall be deemed an "Event
of Default" under this Agreement.

        9.02     Remedies

         Upon the occurrence of an Event of Default, the non-defaulting party shall have the right
to pursue any one or more of the following courses of action: (1) if the Event of Default has a
material adverse impact on the non-defaulting party, to terminate this Agreement by written
notice to the defaulting party, which termination shall be effective as of the effective date which
is set forth in said notice, provided that said effective date shall be at least thirty (30) days after
the date of said notice and further provided that, if the defaulting party is Manager, the foregoing
period of thirty (30) days shall be extended to seventy-five (75) days (or such longer period of
time as may be necessary under applicable laws pertaining to termination of employment); (2) to
institute forthwith any and all proceedings permitted by law or equity including, without
limitation, actions for specific performance and/or damages; and/or (3) to avail itself of the
remedies described in Section 9.01

        9.03     Additional Remedies

       A.     Upon the occurrence of a Default by either party under the provisions of
Section 9.01.D, the amount owed to the non-defaulting party shall accrue interest, at an annual




134184_8 DOC                                      26
               Case 21-50263-JTD      Doc 34-2        Filed 03/19/21   Page 116 of 244



rate equal to the Prime Rate plus three (3) percentage points, from and after the date on which
the Default occurred.

       B.      Upon the occurrence of a Default by Owner under the provisions of
Section 9,01,D, Manager shall have the right (without affecting Manager's other remedies under
this Agreement) to withdraw the amount (plus accrued interest as described in 9 03 A above)
owed to Manager by Owner from distributions otherwise payable to Owner pursuant to
Sections 3.01 and 4,01 of this Agreement.

       C.      Upon the occurrence of an Event of Default by Owner under the provisions of
Section 9.01.F., Manager shall have the right (without affecting Manager's other remedies under
this Agreement) to complete any Marriott Core Project that is the subject of the Event of Default
in accordance with the scope set forth in Exhibit E-1 to the Technical Services Agreement for
amounts not to exceed the applicable Project Budget and to fund such Marriott Core Project(s)
by withholding from Owner each Accounting Period distributions otherwise payable to Owner
pursuant to Sections 3.01 and 4.01 of this Agreement in excess of amounts required to pay
amounts then owing with respect to any Mortgage on the Hotel with respect to which a
Subordination Agreement shall be in force and effect.

       D.     Manager and/or any Affiliate shall be entitled, in case of any breach of the
covenants of Sections 11,11.E, 11,11.F, or 11.11.G or of Section 11.12 by Owner or others
claiming through it, to injunctive relief and to any other right or remedy available at law.

        E.     The remedies granted under Sections 9.02 and 9 03 shall not be in substitution for,
but shall be in addition to any and all rights and remedies available to the non-defaulting party
(including, without limitation, injunctive relief and damages) by reason of applicable provisions
of law or equity and shall survive Termination


                                           ARTICLE X

                                   ASSIGNMENT AND SAT

        10.01 Assignment

       A.      Manager shall not assign or transfer its interest in this Agreement without the
prior written consent of Owner; provided, however, that Manager shall have the right, without
Owner's consent, to (1) assign its interest in this Agreement to Marriott or any Affiliate, (2) lease
shops or grant concessions at the Hotel so long as the terms of any such leases or concessions do
not exceed the Term of this Agreement, (3) assign its interest in this Agreement in connection
with a merger or consolidation or a sale of all or substantially all of the assets of Manager or
Marriott, and (4) assign its interest in this Agreement in connection with a merger or
consolidation or a sale of a]] or substantially all of the Marriott System assets owned by
Manager, Marriott or any Affiliate

        B.     Owner shall not assign or transfer its interest in this Agreement without the prior
written consent of Manager; provided, however, that Owner shall have the right, without such
consent, to (1) conditionally assign this Agreement as security for a Mortgage of the Hotel in


134184_8 DOC                                     27
               Case 21-50263-JTD     Doc 34-2      Filed 03/19/21     Page 117 of 244



accordance with this Agreement, and (2) assign its interest in this Agreement in connection with
a Sale of the Hotel which complies with the provisions of Section 10.02 of this Agreement.

         C.     In the event either party consents to an assignment of this Agreement by the other,
no further assignment shall be made without the express consent in writing of such party, unless
such assignment may otherwise be made without such consent pursuant to the terms of this
Agreement. An assignment by either Owner or Manager of its interest in this Agreement shall
not relieve Owner or Manager, as the case may be, from its respective obligations under this
Agreement, and shall inure to the benefit of, and be binding upon, its respective successors,
heirs, legal representatives, or assigns.

        10.02 Sale of the Hotel

         A.      Owner shall not enter into any Sale of the Hotel to any individual or entity which:
(1) does not, in Manager's reasonable judgment, have sufficient financial resources and liquidity
to fulfill Owner's obligations under this Agreement; (2) is known in the community as being of
bad moral character, or is in control of or controlled by persons who have been convicted of
felonies in any state or federal court; (3) is engaged, directly or indirectly, in the operation or
management (as opposed to ownership) of hotels competitive to Manager or any of its Affiliates;
or (4) as its (or its affiliate's) primary business, owns, leases or operates any casino or gambling
facility, unless such entity or individual is licensed under the gaming laws of Nevada or New
Jersey. Furthermore, Owner shall not enter into a Sale of the Hotel if Owner is at the time in
Default under the terms of this Agreement.

        B.       If Owner decides to offer the Hotel for sale to a third party, or Owner receives an
unsolicited offer to buy the Hotel which is acceptable to Owner, then prior to offering the Hotel
for sale or negotiating a Sale of the Hotel with any third party, Owner will give Manager notice
of such decision or the receipt of such offer (providing the material terms and conditions of such
offer), and both Owner and Manager will, during the period of forty-five (45) days after such
notice, attempt to negotiate a mutually satisfactory agreement for the purchase of the Hotel, If,
after the expiration of forty-five (45) days following the date of Owner's notice to Manager of its
desire to sell the Hotel or accept such offer, Owner and Manager have not entered into a written
agreement for Manager to purchase the Hotel, Owner shall be free to sell or lease the Hotel to a
third party provided it has complied with Section 10.02.A, and Manager shall have no further
rights under this Section 10.02,B with respect to such Sale of the Hotel if it is consummated
within two hundred and seventy (270) days after receipt of Owner's original notice, but this right
shall remain effective with respect to any subsequent Sale of the Hotel,

        C.      If, after compliance with the provisions of Sections 10.02.A and 10.02,B, Owner
desires to enter into a Sale of the Hotel with a third party, Owner shall give written notice thereof
to Manager, stating the name of the prospective purchaser and the price and terms and conditions
of such proposed Sale of the Hotel. Within thirty (30) days after the date of receipt of Owner's
written notice and such other information, Manager shall elect, by written notice to Owner, one
of the following alternatives:

             1.     To consent to such Sale of the Hotel and to the assignment of this
Agreement to such purchaser or tenant, provided that concurrently with the finalization thereof



134184_8 DOC                                     28
               Case 21-50263-JTD     Doc 34-2     Filed 03/19/21    Page 118 of 244



the purchaser or tenant, as the case may be, shall, by appropriate instrument reasonably
satisfactory to Manager, assume all of Owner's obligations hereunder, Such consent shall
relieve Owner from its obligations under this Agreement. An executed original of such
assumption agreement shall be delivered to Manager.

               2.      To terminate this Agreement by written notice from Manager to Owner,
Such notice will set an effective date for such Termination not earlier than thirty (30) days, nor
more than one hundred twenty (120) days, following the date of the giving of such notice.
Owner and Manager, upon seven (7) days' prior written notice, shall have the right to change
such effective date of Termination to coincide with the date of the finalization of the proposed
Sale of the Hotel. If the proposed Sale of the Hotel is not consummated in accordance with the
provisions of this Section, said notice of Termination shall not be effective unless Manager has
entered into a contractual arrangement which would preclude Manager from continuing to
manage the Hotel, At Manager's election, said notice of Termination shall not be effective if
such Sale of the Hotel is not finalized. If such Termination by Manager results from a Default
by Owner under Section 10.02,A, such Termination shall not relieve Owner of liability to
Manager for such Default.

        D.      If Manager shall fail to elect one of the alternatives set forth in Section 10,02.0
above, within said thirty (30) day period, such failure shall be deemed to constitute an election
and consent under Section 10.02,C.1 above, and the provisions thereof shall prevail as if
Manager had consented in writing thereto. Any proposed Sale of the Hotel of which notice has
been delivered by Owner to Manager hereunder must be finalized within one hundred eighty
(180) days following the delivery of such notice, Failing such finalization, such notice, and any
response thereto given by Manager, shall be null and void and all of the provisions of
Sections 10.02B and 10.02.0 must again be complied with before Owner shall have the right to
finalize a Sale of the Hotel upon the terms contained in said notice, or otherwise.

        E.     If Manager consents (or is deemed to have consented) to the proposed Sale of the
Hotel, then Manager shall have the option to require that such purchaser or tenant enter into a
new management agreement with Manager, which new management agreement will be on all of
the terms and conditions of this Agreement except that the Term of any such new agreement
shall consist only of the balance of the Term remaining under this Agreement at the time of
execution of any such new agreement. Such new management agreement shall be executed by
Manager and such new owner at the time of closing of the Sale of the Hotel, and a memorandum
of such new management agreement shall be executed by the parties and recorded immediately
following recording of the deed or memorandum of lease or assignment and prior to recordation
of any other documents.

        F.     Owner represents that its equity is directly and (if applicable) indirectly owned as
shown on Exhibit B. In connection with the possibility of a Sale of the Hotel achieved by means
of a transfer of the controlling interest in Owner, Owner shall, from time to time, within thirty
(30) days after written request by Manager, furnish Manager with a list of the names and
addresses of the owners of capital stock, partnership interest, or other proprietary interest of
Owner.




134184_8 DOC                                    29
               Case 21-50263-JTD      Doc 34-2     Filed 03/19/21     Page 119 of 244



        G.      It is understood that no Sale of the Hotel (which is otherwise in compliance with
the provisions of this Article X) shall reduce or otherwise affect: (i) the current level of Working
Capital; (ii) the current amount deposited in the 1-1.&E Reserve; or (iii) any of the Operating
Accounts maintained by Manager pursuant to this Agreement. If, in connection with any Sale of
the Hotel, the selling Owner intends to withdraw, for its own use, any of the cash deposits
described in the preceding sentence, the selling Owner must obtain the contractual obligation of
the buying Owner to replenish those deposits (in the identical amounts) simultaneously with such
withdrawal. The selling Owner is hereby contractually obligated to Manager to ensure that such
replenishment in fact occurs. The obligations described in this Section 10.02.G shall survive
such Sale of the Hotel and shall survive Termination,

        H.      Manager shall have the right to terminate this Agreement, on thirty (30) days'
written notice, if title to or possession of the Hotel is transferred by judicial or administrative
process (including, without limitation, a foreclosure, or a sale pursuant to an order of a
bankruptcy court, or a sale by a court-appointed receiver) to an individual or entity which would
not qualify as a permitted transferee under clause (1), (2) or (3) of Section 10,02.A, regardless of
whether or not such transfer is the voluntary action of the transferring Owner, or whether (under
applicable law) Owner is in fact the transferor.


                                               ARTICLE XI

                                           MISCELLANEOUS

        11.01 Right to Make Agreement

        Each party warrants, with respect to itself, that neither the execution of this Agreement
nor the finalization of the transactions contemplated hereby shall violate any provision of law or
judgment, writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any indenture, contract, other
commitment or restriction to which it is a party or by which it is bound; or, require any consent,
vote or approval which has not been taken, or at the time of the transaction involved shall not
have been given or taken. Each party covenants that it has and will continue to have throughout
the Term, the full right to enter into this Agreement and perform its obligations hereunder.

        11.02 Consents and Cooperation

         Unless otherwise expressly provided, wherever in this Agreement or the Technical
Services Agreement the consent or approval of Owner or Manager is required, such consent or
approval shall not be unreasonably withheld, delayed or conditioned, shall be in writing and shall
be executed by a duly authorized officer or agent of the party granting such consent or approval.
If either Owner or Manager fails to respond within thirty (30) days to a request by the other party
for a consent or approval, such consent or approval shall be deemed to have been given (except
as otherwise provided in this Agreement or the Technical Services Agreement) Additionally,
Owner agrees to cooperate with Manager by executing such leases, subleases, licenses,
concessions, equipment leases, service contracts and other agreements negotiated in good faith




134184_8 DOC                                     30
               Case 21-50263-JTD      Doc 34-2        Filed 03/19/21   Page 120 of 244



by Manager and pertaining to the Hotel that, in Manager's reasonable judgment, should be made
in the name of the owner of the Hotel.

         11.03 Relationship

        In the performance of this Agreement, Manager shall act solely as an independent
contractor. Neither this Agreement nor any agreements, instruments, documents, or transactions
contemplated hereby shall in any respect be interpreted deemed or construed as making Manager
a partner, joint venturer with, or agent of, Owner. Owner and Manager agree that neither party
will make any contrary assertion, claim or counterclaim in any action, suit, arbitration or other
legal proceedings involving Owner and Manager,

        11 04 Applicable Law

        This Agreement shall be construed under and shall be governed by the laws of the
District of Columbia.

        11.05 Recordation

        The terms and provisions of this Agreement shall run with the parcel of land designated
as the Site, and with Owner's interest therein, and shall be binding upon all successors to such
interest. The parties shall execute simultaneously with this Agreement sufficient copies of a
"Memorandum of Management Agreement" in recordable form satisfactory to both parties. The
Memorandum shall, if legally permitted, be recorded or registered (or such other steps shall be
taken by the parties as are necessary, to the extent legally permitted, to give official notice to all
third parties that this Agreement binds the Hotel) promptly following the Effective Date of this
Agreement in the jurisdiction in which the Hotel is located. Any cost of such recordation shall
be initially borne by Owner, reimbursed to Owner from Gross Revenues, and treated as a
Deduction.

        11.06 Headings

       Headings of articles and sections are inserted only for convenience and are in no way to
be construed as a limitation on the scope of the particular articles or sections to which they refer.

        11.07 Notices

        Notices, statements, and other communications to be given under the terms of this
Agreement shall be in writing and delivered by hand against receipt or sent by certified or
registered mail or Express Mail service, postage prepaid, return receipt requested or by
nationally utilized overnight delivery service, addressed to the parties as follows:




134184_8 DOC                                     31
               Case 21-50263-JTD      Doc 34-2         Filed 03/19/21   Page 121 of 244



                 To Owner:

                 Waldman Hotel, L.L.C.
                 c/o The IBC Companies
                 4445 Willard Avenue, Suite 400
                 Chevy Chase, Maryland 20815
                 Attn: Kenneth F. Finkelstein
                 Fax: (240) 333-3610

                 with a copy to:

                 do The MG Companies
                 4445 Willard Avenue, Suite 400
                 Chevy Chase, Maryland 20815
                 Attn: Legal Department
                 Fax: (240) 333-3610

                 and to:

                 Bingham McCutchen LLP
                 1120 20th Street, N.W , Suite 800
                 Washington, D.C. 20036
                 Attention: Barry P. Rosenthal, Esq.
                 Fax: (202) 778-6155

                 To Manager:

                 Marriott Hotel Services, Inc.
                 do Marriott International, Inc
                 10400 Fernwood Road
                 Bethesda, Maryland 20817
                 Attn: Law Department 52/923 -- Hotel Operations
                 Fax: (301) 380-6727

                 with a copy to:

                 Marriott Hotel Services, Inc.
                 do Marriott International, Inc.
                 10400 Fernwood Road
                 Bethesda, Maryland 20817
                 Attn: Executive Vice President, Lodging, Dept. 911.01
                 Fax: (301) 380-1074

or at such other address as is from time to time designated by the party receiving the notice Any
such notice that is mailed in accordance herewith shall be deemed received when delivery is
received or refused, as the case may be. Additionally, notices may be given by telephone
facsimile transmission, provided that an original copy of said transmission shall be delivered to
the addressee by nationally utilized overnight delivery service by no later than the second


134184 8 DOC                                      32
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 122 of 244



business day following such transmission, Telephone facsimiles shall be deemed delivered on
the date of such transmission,

        As provided in Section 5.05, each of Wardman Tower, L.L.C., Wardman Cotillion
Residential, L.L.0 and Wardman Park Residential, L.L.C. hereby appoints Wardman Hotel,
L.L.C. as its representative and agent for notice purposes pursuant to this Agreement, Notices
that otherwise comply with this Section 11.07 and which are given by or to Wardman Hotel,
EEC. shall (except as expressly otherwise provided in such notice) constitute notice from or to,
as the case may be, Owner and each party comprising Owner. Manager may conclusively rely
on this paragraph for notice purposes under this Agreement.

        11,08 Environmental Matters

         A.      In the event of the discovery of Hazardous Materials (as defined below) on any
portion of the Site or in the Hotel during the Term of this Agreement, Owner shall promptly
remove such Hazardous Materials, together with all contaminated soil and containers, and shall
otherwise remedy the problem in accordance with (1) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., as amended; (2) the
regulations promulgated thereunder, from time to time; (3) all federal, state and local laws, rules
and regulations (now or hereafter in effect) dealing with the use, generation, treatment, storage,
disposal or abatement of Hazardous Materials; and (4) the regulations promulgated thereunder,
from time to time (collectively referred to as "Environmental Laws"). Owner shall indemnify,
defend and hold Manager harmless from and against all loss, costs, liability and damage
(including, without limitation, engineers' and attorneys' fees and expenses, and the cost of
litigation) arising from the presence of Hazardous Materials on the Site or in the Hotel; and this
obligation of Owner shall survive Termination of this Agreement. "Hazardous Materials" shall
mean and include any substance or material containing one or more of any of the following:
"hazardous material", "hazardous waste", "hazardous substance", "regulated substance",
"petroleum", "pollutant", "contaminant", or "asbestos" as such terms are defined in any
applicable Environmental Law in such concentration(s) or amount(s) as may impose clean-up,
removal, monitoring or other responsibility under the Environmental Laws, as the same may be
amended from time to time, or which may present a significant risk of harm to guests, invitees or
employees of the Hotel.

        B,     All costs and expenses of the aforesaid removal of Hazardous Materials from the
Site or the Hotel, and of the aforesaid compliance with all Environmental Laws, and any
amounts paid to Manager pursuant to the indemnity set forth in Section 11.08,A, shall be paid by
Owner from its own funds, not as a Deduction nor from the FF&E Reserve, and shall be treated
as an expenditure by Owner pursuant to Section 5,03.

        11.09 Confidentiality

         A.     The parties hereto agree that the matters set forth in this Agreement and all
statements, reports, projections, and other information relating to the operation of the Hotel are
strictly confidential and each party will make every effort to ensure that the information is not
disclosed to any outside person or entities (including the press) without the prior written consent
of the other party except as may be required by law and as may be reasonably necessary to obtain



134184_8 DOC                                    33
                Case 21-50263-JTD    Doc 34-2     Filed 03/19/21     Page 123 of 244



licenses, permits, and other public approvals necessary for the refurbishment or operation of the
Hotel, or in connection with Owner's financing of the Hotel (or is required to be provided to the
Mortgagee pursuant to the loan documents), a Sale of the Hotel, or a sale of a controlling interest
in Owner, Manager, or Marriott (except any financing or sale involving a private or public
offering of securities).

        B.      No reference to Manager or to any Affiliate will be made in any prospectus,
private placement memorandum, offering circular or offering documentation related thereto
(collectively referred to as the "Prospectus"), issued by Owner or by one of Owner's Affiliates or
by one or more Mortgagees, which is designated to interest potential investors in debt or equity
securities related to the Hotel, unless Manager has previously received a copy of all such
references. However, regardless of whether Manager does or does not so receive a copy of all
such references, neither Manager nor any Affiliate will be deemed a sponsor of the offering
described in the Prospectus, nor will it have any responsibility for the Prospectus, and the
Prospectus will so state, Unless Manager agrees in advance, the Prospectus will not include any
trademark, symbols, logos or designs of Manager or any Affiliates. Owner shall indemnify,
defend and hold Manager harmless from and against all loss, costs, liability and damage
(including attorneys' fees and expenses, and the cost of litigation) arising out of any Prospectus
or the offering described therein; and this obligation of Owner shall survive Termination of this
Agreement.

         11.10 Projections

        Owner acknowledges that any written or oral projections, proformas, or other similar
information that has been (prior to execution of this Agreement) or will be (during the Term of
this Agreement) provided by Manager, Marriott, or any Affiliate to Owner is for information
purposes only and that Manager, Marriott, and any such Affiliate do not guarantee that the Hotel
will achieve the results set forth in any such projections, proformas, or other similar information,
Any such projections, proformas, or other similar information are based on assumptions and
estimates. Unanticipated events may occur subsequent to the date of preparation of such
projections, proformas, and other similar information. Therefore, the actual results achieved by
the Hotel are likely to vary from the estimates contained in any such projections, proformas, or
other similar information and such variations might be material.

         11.11 Actions to be Taken Upon Termination

         Upon a Termination of this Agreement, the following shall be applicable:

        A.      Manager shall, within ninety (90) days after Termination of this Agreement,
prepare and deliver to Owner a final accounting statement with respect to the Hotel, as more
particularly described in Section 4,01 B hereof, along with a statement of any sums due from
Owner to Manager pursuant hereto, dated as of the date of Termination. Within thirty (30) days
of the receipt by Owner of such final accounting statement, the parties will make whatever cash
adjustments are necessary pursuant to such final statement, The cost of preparing such final
accounting statement shall be a Deduction, unless the Termination occurs as a result of a Default
by either party, in which case the defaulting party shall pay such cost. Manager and Owner
acknowledge that there may be certain adjustments for which the information will not be



134184_13 DOC                                   34
               Case 21-50263-JTD    Doc 34-2        Filed 03/19/21   Page 124 of 244



available at the time of the final accounting and the parties agree to readjust such amounts and
make the necessary cash adjustments when such information becomes available; provided,
however, that all accounts shall be deemed final as of the first (1st) anniversary of the effective
date of Termination.

               Manager shall release and transfer to Owner any of Owner's funds which are held
or controlled by Manager with respect to the Hotel with the exception of funds to be held in
escrow pursuant to Sections 6 02 J and 11.11.H and otherwise in accordance herewith,

        C.     Manager shall make available to Owner such boolcs and records respecting the
Hotel (including those from prior years, subject to Manager's reasonable records retention
policies) as will be needed by Owner to prepare the accounting statements, in accordance with
the Uniform System of Accounts, for the Hotel for the year in which the Termination occurs and
for any subsequent year

        D.     Manager shall (to the extent permitted by law) assign to Owner or to the new
manager all operating licenses and permits for the Hotel which have been issued in Manager's
name (including liquor and restaurant licenses, if any); provided that if Manager has expended
any of its own funds in the acquisition of any of such licenses or permits, Owner shall reimburse
Manager therefor if it has not done so already.

        E.      Manager shall have the option, to be exercised within thirty (30) days after
Termination, to purchase, at their then book value, any items of the Hotel's Inventories and
Fixed Asset Supplies as may be marked with any Trade Name, or any Marriott trademark, other
trade name, symbol, logo or design. In the event Manager does not exercise such option, Owner
agrees that it will use any such items not so purchased exclusively in connection with the Hotel
until they are consumed.

        F.     Owner shall have the right to operate the improvements on the Site without
modifying the architectural design of same, notwithstanding the fact that such design or certain
features thereof may be proprietary to Manager and/or protected by trade marks or service marks
held by Manager or an Affiliate, provided that such use shall be confined to the Site.

        G.     Any computer software (including upgrades and replacements) at the Hotel
owned by Manager, Marriott, an Affiliate, or the licensor of any of them is proprietary to
Manager, Marriott, such Affiliate, or the licensor of any of them and shall in all events remain
the exclusive property of Manager, Marriott, the Affiliate or the licensor of any of them, as the
case may be, and nothing contained in this Agreement shall confer on Owner the right to use any
of such software, Manager shall have the right to remove from the Hotel without compensation
to Owner any computer software (including upgrades and replacements), including, without
limitation, the Marriott System software, owned by Manager, Marriott, any Affiliate or the
licensor of any of them. Furthermore, upon Termination, Manager shall be entitled to remove
from the Hotel any computer equipment which is: (i) owned by a party other than Owner
(without reimbursement to Owner); or (ii) owned by Owner, but utilized as part of a centralized
reservation or property management system (with reimbursement to Owner of all previous
expenditures made by Owner with respect to such equipment, subject to a reasonable allowance
for depreciation).


134184_8 DOC                                   35
               Case 21-50263-JTD     Doc 34-2    Filed 03/19/21     Page 125 of 244



               If this Agreement is terminated for any reason, other than a Termination by reason
of a Default of Manager hereunder, an escrow fund shall be established from Gross Revenues to
reimburse Manager for all costs and expenses incurred by Manager in terminating its employees
at the Hotel, such as severance pay, unemployment compensation, employment relocation, and
other employee liability costs arising out of the termination of employment of Manager's
employees at the Hotel. If Gross Revenues are insufficient to meet the requirements of such
escrow fund, then Owner shall deliver to Manager, within ten (10) days after receipt of
Manager's written request therefor, the sums necessary to establish such escrow fund; and if
Owner fails to timely deliver such sums to Manager, Manager shall have the right (without
affecting Manager's other remedies under this Agreement) to withdraw the amount of such
expenses from the FF&E Reserve, the Working Capital funds or any other funds of Owner held
by or under the control of Manager.

       L      Owner shall cause the entity which shall succeed Manager as the operator of the
Hotel to hire a sufficient number of the employees at the Hotel to avoid the occurrence, in
connection with such Termination, of a "closing" under the WARN Act.

        J.     Various other actions shall be taken, as described in this Agreement, including,
but not limited to, the actions described in Sections 4 05 and 6.02,.1.

        K.       Manager shall peacefully vacate and surrender the Hotel to Owner.

        The provisions of this Section 11.11 shall survive Termination.

        11.12 Trademarks, Trade Names and Service Marks

                The name "Marriott," when used alone or in connection with another word or
words (collectively, "Trade Names"), and the Marriott trademarks, service marks, other trade
names, symbols, logos and designs shall in all events remain the exclusive property of Marriott,
and nothing contained in this Agreement shall confer on Owner the right to use any of the Trade
Names, or the Marriott trademarks, service marks, other trade names, symbols, logos or designs
otherwise than in strict accordance with the terms of this Agreement. Except as provided in
Section 11,11.E, upon Termination, any use of or right to use any of the Trade Names, or any of
the Marriott trademarks, service marks, other trade names, symbols, logos or designs by Owner
shall cease forthwith and Owner shall promptly remove from the Hotel any signs or similar items
which contain any of said Trade Names, trademarks, service marks, other trade names, symbols,
logos or designs. If Owner has not removed such signs or similar items within ten (10) days
after Termination, Manager shall have the right to do so at Owner's expense; and if Owner fails
to reimburse Manager for such expense within ten (10) days after receipt of written notice
thereof from Manager to Owner, then Manager shall have the right (without affecting Manager's
other remedies under this Agreement) to withdraw the amount of such expenses from the 1-1-&E
Reserve, the Working Capital funds or any other funds of Owner held by or under the control of
Manager. Included under the terms of this section are all trademarks, service marks, trade
names, symbols, logos or designs used in conjunction with the Hotel, including but not limited to
restaurant names, lounge names, etc., whether or not the marks contain the "Marriott" name..
The right to use or authorize others to use such Trade Names, trademarks, service marks, trade
names, symbols, logos or designs belongs exclusively to Marriott, Manager and/or certain



134184_8 DOC                                    36
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 126 of 244



Affiliates whether or not the same are registered and regardless of the source of the same, The
above provisions of this Section 11.12 shall survive Termination. Notwithstanding Section 1.01,
if the name of the Marriott System is changed, Manager will change the name of the Hotel to
conform thereto.

        B.      All Intellectual Property shall at all times be proprietary to Manager or its
Affiliates, and shall be the exclusive property of Manager or its Affiliates. During the Term of
this Agreement, Manager shall be entitled to take all reasonable steps to ensure that the
Intellectual Property remains confidential and is not disclosed to anyone other than Manager's
employees at the Hotel. Upon Termination, all Intellectual Property shall be removed from the
Hotel by Manager, without compensation to Owner, subject to the provisions of Section 11 11 G
regarding Software.

        C.      Manager and/or its Affiliates shall be entitled, in case of any breach by Owner of
any of the covenants of this Section 11.12, to injunctive relief and to any other right or remedy
available at law. This Section 11.12 shall survive Termination,

        11 13 Competing Facilities

        Neither this Agreement nor anything implied by the relationship between Manager and
Owner shall prohibit any of the Marriott Companies from constructing, operating, promoting,
and/or authorizing others to construct, operate, or promote one or more of the following hotels:
JW Marriott Hotels and JW Marriott Resorts; Marriott Hotels, Marriott Resorts, and Marriott
Suites Hotels; Bvlgari Hotels; Ritz-Carlton Hotels; Renaissance Hotels and Renaissance Resorts;
Marriott Conference Centers; Residence Inn by Marriott; Courtyard by Marriott; SpringHil]
Suites by Marriott; Fairfield Inn by Marriott and Fairfield Inn & Suites by Marriott; TownePlace
Suites by Marriott; or any other lodging concepts, time-share facilities, restaurants, or other
business operations of any type, at any location, including a location proximate to the Site.
Owner acknowledges, accepts and agrees further that the Marriott Companies retain the right,
from time to time, to construct or operate, or both, or promote or acquire, or authorize or
otherwise license others to construct or operate, or both, or promote or acquire any hotels,
lodging concepts or products, restaurants or other business operations of any type whatsoever,
including, but not by way of limitation, those listed above, at any location including one or more
sites which may be adjacent, adjoining or proximate to the Site, which business operations may
be in direct competition with the Hotel and that any such exercise may adversely affect the
operation of the Hotel.

        11,14 Waiver

The failure of either party to insist upon a strict performance of any of the terms or provisions of
this Agreement, or to exercise any option, right or remedy contained in this Agreement, shall not
be construed as a waiver or as a relinquishment for the future of such term, provision, option,
right or remedy, but the same shall continue and remain in full force and effect No waiver by
either party of any term or provision hereof shall be deemed to have been made unless expressed
in writing and signed by such party.




134184_8 DOC                                    37
               Case 21-50263-JTD      Doc 34-2        Filed 03/19/21   Page 127 of 244



        11.15 Partial Invalidity

        If any portion of this Agreement shall be declared invalid by order, decree or judgment of
a court, this Agreement shall be construed as if such portion had not been so inserted except
when such construction would operate as an undue hardship on Manager or Owner or constitute
a substantial deviation from the general intent and purpose of said parties as reflected in this
Agreement.

        11.16 Survival

        Except as otherwise specifically provided herein, the rights and obligations of the parties
herein shall not survive any Termination of this Agreement.

        11.17 Affiliates

        Manager shall be entitled to contact with one or more of its Affiliates to provide goods
and/or services to the Hotel, provided that the prices and/or fees paid to any such Affiliate are
competitive with the prices and/or fees which would be charged by reputable and qualified
parties which are not Affiliates of Manager for similar goods and/or services. The prices and/or
fees paid to its Affiliates may include overhead and the allowance of a reasonable return
customary for the goods and/or services to be provided. In determining, pursuant to the
foregoing, whether such prices and/or fees are competitive, the goods and/or services which are
being purchased shall be grouped in reasonable categories, rather than being compared item by
item.

        11.18 Negotiation of Agreement

        Owner and Manager are both business entities having substantial experience with the
subject matter of this Agreement, and each has fully participated in the negotiation and drafting
of this Agreement. Accordingly, this Agreement shall be construed without regard to the rule
that ambiguities in a document are to be construed against the draftsman. No inferences shall be
drawn from the fact that the final, duly executed Agreement differs in any respect from any
previous draft hereof.

        11,19 Estoppel Certificates

         Each party to this Agreement shall at any time and from time to time, upon not less than
thirty (30) days' prior notice from the other party, execute, acknowledge and deliver to such
other party, or to any third party specified by such other party, a statement in writing:
(a) certifying that this Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and stating the
modifications); (b) stating whether or not to the best knowledge of the certifying party (i) there is
a continuing Default or Event of Default by the non-certifying party in the performance or
observance of any covenant, agreement or condition contained in this Agreement, or (ii) there
shall have occurred any event which, with the giving of notice or passage of time or both, would
become a Default or Event of Default, and, if so, specifying each such Default or Event of
Default or occurrence of which the certifying party may have knowledge; and (c) stating such
other information as the non-certifying party may reasonably request, Such statement shall be


134184_8 DOC                                     38
               Case 21-50263-JTD     Doc 34-2     Filed 03/19/21    Page 128 of 244



binding upon the certifying party and may be relied upon by the non-certifying party and/or such
third party specified by the non-certifying party as aforesaid. The obligations set forth in this
Section 11.19 shall survive Termination (that is, each party shall, on request, within the time
period described above, execute and deliver to the non-certifying party and to any such third
party a statement certifying that this Agreement has been terminated).

        11.20 System Standards

        In the event of either (i) a Legal Requirement, including an order, judgment or directive
by a court or administrative body which is issued in connection with any Litigation involving
Owner, or (ii) any action taken by a Mortgagee in connection with a Foreclosure, which in either
case restricts or prevents Manager, in a material and adverse manner, from operating the Hotel in
accordance with System Standards (including without limitation, any restrictions on expenditures
by Manager from the Operating Accounts or from the FF&E Reserve, other than restrictions
which are set forth in this Agreement), Manager shall be entitled, at its option, to terminate this
Agreement upon sixty (60) days' written notice to Owner. The foregoing shall not reduce or
otherwise affect the rights of the parties under Article IX.

        1121 Expert Decisions

        Where a matter is referred to an Expert for determination, the following provisions shall
apply to such Expert's determination:

       A.      The decision of the Expert shall be final and binding on the parties and shall not
be capable of challenge, whether by arbitration, in court or otherwise.

        B.      Each party shall be entitled to make written submissions to the Expert, and if a
party makes any submission it shall also provide a copy to the other party and the other party
shall have the right to comment on such submission The parties shall make available to the
Expert all books and records relating to the issue in dispute and shall render to the Expert any
assistance reasonably requested of the parties. The costs of the Expert and the proceedings shall
be borne as directed by the Expert unless otherwise provided for herein. The Expert may direct
that such costs be treated as Deductions,

       C       The terms of engagement of the Expert shall include an obligation on the part of
the Expert to:

                1.      notify the parties in writing of his decision within forty-five (45) days
from the date on which the Expert has been selected (or such other period as the parties may
agree or as set forth herein);

             2.      apply the standards applicable to Marriott hotels in accordance with the
System Standards; and

                 3.    establish a timetable for the making of submissions and replies„




134184_8 DOC                                    39
               Case 21-50263-JTD     Doc 34-2         Filed 03/19/21   Page 129 of 244



         11 22 Entire Agreement

        This Agreement, together with any other writings signed by the parties expressly stated to
be supplemental hereto and together with any instruments to be executed and delivered pursuant
to this Agreement, constitutes the entire agreement between the parties and supersedes all prior
understandings and writings, including without limitation, the Prior Agreement, and may be
changed only by a writing signed by the parties hereto.

        1L23 Joint and Several Liability

       Subject to Section 5,06 hereof, the duties, covenants, obligations, representations and
warranties of Owner in this Agreement shall be joint and several obligations of the parties
comprising Owner.

        11.24 Prevailing Party.

        In any litigation, action, claim, suit, arbitration, or proceeding brought by the parties with
respect to this Agreement, the prevailing party shall be entitled to recover from the non-
prevailing party expenses (including reasonable attorneys' fees) incurred at the pretrial, trial or
appellate level

        11.25 Amended and Restated Provisions

        The provisions of this Agreement shall apply to all matters regarding the management of
the Hotel and the rights and obligations of the parties to one another with respect to the Hotel and
shall supersede and restate the Prior Agreement in its entirety.


                                           ARTICLE XII

                                    DEFINITION OF PERMS

        12,01 Definition of Terms

      The following terms when used in this Agreement attached hereto shall have the
meanings indicated:

       "Accounting Period" shall mean the four (4) week accounting periods having the same
beginning and ending dates as Manager's four (4) week accounting periods, except that an
Accounting Period may occasionally contain five (5) weeks when necessary to conform
Manager's accounting system to the calendar.

        "Accounting Period Statement" shall have the meaning set forth in Section 4,01,A.

        "Affiliate" shall mean, as to any Person, any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled by" and "under
common control with") of a Person means the possession, directly or indirectly, of the power to


134184_8 DOC                                     40
               Case 21-50263-JTD       Doc 34-2        Filed 03/19/21   Page 130 of 244



vote 5% or more of the voting stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting stock, by
contract or otherwise.

      "Agreement" shall mean this Second Amended and Restated Management Agreement
between Owner and Manager, including the exhibits attached hereto,.

        "Annual Operating Projection" shall have the meaning ascribed to it in Section 4.04,A.

        "Annual Operating Statement" shall have the meaning ascribed to it in Section 4.01.B.

        "Available Cash Flow" shall mean an amount, with respect to each Fiscal Year or portion
thereof during the Term of this Agreement, equal to the excess, if any, of Operating Profit over
Owner's Priority.

      "Base Management Fee" shall mean the following amounts payable to Manager as a
Deduction from Gross Revenues for each Accounting Period:

                 For Fiscal Years 2005 through 2008, the following aggregate amounts, which
                 amounts shall be payable in equal installments over the thirteen (13) Accounting
                 Periods in each such Fiscal Year:

                 Fiscal   Year 2005:                                      $3,209,000
                 Fiscal   Year 2006:                                      $3,582,000
                 Fiscal   Year 2007:                                      $4,310,000
                 Fiscal   Year 2008:                                      $4,364,000

        (ii)     Commencing in Fiscal Year 2009, 3.75% of Gross Revenues for each Accounting
                 Period; provided, that if the Center Tower Project is not completed by the Outside
                 Completion Date (as defined in the Technical Services Agreement), the Base
                 Management Fee for Fiscal Year 2009 shall be the greater of (A) $4,364,000, or
                 (B) 3,75% of Gross Revenues for Fiscal Year 2009..

        "Building Estimate" shall have the meaning ascribed to it in Section 5.03 A.

        "Capital Expenditures" shall have the meaning set forth in Section 5.03 A

        "Chain Services" shall have the meaning set forth in Section 1.03.

        "CC&Rs" shall have the meaning set forth in Section 8.03.

        "Closing Date" shall mean the date on which Owner obtains fee title to the Site and title
to the Improvements thereon.

       "Competitive Set" shall mean the group of full-service hotels which are closest in
geographical distance from the Hotel and which am generally within the same hotel market
segment as the Hotel. The parties agree that the Competitive Set shall consist of the Omni
Shoreham Hotel and The Washington Hilton Hotel only. If any one or more of these hotels


134184_8 DOC                                      41
               Case 21-50263-JTD     Doc 34-2         Filed 03/19/21   Page 131 of 244



either changes its chain affiliation or ceases to operate or otherwise ceases to reflect the general
criteria set forth in the first sentence of this definition, Owner and Manager agree to mutually,
reasonably, and in good faith, discuss appropriate changes to the foregoing list of the hotels in
the Competitive Set. Disputes regarding such changes to the Competitive Set will be resolved by
an Expert under Section 11 21,

        "Cure Payment" shall have the meaning ascribed to it in Section 2,02.B,

        "Deduction(s)" shall have the meaning ascribed to it in the definition of Operating Profit..

        "Default" shall have the meaning ascribed to it in Section 9.01.

        "Effective Date" shall have the meaning ascribed to it in the Preamble.

        "Environmental Laws" shall have the meaning ascribed to it in Section 11,08,

        "Event of Default" shall have the meaning ascribed to it in Section 9,01.

        "Expert" means an independent nationally recognized consulting firm or individual who
is qualified to resolve the issue in question, and who is appointed in each instance by agreement
of the parties or, failing agreement, each party shall select one (1) such nationally recognized
consulting firm or individual and the two (2) respective firms and/or individuals so selected shall
select another such nationally recognized consulting firm or individual to be the Expert. In the
event either party calls for an Expert determination pursuant to the terms hereof, the parties shall
have ten (10) days from the date of such request to agree upon an Expert and, if they fail to
agree, each party shall have an additional ten (10) days to make its respective selection of a firm
or individual, and within ten (10) days of such respective selections, the two (2) respective firms
and/or individuals so selected shall select another such nationally recognized consulting firm or
individual to be the Expert. If either party fails to make its respective selection of a firm or
individual within the ten (10) day period provided for above, then the other party's selection
shall be the Expert. Also, if the two (2) respective firms and/or individuals so selected shall fail
to select a third nationally recognized consulting firm or individual to be the Expert, then such
Expert shall be appointed by the American Arbitration Association and shall be a qualified
person having at least ten (10) years' recent professional experience as to the subject matter in
question.

        "P.P&E" shall mean furniture, furnishings, fixtures, kitchen appliances, vehicles,
carpeting and equipment, including front desk and back-of-the-house computer equipment, but
shall not include Fixed Asset Supplies or any computer software of any type (including upgrades
and replacements) owned by Manager, Marriott, an Affiliate of Manager or Marriott, or the
licensor of any of them.

        "1-P&E Estimate" shall have the meaning ascribed to it in Section 5.02,C,

        "FF&E Reserve" shall have the meaning ascribed to it in Section 5.02. A.




134184_8 DOC                                     42
               Case 21-50263-JTD       Doc 34-2        Filed 03/19/21   Page 132 of 244



       "First Mortgage" shall mean the first-lien Mortgage obtained by Owner' to finance the
purchase of, or to refinance, the Hotel, including any amendments, modifications, restatements,
increases, or replacements thereof,

        "First Mortgagee" shall mean the holder of the First Mortgage.

        "Fiscal Year" shall mean Manager's Fiscal Year which as of the Effective Date ends at
midnight on the Friday closest to December 31 in each calendar year; the new Fiscal Year begins
on the Saturday immediately following said Friday. Any partial Fiscal Year between the Closing
Date and the commencement of the first full Fiscal Year shall constitute a separate Fiscal Year,
A partial Fiscal Year between the end of the last full Fiscal Year and the Termination of this
Agreement shall also constitute a separate Fiscal Year, If Manager's Fiscal Year is changed in
the future, appropriate adjustment to this Agreement's reporting and accounting procedures shall
be made; provided, however, that no such change or adjustment shall alter the term of this
Agreement or in any way reduce the distributions of Operating Profit or other payments due
hereunder.

       "Fixed Asset Supplies" shall mean items included within "Property and Equipment"
under the Uniform System of Accounts including, but not limited to: linen, china, glassware,
tableware, uniforms, and similar items, whether used in connection with public space or Guest
Rooms.

        "Force Majeure" shall mean any of the following events beyond the control of the party
claiming that a Force Majeure event has occurred, regardless of where it occurs or its duration
that have a material adverse impact on the Hotel: acts of nature without the interference of any
human agency (including hurricanes, typhoons, tornadoes, cyclones, other severe storms, winds,
lightning, floods, earthquakes, volcanic eruptions, fires, explosions, disease, or epidemics); fires
and explosions caused wholly or in part by human agency; acts of war, attack, invasion or other
acts of hostility by foreign enemies; civil war, rebellion, revolution, insurrection or usurpation of
sovereign power; riots or other civil commotion; terrorism (including hijacking, sabotage,
chemical or biological events, nuclear' events, disease-related events, bombings, murder', assault,
and kidnapping); strikes or similar labor disturbances; shortage of critical materials or supplies;
action or inaction of governmental authorities having jurisdiction over the Hotel (including the
revocation or refusal to grant licenses or permits, where such revocation or refusal is not due to
the fault of the party whose performance is to be excused for reasons of Force Majeure); and any
other events beyond the reasonable control of the parties (excluding, however, (i) lack of
financing, or (ii) general economic and/or market factors which are not caused by one of the
foregoing events),

        "Foreclosure" shall mean any exercise of the remedies available to a Mortgagee, upon a
default under the Mortgage held by such Mortgagee, which results in a transfer of title to or
possession of the Hotel, The term "Foreclosure" shall include, without limitation, any one or
more of the following events, if they occur in connection with a default under a Mortgage: (i) a
transfer by judicial foreclosure; (ii) a transfer' by deed in lieu of foreclosure; (iii) the appointment
by a court of a receiver to assume possession of the Hotel; (iv) a transfer of either ownership or
control of Owner, by exercise of a stock pledge or otherwise; (v) if title to the Hotel is held by a




134184_8 DOC                                      43
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 133 of 244



tenant under a ground lease, an assignment of the tenant's interest in such ground lease; or
(vi) any similar judicial or' non-judicial exercise of the remedies held by the Mortgagee,

       "GDP Deflator" shall mean the "Gross Domestic Product Implicit Price Deflator" issued
from time to time by the United States Bureau of Economic Analysis of the Department of
Commerce, or if the aforesaid GDP Deflator is not at such time so prepared and published, any
comparable index selected by Owner and reasonably satisfactory to Manager (a "Substitute
Index") then prepared and published by an agency of the Government of the United States,
appropriately adjusted for changes in the manner in which such index is prepared and/or year
upon which such index is based, Any dispute regarding the selection of the Substitute Index or
the adjustments to be made thereto shall be settled by the Expert in accordance with
Section 11,21, Except as otherwise expressly stated herein, whenever a number or amount is
required to be "adjusted by the GDP Deflator," or similar terminology, such adjustment shall be
equal to the percentage increase or decrease in the GDP Deflator that is issued for the month in
which such adjustment is to be made (or, if the GDP Deflator for such month is not yet publicly
available, the GDP Deflator for the most recent month for which the GDP Deflator is publicly
available) as compared to the GDP Deflator which was issued for the month of January 1999.

        "Gross Revenues" shall mean all revenues and receipts of every kind derived from
operating the Hotel and all departments and parts thereof, including, but not limited to: income
(from both cash and credit transactions) from rental of Guest Rooms, telephone charges, stores,
offices, exhibit or sales space of every kind; license, lease and concession fees and rentals (not
including gross receipts of licensees, lessees and concessionaires); income from vending
machines; income from parking; health club membership fees; food and beverage sales;
wholesale and retail sales of merchandise; service charges; and proceeds, if any, from business
interruption or, other loss of income insurance; provided, however, that Gross Revenues shall not
include the following: gratuities to employees of the Hotel; federal, state or municipal excise,
sales or use taxes or any other taxes collected directly from patrons or guests or included as part
of the sales price of any goods or services; proceeds from the sale of It &E; interest received or
accrued with respect to the funds in the FF&E Reserve or the other operating accounts of the
Hotel; any refunds, rebates, discounts and credits of a similar nature, given, paid or returned in
the course of obtaining Gross Revenues or components thereof; insurance proceeds (other than
proceeds from business interruption or other loss of income insurance; condemnation proceeds
(other than for a temporary taking); or any proceeds from any Sale of the Hotel or from the
refinancing of any debt encumbering the Hotel.

        "Guest Profile Data" shall mean personal guest profiles and information regarding guest
preferences, which information has been given in confidence by guests to one or more of the
Marriott Companies. Guest Profile Data shall not be deemed to include information regarding
past or future guest bookings at the Hotel (dates, rates, etc.),

        "Guest Room" shall mean a lodging unit in the Hotel.

        "Hazardous Materials" shall have the meaning ascribed to it in Section 11,08

       "Hotel" shall mean the Site together with the following: (i) the Improvements and all
other Improvements   constructed or to be constructed on the Site pursuant to this Agreement;



134184_8 DOC                                    44
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 134 of 244



(ii) all 1.1.&E, Fixed Asset Supplies, and Inventories installed or located on the Site or in the
Improvements; and (iii) all easements or other appurtenant rights thereto. The term "Hotel," as
used in this Agreement, shall also include any off-site improvements which are necessary for the
operation of the Hotel in accordance with the System Standards. Further, the term "Hotel" may
be modified in accordance with Section 5.06.

        "Impositions" shall have the meaning ascribed to it in Section 7.01.

      "Improvements" shall have the meaning ascribed to it in the Recitals, as such term may
be modified in accordance with Section 5.05.

        "Incentive Management Fee" shall mean an amount payable to Manager that is equal to
thirty percent (30%) of Available Cash Flow in any Fiscal Year (or portion thereof), beginning
with Fiscal Year 2009; provided however, that if Owner elects in writing, pursuant to Section
5.05, not to undertake the Wardman Tower Project, "Incentive Management Fee" shall mean an
amount payable to Manager that is equal to twenty-five percent (25%) of Available Cash Flow in
any Fiscal Year (or portion thereof), beginning with Fiscal Year 2009.

        "Initial Term" shall have the meaning ascribed to it in Section 2,01,

        "Insurance Retention" shall have the meaning ascribed to it in Section 6.01.F.

        "Intellectual Property" shall mean: (i) all Software; (ii) all manuals, brochures and
directives issued by Manager to its employees at the Hotel regarding the procedures and
techniques to be used in operating the Hotel; and (iii) Guest Profile Data.

       "Inventories" shall mean "Inventories" as defined in the Uniform System of Accounts,
such as, but not limited to, provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel; mechanical
supplies; stationery; and other expensed supplies and similar items.

        "Legal Requirement" shall mean any federal, state or'          law, code, rule, ordinance,
regulation or order of any governmental authority or agency having jurisdiction over the business
or operation of the Hotel or the matters which are the subject of this Agreement, including,
without limitation, the following: (i) any building, zoning or use laws, ordinances, regulations or
orders; and (ii) Environmental Laws.

        "Litigation" shall mean: (i) any cause of action (including, without limitation,
bankruptcy or other debtor/creditor proceedings) commenced in a federal, state or local court; or
(ii) any claim brought before an administrative agency or body (for example, without limitation,
employment discrimination claims).

       "Manager" shall have the meaning ascribed to it in the Preamble hereto or shall mean any
successor or permitted assign, as applicable.

        "Marriott" shall mean Marriott International, Inc., a Delaware corporation.




134184_8 DOC                                    45
               Case 21-50263-JTD    Doc 34-2        Filed 03/19/21   Page 135 of 244



       "Marriott Companies" shall mean Manager, Marriott, and any Affiliate of Manager or
Marriott.

       "Marriott Core Projects" shall mean the Exhibit Halls Project, the Kitchen Project, the
Wardman Tower Guestrooms Renovation Project, the Hospitality Suites Project, and the Center
Tower Project (excluding the Center Tower Suite Conversion Project), all as more particularly
described in the Technical Services Agreement and Exhibits E-1 and E-2 thereto

       "Marriott Rewards" shall mean Marriott's frequent traveler program as such may be
modified from time to time or as may be replaced by any successor marketing program in
Marriott's sole discretion.

       "Marriott System" shall mean the chain of full-service hotels in the United States which
are operated by Manager or its Affiliates under the "Marriott" trade name

       "Mortgage" shall mean any mortgage, deed of trust, or security document encumbering
the Hotel and/or the Site,.

        "Mortgagee" shall mean the holder of any Mortgage.

        "Operating Accounts" shall have the meaning set forth in Section 4.03.k

        "Operating Loss" shall mean a negative Operating Profit.

       "Operating Profit" shall mean the excess of Gross Revenues over the following
deductions ("Deductions") incurred by Manager, on behalf of Owner, in operating the Hotel:

                1..    the cost of sales, including, without limitation, compensation, fringe
benefits, payroll taxes, ERISA-related liabilities, pension-fund withdrawal liabilities, and other
costs related to Hotel employees (the foregoing costs shall include the allocable portion of the
salary and other employee costs of any personnel assigned to a "cluster" of hotels which includes
the Hotel);

                2..    departmental expenses incurred at departments within the Hotel;
administrative and general expenses; the cost of marketing incurred by the Hotel; advertising and
business promotion incurred by the Hotel; heat, light, and power; computer line charges; and
routine repairs, maintenance and minor alterations treated as Deductions under Section 5.01;

               3.      the cost of Inventories and Fixed Asset Supplies consumed in the
operation of the Hotel;

                 4.    a reasonable reserve for uncollectible accounts receivable as determined
by Manager;

               5.    all costs and fees of independent professionals or other third parties who
are retained by Manager to perform services required or permitted hereunder;




134184_8 DOC                                   46
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 136 of 244



                6..    all costs and fees of technical consultants, professionals and operational
experts who are retained or employed by Manager, Marriott, and Affiliates for specialized
services (including, without limitation, quality assurance inspectors, personnel providing
architectural, technical or procurement services for the Hotel, tax consultants, and personnel
providing legal services in connection with matters directly involving the Hotel) and the cost of
attendance by employees of the Hotel at training and manpower development programs
sponsored by Manager;

                 7.    the Base Management Fee;

                 8.    insurance costs and      expenses as provided        in   Section 6.01   and
Section 6.02;

               9,      taxes, if any, payable by or assessed against Manager related to this
Agreement or to Manager's operation of the Hotel (exclusive of Manager's income taxes or
franchise taxes) and all Impositions;

                 10    the amount of any transfers into the 1-B&E Reserve required pursuant to
Section 5.02;

               11.    the Hotel's pro rata share of costs and expenses incurred in connection
with marketing programs developed for' the Marriott System where such expenses are not
deducted as either departmental expenses under paragraph 2 above or as Chain Services under
paragraph 12 below, including, without limitation, the Marriott Rewards program;

                 12,   the Hotel's pro rata share of the charges for Chain Services;

              13.     such other costs and expenses incurred by Manager (either at the Hotel or
elsewhere) as are specifically provided for elsewhere in this Agreement or are otherwise
reasonably necessary for the proper and efficient operation of the Hotel.

        The term "Deductions" shall not include: (a) debt service payments pursuant to any
Mortgage on the Hotel; (b) payments pursuant to equipment leases or other forms of financing
obtained for the FF&E located in or connected with the Hotel, unless Manager has previously
given its written consent to such equipment lease and/or financing (it being understood that
Manager has agreed to the existing equipment leases and/or financing for the FF&E located in or
connected with the Hotel as of the Closing Date); (c) rental payments pursuant to any ground
lease of the Site; or (d) any costs incurred by Manager related to or resulting from the reduction
in the number of Guest Rooms or meeting space at the Hotel, including without limitation,
severance costs paid to Manager's employees, termination fees, penalties, settlement payments
or relocation costs paid to or on behalf of customers that have booked events and/or functions at
the Hotel and who can no longer be accommodated due to the reduction in the number of Guest
Rooms, and/or meeting rooms, and/or the construction of the Projects, and termination fees,
penalties or settlement payments paid to concessionaires or lessees at the Hotel whose
agreements or leases are terminated as a result of the construction of the Projects. All of the
foregoing items listed in this paragraph shall be paid by Owner from its own funds.




134184_8 DOC                                    47
               Case 21-50263-JTD     Doc 34-2      Filed 03/19/21       Page 137 of 244



       "Owner" shall have the meaning ascribed to it in the Preamble or shall mean any
successor or permitted assign, as applicable.

        "Owner's Priority" shall mean an amount equal to Eighteen Million Five Hundred
Dollars ($18,500,000); provided however, that if Owner elects in writing, pursuant to Section
5.05, not to undertake the Wardman Tower Project, Owner's Priority shall mean an amount
equal to Twenty Four Million Dollars ($24,000,000). The foregoing amounts are based on a full
Fiscal Year and shall be prorated for any partial Fiscal Year.

       "Performance Termination Threshold" shall mean an amount equal to seventy-five
percent (75%) of Owner's Priority per full Fiscal Year (prorated for any partial Fiscal Year).

       "Person" means an individual (and the heirs, executors, administrators, or other legal
representatives of an individual), a partnership, a corporation, a government or any department or
agency thereof, a trustee, a trust and any unincorporated organization.

     "Prime Rate" shall mean the "prime rate" of interest announced from time to time in the
"Money Rates" section of the Wall Street Journal (Eastern Edition).

        "Prior Agreement" shall have the meaning ascribed to it in the Recitals.

        "Projects" shall have the meaning set forth in Section 5..05.

        "Property Insurance Premiums" shall have the meaning ascribed to it in Section 6.01

        "Prospectus" shall have the meaning ascribed to it in Section 11.09.B.

        "Renewal Term" shall have the meaning ascribed to it in Section 2.01.

        "Revenue Data Publication" shall mean Smith's STAR Report, a monthly publication
distributed by Smith Travel Research, Inc. of Gallatin, Tennessee, or an alternative source,
reasonably satisfactory to both parties, of data regarding the Revenue Per Room of hotels in the
general trade area of the Hotel. If such Smith's STAR Report is discontinued in the future, or
ceases (in the reasonable opinion of either Owner or Manager) to be a satisfactory source of data
regarding the Revenue Per Room of various hotels in the general trade area of the Hotel,
Manager shall select an alternative source, subject to Owner's approval (such approval not to be
unreasonably withheld). If the parties fail to agree on such alternative source within a reasonable
period of time, the matter shall be resolved by the Expert pursuant to Section 11.21.

        "Revenue Index" shall mean that fraction which is equal to (a) the Revenue Per Room for
the Hotel, divided by (b) the average Revenue Per Room for the hotels in the Competitive Set, as
set forth in the Revenue Data Publication Appropriate adjustments shall be made in the event of
a major renovation of the Hotel.

        "Revenue Index Threshold" shall mean a fraction equal to ninety-five (95) divided by
one hundred (100), or .95 as a decimal, However, if the entry of a new hotel into the
Competitive Set (or the removal of a hotel from the Competitive Set) causes significant
variations in the Revenue Index which do not reflect the Hotel's true position in the relevant


134184_8 DOC                                     48
               Case 21-50263-JTD      Doc 34-2     Filed 03/19/21      Page 138 of 244



market, appropriate adjustments shall be made to the Revenue Index Threshold by mutual
consent of Owner and Manager (neither such consent to be unreasonably withheld).

       "Revenue Per Room" shall mean (i) the term "revenue per room" as defined by the
Revenue Data Publication; or (ii) if the Revenue Data Publication is no longer being used (as
more particularly set forth in the definition of "Revenue Data Publication"), the aggregate gross
room revenues of the hotel in question for a given period of time divided by the total room nights
for such period. If clause (ii) of the preceding sentence is being used, a "room" shall be a hotel
Guest Room which is keyed as a single unit

        "Sale of the Hotel" shall mean any sale, assignment, transfer or, other disposition, for
value or otherwise, voluntary or involuntary, of the fee simple title to the Site and/or the Hotel.
For purposes of this Agreement, a Sale of the Hotel shall also include a lease (or sublease) of all
or, substantially all of the Hotel or Site and any sale, assignment, transfer or other disposition, for
value or otherwise, voluntary or involuntary, in a single transaction or, a series of transactions, of
the controlling interest in Owner. If Owner is a corporation, the phrase "controlling interest"
shall mean the right to exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of Owner (through ownership of such shares or by contract). If
Owner is not a corporation, the phrase "controlling interest" shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management or policies of
Owner.

       "Site" shall have the meaning ascribed to it in the Recitals, as such term may be modified
in accordance with Section 5.05.

        "Software" shall mean all computer software and accompanying documentation
(including all future upgrades, enhancements, additions, substitutions and modifications thereof),
other than computer software which is commercially available, which are used by Manager in
connection with the property management system, the reservation system and all future
electronic systems developed by Manager for use in the Hotel

        "Special Capital Expenditure" shall mean certain expenditures which are within the
category of Capital Expenditures, as defined in this Agreement, but which will be funded from
the 1-t&E Reserve (pursuant to Section 5.02), rather than pursuant to the provisions of
Section 5.03 Special Capital Expenditures consist of the following types of expenditures:
exterior and interior repainting; resurfacing building walls, floors and roofs; resurfacing parking
areas; replacing folding walls; and miscellaneous similar expenditures.

        "Subordination Agreement" shall have the meaning ascribed to it in Section 8.02,A.

        "Subsequent Owners" shall have the meaning ascribed to it in Section 8.02.A.

        "System Standards" shall mean either (or both, as the context requires) of the following
two (2) categories of standards: (i) the operational standards (for example, services offered to
guests, quality of food and beverages, cleanliness, staffing, and employee compensation and
benefits, etc,); and (ii) the physical standards (for example, quality of the Improvements, FF&E,
and Fixed Asset Supplies, frequency of 1-1-&E replacements, etc,), Each of such standards shall
be the standard which is generally prevailing or in the process of being implemented at other


134184_8 DOC                                      49
               Case 21-50263-JTD     Doc 34-2        Filed 03/19/21   Page 139 of 244



hotels in the Marriott System, including all services and facilities in connection therewith that are
customary and usual at comparable hotels

       "Technical Services Agreement" means that certain Technical Services Agreement dated
as of even date herewith by and between Owner and Marriott International Design &
Construction Services, Inc, , attached hereto as Exhibit C.

        "Term" shall have the meaning ascribed to it in Section 2.01

        "Termination" shall mean the expiration or sooner cessation of this Agreement.

        "Tolling Event" shall have the meaning ascribed to it in Section 2.02.A..3.

        "Trade Name" shall have the meaning ascribed to it in Section 11,12_

      "Uniform System of Accounts" shall mean the Uniform System of Accounts for the
Lodging Industry, Ninth Revised Edition, 1996, as published by the Hotel Association of New
York City, Inc.

       "WARN Act" shall mean the Worker Adjustment and Retraining Notification Act,
29 U.S.C, 2101 et

       "Working Capital" shall mean funds that are used in the day-to-day operation of the
business of the Hotel, including, without limitation, amounts sufficient for the maintenance of
change and petty cash funds, amounts deposited in operating bank accounts, receivables,
amounts deposited in payroll accounts, prepaid expenses and funds required to maintain
Inventories, less accounts payable and accrued current liabilities,



                                 [Signatures follow on next page]




134184_8 DOC                                    50
             Case 21-50263-JTD            Doc 34-2      Filed 03/19/21        Page 140 of 244



       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.


                                                         OWNER (jointly and severally):

                                                         WARDMAN HOTEL, L.L.C., a Delaware
                                                         limited liability company

                                                         By:   Wardman Investor, L.L.C., a Delaware
                                                               limited liability company

                                                               By: JBG/Company Manager, L.L.C.,
                                                                   a Delaware limited liability company

                                                                     By:
                                                                     Name:
                                                                     Title:


                                                         WARDMAN TOWER, L.L.C., a Delaware
                                                         limited liability company

                                                        By:    Wardman Investor, L.L.C. a Delaware
                                                               limited liability company

                                                               By: MG/Company Manager, L.L.C.,
                                                                   a Delaware limited liability company

                                                                     By:
                                                                     Name:
                                                                     Title:


                                                        WARDMAN COTILLION RESIDENTIAL,
                                                        L.L.C., a Delaware limited liability company

                                                        By:    Wardman Investor, L.L.C., a Delaware
                                                               limited liability company

                                                               By: MG/Company Manager, L.L.C.,
                                                                   a Delaware limited liability company

                                                                     By:
                                                                     Name:
                                                                     Title:



SIGNATURE PAGE TO SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT
               Case 21-50263-JTD             Doc 34-2       Filed 03/19/21         Page 141 of 244



       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.


                                                          OWNER (jointly and severally):

                                                          WARDMAN HOTEL, L.L.C., a Delaware
                                                          limited liability company

                                                          By:    Wardman Investor, EEC., a Delaware
                                                                 limited liability company

                                                                 By: MG/Company Manager; L.L.C.,
                                                                     a Delaware limited liability company

                                                                       By:           1,

                                                                       Name: 6-04e_r%         altio. -‘,
                                                                       Title: TM Ana                   ereerSt


                                                          WARDMAN TOWER, L.L.C., a Delaware
                                                          limited liability company

                                                          By:    Wardman Investor; L.L.C. a Delaware
                                                                 limited liability company

                                                                 By: JBG/Company Manager, L L C ,
                                                                     a Delaware limited liability company
                                                                       By:
                                                                             (      4M/rya --
                                                                       Name: m t.:kr          a u. s ivh)
                                                                       Title: fl n a r itnc, blep-n\oav
                                                                                          „.1


                                                          WARDMAN COTILLION RESIDENTIAL,
                                                          L.L.C., a Delaware limited liability company

                                                          By:    Wardman Investor, L. L.C., a Delaware
                                                                 limited liability company

                                                                 By: IBG/Company Manager, LL C ,
                                                                     a Delaware limited liability company

                                                                       By:                   A44"11'
                                                                       Name:
                                                                       Title: if            rrmin,109A.,


SIGNATURE PAGE 10 SECOND AMENDED AND REST A TED MANAGEMENT AGREEMENT
              Case 21-50263-JTD            Doc 34-2       Filed 03/19/21       Page 142 of 244




                                                         WARDMAN PARK RESIDENTIAL,
                                                         L.L.C., a Delaware limited liability company

                                                         By:   Wardman Investor, LLC,a Delaware
                                                               limited liability company

                                                               By: MG/Company Manager, L L C.,
                                                                   a Delaware limited liability company


                                                                     By: (           gerdomic___
                                                                     Name:             G
                                                                     Title: 1/Y13./.0cstrics htlrin btu,-




                                                   MANAGER:

Attest:                                            MARRIOI I HOTEL SERVICES, INC.,
                                                   a Delaware corporation



                                                   By:
Assistant Secretary                                         Vice President




SIGNATURE PAGE TO SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT
             Case 21-50263-JTD             Doc 34-2        Filed 03/19/21       Page 143 of 244




                                                           WARDMAN PARK RESIDENTIAL,
                                                           L.L.C., a Delaware limited liability company

                                                           By:    Wardman Investor, L L,C., a Delaware
                                                                  limited liability company

                                                                  By: JBG/Company Manager, L.L.C.,
                                                                      a Delaware limited liability company


                                                                       By:
                                                                       Name:
                                                                       Title:




                                                     MANAGER:

Attest:                                              MARRIOTT HOTEL SERVICES, INC.,
                                                     a Delaware corporation



     4( 2                                            By:
Assist, Se retary                                             Vice Preisident




SIGNATURE PAGE TO SECOND AMENDED AND RES TA TED MANAGEMENT AGREEMENT
               Case 21-50263-JTD       Doc 34-2     Filed 03/19/21     Page 144 of 244



                                             EXHIBIT A

                                     Legal Description of the Site

      All that certain property located in the City of Washington, District of Columbia, and
more particularly described as follows:

                 Lot numbered Thirty-two (32) in Square numbered
                 Twenty-one Hundred Thirty-two (2132) in the
                 subdivision made by Washington Sheraton Corporation
                 as per plat recorded in the Office of the Surveyor for the
                 District of Columbia in Liber 167 at Folio 164.




134184_8 DOC
               Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 145 of 244



                                       EXHIBIT A-1

                              Wardman Hotel, L.L.C. A&T Lot




134184_8 DOC
    Case 21-50263-JTD           Doc 34-2        Filed 03/19/21      Page 146 of 244




                                     EXHIBIT A-I

             LEGAL DESCRIPTION OF HOTEL COMPONENT

                                         Lot 832

Metes & Bounds Description - Land known for purposes of Assessment & Taxation as
Lot 832, Square 2132 - "Main Hotel" A&T Lot

Part of Lot 32, Square 2132, per plat recorded in Book 167, page 164, among the records
of the Office of the Surveyor for the District of Columbia, more particularly described as
follows:

Beginning at a southeast corner of said Lot 32, Square 2132, said beginning being on the
westerly line of 24th Street, of varying width, at a point removed N 9° 16' 30" E, 265,20
feet from the intersection of said westerly line of 24th Street and the northerly line of
Calvert Street, 120 feet wide, and leaving said beginning and running along the boundary
of said Lot 32, Square 2132, the four following courses and distances:

          1.    N 84° 02' W, 310,12 feet
          2.     S 6° 30' W, 261,97 feet
          3.     S 85° 50' 15" W, 438.72 feet
          4.     S 4° 09' 54" E, 23.31 feet
          Thence leaving the boundary of said Lot 32, Square 2132, and running through
          said lot the nineteen following courses and distances:
          5.     S 85° 50'15" W, 8830 feet
          6.    N 23° 11' 56" W,152.86 feet
                N 19° 03' 38" W, 34.14 feet
          8.    N 15° 36' 39" W, 136,65 feet
          9.    N 74° 35' 05" E, 16.12 feet
         10,    N 15°15' 25" W, 4.84 feet
         11     N 28° 50' 38" E, 10,90 feet
         12,     S 60° 42' 20" E, 41.90 feet
         13.    N   83° 43' 18" E, 5,45 feet
         14.    N 29° 05' 10" E, 85A 1 feet
         15,    N 86° 33' 25" E, 23.47 feet
         16.    N 11° 53' 45" W, 68.30 feet
         17.     N 33° 20' 57" E, 34,35 feet
         18.    N 54° 47' 35" E, 67,59 feet
         19.    N 60° 47' 35" E, 23.40 feet
         20,     N 55° 45'27" E, 9/86 feet
         21.    N 40° 47'43" E, 160.92 feet
         22.     N 83° 55'41" E, 14,60 feet
         23,     N 40° 43'08" E, 78.91 feet, to the southerly line of Woodley Road, 90
         feet wide Thence running along said southerly line of Woodley Road,
         24.     S 80° 34' E, 215.22 feet
         Thence leaving the boundary of said Lot 32, Square 2132, and running
         through said lot, the fourteen following courses and distances:
         25,     S 39° 53' 02" W, 186,46 feet
         26.     S 13° 27' 01" W, 25,56 feet



                                            1
Case 21-50263-JTD         Doc 34-2      Filed 03/19/21       Page 147 of 244




   27,    S 38° 21' 24" E, 8,89 feet
   28.    S 41° 37' 30" W, 6.44 feet
   29.    51.82 feet on the arc of a curve to the right of radius 20 feet (A = 148°
   27' 58", Chord = 38,50 feet, Chord Bearing = S 17° 01' 06" W)
   30.    S 4° 15' 31" E, 30,53 feet
   31,    N 82° 41' 24" E, 7,96 feet
   32,    S 5° 49' 54" E, 1,25 feet
   33.    N 84° 10' 06" E, 22,89 feet
   34,    S 4° 25' 35" E, 62.99 feet
   35.    66,75 feet on the arc of a curve to the right of radius 100 feet (A = 38°
   14' 36", Chord = 65,52 feet, Chord Bearing = S 66° 16' 32" E)
   36.    17.28 feet on the arc of a curve to the left of radius 100 feet (A =
   9° 54' 10", Chord = 17.26 feet, Chord Bearing = S 62° 34' 56" E)
   37.    S 70° 22' 15" E, 104.07 feet
   38.    S 84° 09' 37" E, 234.29 feet, to the west line of 24th Street, aforesaid
   Thence running with said west line of 24th Street,
   40.    S 9° 16' 30" W, 35,16 feet, to the place of beginning, containing 337,334 square
   feet.

   NOTE: As of the date hereof, the above land is known for assessment and taxation purposes as Lot 83
               Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 148 of 244



                                       EXHIBIT A-2

                              Wardman Tower, L.L.C. A&T Lot




134184_8 DOC
   Case 21-50263-JTD            Doc 34-2        Filed 03/19/21      Page 149 of 244




                                    EXHIBIT A-2

     LEGAL DESCRIPTION OF WARDMAN TOWER COMPONENT

                                      Lot 833

Metes & Bounds Description - Land known for purposes of Assessment & Taxation
as Lot 833, Square 2132 - "Wardman Tower" A&T Lot

Part of Lot 32, Square 2132, per plat recorded in Book 167, page 164, among the
records of the Office of the Surveyor for the District of Columbia, more particularly
described as follows:

Beginning on the westerly line of 24th Street, of varying width, at a point removed N 9° 16' 30"
E, 300,36 feet from the intersection of said westerly line of 24th Street and the northerly line of
Calvert Street, 120 feet wide, and leaving said beginning and running through said Lot 32, Square
2132, the fourteen following courses and distances:
         1,      N 84° 09' 37" W, 234.29 feet
         2.      N 70° 22' 15" W, 104.07 feet
         3.      17,28 feet on the arc of a curve to the right of radius 100 feet (A = 9° 54' 10",
         Chord = 17,26 feet, Chord Bearing =N 62° 34' 56" W)
         4.      66.75 feet on the arc of a curve to the left of radius 100 feet (A = 38° 14' 36",
         Chord = 65.52 feet, Chord Bearing = N 66° 16' 32" W)
         5,      N 4° 25' 35" W, 62.99 feet
         6.      S 84° 10' 06" W, 2/89 feet
         7.      N 5° 49' 54" W, 1.25 feet
                 S 82° 41'24" W, 7,96 feet
         9,      N 4° 15' 31" W, 30.53 feet
         10.     51.82 feet on the arc of a curve to the left of radius 20 feet (A = 148° 27' 58",
         Chord = 38,50 feet, Chord Bearing =N 17° 01' 06" E)
         11.     N 41° 37' 30" E, 6.44 feet
         1/      N 38° 21' 24" W, 8.89 feet
         13.     N 13° 27' 01" E, 25.56 feet
         14      N 39° 53' 02" E, 186.46 feet, to the southerly line of Woodley Road, 90 feet
         wide
         Thence running along the boundary of said Lot 32, Square 2132, the eleven following
         courses and distances:
         15      S 80° 34' E, 136,86 feet
         16.     N 5° 58' E, 29,05 feet
         17.     S 80° 34' E, 7.28 feet
         18.     S 66° 11' E, 41,0 feet
         19,     S 58° 56' E, 50.0 feet
         20.     S 50° 26' E, 50.0 feet
         21.     S 42° 09' E, 50.0 feet
         22.     S 31° 01' E, 50.0 feet
         23.     S 12° 52' E, 50.0 feet
         24.     S 0° 52' W, 50.0 feet
         25.     S 9° 16' 30" W, 155.16 feet, to the place of beginning, containing 143,003 square
         feet.
Case 21-50263-JTD        Doc 34-2        Filed 03/19/21    Page 150 of 244




   NOTE: As of the date hereof, the above land is known for assessment and taxation
   purposes as Lot 833 in Square 2132




                                     4
               Case 21-50263-JTD   Doc 34-2    Filed 03/19/21   Page 151 of 244



                                        EXHIBIT A-3

                         Wardman Cotillion Residential. L.L.C. A&T Lot




134184_8 DOC
   Case 21-50263-JTD             Doc 34-2        Filed 03/19/21      Page 152 of 244




                                      EXHIBIT A-3

     LEGAL DESCRIPTION OF COTILLION TOWER COMPONENT

                                          Lot 830

Metes & Bounds Description - Land known for purposes of Assessment & Taxation as
Lot 830, Square 2132 - "Cotillion" A&T Lot

Part of Lot 32, Square 2132, per plat recorded in Book 167, Page 164, among the records
of the Office of the Surveyor for the District of Columbia, more particularly described as
follows:

Beginning at the northwest corner of said Lot 32, Square 2132, said beginning being on
the southerly line of Woodley Road, N.W., 90 feet wide, at a point removed S 80° 34' E,
327,63 feet, from the intersection of said southerly line of Woodley Road and the east
line of 29th Street, N, W., 110 feet wide, and leaving said beginning and running along
said southerly line of Woodley Road, S 80° 34' E, 523.64 feet; thence leaving said
southerly line of Woodley Road and running through said Lot 32, Square 2132, the
fifteen following courses and distances:

            1,    S 40° 43' 08" W, 78.91 feet
            2,    S 83° 55' 41" W, 14.60 feet
            3.    S 40° 47' 43" W, 160.92 feet
            4.    S 55° 45' 27" W, 92.86 feet
            5.    S 60° 47' 35" W, 23.40 feet
            6.    S 54° 47' 35" W, 67.59 feet
            7.    S 33° 20' 57" W, 34.35 feet
            8.    S 11° 53' 45" E, 68,30 feet
            9,    S 86° 33' 25" W, 23 47 feet
           10.    S 29° 05' 10" W, 85,41 feet
           11.    S 83° 43' 18" W, 5.45 feet
           12.    N 60° 42' 20" W, 41.90 feet
           13,    S 28° 50' 38" W, 10.90 feet
           14,    S 15° 15' 25" E, 4.84 feet
           15.    S 74° 35' 05" W, 76.31 feet, to a westerly line of said Lot 32, Square
                  2132
                  Thence running with the boundary of said Lot 32, Square 2132,
                  the seven following courses and distances:
           16.    N 30° 04' W, 173.05 feet
           17,    N 7° 07' W, 99,92 feet
           18.    N 7° 35' W, 59,75 feet
           19.    N 20° 15' W, 59.75 feet
           20.    N 0° 48' E, 59.75 feet
           21,    N 34° 37' 30" E, 99.95 feet
           22.    N 52° 02' 30" E, 84,05 feet, to the place of beginning, containing 200,511 square
   feet.

           NOTE: As of the date hereof, the above land is known for assessment and taxation
           purposes as Lot 830 in Square 2132.



                                             5
               Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 153 of 244



                                       EXHIBIT A-4

                          Waldman Park Residential, L.L.C. A&T Lot




134194_8 DOC
   Case 21-50263-JTD            Doc 34-2        Filed 03/19/21      Page 154 of 244




                                     EXHIBIT A-4

         LEGAL DESCRIPTION OF PARK TOWER COMPONENT

                                         Lot 831

Metes & Bounds Description - Land known for purposes of Assessment & Taxation as
Lot 831, Square 2132 - "Park Tower" A&T Lot

Part of Lot 32, Square 2132, per plat recorded in Book 167, page 164, among the records
of the Office of the Surveyor for the District of Columbia, more particularly described as
follows:

Beginning at the southwest corner of said Lot 32, Square 2132, said beginning being on
the northerly line of Calvert Street, N.W., 120 feet wide, at a point removed N 85° 50'
15" E, 452,07 feet, from the intersection of said northerly line of Calvert Street and the
east line of 29th Street, 110 feet wide, and leaving said beginning and running along the
westerly boundary of said Lot 32, Square 2132, the four following courses and distances:

          1,    N 23° 12' W, 191,06 feet
          2.    N 15° 24' W, 75.0 feet
          3,    N 20° 07' W, 74,93 feet
          4.    N 30° 04' W, 537 feet
          Thence leaving said westerly boundary of said Lot 32, Square 2132, and
          running through said lot the five following courses and distances:
          5.    N 74° 35' 05" E, 60,20 feet
          6,    S 15° 36' 39" E, 136.65 feet
          7.    S 19° 03' 38" E, 34.14 feet
          8.    S 23° 11' 56" E, 152.86 feet
          9.    N 85° 50' 15" E, 88,30 feet, to an east line of said Lot 32, Square 2132
        Thence running with the boundary of said Lot 32, Square 2132, the two
        following courses and distances
        10.     S 4° 09' 54" E, 31.69 feet, to the northerly line of Calvert Street, aforesaid
        II.     With said northerly line of Calvert Street, S 85° 50' 15" W, 133.05 feet, to the
        place of beginning, containing 21,465 square feet.

        NOTE: As of the date hereof, the above land is known for assessment and taxation
        purposes as Lot 831 in Square 2132,




                                            6
               Case 21-50263-JTD   Doc 34-2    Filed 03/19/21   Page 155 of 244



                                         EXHIBIT B

                                   Equity Interest in Owner




134184_8 DOC
                                            Case 21-50263-JTD               Doc 34-2        Filed 03/19/21         Page 156 of 244




                                                                             Wardman

        Wardman Hotel, LL.C.                 Wardman Tower, LL.C.                 Wardman Cotillion Residential, LLC.        Wardman Park Residential, L.L.C.



                                                             100%
                             100%              100%                                   99%                               1%          1%
                                                                                            99%
                                                      Wardman Investor, L.L.C.                            Wardman Member, LLC.




   JBG/Company                                                                          JBG/Company
   Manager, LL.C.          G Investment Fund IV, LL.C.                                  Manager. L.L.C.      JBG/Fund IV, Inc.   CIM Wardman LLC
                                                         CIM/Wardman LLC 50%
    0% Managing                      50%                                                 0% Managing              50%                  50%
      Member                                                                               Member


Benjamin R. Jacobs                                                        Benjamin R. Jacobs
Michael J. Glosserman                                                     Michael J. Glosserman                JUG Investment
Brian P. Coulter                                                          Brian P, Coulter                     Fund IV, LLC.
Robert A. Stewart                                                         Robert A Stewart                         100%
Porter G. Dawson                                                          Porter G. Dawson

 (Each a Managing Member                                                   (Each a Managing Member)
               Case 21-50263-JTD     Doc 34-2    Filed 03/19/21   Page 157 of 244



                                           EXHIBIT C

                                   Technical Services Agreement




134184_8 DOC
               Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 158 of 244



                                                                       Execution Version




                         MARRIOTT WARDMAN PARK HOTEL



                         TECHNICAL SERVICES AGREEMENT

                                     by and between

  WARDMAN HOTEL, L.L.C., WARDMAN TOWER, L.L.C., WARDMAN COTILLION
      RESIDENTIAL, L.L.C., and WARDMAN PARK RESIDENTIAL, L.L.C.

                                          and

     MARRIOTT INTERNATIONAL DESIGN & CONSTRUCTION SERVICES, INC.



                                       dated as of




                                      July 1, 2005




134185_8 DOC
               Case 21-50263-JTD         Doc 34-2       Filed 03/19/21            Page 159 of 244



                                     TABLE OF CONTENTS

ARTICLE 1 TERMS AND CONVENTIONS USED IN AGREEMENT                                                                           2

  1 01   DEFINITION OF TERMS
  1,02   INTERPRETATION .                                                                                                    7

ARTICLE 2 THE PROJECTS; STANDARDS                                                                   ........ ......•........ _8

 2.01    THE PROJECTS                                                                                                       8
                                                                                                                           10
 2.03    THE EXTERIOR ELEMENTS                                                                                             10

ARTICLE .3 MIDCS'S SERVICES AND RESPONSIBILITIES                                                                           10

 3 01    GENERAL, DESCRIPTION OF SERVICES                                                                                 . 10
 3 02    OVERALL, PROJECT SERVICES AND RESPONSIBILITIES__                                                                   11
 3.03    DESIGN REVIEW SERVICES                                                                                             11
 3.04    DESIGN SERVICES                                                                                                    12
 3 05    RENOVATION REVIEW SERVICES                                                                                         13

ARTICLE 4 OWNER'S RESPONSIBILITIES                                                                                         13

  4.01   GENERAL DESCRIPTION OF RESPONSIBILITIES                                                                        , 13
  4.02   GENERAL RESPONSIBILITIES
  4.03   DESIGN RESPONSIBIL-ITIES                                                                                        . 14
  4.04   RENOVATION RESPONSIBILITIES                                                                                       . 15
  4.05   ENVIRONMENTAL RESPONSIBILITIES                                                                                   , 16
  4 06   OWNER COORDINATION ...                                                                                              17
  4.07   RELEASE OF OWNER PARTIES AND PROJECT'S                                                                              17

ARTICLE 5 COMPENSATION AND INVOICING                                                                                       17

  5.01   COMPENSATION                                                                                                    _17
  5.02   ADDITIONAL COMPENSATION                                                                                          18
  5.03   INVOICING                                                                                                        18

ARTICLE 6 COOPERATION AND CHANGES                                                                                          19

  6 01   COOPERATION.                                                                                                      19
  6,02   CHANGES                                                                                                           19

ARTICLE 7 NO WARRANTIES OR GUARANTEES                                                                                      20

  7.01   DESIGN                                                                                                          „ 20
  7.02   cos I PROJECTIONS                                                                                                 20

ARTICLE 8 DURATION AND TERMINATION .....            .....   .....   ........... .....   .........        ......_           20

  8.01   TERM
  8,02   TERMINATION ..                                                                                                    20

ARTICLE 9 MISCELLANEOUS                                                                                                    22

  9,01   PAYMENTS .
  9.02   SURVIVAL OF TERMS .                                                                                             „ 22
  9.03   LICENSES AND PERMITS                                                                                             .22
  9.04   RESPONSIBILITY FOR MANAGING CONTRACTORS                                                                           23
  9.05   RESPONSIBILITY FOR CONSULTANT, CONTRACTOR AND VENDOR PAYMENTS ..
  9.06   ASSIGNMENT                                                                                             .....      23
  9.07   DOCUMENT'S                                                                                                      _ 23
  9.08   OWNER'S INSURANCE REQUIREMENTS                                                                                    24
  9,09   INDEMNIFICATION                                                                                                   25



134185_8 DOC
               Case 21-50263-JTD        Doc 34-2   Filed 03/19/21   Page 160 of 244



  9.10    EXTRAORDINARY EVENTS
  9.11    DRAWINGS                                                                           26
  9,12    APPLICABLE LAW AND JURISDICTION                                                . . 26
  9.13    [INTENTIONALLY OMITTED]                                                      . . 26
  9 14    PARTIAL. INVALIDITY                                                                26
  9.15    NOTICES..                                                                    . ..26
  9.16    CONFIDENTIAL IT Y .                                                                27
  9.17    WAIVER                                                                             28
  9..18   COUNTERPARTS                                                                ., 28
  9.19    ENTIRE AGREEMENT
  9 20    RELATIONSHIP                                                                    29
  9.21    NEGOTIATION OF AGREEMENT „                                                      29
  9.22    PREVAILING PARTY                                                                29
  9.23    JOINT AND SEVERAL LIABILITY                                                     29



EXHIBITS

Exhibit A           Project Budget
Exhibit B      -    Project Schedule
Exhibit C      -    Approved Design Documents
Exhibit D           Approved Interior Design Documents
Exhibit E-I    -    Renovation Program (narrative)
Exhibit E-2    -    Renovation Program Timeline and Sequencing
Exhibit E-3    -    Facilities Program
Exhibit E-4    -    Renovation Program Estimate
Exhibit F      -    Schedule of Visits and Observations
Exhibit             Supplies Documents




134185_8 DOC
               Case 21-50263-JTD        Doc 34-2      Filed 03/19/21      Page 161 of 244



                            IVIARRIOTT WARDMAN PARK HOTEL
                            TECHNICAL SERVICES AGREEMENT


THIS TECHNICAL SERVICES AGREEMENT (the "Agreement") is executed as of July 1,
2005 (the "Effective Date") by and between:

         WARDMAN HOTEL, L.L.C., WARDMAN TOWER, L.L.C., WARDMAN
         COTILLION RESIDENTIAL, L.L.C. and WARDMAN PARK
         RESIDENTIAL, L.L.C. (jointly and severally, "Owner"), each a limited
         liability company organized and existing under the laws of Delaware, with its
         registered office at c/o Waldman Investor, L.L.C., 4445 Willard Avenue,
         Suite 400, Chevy Chase, Maryland 20815;

         and

         MARRIOTT INTERNATIONAL DESIGN & CONSTRUCTION
         SERVICES, INC. ("MIDCS"), a corporation organized and existing under the
         laws of the State of Delaware, United States of America, with its principal place
         of business at 10400 Femwood Road, Bethesda, Maryland 20817,

                                              RECITALS

         A,     As of the Effective Date, each of the parties comprising Owner will own an A&T
Lot (defined below) which together comprise the Site located in Washington, D.C., on which there
is situated a fast-class, full-service hotel known as the Marriott Wardman Park Hotel (the
"Hotel") containing approximately 1,347 guest rooms,

       B.       Pursuant to that certain Second Amended and Restated Management Agreement
executed as of the Effective Date (the "Management Agreement"), Owner and Marriott Hotels
Services, Inc, ("Manager") have agreed that Manager will manage and operate the Hotel.

        C.     Pursuant to the terms and provisions of the Management Agreement; Owner and
Manager intend that the Hotel, as existing as of the Effective Date, will undergo a redevelopment
project involving three phases and the projects comprising each phase, more particularly described
on Exhibit E-1, Exhibit E-2, Exhibit E-3, and Exhibit E-4 attached hereto (collectively, the
"Projects" and individually, a "Project").

        D.      The parties acknowledge and agree that the Projects will result in the Hotel being
part of a mixed-use project containing residential units and other facilities and that the intent is to
have the Hotel, the residential units and the other facilities, upon completion of the Projects, be
part of an aesthetically integrated whole.

        E.     Owner desires to retain MIDCS to provide certain technical services in an advisory
capacity during the course of the Projects as concerns the Hotel Aspects only, and MIDCS desires
to provide such technical services on Owner's behalf upon the terms and conditions set forth in this
Agreement and as supplemented by the terms and provisions set forth in the Management
Agreement


134185_8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 162 of 244



       NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows:


                                  ARTICLE 1
                   TERMS AND CONVENTIONS USED IN AGREEMENT

        1,01    Definition of Terms.

        The following terms when used in this Agreement shall have the meanings indicated:

      "Agreement" means this Technical Services Agreement, as amended, restated or
supplemented from time to time

        "A&T Lot" shall have the meaning given in Section 4.07.

        "Audio/Video Systems" means general audio and video systems (audio/video) for the
public areas of the Hotel, including to the extent applicable, entertainment audio/video systems for
lounges and bars, video information system, public address systems and master antenna television
distribution system for function spaces.

        "Background Drawings" means as-built drawings of floor plans, interior wall elevations
and reflected ceiling plans of the Hotel prepared by Owner or Owner's Consultant clearly
delineating structural grid, walls, partitions, columns, shafts and chases, such drawings generally
devoid of dimensional lines and notations within perimeter walls.

       "Back-of-the-House" means the portions of the Hotel used as service and support areas,
and to which guest and public access is restricted

     "Business Day" means any day which is not Saturday, Sunday or a Federal or District of
Columbia holiday in Washington, D.C.

        "Color Book" means a loose leaf binder composed of mounted samples of decorative
materials and finishes, a "finish index" describing the materials, manufacturing sources and
location(s) where the sampled materials are to be installed, and unique finish numbers to cross-
reference the samples to their locations on the Interior Design Documents.

        "Commencement Date" means the commencement date for the applicable Project, as set
forth on Exhibits E-1 and E-2.

       "Consultant" means a firm or individual retained by Owner or MIDCS who provides
advice, opinions, and direction in a specific field of expertise for any of the Projects and who may
be responsible for producing Design Documents

      "Control Book" means an assemblage of all Control Sheets, with samples and identifying
manufacturers.



                                                  2
134185 8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 163 of 244



        "Control Sheet" means a MIDCS or similarly designed requisition form completed by the
Interior Designer for each Decorative Item to be procured for the Hotel and containing a complete
description, quantity, recommended manufacturer and model number, product specification,
photograph (when appropriate), installed location, budget per unit, budget for the lot, and other
pertinent information,

       "Decorative Items" means (by way of example, but not limitation) artifacts, artwork,
banquettes, carpeting, decorative lighting fixtures, etched glass, furniture, graphics, interior
landscaping, televisions and window treatments..

        "Design Documents" means all drawings, specifications, schedules and other similar
technical documents prepared by the Consultants that (i) describe the renovation, furnishing and
equipping of the Hotel, and (ii) once approved by both parties, will be incorporated by reference
into this Agreement as Exhibit C collectively as the "Approved Design Documents"; such Design
Documents include, but are not limited to, reports and studies for final code compliance review for
fire and smoke detection and alarm, smoke evacuation, and egress; such "Approved Design
Documents" shall include those Interior Design Documents prepared by Interior Designer and
approved by MIDCS.

        "Effective Date" shall have the meaning set forth in the Preamble.

        "Environmental Consultant" means a Consultant having expertise in environmental
matters and the ability to conduct comprehensive investigations concerning the environmental
status of properties.

        "Exterior Elements" means the facade and external skin, landscaping features, location,
and footprint of the Residential Buildings, and the connections among the Residential Buildings
and between the Residential Buildings and the Hotel to the extent that such items, in Manager's
reasonable judgment, materially impact the visual presentation of the Hotel and the Residential
Buildings as an aesthetically integrated and functional whole, Exterior Elements shall not be
included as part of any Project.

        "Exterior Identity Signage" means exterior illuminated or non-illuminated signs for
identification of the Hotel, such as wall-mounted building signs, pylon signs, and grgund-mounted
monument signs,

        "Extraordinary Events" means any of the following events beyond the control of the
party claiming that an Extraordinary Event has occurred, regardless of where it occurs or its
duration: acts of nature without the interference of any human agency (including hurricanes,
typhoons, tornadoes, cyclones, other severe storms, winds, lightning, floods, earthquakes, volcanic
eruptions, fires, explosions, disease, or epidemics); rues and explosions caused wholly or in part by
human agency; acts of war, attack, invasion or other acts of hostility by foreign enemies; civil war,
rebellion, revolution, insurrection or usurpation of sovereign power; riots or other civil commotion;
terrorism (including hijacking, sabotage, chemical or biological events, nuclear events,
disease-related events, bombings, murder, assault, and kidnapping); strikes or similar labor
disturbances which have a material adverse impact on the operation of the Hotel and/or Gross
Revenues earned by the Hotel; shortage of critical materials or supplies; action or inaction of

                                                  3
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2       Filed 03/19/21    Page 164 of 244



governmental authorities having, jurisdiction over the Hotel; and any other events beyond the
control of Owner or MIDCS, which events are likely to have a significant adverse effect upon the
performance or fulfillment of the obligations of Owner or MIDCS hereunder,

       "Food Equipment" means all food preparation, cooking and holding equipment; exhaust
hoods and hood fire protection systems; general storage layout, refrigerators and freezers
(including coils, condensers and compressors); ice-making, beverage dispensing and other food
and beverage equipment; dishwashing equipment (except any glass washer included in
Housekeeping Equipment); and all other similar items required for a complete food and beverage
service of the Hotel.

         "Graphics" means food and beverage logos; name signs for suites, meeting rooms, board
rooms, conference suites, and ballrooms; guestroom numbers; all directional signs; exterior
signs except Exterior Identity Signage; guestroom evacuation signs; elevator, handicapped, fire
stair, and elevator restriction signs; miscellaneous directional and loss prevention/safety signs; and
all signs required by or for municipal, department of transportation, fire safety, or other
jurisdictional authority for the operation of the Hotel

       "Guest Room" means each rentable unit in the Hotel consisting of a room or suite of rooms
generally used for overnight guest accommodation, the entrance to which is controlled by the same
key; adjacent rooms with connecting doors that can be locked and rented as separate units shall be
deemed to be separate Guest Rooms.

       "Hotel" shall have the meaning set forth in the Recitals and as further defined in the
Management Agreement, provided however that once a specific Project is commenced, the term
Hotel shall expressly exclude any Non-Hotel Aspect of a Project

        "Hotel Aspect" shall include that portion of any Project which will relate to the Hotel after
completion of such Project, as specifically identified as part of the applicable Project description
set forth in the Renovation Program.

        "Hotel Systems" means the rooms management system, including front office, back office
and accounting management systems; reservations system; food and beverage inventory
management system; sales and catering system; point-of-sale systems, including food, beverage
and retail functions; word processing and personal computer applications, including engineering
software; all of which are included in the budget for Operating Supplies.

        "Housekeeping Equipment" means stationary equipment items (including glass washer)
to be used by Hotel employees for cleaning the Hotel on a regular basis,

        "Interior Design Documents" means those Design Documents that (i) describe the
Decorative Items, the floor, wall and ceiling finishes, decorative lighting fixtures, artwork and
artifacts or other specific interior treatments of the Hotel, and (ii) once approved by both parties,
will be incorporated by reference into this Agreement as Exhibit D collectively as the "Approved
Interior Design Documents"; such Design Documents include, but are not limited to, furnishings
plans, Control Books, Color Book, and material sample boards.


                                                   4
134185_8 DOC
               Case 21-50263-JTD         Doc 34-2       Filed 03/19/21    Page 165 of 244



        "Interior Designer" means the interior design firm retained by Owner to perform the
interior design of the Hotel and to prepare and coordinate the Interior Design Documents.
Selection of the Interior Designer shall be subject to Manager's approval, not to be unreasonably
withheld,

        "Laundry Equipment" means washers, washer/extractors, dryers, chest-type ironers,
steam boiler, thermal fluid heater for ironer, lint control devices, linen folders, linen carts, dry
cleaning equipment (if required), laundry sinks, air compressors, laundry scales, and all other
similar items required for a complete laundry with ironing capability.

        "Management Agreement" shall have the meaning set forth in the Recitals.

        "Manager" shall have the meaning set forth in the Recitals and shall include Manager's
legal successors and permitted assigns.

        "Mandatory Sequencing Items" refers to the following items as shown on and subject to
the terms of Exhibit E-1 and Exhibit E-2: (i) the Fitness Center Relocation Project; (ii) the Park
Tower Meeting Rooms Relocation Project; (iii) the East Garage Project; (iv) the Junior Ballroom
Project; (v) the East Loading Dock Project; (vi) the South Service Corridor & Freight Elevator
Project; and (vii) the Center Tower Project.

       "Marriott Design Guide" means the collective reference to the "Full-Service Hotel Design
Standards — United States and Canada," dated September 1999, Module 4 - Spa Design Guide
(May 2004), Module 7 — Guest Accommodations (December 2004), Module 8A — Administration
Supplement — AYS (February 2003), Module 14 — Fire Protection/Life Safety (July 2004),
published by Marriott's Architecture and Construction Division,

       "Marriott System" means the chain of full-service hotels in the United States which are
operated by Manager or its Affiliates under the "Marriott" trade name

        "MEP Systems" means the mechanical, electrical and plumbing systems of the Hotel.

        "MIDCS" shall have the meaning set forth in the Preamble and shall include MIDCS's
legal successors and permitted assigns,

     "MIDCS Representative" means an individual assigned to the Project by MIDCS through
whom all communications relating to MIDCS's services under this Agreement will be channeled.

       "Non-Hotel Aspect" means that portion of any Project which is not a Hotel Aspect [i e ,
does not or will not relate to the Hotel upon completion of the Project],

        "Operating Supplies" means supply items for the Hotel included within the "Property and
Equipment" description of the Uniform System of Accounts, including without limitation linen,
china, glassware, silver, utensils, automotive equipment, office supplies, computers and software,
Hotel Systems, uniforms and similar items.

      "Outside Completion Date" means July 31, 2009, which is the outside date for Substantial
Completion of the Hotel Aspects of all of the Projects, as set forth on Exhibits E-1 and E-2„
                                                    5
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21     Page 166 of 244



       "Owner" shall have the meaning set forth in the Preamble and shall include the legal
successors and permitted assigns of each party comprising Owner, subject to Section 4 07,

     "Owner Representative" means the individual assigned to the Project by Owner through
whom all communications relating to the Project shall be channeled,

        "Permitting Event" means the failure of any public agency or governmental authority to
issue or process building permits, licenses, or other regulatory approvals in a timely manner,
provided that the applicant for such permit, license or approval has pursued issuance or processing
of such permit, license or approval diligently and in good faith.

        "Project Budget" means the budget for all design, renovation, furnishing and equipping
costs estimated to be incurred to perform the applicable Project, calculated on a Project-by-Project
basis and in the aggregate for all Projects, which shall be prepared by Owner and reviewed by
MIDCS and, as to any approved Project Budget or supplements thereto, shall be attached as
Exhibit A,

        "Project Schedule" means the schedule, prepared using the critical path method, of all
design and renovation activities of the applicable Project, including dates of significant milestone
events (including the Commencement Date and the Outside Completion Date), Project Sequencing,
presentations to Owner and Manager, and submission of Design Documents for the applicable
Project by Owner to MIDCS, which will be approved by Owner and submitted for review to
MIDCS and, as to any approved Project Schedule or supplements thereto, shall be attached as
Exhibit B,

       "Project Sequencing" means the sequencing of the design and renovation activities for the
applicable Project, the Mandatory Sequencing Items, and the sequencing of the Projects
themselves, as set forth on Exhibits E-1 and E-2..

        "Project(s)" shall have the meaning set forth in the Recitals.

       "Renovation Program" means the renovation program set forth in Exhibits E-1, E-2, E-3
and E-4.

       "Residential Buildings" means the residential buildings to be converted and renovated or
constructed as part of the Projects..

       "Schedule of Visits and Observations" means the estimated schedule of the visits that
MIDCS personnel anticipate making to the Hotel in order to perform the services required under
this Agreement, which will be attached as Exhibit F.

        "Security Systems" means closed circuit television camera monitoring system; two-way
radio system; inspection tour recording system; electronic parking controls, and other special
security systems required for the Hotel

        "Standards" shall have the meaning set forth in Section 102.



                                                  6
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2       Filed 03/19/21   Page 167 of 244



       "Submittals" means shop drawings, product data and samples submitted by contractors or,
vendors which have been specially prepared to illustrate some portion of the Work; such items
include, but are not limited to, all furniture, fabrics and upholstery, sprinkler heads and fire alarm
systems, interior graphics and building signs.

        "Substantial Completion" or "Substantially Complete" means (i) all work to be done in
connection with any Project shall be substantially completed in accordance with the Renovation
Program, the Standards, applicable Legal Requirements, and the requirements of this Agreement
(other than, with respect to the work for which the designation "Substantial Completion" is sought,
minor "punchlist" items or other items that do not individually or in the aggregate impair the use of
the Hotel for its intended purpose or materially impair the guest experience at the Hotel), (ii) all
required certificates of occupancy, permits and licenses have been issued or other temporal),
permits allowing the use of the relevant portions of the Hotel for its intended purpose, and (iii) the
Hotel shall be available for use for its intended purpose.

       "Supplies Document" means a list of Operating Supplies for the Hotel showing each item,
manufacturer, quantities, total category cost and grand total cost, which will be attached as
Exhibit G.

       "Telecommunication Systems" means the private branch exchange system ("PBX"), call
accounting and pocket paging system for the Hotel.

      "Trade Equipment" means Food Equipment, Laundry Equipment, and Housekeeping
Equipment.

        "Variance Notice" means a separate written statement provided by Owner to MIDCS
concurrently with Owner's submittals to MIDCS pursuant to Article 4, which statement shall detail
all variances from the Standards.

       "Work" means the collective activities of renovating, furnishing, and equipping the Hotel
in accordance with the Renovation Program,

        1.02    Interpretation,

        A.      Unless otherwise stated, references to the Preamble, Recitals, Articles, Sections, and
Exhibits are to the Preamble, Recitals, Articles, Sections, and Exhibits of or to this Agreement, and
all such Exhibits are hereby incorporated herein by reference.

        B.      All personal pronouns used in this Agreement, whether used in the masculine,
feminine, or neuter gender, shall include all genders; the singular shall include the plural and the
plural shall include the singular.

              Unless otherwise stated, references to days, months, and years are to calendar days,
calendar months, and calendar years, respectively.

       D.      The headings to the Articles, Sections, and Exhibits are for convenience only and
have no legal effect.

                                                   7
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2         Filed 03/19/21   Page 168 of 244



        E,     Every word or term in this Agreement which is capitalized for the purpose of
indicating a particular meaning and not specifically defined herein has the meaning set forth in the
Management Agreement.

                                         ARTICLE 2
                                  THE PROJECTS; STANDARDS

        2.01    The Projects,

        A.      Each Project shall be designed, constructed and completed in accordance with and
subject to the Renovation Program, and, with respect to the Hotel Aspects of each Project, if any,
in accordance with the Design Documents, the Standards, and the applicable Project Schedule.
The Projects shall be completed at Owner's sole cost and expense and, as to the Hotel Aspects of
the Projects, to Manager's reasonable satisfaction. The Hotel shall remain in operation throughout
the course of the Projects.

       B        The Projects (all as defined and described further on Exhibits E-1, E-2 E-3 and
E-4) shall be divided into three phases.

Phase I shall consist of the following Projects:

                - the Fitness Center Relocation Project

                - the Park Tower Meeting Room Relocation Project

                - the East Garage Project

                - the Junior Ballroom Project

                - the East Loading Dock Project

                - the Park Tower Condominium Conversion Project

                - the South Service Corridor and Freight Elevator Project

                - the Exhibit Halls Project

                - the Kitchen Project

                - the Wardman Tower Guestrooms Renovation Project

Phase II shall consist of the following Projects:

                -   the Cotillion Project

                -   the Hospitality Suites Project

                -   the Cotillion Residential Project

                                                     8
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2          Filed 03/19/21   Page 169 of 244



Phase III shall consist of the following Piojects:

                -   the Center Tower Project (including the Center Tower Suite Conversion Project)

                -   the Waldman Tower Conversion Project

         C.     The Center Tower Project of Phase III of the Renovation Program includes, among
other things, the following components with respect to renovation of certain public areas: the
Lobby and Public Restrooms Re-do, the Lobby Lounge Re-do, the Exhibit Level B - North Pre-
Function Corridor, the Main Exhibit Hall Level, and the Perle's and Medici's Restaurant
Reconcepting (collectively, the "Center Tower Public Area Projects"). The cost of the Center
Tower Public Area Projects is estimated to be $8,162,000 (including a 10% contingency but
excluding design fees), as shown on Exhibit E-4. MIDCS, on behalf of itself and Manager, agrees
that after designs for the Center Tower Public Area Projects have been approved by MIDCS
pursuant to this Agreement and final estimates obtained, if the cost of the Center Tower Public
Area Projects exceeds $5,162,000 (including a 10% contingency but excluding design fees) (the
"Public Areas Cap"), MIDCS, Manager and Owner shall work together in good faith to refine the
scope of the Center Tower Public Area Projects in order to bring such scope within the Public
Areas Cap.. If after the Center Tower Project is designed and prior to the commencement of work
on such Project, the final estimate for the cost of such work exceeds the "order of magnitude"
budget set forth on Exhibit E-4, MIDCS and Manager agree to consider in good faith proposals by
Owner to value-engineer the scope of the Center Tower Project in order to bring it within the
"order of magnitude" budget. However, MIDCS and Manager are not required to approve such
value-engineering proposals if in their reasonable opinion, such proposals would cause the Center
Tower Project not to comply with the Renovation Program or the Standards.

        D.       Owner shall notify MIDCS and Manager in writing on or before December 31,
2006, if it elects not to go forward with the Wardman Tower Conversion Project. If MIDCS and
Manager do not receive such written notice on or prior to December 31, 2006, Owner shall be
presumed to have elected to complete the Wardman Tower Conversion Project, Notwithstanding
the immediately preceding sentence, if Owner has not given MIDCS and Manager a written
election of its intention not to proceed with the Wardman Tower Conversion Project on or before
December 31, 2006 (La, Owner has elected, or is deemed to have elected, to proceed with the
Waldman Tower Conversion Project), at any time on or prior to July 31, 2009, Owner may notify
Manager and MIDCS in writing that it has elected not to proceed with the Wardman Tower
Conversion Project If Manager and MIDCS do not receive such notice on or before July 31, 2009,
Owner shall be conclusively presumed to have elected to complete the Waldman Tower
Conversion Project in accordance with the Renovation Program and Exhibits E-I and E-2. Once
Owner elects in writing not to proceed with the Wardman Tower Conversion Project, it shall not
thereafter be entitled to elect to go forward with such Project. If Owner elects not to proceed with
the Wardman Tower Conversion Project as provided for in this Section 2.01D., at Owner's request,
MIDCS shall meet with Owner to consider the scope of the Center Tower Project, and in particular
to examine the strategy for refurbishment of the Center Tower suites in light of (i) the decision to
leave the Wardman Tower Guest Rooms in service at the Hotel and/or(ii) the fact that the Owner
does not undertake the Center Tower Suite Conversion Project because of its election not to
proceed with the Wardman Tower Conversion Project


                                                     9
134185_8 DOC
               Case 21-50263-JTD         Doc 34-2       Filed 03/19/21   Page 170 of 244



        2.02    The Standards.

        The Hotel Aspects of the Projects shall be completed in substantial conformity with (i) the
standards of quality, durability and efficiency established by MIDCS and its Affiliates as set forth
in the Marriott Design Guide, (ii) the Renovation Program attached hereto as Exhibit E,
(iii) National Fire Protection Association ("NFPA") Life Safety Code 101 - 2000, NFPA
Standard 13 - Sprinkler Installation, and (iv) such other requirements upon which Owner and
MTDCS shall mutually agree to meet the needs of the Hotel. The foregoing are collectively
referred to herein as the "Standards.." In the event that the requirements of local codes and
regulations exceed the Standards, the Hotel shall comply with such local codes and regulations.
Owner and MIDCS agree that, except as described in the Renovation Program, as required to
comply with life-safety requirements, as otherwise required to comply with applicable Legal
Requirements, or as Owner and MIDCS may otherwise mutually agree, Owner shall not be
required to comply with the Standards if (i) the physical structure or MEP Systems of the Hotel
would require significant work to be performed in order to bring the Hotel into compliance (e.g,,
changing Guest Room dimensions), or (ii) the aspect of the Project or Projects in question was
previously approved by MIDCS and Manager as part of the approval of the Renovation Program
and compliance could reasonably be expected to result in a material increase in the Project Budget
for the applicable Project(s) or a delay in the Project Schedule for such Project(s).

        2.03    The Exterior Elements,

       The Exterior Elements shall be completed at Owner's sole cost and expense and to
Manager's reasonable satisfaction in accordance with the plans and designs approved by MIDCS
in accordance with the provisions of Article 3 of this Agreement.


                                     ARTICLE 3
                       MIDCS'S SERVICES AND RESPONSIBILITIES

        3.01    General Description of Services.

        MIDCS will, subject to the terms and conditions contained herein, provide technical
advisory services and limited design services to Owner for each Project (exclusive of any Non-
Hotel Aspect) and for the Exterior Elements in order to assist Owner in complying with its
obligations under Section 5.05 of the Management Agreement, MIDCS will advise Owner and the
Consultants as described in this Article 3 on the Standards, aesthetics and systems necessary for the
Hotel to be operated by Manager as a Marriott System hotel. Such advice will be provided to
Owner and the Consultants in the areas of architectural and interior design, MEP Systems, Trade
Equipment specifications and layouts, life safety requirements, and Audio/Video Systems,
Telecommunication Systems, Security Systems and Hotel Systems.. All MIDCS services will be
coordinated through the MIDCS Representative who shall communicate all such advice promptly
and concisely to Owner.




                                                   10
134185_8 DOC
                Case 21-50263-JTD       Doc 34-2     Filed 03/19/21   Page 171 of 244



         102     Overall Project Services and Responsibilities.

         With respect to the Exterior Elements and the Hotel Aspect, if any, of each Project, MIDCS
shall:

       A      Provide, communicate and interpret the Standards for Owner and Owner's
Consultants during all phases of the Project and with respect to the Exterior Elements;

        B.     Attend design meetings and make periodic observations of the Work throughout the
Project and with respect to the Exterior Elements in accordance with the Project Schedule and the
Schedule of Visits and Observations in order to advise and provide guidance to Owner and the
Consultants in complying with the Standards;

        C.       Review the Project Schedule prepared by Owner for completeness and
reasonableness, and, if revisions are necessary, assist Owner to revise the Project Schedule in a
manner acceptable to Owner, after consultation with Manager and MIDCS. Any revisions to
(i) the Outside Completion Date, (ii) the Mandatory Sequencing Items, (iii) the delay in the
Commencement Date for the Wardman Towers Guestrooms Renovation Project beyond January 1,
2006; or (iv) the delay in the Commencement Date for the Center Tower Project beyond July 31,
2008, must be mutually agreed by Owner, Manager and MIDCS (provided, that Owner shall have
the unilateral right to elect not to proceed with the Wardman Tower Conversion Project as set forth
in Section 2.01D., and if such election is made on or prior to December 31, 2006, Owner shall not
be obligated to complete the Center Tower Suite Conversion Project). Other than with respect to
the Wardman Tower Guestrooms Renovation Project and the Center Tower Project, any revisions
to the Commencement Date for any Project may be made by Owner in its reasonable discretion, so
long as the Mandatory Sequencing Items are not impacted, the Project can still practicably be
completed prior to the Outside Completion Date, and Owner provides notice to MIDCS as soon as
reasonably practicable prior to the originally scheduled Commencement Date (if all of the
foregoing requirements are not satisfied, approval of MIDCS and Manager shall be required for
any revisions to the Commencement Date);

        D.       Abide by the agreed-upon Project Schedule (as it may be revised from time to time
as set forth in Section 3,02(,), and review, advise and approve any subsequent revisions proposed
by Owner to the Project Schedule in accordance with Section 102(1; and

                 Review and comment on the Project Budget submitted by Owner.

         3.03    Design Review Services

       MIDCS will provide the following design review and advisory services to verify that the
Design Documents prepared by Owner and the Consultants are in substantial compliance with the
Standards and to advise Owner when such Design Documents require revisions to meet the
Standards. MIDCS will also review and provide guidance to Owner on the general aesthetics of
the proposed design with regard to its acceptability to Manager. In providing these design review
services MIDCS shall:

      A.       Review and comment on the Design Documents submitted by Owner at the
completion of the design phases listed in Section 4,03A, in accordance with the Project Schedule
                                                 11
134185_8 DOC
               Case 21-50263-JTD      Doc 34-2        Filed 03/19/21   Page 172 of 244



for the applicable Project and for the Exterior Elements, completing each review within fifteen (15)
Business Days of their receipt by MIDCS. Such review shall be to confirm compliance of the
submitted Design Documents with the Standards and the Renovation Program, and to confirm the
acceptability of the general aesthetics of the design. Any items which diverge from the Standards
and the Renovation Program or are not aesthetically acceptable will be returned with a written
explanation detailing the reason(s) for such divergence or unacceptability and recommending
acceptable alternatives;

      B.     Coordinate approval by Owner and MIDCS of the Design Documents submitted by
Owner, which, when approved, shall be incorporated, by reference and collectively, into this
Agreement as Exhibit C;

     C.      Prior to formal presentations conducted by Owner's Consultants, review and
comment on the materials prepared and submitted to MIDCS;

        D.     Review and comment on the formal interior design presentation boards and
documents prepared by Owner for the formal interior design presentation to Manager by MIDCS.
Owner shall submit such formal presentation boards and documents to MIDCS not less than fifteen
(15) Business Days prior to the scheduled presentation. Upon mutual agreement by Owner and
MIDCS, the formal interior design presentation boards and documents shall be modified to
incorporate the comments of MIDCS. Owner and MIDCS agree to cooperate to revise and amend
the formal presentation boards and documents to obtain final acceptance of the interior design
concepts by Manager; and

       E.     Present the interior design concepts prepared by MIDCS to Manager for its
approval Upon Manager's confirmation that the interior design concepts comply with the
Standards and are aesthetically acceptable, coordinate approval of the Interior Design Documents
which, when approved, shall be incorporated, by reference and collectively, into this Agreement as
Exhibit D

        3.04    Design Services.

        MIDCS will provide the following design services for certain areas and systems within the
Hotel to the extent reasonably necessary to fulfill its obligations hereunder. The results of such
design services shall be incorporated into the Design Documents by Owner's Consultants to the
extent required to meet the Standards, as set forth in Section 2.02. In providing these design
services, MIDCS shall:

        A.      Assist in determining the types and extent of Security Systems required to meet the
Standards, provide on Background Drawings the location of security devices and provide
specifications, power and space requirements of each additional Security System required under
the Renovation Program;

        B.      Assist in the preparation of specifications, equipment schedules, diagrams, drawings
and other data required to solicit proposals from qualified vendors and/or contractors to furnish and
install Hotel Systems (excluding conduit, wire and power requirements);


                                                 12
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2       Filed 03/19/21   Page 173 of 244



       C.     Provide guidelines for telecommunications conduit sizing and for cable distribution,
power and space requirements for all additional equipment required under the Renovation
Program; and

       D.     Recommend layout planning for new or modified administrative office and Back-
of-the-House areas.

        3.05    Renovation Review Services.

       During each Project and as to the Hotel Aspect, if any, of each Project, MIDCS shall assist
Owner in determining that the Hotel is being renovated in accordance with the Renovation
Program and the Approved Design Documents and otherwise is in compliance with the Standards.
In providing these renovation review services, MIDCS shall:

       A.     Review and comment on Submittals submitted by Owner or Owner's contractors for
compliance with the Design Documents within fifteen (15) Business Days of their receipt by
MIDCS;

        B.      Review, as necessary to fulfill its obligations hereunder, the purchase orders for the
Decorative Items prepared by Owner or its procurement agent for compliance with the Control
Sheets; such review shall occur prior to the placement of such purchase orders and be performed
within fifteen (15) Business Days of receipt of such purchase orders by MIDCS; and

        C,      Conduct a series of general, scheduled observations of the progress of the Work in
accordance with the Schedule of Visits and Observations and provide a written report of each visit
to Owner Such observations shall include reviews of the sample guest room(s) prepared by
Owner pursuant to Article 4. The purpose of such observations is to assess the general compliance
of the renovation of the Hotel with the Approved Design Documents and otherwise fulfil]
MIDCS's obligations hereunder, MIDCS's observations are not intended to be exhaustive or
comprehensive inspections and are not conducted for the purpose of reviewing the structural
integrity of the Hotel building or the Residential Buildings or determining whether the renovation
complies with applicable laws, statutes and regulations, all of which is the sole responsibility of
Owner,


                                       ARTICLE 4
                                OWNER'S RESPONSIBILITIES

        4 01    General Description of Responsibilities.

        Owner shall be responsible for the completion of each Project at its sole cost and expense.
In carrying out this responsibility, Owner shall perform, by way of example but not limitation,
those tasks and actions described in this Article 4, including providing MIDCS with the
information and materials as specified herein for it to accomplish its services under this
Agreement This Article is not all-inclusive and any responsibility for the Projects not specifically
assigned to MIDCS in Article 3 of this Agreement shall be the responsibility of Owner.


                                                  13
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 174 of 244



        4,02    General Responsibilities.

        Owner, either on its own or through its Consultants, shall:

        A.      Designate, in writing, an Owner Representative;

       B.      Retain Consultants and contractors that are duly licensed and authorized to do
business in the District of Columbia as necessary for completion of the Projects;

     C.         Prepare and submit a Project Budget for each Project to MIDCS for review and
comment;

        D.      Prepare, maintain and update the Project Schedules for all Projects (including dates
for design meetings with and submissions to MIDCS, formal presentations to Manager and all
renovation activities), which, when approved by Owner and MIDCS, shall be signed and dated by
both parties, and incorporated by reference into this Agreement as Exhibit B; notify MIDCS if
scheduled dates for any activity will not be met or when updates to the Project Schedules are made;
and revise the Project Schedules as necessary in accordance with the provisions of Section 3.02C.
Unless otherwise agreed by MIDCS and Manager as set forth in Section 3.02C,, Owner shall
(i) complete the Projects by the Outside Completion Date; (ii) complete the Mandatory Sequencing
Items in the stated order; (iii) commence the Wardman Tower Guestrooms Renovation Project by
January 1, 2006; and (iv) commence the Center Tower Project by July 31, 2008

       E.     Participate in and cause Consultants, as required, to participate in each meeting and
formal presentation as specified in the Project Schedules at sites to be mutually agreed upon by
Owner and MIDCS;

        F.    Submit one or more Variance Notices to MIDCS, if and when applicable, for
written approval by MIDCS;

       G.     Effect no changes, modifications or revisions (other than de minimis changes,
modifications or revisions) to any document approved by MIDCS without the prior written consent
(or deemed consent in accordance with the provisions of this Agreement) of MIDCS; and

       H.     Complete the renovation, furnishing, and equipping of the Hotel in accordance with
this Agreement and the Management Agreement,

        4 03    Design Responsibilities,

       Owner shall manage all aspects of the design of the Projects. In performing these
responsibilities Owner, either on its own or through its Consultants, shall:

       A.       Prepare and submit Design Documents, together with a Variance Notice, if
applicable, in the following phases and in accordance with the applicable Project Schedules:

                (1)    schematic documents illustrating the work required to complete each
                       Project;


                                                 14
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 175 of 244



                (2)    70% documents detailing the work to be performed in each Project; and
                (3)    100% documents detailing the work to be performed in each Project.

        B.     Prepare and submit Interior Design Documents, together with a Variance Notice, if
applicable, and materials for formal presentations to MIDCS for approval in accordance with the
Project Schedules; materials for formal presentations shall be submitted to MIDCS no less than
fifteen (15) Business Days prior to the scheduled formal presentation;

       C.      Incorporate MIDCS's comments (which comments shall be made with respect to
compliance with the Standards and as further provided in Section 3.03A..) from each submission
and formal presentation into subsequent Design Documents and resubmit for MIDCS approval;
once approved by MIDCS, the Design Documents shall be incorporated into this Agreement by
reference and collectively as Exhibit C;

               Incorporate the results of the design services provided by MIDCS pursuant to
Section 3.04 into the Design Documents to the extent required by this Agreement;

        E.      Submit formal interior design presentation boards, together with a Variance Notice,
if applicable, and documents to MIDCS not less than fifteen (15) Business Days prior to the
scheduled presentation. Upon mutual agreement between Owner and MIDCS, modify the formal
interior design presentation boards and documents to incorporate MIDCS's comments;

       F.     Cooperate with MIDCS to revise and amend the formal interior design presentation
boards and documents to obtain final acceptance of the interior design concepts by Manager;

        G.     Prior to placing purchase orders for any Decorative Items specified in the Control
Sheets, provide copies of such purchase orders to MIDCS, if requested, for its review; and

       H.      Ensure that any Hotel System procured by Owner shall be the specific make, model
and type specified in or consistent with the Standards.

        4.04    Renovation and Construction Responsibilities.

        Owner shall manage all aspects of the Projects, In performing these responsibilities Owner,
either on its own or through its Consultants or Contractors, shall:

        A.      Manage the work of contractors engaged in the Projects;

       B.     Prior to executing the Work, provide to MIDCS, for its review and comment,
contractor Submittals for the Projects related to matters that are governed by the Standards, and
Variance Notices, if applicable;

       C.      Assure that no Work shall be performed prior to approval by MIDCS of the Design
Documents and Submittals for that portion of the Work being performed if and as required by the
terms of this Agreement;

        D.    Provide quarterly cost forecasts to MIDCS comparing forecasted Project costs to the
Project Budget for each Project, as applicable;
                                                 15
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2        Filed 03/19/21   Page 176 of 244



       E.     Reject and order the correction or replacement of Work cited by MIDCS which
does not conform with the Approved Design Documents or the Standards, unless MIDCS and
Owner agree that such non-conformance is not material and does not require correction or
replacement;

        F.      Deliver one (1) complete copy of a set of warranties, guarantees, and operating
manuals for newly installed equipment at the Hotel, and deliver "as-built" drawings and
specifications to MIDCS upon completion of each Project..

        G.     Prepare sample guest rooms, for guest rooms that will be renovated pursuant to the
Approved Design Documents set forth as Exhibit C, in the following phases, with each phase being
subject to approval by MIDCS:

                (1)    Apply the finishes which shall be inspected for compliance with the Design
                Documents and which, when approved, shall be the standard of quality to be
                followed throughout the Projects;

                (2)     Install Decorative Items and other furnishings (such as safes and mini-bars)
                to complete the guest room which shall be inspected and arranged for proper effect
                and fit and which, when approved, shall be the standard arrangement to be followed
                throughout the Projects.

        No work shall proceed in the remaining guest room areas until MIDCS has approved the
respective phase of the sample room(s);

        H.      Notify MIDCS at least thirty (30) days prior to completion of the sample guest
rooms and Substantial Completion of each Project to enable MIDCS to schedule its inspection. To
the extent that MIDCS reasonably determines that the Hotel as renovated, furnished, or equipped
does not conform to the Approved Design Documents, Owner shall promptly correct such
nonconforming work;

        I.      Procure, install and ensure that the Hotel will have all Decorative Items, Trade
Equipment, Operating Supplies and other equipment reasonably necessary to operate the Hotel as
specified in the Renovation Program, Approved Design Documents and Supplies Documents; and

       J.       Provide complete and final cleaning of all spaces and surfaces, including interior
and exterior of all glass surfaces, leaving the Hotel areas affected by the Projects in a neat, clean,
and orderly condition, suitable and ready for their intended use and occupancy

        4.05    Environmental Responsibilities.

        Owner shall submit to MIDCS a copy of any environmental report prepared for or
submitted to Owner with respect to the Hotel. In the event such report indicates the presence or
likelihood of Hazardous Materials upon or near the Site or within the Hotel building, Owner shall
be responsible for all costs associated with the discovery, handling, removal, transfer and disposal
of Hazardous Materials.


                                                   16
134185j DOC
                Case 21-50263-JTD      Doc 34-2       Filed 03/19/21   Page 177 of 244



         4.06    Owner Coordination,

         Each of Wardman Tower, L,L,C., Wardman Cotillion Residential, L.L.C. and Wardman
Park Residential, EEC hereby appoints Wardman Hotel, L.L.C.. as its representative and agent for
purposes of (i) giving or receiving notices as more particularly described in Section 9,15 hereof,'
(ii) authorizing and/or directing any actions on behalf of Owner as may be contemplated
hereunder, (iii) giving (or withholding) any requisite consents of Owner, (iv) appointing the Owner
Representative, and (v) otherwise acting on behalf of all of the parties comprising Owner for all
purposes of this Agreement. MIDCS may conclusively rely on the provisions of this Section 4.06
for all purposes with respect to this Agreement.

         4.07    Release of Owner Parties and Projects

        Each of the parties comprising Owner owns a portion of the Site (each, an "A&T Lot"), as
more particularly described in the Management Agreement, together with the respective
Improvements appurtenant thereto If, as and when any party comprising Owner and its respective
A&T Lot shall be released from the scope of the Management Agreement pursuant to the terms
thereof (i.e., upon commencement of the applicable Project and the permanent removal of such
A&T Lot from the operation of the Hotel), Owner and MIDCS agree that, from and after the
effective date of such release, (i) the respective fee owner of such A&T Lot shall, without any
further action required on the part of any party, be immediately and fully released from any further
obligation or liability as a party comprising Owner under this Agreement (and MIDCS shall be
released from further obligation or liability to such party comprising Owner), and (ii) the
applicable A&T Lot and the Improvements thereon shall, without any further action required on
the part of any party, shall be immediately deemed removed from the Hotel, the Improvements and
the Site as such terms are used in this Agreement. In such event, Owner and MIDCS agree, upon
the request of either party, to provide confirmatory mutual releases among the parties and to enter
into a conforming amendment to this Agreement to better evidence the removal of such A&T Lot
and the release of such Owner party from the operation of this Agreement.


                                      ARTICLE 5
                              COMPENSATION AND INVOICING

         5.01    Compensation.

         For the services performed by MIDCS pursuant to Article 3, Owner shall pay MIDCS the
sum of

        A.     Three Hundred Fifty Thousand Dollars ($350,000), paid in ten (10) equal quarterly
installments pursuant to Section 5.03; plus

        B.      All reasonable expenses, such as postage, shipping, reproduction of documents,
transportation, communications, meetings, per diem expenses, subsistence expenses and other
similar expenses, which are incurred by MIDCS in the performance of the services.



                                                 17
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 178 of 244



        5.02    Additional Compensation.

        MIDCS shall be entitled to increase its compensation for additional work performed by
MIDCS due to circumstances beyond the control of MIDCS. Prior to the start of such additional
work, Owner and MIDCS shall mutually agree on the compensation and payment terms for which
the additional work shall be performed. Examples of such additional work include, without
limitation:

        1.      Services requested by Owner outside the scope of this Agreement.

        2       Changes requested by Owner to the Renovation Program..

        3.     Additional document review due to (a) non-compliance with Standards,
(b) incomplete submissions, or (c) changes by Owner to previously approved Design Documents.

       4.      Owner-requested participation in meetings and site observations of the Work in
addition to those listed in the Project Schedule and the Schedule of Visits and Observations.

      5       Work resulting from delay, if Owner does not complete all Design Documents and
Work in accordance with the Project Schedule.

            Substantial increase in the cost of any services performed by MIDCS under this
Agreement when such increase is caused by an Extraordinary Event.

        5.03    Invoicing.

        A      The amount due under Section 5 01A. shall be paid to MIDCS in quarterly
installments, which amounts shall be included on the invoices described in Section 5.,03B. and
shall be paid pursuant to the provisions of this Section 5..03.

       B,      On a quarterly basis, MIDCS shall issue an invoice to Owner for amounts due under
Section 5.01B.

       C.     Any amounts due under Section 5.02 shall be invoiced to Owner by MIDCS in
accordance with the mutually agreed upon terms and conditions.

        D.       Within thirty (30) days of the invoice date, Owner shall remit the invoice amount to
MIDCS via wire transfer to an account designated on the invoice. Owner shall pay any applicable
wile transfer costs. Invoiced amounts which are not paid in accordance herewith shall accrue
interest at a rate per annum equal to twelve percent (12%), beginning on the date said amounts
become overdue until such amounts are paid in full.

        E.     Owner shall give MIDCS written notice of any disputed invoice within ten (10)
days of receipt of the invoice. The portions of the invoice which are not disputed shall be due and
payable as provided in Section 5.03D, The parties shall use their best efforts to resolve any
disputes as expeditiously as possible. Once resolved, all correct portions of the invoice that have


                                                 18
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21    Page 179 of 244



not been paid when due shall accrue interest starting thirty (30) days from the date of the corrected
invoice at the rate set forth in Section 5.03D.


                                      ARTICLE 6
                               COOPERATION AND CHANGES

        6.01    Cooperation.

      The parties shall cooperate fully with respect to all matters contemplated by this
Agreement. Subject to the understandings contained herein, each party agrees in good faith to:

       A.       Commence promptly, pursue diligently and complete timely whatever matters are
required of it by this Agreement;

        B.      Fully cooperate and keep each other (through their designated representatives)
regularly and reasonably informed of the progress being made in the preparation and review of the
documents, technical data and other information pertinent to the Projects. Owner and MIDCS
agree that all documents, technical data and other information submitted for review by either party
to the other party shall be promptly reviewed by the recipient, who shall, unless otherwise
expressly provided herein, be permitted reasonable time to review and respond Owner and
MIDCS shall provide complete and accurate responses to all written or verbal communications
from the other party; and

        C.      Unless otherwise provided, wherever in this Agreement the consent or approval of
Owner or MIDCS is required, such consent or approval shall not be unreasonably withheld,
delayed or conditioned. With respect to all Owner submissions for MIDCS approval, MIDCS shall
be under no obligation to review any incomplete package forwarded by Owner until MIDCS has
received the complete package, at which time the approval period shall commence. Unless
otherwise provided, if either Owner or MIDCS fails to respond within fifteen (15) Business Days
to a written request by the other party for a consent or approval, the requesting party shall notify
the other party in writing of the pending request, and if the other party fails to respond within five
(5) Business Days, such consent or approval shall be deemed to have been given.

        6,02    Changes.

       Neither party shall make or cause to be made any material changes in the previously
approved designs, plans, layouts or specifications for any Project as concerns the Hotel Aspects of
such Project without the prior approval of the other party (if such party's approval is required
under this Agreement), which approval shall not be unreasonably withheld. Owner shall use
commercially reasonable efforts to implement MIDCS-generated comments or modifications to all
plans and specifications to the extent consistent with Article 2.




                                                 19
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2       Filed 03/19/21   Page 180 of 244



                                      ARTICLE 7
                             NO WARRANTIES OR GUARANTEES

        7,01    Design.

        In performing the services hereunder, MIDCS makes no representation or warranty,
expressed or implied, regarding the sufficiency of any designs, plans or drawings, and, in the event
of any errors or omissions in the designs, plans or drawings reviewed by MIDCS pursuant to this
Agreement.. Owner and MIDCS agree that in each instance in this Agreement where MIDCS is
required to give its approval of plans, specifications and/or budgets, no such approval shall imply
or be deemed to constitute an opinion or warranty of MIDCS, nor impose upon MIDCS any
responsibility for the design or construction of the Projects, including but not limited to, structural
integrity or life-safety requirements, adequacy of any budgets, or the means, methods, techniques,
sequences or procedures of construction. Owner acknowledges that MIDCS will, in its review
process, provide comments on the plans and specifications. Such reviews do not relieve Owner
and its Consultants of their responsibility to determine the completeness and coordination of their
documents and to ensure that the design and construction of the Projects comply with applicable
Legal Requirements.

        7.02    Cost Projections.

        In providing or otherwise participating in the review of any budgets or other cost
projections in connection with the Project, MIDCS will use its good faith efforts to assist Owner,
but shall not in any way guarantee the figures or results shown in any such budgets or projections.



                                        ARTICLE 8
                                DURATION AND TERMINATION

        8.01    Tenn.

        This Agreement shall commence upon the Effective Date and, unless terminated at an
earlier date as provided herein, shall expire upon the date that both parties have fully completed all
of the obligations pursuant to this Agreement

        8 02    Termination.

        A,      This Agreement may be terminated (unless otherwise restricted by applicable law)
on thirty (30) days written notice upon the happening of any of the following events:

                1..     By either party, upon the occurrence of any of the following events:

                        a.      The filing of a voluntary petition in bankruptcy or insolvency or a
                        petition for reorganization under any bankruptcy law by the other party, or
                        the admission by the other party that it is unable to pay its debts as they
                        become due; or


                                                  20
134185_8 DOC
               Case 21-50263-JTD     Doc 34-2       Filed 03/19/21   Page 181 of 244



                     b.      The consent by the other party to an involuntary petition in
                     bankruptcy, or the failure by the other party to vacate, within ninety (90)
                     days from the date of entry thereof, any order approving an involuntary
                     petition in bankruptcy; or

                     c.     The entering of an order, judgment or decree by any court of
                     competent jurisdiction, on the application of a creditor, adjudicating the
                     other party as bankrupt or insolvent or approving a petition seeking
                     reorganization or appointing a receiver, trustee or liquidator of all or a
                     substantial part of such party's assets and such order, judgment, or decree
                     continued unstayed and in effect for any period of ninety (90) days; or

                     d.     The termination of the Management Agreement.

                2.   By MIDCS, upon the occurrence of any of the following events:

                     a.       If Owner shall (i) fail to make the proper payment to MIDCS when
                     due, or (ii) fail to make proper payment to Consultants, contractors or
                     vendors when due, or (iii) fail to perform or observe any other covenant,
                     obligation or requirement of this Agreement, and such failure shall continue
                     for thirty (30) days after written notice thereof from MIDCS specifying the
                     nature and extent of any such default; provided, however, that if upon
                     receipt of such notice, Owner shall (if such default is not a failure to make a
                     proper payment to MIDCS and is not susceptible of being cured within thirty
                     (30) days) promptly commence to cure the default, and shall thereafter
                     diligently pursue such efforts to completion, then such notice shall be of no
                     force and effect; or

                             If Owner fails to commence any Project by the Commencement Date
                     for such Project or to diligently pursue the Hotel Aspects of a Project in
                     accordance with the applicable Project Schedule; provided, however, that if
                     there are delays which are due to Extraordinary Events or Permitting Events,
                     then the time for completion shall be extended for the duration of any such
                     cause, not to exceed one (1) year, notwithstanding Section 9 10 hereof, after
                     which one (1) year period MIDCS shall have the option to terminate this
                     Agreement regardless of the cause of such delay; or

                     c.      If Owner is unable to Substantially Complete the Hotel Aspects of a
                     Project by the Outside Completion Date or in accordance with this
                     Agreement and the Management Agreement as set forth therein, or if Owner
                     is unable to Substantially Complete any component of the Hotel Aspects of a
                     Project in accordance with the time frame set forth in the applicable Project
                     Schedule; provided, however, that if there are delays which are due to
                     Extraordinary Events or Permitting Events, then the time for completion
                     shall be extended for the duration of any such cause, not to exceed one (1)
                     year, notwithstanding Section 9.10 hereof, after which one (1) year period


                                               21
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2       Filed 03/19/21    Page 182 of 244



                       MIDCS shall have the option to terminate this Agreement regardless of the
                       cause of such delay; or

                       d.      If Hazardous Materials are (i) discovered at the Site or within the
                       Hotel building, (ii) discovered near the Site, if such Hazardous Materials
                       are reasonably likely to affect the Site, (iii) introduced into the Work, or
                       (iv) present or, likely to be present at or near the Site or within the Hotel.

                3.      By Owner, if MIDCS shall fail to perform or observe any obligation or
requirement of this Agreement and such failure shall continue for thirty (30) days after written
notice thereof from Owner specifying the nature and extent of such default; provided, however,
that if upon receipt of such notice, MIDCS shall (if such default is not susceptible of being cured
within thirty (30) days) promptly commence to cure the default, and shall thereafter diligently
pursue such efforts to completion, then such notice shall be of no force and effect,

       B.       To the extent expressly provided in Section 9,01,F of the Management Agreement,
Owner's failure to perform, keep or fulfill any of the covenants, undertakings, obligations or
conditions set forth in this Agreement, and the continuance of such default beyond any notice and
cure periods provided herein shall constitute a default by Owner under the Management
Agreement. With respect to such a default, Manager shall have all rights and remedies provided in
the Management Agreement. M1DCS's failure to perform or observe any obligation or
requirement of this Agreement shall not constitute a default by Manager under the Management
Agreement. Any rights or remedies arising from a default by MIDCS under this Agreement shall
not give use to a right by Owner to terminate or otherwise bring an action under the Management
Agreement,


                                           ARTICLE 9
                                        MISCELLANEOUS

        9,01    Payments

        The termination of this Agreement shall not in any way relieve Owner of its obligation to
pay or reimburse MIDCS for all amounts owing or to be reimbursed to MIDCS under the terms
hereof through the date of termination, and all such amounts shall become immediately due and
payable, and such liability shall continue until discharged, notwithstanding termination of this
Agreement

        9.02   Survival of Terms.

        The obligations hereunder shall survive for one year after the termination of this Agreement
except to the extent that a party has commenced legal action to enforce its rights hereunder within
such one year period.

        9.03   Licenses and Permits.

        Owner shall, at its cost and expense, use diligent, good faith efforts to secure all local
licenses, permits and approvals necessary for the completion of the Projects, including but not
                                                  22
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2       Filed 03/19/21   Page 183 of 244



limited to any necessary building, occupancy, sewer, and utility permits and all necessary
approvals or permits from governmental authorities to clear imported items through customs, but in
any event shall secure such licenses, permits and approvals prior to commencing any work fbr
which such license, permit or approval is required.. For purposes of clarification, the licenses,
permits, approvals, and other instruments referred to in this Section 9.03 shall not include those
licenses, permits, approvals, and other instruments necessary to operate the Hotel, such as the
operating permit or liquor license, the responsibility for which is provided for in the Management
Agreement.

        9.04    Responsibility for Managing Contractors.

         MIDCS shall not be responsible for, and neither shall MIDCS have any authority as it
relates to (i) managing or supervising in any manner the contractors engaged by Owner to carry out
any portion of the Project; (ii) renovation means, methods, techniques, sequences or procedures;
(iii) safety precautions and programs in connection with the Project, or (iv) the failure of any
contractor to carry out any portion of the Project..

        9 05    Responsibility for Consultant, Contractor and Vendor Payments,

       Owner shall be responsible for the payment of all invoices and requisitions of Consultants,
contractors, and vendors engaged by Owner to complete the Project.

        9.06    Assignment.

         Neither party may assign or transfer this Agreement nor its rights or obligations hereunder
without the prior written consent of the other party; provided, however that MIDCS shall have the
right, without Owner's consent, to (1) assign its interest in this Agreement to Marriott or any
Affiliate of Marriott; (2) assign its interest in this Agreement in connection with a merger or
consolidation or a sale of all or substantially all of the assets of MIDCS or Marriott; and (3) assign
its interest in this Agreement in connection with a merger or consolidation or a sale of all or
substantially all of the Marriott System assets owned by MIDCS, Marriott, or any Affiliate of
MIDCS or Marriott, and Owner may assign this Agreement as additional security to any lender. In
the case of an assignment described in this Section 9..060), (2), or (3), MIDCS shall be relieved of
its obligations under this Agreement

        9 07    Documents..

        All drawings, plans, specifications and other documents prepared by MIDCS for the
Projects pursuant to this Agreement shall remain the property of MIDCS whether or not the Project
is completed, provided that Owner shall have a license to use all such documents and to convey
such license to any successor interest, Owner shall be provided with a sufficient number of copies
to complete the Work. Owner agrees that such drawings, plans, specifications and other
documents will not be used by Owner on any other project or for purposes other than for this
specific Project without first obtaining MIDCS's written consent, which may be withheld in
MIDCS's sole and absolute discretion, This Section 9.07 shall survive the expiration or
termination of this Agreement


                                                 23
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2        Filed 03/19/21   Page 184 of 244



        9 08    Owner's Insurance Requirements.

        At all times during the Project, including but not limited to construction, furnishing,
equipping and reconstruction, Owner shall, at its expense, procure and maintain (or cause its
general contractor to procure and maintain), either on its own or through its contractors, the
following insurance at its sole expense unless otherwise approved by Manager (such approval not
to be unreasonably withheld):

        A..     Comprehensive or commercial general liability insurance with combined single
limits for bodily injury and property damage in an amount not less than One Million Dollars
($1,000,000) each occurrence. Such insurance shall include the following coverage or
endorsements:

                    Premises and Operations Liability
                    Independent Contractors Liability
                -   Products and Completed Operations Liability to be maintained for two (2) years
                    after the Renovation is complete and for residential construction, such coverage
                    shall be maintained for at least five (5) years after the Renovation is complete
                    Contractual Liability covering Owner's indemnification obligations under
                    Section 9.09
                -   Additional Insureds — Employees
                    Broad Form Property Damage Liability, including Completed Operations
                    Blanket X, C and U Coverage
                    Severability of Interests provision

        If the above coverage is provided under a commercial general liability policy form, the
general aggregate limit of such coverage shall be not less than Two Million Dollars ($2,000,000),
and it shall apply, in total, to this Project only.

       B,     Business automobile liability including owned, non-owned and hired vehicles with
combined single limits of bodily injury and property damage in an amount not less than One
Million Dollars ($1,000,000) each occurrence.

              Umbrella excess liability on a following form in an amount not less than One
Hundred Million Dollars ($100,000,000) excess of the insurance required under Sections 9.08A.
and 9.08B.

        D.     Workers compensation coverage in statutory amounts covering Owners, contractors,
subcontractors and any and all agents working on the Project including employers liability of not,
less than $1,000,000 per accident..

         E.      The insurance under Sections 9.08A. through 9..08C. and 9.08G, shall name
MIDCS, Manager, their affiliates, and their employees and agents as additional insureds for any
losses or claims arising out of or resulting from this Agreement. Such insurance shall be endorsed
to provide that the coverage will be primary and that any insurance carried by MIDCS, Manager,
or their affiliates shall be excess. Prior to commencing work, Owner shall furnish MIDCS with
certificates of insurance evidencing the required coverage herein and any renewals thereafter and if
                                                  24
134185_8 DOC
               Case 21-50263-JTD        Doc 34-2         Filed 03/19/21   Page 185 of 244



requested Owner shall provide copies of such policies Such insurance shall not be cancelled or
materially changed without thirty (30) days advance written notice to MIDCS.

        F.       Owner hereby waives its right of recovery against MIDCS, Manager, their affiliates,
and their employees and agents for any physical loss or damage to the Hotel, or to any materials,
equipment and supplies to be incorporated therein. It is the intent of this Agreement that Owner
shall rely on its own builder's risk and property insurance policies to the extent such policies
compensate Owner for the loss.

        G.       Owiaer shall maintain or cause to be maintained a policy of builder's all-risk
insurance covering the Hotel and the Projects, with coverage in the amount of the full replacement
value thereof and coverages and provisions as required pursuant to Article 6,01 of the
Management Agreement. Such coverage shall be on a completed form basis and include business
interruption and delay in opening coverage in amounts and with such coverages and provisions as
required by Article 6.01 of the Management Agreement, To the fullest extent possible, but subject
to the requirements of any lender, Owner shall make all proceeds of the builder's risk insurance
available to its contractors to rebuild or repair the Hotel in the event of an insurable casualty.

        9.09    Indemnification.

         To the fullest extent permitted by law, Owner shall indemnify, defend and hold harmless
MIDCS, Manager, and their affiliates, agents and employees from and against all claims, losses,
liabilities, costs and expenses (including, without limitation, attorneys' fees and expenses, and
litigation costs and expenses), damages (including, without limitatibn, consequential, punitive and
exemplary damages) and third-party claims, based on, arising out of or resulting from the Projects,
including but not limited to the actions of the OWner and any contractors, subcontractors, agents or
invitees-of the Owner, except when such claim, loss, liability, penalty, cost, expense or damage is a
result of the bad faith, fraud or willful misconduct of MIDCS, Manager, and their affiliates,
employees, or agents..
                                               :•

        9,10    Extraordinary Events.

        Tithe is of the essence of this Agreement 'Neithet party shall be responsible, however, for
failure or delay in performing any obligation hereunder to the extent such failure or delay results
from any Extraordinary Event or Permitting Event (other than (i) the failure to make monetary
payments as required by this Agreement, (ii) the failure to procure and/or maintain commercially
available insurance coverages specified in Section 9..08, or (iii) except as otherwise specifically
provided in Sections 8.02A,2,b. and 8.02A.2 c , and such failure (except regarding insurance
coverages and monetary payments) shallbe excused for as long as the continuance of such failure
is caused, in whole or in part, by such Extraordinary Events or Permitting Events. In order to
receive the benefit of excuse of failure under this Section. 9.10, the party wishing to make an
Extraordinary Events or Permitting Events claim must notify the other party within one hundred
eighty (180)-days after the Extraordinary Event or Permitting Event first begins to affect the
claiming party's performance.




                                                    25
134185_8 DOC
               Case 21-50263-JTD       Doc 34-2         Filed 03/19/21   Page 186 of 244



        911     Drawings.

        All drawings produced by either Owner or by MIDCS hereunder (or by any Consultants)
shall be of a quality sufficient to reproduce completely and clearly at half-size and shall be capable
of being stored electronically such as on a computer diskette.

        912     Applicable Law and Jurisdiction.

       A.      This Agreement is executed pursuant to, and shall be construed under and governed
exclusively by, the laws of the District of Columbia without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the laws of the District of
Columbia to the rights and duties of the parties

         B.     Notwithstanding anything to the contrary herein, either party may seek injunctive
relief (including, without limitation, restraining orders and preliminary injunctions) in any court of
competent jurisdiction.

        913     [INTENTIONALLY OMITTED]

        9.14    Partial Invalidity.

        If any provision of this Agreement or the application thereof to any Person or circumstance
shall be invalid or unenforceable, to any extent, the remainder of this Agreement and the
application of such provision to Persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law. Any invalid or unenforceable
provision of this Agreement shall be replaced with a provision which is valid and enforceable and
most nearly reflects the original intent of the invalid or unenforceable provision.

        9.15    Notices,

        Notices, statements and other communications to be given under the terms of this
Agreement shall be in writing and delivered (i) by hand against receipt, (ii) by certified or
registered mail, postage prepaid, return receipt requested, or (iii) by reputable overnight
international courier service with package tracking capability, addressed to the parties as follows:

        To Owner:

        Wardman Hotel, L C
        Wardman Tower, L.L.C.
        Wardman Cotillion Residential, L
        Wardman Park Residential, L.L C.
        c/o The MG Companies
        4445 Willard Avenue, Suite 400
        Chevy Chase, Maryland 20815
        Attn: Kenneth F, Finkelstein
        Fax: 240-333-3610

                                                   26
134185_8 DOC
              Case 21-50263-JTD       Doc 34-2        Filed 03/19/21   Page 187 of 244



       With a copy to:

       c/o The MG Companies
       4445 Willard Avenue, Suite 400
       Chevy Chase, Maryland 20815
       Attn: Legal Department
       Fax: 240-333-3610

       Bingham McCutchen LLP
       1120 20th Street, N,W , Suite 800
       Washington, DC 20036
       Attn: Barry P, Rosenthal, Esq..
       Fax: 202-778-6155

       To MIDCS:

       Marriott International Architecture & Construction
       Department 70/100
       10400 Femwood Road
       Bethesda, Maryland 20817
       Attn: Vice President
       Fax: 301-380-6513

       With a copy to:

       Marriott International, Inc.
       Department 52/923
       10400 Femwood Drive
       Bethesda, Maryland 20817
       United States of America
       Attn: Law Department —Lodging Operations
       Fax: 301-380-6727

or at such other address as is from time to time designated by the party receiving the notice. Any
such notice that is delivered by mail or reputable overnight international courier service in
accordance herewith shall be deemed received when delivery is received or refused, as the case
may be. Additionally, notices may be given by telephone facsimile transmission with electronic or
telephonic confirmation of receipt, provided that an original copy of such transmission shall be
delivered to the addressee by reputable overnight international courier service by no later than the
second business day following such transmission. Telephone facsimiles shall be deemed delivered
(i) on the date of such transmission if sent during the receiving party's normal business hours or
(ii) on the next succeeding day on which the receiving party is normally open for business if not
sent during the receiving party's normal business hours..

       9.16    Confidentiality.

       The matters set forth in this Agreement are strictly confidential and, except as otherwise
required by law or permitted by this Agreement, each party shall make every effort to ensure that
                                                 27
134185_8 DC
               Case 21-50263-JTD        Doc 34-2       Filed 03/19/21    Page 188 of 244



the information contained herein or received pursuant hereto is not disclosed to any Person who is
not a party hereto without the prior consent of the other party, except (but in all events subject to
the provisions of Section 11 .13 C. of the Management Agreement) as required by law or to the
extent necessary (i) to obtain licenses, permits, and other public approvals, (ii) in connection with a
Sale or financing of the Hotel, or (iii) in connection with a financing or sale of MIDCS, Marriott
International, Inc.., or any of their Affiliates or its or their corporate assets. No statement shall be
provided to the press regarding this Agreement without the prior written consent of both parties..
This Section 9.16 shall survive termination of this Agreement.

        9 17    Waiver.

        The failure of a party to insist upon strict performance of any provision of this Agreement
or to exercise any option, right or remedy contained in this Agreement shall not constitute a waiver
or a relinquishment for the future of such provision, option, right, or remedy, but the same shall
continue and remain in full force and effect No waiver by either party of any provision of this
Agreement shall be deemed to have been made unless expressed in writing and signed by such
Party.

        9.18    Counterparts..

        This Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same instrument. Such executed
counterparts may be delivered by facsimile which, upon transmission to the other party, shall have
the same force and effect as delivery of the original signed counterpart. The submission of an
unsigned copy of this Agreement or an electronic instrument with or without electronic signature to
either party shall not constitute an offer or acceptance.. This Agreement shall become effective and
binding only upon execution and delivery of this Agreement in non-electronic form by both parties
in accordance with this Section 9.18.

        9.19    Entire Agreement.

        This Agreement, together with all designs, drawings, documents and schedules
incorporated herein by reference, other writings signed by the parties hereto and expressly stated to
be set forth to this Agreement, and any instruments to be executed and delivered pursuant to this
Agreement, constitute the entire agreement between the parties regarding the subject matter hereof,
supersede all prior understandings and writings, and may be changed only by a written non-
electronic instrument that has been duly executed by the non-electronic signature of an authorized
representative of each of the parties.. This Agreement may not be amended or modified by
electronic signature, and each party is hereby put on notice that any individual purporting to amend
or modify this Agreement by electronic signature is not authorized to do so. In the event of a
conflict between this Agreement and the Management Agreement governing the rights and
obligations of Owner and Manager with respect to the management of the Hotel, the Management
Agreement shall control and Owner shall be released from complying with any contrary provisions
contained herein. Further, notwithstanding anything to the contrary herein or in any other
document, but without negating Section 8.02B of this Agreement, the parties agree and
acknowledge that this Agreement constitutes an independent and severable Agreement between
Owner and MIDCS, and: (i) it shall not be integrated or otherwise interpreted as part of the

                                                  28
134185_8 DOC
               Case 21-50263-JTD         Doc 34-2      Filed 03/19/21   Page 189 of 244



Management Agreement; (ii) MIDCS's actions hereunder are independent of Marriott or
Manager's action under the Management Agreement, and shall not constitute a waiver, approval or
disapproval of any right or consent which Marriott or Manager has under the Management
Agreement; and (iii) an allegation of or proven default or breach of this Agreement shall not
constitute an allegation of or a breach of default under the Management Agreement, except as
expressly set forth in the Management Agreement and/or this Agreement It is further
acknowledged by the parties that MIDCS's role for Owner is limited to the services to be provided
under this Agreement. Manager's appointment under the Management Agreement is in no way
altered by this Agreement.

        920     Relationship..

        In the performance of this Agreement, MIDCS shall act solely as an independent
contractor. Neither this Agreement nor any agreements, instruments, documents, or transactions
contemplated hereby shall in any respect be interpreted, deemed or construed as making MIDCS a
joint venturer with, or partner or agent of, Owner. Owner and MIDCS agree that neither party will
make any contrary assertion, claim or counterclaim in any action, suit, arbitration or other legal
proceedings involving Owner and MIDCS.

        9.21    Negotiation of Agreement.

       Owner and MIDCS are both business entities having substantial experience with the subject
matter of this Agreement, and each has fully participated in the negotiation and drafting of this
Agreement. Accordingly, this Agreement shall be construed without regard to any rule that
otherwise may require ambiguities in a provision or document to be construed against the party
which drafted the provision or document. No inferences'shall be drawn from the fact that the final,
duly executed version of this Agreement differs in any respect from any previous draft of this
Agreement

        9.22    Prevailing Party.

        In any litigation, action, claim, suit, arbitration, or proceeding brought by the parties with
respect to this Agreement, the prevailing party shall be entitled to recover from the non-prevailing
party expenses (including reasonable attorneys' fees) incurred at the pretrial, trial or appellate
level.

        9.23    Joint and Several Liability.

      Subject to Section 4.07, the duties, covenants, obligations, representations and warranties of
Owner in this Agreement shall be, joint and several obligations of the parties comprising Owner,



                                    [Signatures follow on next page]




                                                  29
134185_8 DOC
           Case 21-50263-JTD       Doc 34-2        Filed 03/19/21          Page 190 of 244




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the Effective Date.



                                                  OWNER (jointly and severally):

                                                  WARDMAN HOTEL, L.L.C., a Delaware
                                                  limited liability company

                                                  By: Wardman Investor, L.L.C., a Delaware
                                                      limited liability company

                                                        By: MG/Company Manager, L L.C.,
                                                            a Delaware limited liability company

                                                             By:
                                                             Name:
                                                             Title:


                                                  WARDMAN TOWER, L.L.C., a Delaware
                                                  limited liability company

                                                  By: Wardman Investor, L.L..C. a Delaware
                                                      limited liability company

                                                       By: JBG/Company Manager, L          ,
                                                           a Delaware limited liability company

                                                             By:
                                                             Name:
                                                             Title:


                                                  WARDMAN COTILLION RESIDENTIAL,
                                                  L.L.C., a Delaware limited liability company

                                                  By: Wardman Investor, L.L.C., a Delaware
                                                      limited liability company

                                                       By: .IBG/Company Manager, L.L.. C.,
                                                           a Delaware limited liability company

                                                             By:
                                                             Name:
                                                             Title:


                          SIGNATURE PAGE TO TECHNICAL SERVICES AGREEMENT
Case 21-50263-JTD    Doc 34-2        Filed 03/19/21          Page 191 of 244




                                    WARDMAN PARK. RESIDENTIAL, L.L.C.,
                                    a Delaware limited liability company


                                    By: Wardman Investor, L.L.C., a Delaware
                                        limited liability company

                                          By: JBG/Company Manager, L.L.C.,
                                              a Delaware limited liability company

                                               By:
                                               Name:
                                               Title:




                                    M1DCS:

                                    MARRIOTT INTERNATIONAL DESIGN
                                    & CONSTRUCTION SERVICES, INC., a
                                    Delaware corporation

                                    By:
                                    Name:
                                    Title:




            SIGNATURE PAGE To TECHNICAL SERVICES AGREEMENT
               Case 21-50263-JTD     Doc 34-2     Filed 03/19/21    Page 192 of 244




                                          EXHIBIT A


                                     PROJECT BUDGET

Once prepared and mutually approved by the parties, the Project Budget will be dated, signed and
incorporated by reference in this Exhibit A.




131185_8 DOC
               Case 21-50263-JTD     Doc 34-2     Filed 03/19/21    Page 193 of 244



                                          EXHIBIT B


                                    PROJECT SCHEDULE

Once prepared and mutually approved by the parties, the Project Schedule will be dated, signed
and incorporated by reference in this Exhibit B.




134185_8 DOC
               Case 21-50263-JTD     Doc 34-2    Filed 03/19/21    Page 194 of 244



                                         EXHIBIT C


                            APPROVED DESIGN DOCUMENTS

As Design Documents are mutually approved by the parties, they will be incorporated by reference
in this Exhibit C.




134185_8 DOC
       Case 21-50263-JTD        Doc 34-2      Filed 03/19/21     Page 195 of 244




Exhibit E-1

January 28, 2005


Marriott Wardman Park Hotel ("Hotel")
Renovation Requirements for work to be executed concurrent with major building
projects,

PHASE I

Fitness Center Relocation Project: (Commencing September 30, 2005 — Approximate
duration 3 months)

                         Prior to commencing construction of a new Junior Ballroom in
                         the current location of the fitness center (as discussed below),
                         this use will be relocated within the Hotel, The fitness center
                         relocation should be deemed an interim step pending
                         Substantial Completion of the new fitness center as described
                         below. Relocate temporary fitness center location in lower
                         lobby meeting rooms in the Wardman Tower for approximately
                         two years; then replace with the new fitness center in basement
                         level of new residential tower (i.e., current location Cotillion
                         Ballroom),

Park Tower Meeting Rooms Relocation Project: (Commencing January 1, 2006 —
Approximate duration 3 months)

                         Park Tower meeting rooms to be relocated to either 1) the
                         block of rooms overlooking the East loading docks, or 2) the
                         space currently housing the fitness center locker rooms, If the
                         conversion of that portion of the Park Tower which includes
                         the Park Tower meeting rooms is deferred, then the relocation
                         of the Park Tower meeting rooms may be similarly delayed,
                         but must be Substantially Completed prior to the conversion of
                         the remainder of the Park Tower.

East Garage Project: construction of new below-grade garage in the front of the hotel
(Commencing January 1, 2006 — Approximate duration 8 months)

                         A new below-grade garage ("East Garage") will be constructed
                         in the area which is approximately bounded by the ingress and
                         egress driveways in front of the Hotel, in the area in front of
                         the Porte Cochere.. Ingress and egress to the Hotel from
                         Woodley Road will remain open and the main entrance to the
                         Hotel will not be obstructed.
      Case 21-50263-JTD         Doc 34-2      Filed 03/19/21      Page 196 of 244




                         After construction is complete, the surface area must be
                         restored to pre-construction condition, subject to providing for
                         ingress and egress to the newly constructed garage.

                     -   The East Garage will consist of approximately 175 parking
                         spaces and will be connected to the passageway which
                         currently connects the Wardman Tower to the main portion of
                         the Hotel for ingress and egress. This garage will initially
                         replace the parking capacity of the Cotillion Garage when it is
                         demolished and will ultimately serve as the parking facility for
                         the Wardman Tower upon its conversion to residential, as
                         discussed below.

Junior Ballroom Project: construction of new Junior Ballroom in current location of
Fitness Center, including new landscaped terrace area (Commencing following the
Substantial Completion of the Fitness Center & Park Tower Meeting Rooms Relocation
Project - Approximate duration 6 months)

                         A new Junior Ballroom totaling approximately 10,000 square
                         feet will be constructed in the current location of, and displace,
                         the existing fitness center and outdoor terrace.. The average
                         ceiling height of the new ballroom will be 20 feet, The Junior
                         Ballroom will be subdivided with moveable partitions into
                         approximately 8 sub-divisions. A proportionally sized
                         (approximately 45% of net ballroom square footage) pre-
                         function space will be created to serve the Junior Ballroom.
                         The pre-function space will be located in the area currently
                         occupied by the existing fitness facility. The pre-function
                         corridor will wrap around three sides of the Junior Ballroom.

                     -   Install new escalators to the Junior Ballroom level from the
                         main Lobby level. The area to the rear of the new Junior
                         Ballroom will be developed as back-of-house service corridor
                         with connection to the existing service elevator in that vicinity.

East Loading Dock Project: construct second loading dock level at east garage; enclose
lower level (Commencing January 1, 2006 - Approximate Duration 4 months)

                     -   The east loading dock will be upgraded with the addition of a
                         second level to provide for additional loading capacity and
                         direct loading access to the kitchen, as well as the full
                         enclosure of the existing loading area to provide for 24-hour
                         loading and unloading.




                                                                                          2
      Case 21-50263-JTD         Doc 34-2      Filed 03/19/21       Page 197 of 244




Park Tower Condominium Conversion Project: (Commencing April 1, 2006 -
Duration 14 months)

                    -    Park Tower (199 guest rooms) is removed from Hotel
                         inventory for conversion to residential use.,

                         Project will involve the conversion of the existing Hotel guest
                         rooms to residential use. The "ground floor" which accesses
                         Calvert Street will also be reconfigured to provide for a
                         separate lobby entrance for the new residential component,
                         which reconfiguration may possibly including the introduction
                         of one additional elevator.

                         Construction of condominiums within the existing double-
                         height space between the 6th and 8th floors which is currently
                         Exhibit Hall space will be delayed until no earlier than July 1,
                         2006 to minimize disruption of currently scheduled exhibit hall
                         functions.

                     -   A loading facility for the Park Tower Condominiums will be
                         constructed at the north end of the Park Tower, along with an
                         egress point for the upper floors of the Park Tower garage,
                         which will ultimately provide for overflow garage egress for
                         Hotel parking.

                     -   In order to allow for truck access during construction and for
                         future loading for the Park Tower from Calvert Street, an
                         approximately 22 ft. by 36 ft section of the 2nd floor which
                         currently overhangs the Calvert Street access drive will be
                         removed,

                         It is anticipated that the ground floor and first floors of the Park
                         Tower garage (approximately 94 spaces) will be removed from
                         hotel service and transferred to use by the condominium.

South Service Corridor & Freight Elevator Project: expand/construct service corridor
to provide access from East Loading Dock to Exhibit Hall A (Commencing April 1, 2006
- Approximate duration 3 months)

                    -    To facilitate the ability for the east loading dock to ultimately
                         service all areas within the hotel, the existing south service
                         corridor will be reconfigured or expanded, and additional
                         corridor area will be added as needed along the southern
                         portion of the hotel.

                    -    Add a new freight elevator to serve the exhibit space.



                                                                                             3
      Case 21-50263-JTD         Doc 34-2      Filed 03/19/21      Page 198 of 244




Exhibit Halls Project: construct flexible meeting space in Exhibit Halls B South and C
(Commencing September 30, 2006 - Approximate duration 3-4 months)

                          Flexible meeting space, similar to that which currently exists in
                          Exhibit Hall B North, will be constructed within Exhibit Hall B
                          South and Exhibit Hall C. Moveable partitions will allow for
                          the maximum in flexibility within the exhibit halls,

                      -   Approximately 7,500 square feet of Exhibit Hall A (Park
                          Tower floors 6 through 8) will be converted to residential use,.

Kitchen Project: (Commencing September 30, 2006)

                          $865,000 allowance to renovate / replace kitchen facilities and
                          equipment as necessary.

Wardman Tower Guestrooms Renovation Project: (Commencing July 1, 2005 -
Approximate duration 6 months)

       Guestrooms

                          Replace: carpet and carpet base, wall vinyl, corner guards,
                          graphics, drapery, lamps, sheeted duvet, bedskirt, euro shams,
                          accent pillow, artwork and upholstered furniture (task chair,
                          upgraded lounge chair or recliner),
                      -   Paint ceilings, doors, frames and grilles.
                          Smooth guestroom ceiling finish.
                          Smooth bathroom ceiling finish.

       Bathrooms
                      -   Replace softgoods: wall vinyl, shower curtain/liner and curved
                          rod, artwork, decorative mirror, and wall sconces..
                          Paint ceiling, door, frame and grille.

       Guestroom Corridor

                      -   Replace softgoods: Axminster carpet and carpet base, wall
                          vinyl, corner guards, graphics, window treatment, soft seating,
                          lamps, artwork and artifacts.
                          Paint ceilings, doors, frames and grilles.

PHASE II




                                                                                         4
      Case 21-50263-JTD          Doc 34-2     Filed 03/19/21      Page 199 of 244




Cotillion Project: demolish Cotillion Ballroom and garage, and construct new below-
grade Hotel parking and new Fitness Center along with parking for new residential tower
(Commencing following the Substantial Completion of the Junior Ballroom Project, the
East Loading Dock Project, the South Service Corridor & Freight Elevator Project, and
the East Garage Project) - Approximate duration 11 months)

                      -   Commence with the demolition of the Cotillion Ballroom,
                          Cotillion Garage and surface parking and the West Loading
                          Dock.

                      -   In this area below grade will be constructed (i) a 10,000 s f.
                          min. Fitness facility and Indoor Pool, (ii) approximately 200
                          below-grade parking spaces for the hotel, and (iii)
                          approximately 305 below-grade parking spaces for the future
                          Cotillion Tower (collectively "North Garage") Upon
                          completion of the North Garage, the East Garage and the Park
                          Tower garage reconfiguration there will be no less than 615
                          dedicated hotel parking spaces (in the event that Owner elects
                          not to convert the Wardman Tower to residential units,
                          additional parking spaces will be allocated to the Hotel upon
                          mutual agreement by Owner and Manager),

                      -   The hotel portion of the North Garage will be directly
                          accessible from the existing front driveway This garage will
                          connect below-grade to the hotel parking areas of the existing
                          Park Tower garage to facilitate full circulation of hotel parking
                          and the ability to use the new Park Tower garage egress noted
                          above during peak egress periods in connection with major
                          events at the hotel,

Hospitality Suites Project: (Commencing July 2006 - Approximate duration 2-3
months)

                          Construct 3 new Hospitality Suites off Exhibit Hall area and
                          provide finishes to coordinate with existing spaces, Suites to
                          include high quality wood divisible walls so that spaces are
                          flexible for occupancy reasons.
                          Relocate back-of-house areas effected by above,
                          Provide built in cabinetry with stone tops in new suites
                          Provide lounge furnishings and other FF&E to create an
                          upgraded concierge lounge ambiance, Ensure furnishings can
                          be easily moved for various functions

Cotillion Residential Project: construction of above-grade "Cotillion Tower" residential
building construction commences (Commencing January 1, 2007 - Approximate duration
18 months)



                                                                                           5
      Case 21-50263-JTD        Doc 34-2     Filed 03/19/21     Page 200 of 244




                        The Cotillion Tower will be a first-class residential building
                        approximately ten stories in height and consisting of
                        approximately 300,000 gross square feet. The Cotillion Tower
                        portion of the North Garage which will be accessed from
                        Woodley Road


PHASE HI

Center Tower Project: renovation and reconfiguration of Center Tower (Commencing
July 1, 2007 - Approximate duration 12 months)

   The Center Tower will be substantially renovated during 2007 and 2008. The scope
   for this renovation is set forth below.

      Suite Conversion (the "Center Tower Suite Conversion Project")
                    - In the event that Owner elects to convert the Wardman Tower
                        to residential use, guestrooms in the Center Tower will be
                        converted to suites in accordance with the repositioned
                        facilities criteria as described in Exhibit E-3.

      Guestrooms
      1. Replace carpet and carpet base.
      2 Replace wall vinyl and corner guards.
      3.. Replace graphics.
      4. Replace lamps..
      5. Provide new sheeted duvet, bed-skirt, "euro" shams, and accent pillow.
      6. Replace artwork.
      7. Replace upholstered furniture (task chair and upgraded lounge chair or
          recliner).
      8, Remove textured ceiling finish, and refinish sooth and paint.
      9. Install crown molding.
      10. Paint door frames, grilles and accessories.
      11. Replace casegoods, including headboards w/reading lights, night stands, side
          table, dresser, and desk.
      12 Replace counter top at existing "niche" with granite
      13. Install new welcome light and new "pin spot" over counter top in "niche",
      14. Replace closet doors with a pair of hinged doors
      15, Provide new wood luggage rack.
      16. Remove guestroom entry false column "fury-out" radius on wing wall and
          refinish as "squared-off" end,
      17, Install porcelain tile at guestroom entry.
      18. Relocate fire alarm to bath wall; needed in 50% of rooms.
      19. Provide 27" flat screen (conventional tube) TV..




                                                                                         6
   Case 21-50263-JTD        Doc 34-2     Filed 03/19/21     Page 201 of 244




   20. Provide 32" flat panel HDTV, w/ jack box and stand in 10% of guestrooms
       (Concierge level).
   21. Replace existing fan-coil thermostat with digital read-out unit..
   22. Replace guestroom entry door, including new hardware and trim, except reuse
       existing electronic lock-set.

   Guest Bathrooms
   1 Installation of shower only in 50% of King guest rooms (160 guest rooms)
   2, Replace shower curtain and liner,
   3, Install new curved shower rod.
   4 Replace/add artwork.
   5, Paint ceiling, door, frame and grille,
   6. Remove textured ceiling finish, and refinish sooth and paint.
   7. Add new millwork wall shelving unit next to mirror.
   8, Replace bathroom door, hardware and trim
   9, Add new towel caddies,

   Guest Corridor
   1. Replace carpet with Axminster carpet.
   2, Replace vinyl wall covering.
   3. Replace corner guards,
   4. Replace graphics.
   5. Replace window treatments,
   6. Replace/add soft seating.
   7. Replace/add artwork and artifacts,
   8. Paint ceilings, doors and frames,
   9. Add "pin lighting" at guestroom entry doors,
   10. Re-clad elevator doors,
   11. Install wood casings at guestroom entry doors.
   12. Add wood base in corridors.

Renovation of Public Areas (Commencing with renovation of Center Tower)

   Lobby
   Registration Lobby
   1 Paint all trim work at ceiling dome in colorations that provide an elegant but
      new and fresh appearance,
   2. Add satin finish sheen to front desk and concierge desk millwork face that
      matches the back registration wall millwork.
   3. Replace the faux wood millwork vinyl at bulkhead above front desk and
      surrounding area with wood to match registration wall.
   4 Replace seating groups including softgoods and casegoods. New furnishings
      to be supplemented with additional smaller seating groups in key areas of
      main lobby area.
   5. Provide seating/benches for waiting near front entry.




                                                                                      7
   Case 21-50263-JTD         Doc 34-2      Filed 03/19/21      Page 202 of 244




   6 Add table lamps at seating groups to add task lighting and a residential
       ambiance to this space..
   7, Provide necessary electrical floor outlets for table lamp locations.
   8, Add new large scaled center focal table under dome with large artifacts/fresh
       flowers,
   9. Replace area rugs with large needlepoint wood area rugs with intricate
       colorations and larger scaled patterns.
   10. Add lamps at front desk to provide accent lighting and a warmer residential
       ambiance to space,
   11 Add artwork behind concierge desk..

   Public Restrooms
   1. Completely renovate public restrooms adjacent to Harry's Pub to same quality
   as Park Tower..
   2, In restrooms adjacent to Lobby Lounge, provide the following:
       a.. Add millwork removable panel to underside of vanity top to conceal
           plumbing.
       b. Provide new decorative vanity mirrors and wall sconces,

Food & Beverage

Lobby Lounge
1. Reconfigure lobby lounge to provide a stronger presence within overall space,
2. Provide a millwork screening or other method that defines space however is still
   open to traffic flow.
3. Incorporate alternative flooring materials such as wood.
4, Provide new ceiling treatment that is differentiated from surrounding areas,
   Relocate bar to a more prominent location and becomes a feature in the lounge,
   Shield views so that guest does not see bar equipment.
I Provide all new casegoods and softgoods that are overly worn.

Perles and Medici's
1. Reconfigure and re-concept Perle's (190 seats) and Medici's (50 seats) to an
   upscale "steakhouse" concept which offers more private dining facilities and the
   ability to scale seating as required..
2. Replace bar in Medici's space to accommodate approximately 10 to 12 stools.
3. Relocate buffet in Perles to current private dining area and provide back service.
4, Provide new private dining rooms in current buffet location.
5, Replace carpet and softgoods.

Meeting Spaces

General Comment
1, Add flat screen reader boards in appropriate locations throughout all meeting
   areas,




                                                                                        8
      Case 21-50263-JTD         Doc 34-2     Filed 03/19/21     Page 203 of 244




   Exhibit Level — B North Prefunction Corridor
   1. Raise ceiling and add gyp board coffers with low profile chandeliers. Include
      crown molding and trim work.
   2 Provide crown molding at perimeter' areas.
   3. Replace one existing escalator and with two new (separate up and down)
      escalators. Keep one staircase.
   4, Add new ADA elevator with lobbies at 2 floors.
   5. Improve access to BOH service corridor.
   6. Provide new finishes at disturbed areas of construction that complement existing.


Wardman Tower Conversion Project: (Commencing following the Substantial
Completion of the Center Tower Project)

                         At the election of the Owner prior to December 31, 2006, the
                         Wardman Tower may be converted to residential units
                         commencing after Substantial Completion of the Center Tower
                         Project, but no sooner than July 31, 2009. Parking for these
                         residential units will be provided in the East Garage. A new
                         drop off for the Wardman Tower will be introduced onto the
                         site. The existing passageway connection with the Hotel will
                         remain as this provides access for the Wardman Tower to the
                         East Garage as well as to the Hotel facilities, as appropriate,
                         and allows for provision of Hotel services by the Hotel to the
                         residents in the Wardman Tower.




                                                                                       9
                                                                                        Case 21-50263-JTD                                                                Doc 34-2                      Filed 03/19/21                                Page 204 of 244




Exhibit E-2
                                                                                                                                                                                   .rimes loot                 eteae
                                                                                                                                                                                                                                                                               MI                                               le
                                                                                                                                                  (01000                                                                                                  im
Took Neme                                                                         r:).. ,           a                                                                                                                                                          O X O 1   A tl 1     5 O H   F N A     F 5 0 H   11                   A
                                                                                                        puma                  LI              C         Dr       1 f 31 A             o X 13                 A M I            0 N O 1

rhnei                                                                                 nu                 LF.w             3



 Clinton Acquisinen of Prepotty                                                                 0        ofn.01               i.rom                              em


 Ehnen Center Relocation Pruitt                                                             n           11a.p1                nowt                  03-

 Puk 71333:: Matting Room Ilslot•Iton Pruitt'                                               it           IJeCo                 Ltnm                 1


 tool Gangt Prolecl                                                                     I

 junior BallroomPraire(                                                                     110           Woo0i               3                                                                  •1'. -1: 1,1..11 .,-.. 1

                                                                                                                                                                                                                               ,_
 East Looting boa Ptorett                                                                   120           1.14,14             I.M.p                 141.741

 Park Tower CmuiominiurnComatran Noted                                                      4            bAryl             n.M 41                   3e44                                                     LL:1-- - 1, -4, -n'0, .1"   .4,:inA i.., i


  SODU, boom.c.id. At ;might Elevator Preset                                                    n        I.AI.x               1e"


  Filtibil Halls Penh'                                                                      Ile         1044,31               15.0..01              10.1..01


              at1                                                                           1/0         10-31-.4)1            10-1.,41              3.1-1.43


  Wudmin Tom. auvueema Remotion Pro,                                                        Ilo           1.3,441             15-pc-o1


   ne li                                                                                um              13, Ana


  Co'illion Proiet1                                                                         110         ll .0o Co              itAMl                    140703


  florpiulili Soilea Paled                                                                      O         1JJM                    4.3                   1Nat

  Cotillion RuidelltisliM101“,                                                              34                                     (./.1311              1

 phut 113                                                                               nn                IJo.T               31.000-b



  Cent. Tower Pruitt'                                                                       154                                           0             13.30101

                                                                                                                                                                                                                                                                                                    -Pl::fig         .',   -4        1,1   r?, .
   Wardnun Tower CenverlionProirot (Pawnor daimon by Deamtra 31.7076)                       154           31.M02               31"      tic                                                                                          r


 -riming of rh... I ',smug), Phut III                                                   Sun               1.3'.6.re            31.31,,.le

 inSelland oaesooda redo la wirmily =Sided let 1073, eN son stet, may pin In NW
 PI sort pads redo ta evtraily &tilde,' (or 103.3.




                                                                                                         Rep esalla Approximate PTO& Miran&                             IMIEMMI
                                                                                                          Reproonla Apprallmalt PhooDurilion                            gimisp
                                                                                                                          AtiglillonaI Flex Ilmo for Omni-              I '

                                                                                                                                                             Mihaly.        •
                                                                                                           toil       I       M nil 1 rtrS go                5301 00         _a.

                                                                                                    .1.3c-stel PNN, O.I enni31onot3.13ithaut ?Auricles apron] tanil a prep:dim mini Is 3vbnanlit11, Complete.
               Case 21-50263-JTD    Doc 34-2   Filed 03/19/21   Page 205 of 244



                                       EXHIBIT E-3


                                   FACILITIES PROGRAM




134185_8 DOC
                        Case 21-50263-JTD                        Doc 34-2                Filed 03/19/21              Page 206 of 244

                                                 Marriott Wardman Park
                                               Summary of Current Facilities
                                Wardman Tower                    Park Tower                 Central Tower                Total
Standard Rooms                       It              SF            #             SF               #          SF

     King                            72            325            20           325            325           325             417

     Dbl/Dbl                         59            325           161           325            533           325             753

     Queen                           18            325                                                                        18

         Rooms Sub-Total            149                          181                          858                         1,188

Suites
     Junior Suites'                                                 3     400-500              48      400-500                51

     Fedor Suites                                                 13      250-450                                            13

     1 BR Suites                     35          1,125              2          825                26        825               63

     2 BR Suites                      8          1,135                                        -                                8
     Presidential Suites              9       1.060-2,930                                         2       2.930              11

            Suites Sub-Total         52                           18                           76                           146

Total Guestrooms                    201                          199                          934                         1.334

Suite Mix                           26%                           9%                           8%                           11%

Meeting Space (SF)                3.392                       15.276 (includes Cotilll     54.137                        72.805

F&B Outlets                                                                                       6                            6

Parking Spaces                                              120 surface valet spaces/17 front entrance                       626
                                                             489 garage spaces"
Other                          Outdoor pool                                              Outdoor pool; Fitness Center,
                                                                                         Concierge level; Gift Shop;
                                                                                         95,000 SF of exhibit space
• Includes Deluxe Rooms, Junior. & Hospitality Suites
•' Includes 160 spaces in Cotillion Garage
Note: 3 rooms on 8th floor of the Park Tower (meeting space) and 1 room In Wardman Tower (PSE&G) have been excluded from the room count

                                             Marriott Wardman Park
                                      Proposed Facilities upon Repositioning
                                Wardman Tower                    Park Tower                 Central Tower                Total
Standard Rooms                                       SF            it            SF               #          SF

     King                                                                                     320           325             320

     Dbl/Dbl                                                                                  503           325             503

            Rooms Sub-Total                                                                   823                           823

Suites
     Junior Suites•                                                                            43        400-500             43

     1 BR Suites                                                                               26           825              26
                                                                                                                                                  Rooms
     Presidential Suites                                                                          2       2.930               2        Bays       Needed

     New Hosp. Suites                                                                          12          650               12               2              24
     New Vice-Presidential Suites                                                                 2        975                2               3                   6

     New Presidential Suites                                                                      1       1.625               1               5                   5

     Standard Rooms Converted to New Suites                                                                                                                  35

            Suites Sub-Total                                                                   86                            86
Total Guestrooms                                                                              909                           909

Suite Mix                                                                                      9%                            9%

Meeting Space (SF)                                                                        70,000 "                       70.00D

F&B Outlets                                                                                       5                            5 (Medicts/Pede's combined &
                                                                                                                                 and reconceptod to steakhouse)
Parking Spaces                                                                                                              630 (Basedon ..186 11/22 conceptual
                                                                                                                                 design)
Other                                                                                 New 10K SF Health Club with indoor pool; 3 new hospitality suites
                                                                                      on exhibit level; Concierge level; Gift Shop;
                                                                                      87.500 SF of exhibit space•••
• Includes Deluxe Rooms, Junior, Hospitality, & Parlor Suites - Decrease of 5 suites In repositioning due to lanai rooms converted to meeting space
     to offset loss of Park Tower 8th Floor meeting space
•• Assumes 16.000 SF of additional space in Center Tower - new 10K SF junior ballroom & 61( SF breakout (relocated from Park Tower 8th Floor)
••' Assumes loss of 7.500 SF of Exhibit Hall A for conversion to residential use
Note: 5 Kings and 30 DP In Central Tower am assumed to be converted to the 15 additional suites needed to partially replace
      the 52 suites in the Wardman Tower. Additionally. 3 new hospitality suites am assumed for the exhibit level.
               Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 207 of 244



                                     EXHIBIT E-4


                         RENOVATION PROGRAM ESTIMATE




134185_8 DOC
                                  Case 21-50263-JTD                       Doc 34-2       Filed 03/19/21             Page 208 of 244



                                                                         TOP LEVEL SUMMARY                                                    December 7, 2004




                                                          PRELIMINARY ORDER OF MAGNITUDE DUE DILIGENCE ESTIMATE


    PROPERTY NAME / LOCATION:              Wardman Park Marriott                                                PROJECT 4:                        .2%41
                                                                                                   YEAR BUILT/ CONVERTED:                          1979
    PROPOSED BRAND                         Marriott                                                         TOTAL ROOMS:                           909



                                                Surveyed by EsUm4tIng:    OdDec-04                                Project                      Comments:
    ESTIMATE BREAKDOWN:                                  Scope Issued:    02.Dec-04     Totals                "   Totals


    Brand-Related and Decor
         Guestrooms & Conidors (Main Tower)                                             $17.907.000                $17.907,000
         Suites (Main Tower)                                                             $8,821,000                 $8.821,000
         Wardman Tower Rooms                                                             $2,841,000                 $2,841.000
         Concierge Lounge                                                                  $339,000                   $339.000
         Penes & Medici s Restaurants                                                    $2,307,000                 $2,307,000
         Lobby                                                                           $1,34&000                  $1.343.000
         Lobby Lounge                                                                    $1,686.000                 $1,686,000
         13 - North Prefunction                                                           $964,000                    $964.000
         Main Exhibit Hall                                                               $1,120.000                 $1,120,000
         Meeting Space Electronic Reader Boards                                           $200.000                    $200.000       This is an allowance
         Kitchen Equipment                                                                $865.000                    $865,000       Amount is based on Hotel Capex
                                                                                                                                     request


                                           SUBTOTAL                                     $38,393,000                $38,393,000


          Contingency                                      10%                           $3,839,300                 $3,839,300
                                                            .                                                            .
                                           SUBTOTAL (escalated to 2006)                 $42,232,300                $42,232,300




    Project Order of Magnitude Cost: Cat 2-7                                            $42,23Z300                $42,232,300
    Project Cost per Key                                                                    $46,480                    $46,480




    Notes and Assumptions:

     I    Estimate is based on the Preliminary Property Assesment Report dated 12/2/04
     2    All unit and area quantifications are approximates based on the limited building plans available for quantity take-offs The estimate may require
          adlustrnents if actual quantities or area calculations vary from the estimated values
     3    Estimate excludes all sOftcosts; i.e. pre-opening expenses. legal fees, construction loan interest, etc
     4    No ADA survey was completed at this time.
a    5    MIDCS has no control over the costof labor and materials, the general contractors or subcontractors method of determining prices, or competitive bidding
          and market conditions. this opinion of probable cost is made on the basis of the experience, qualifications, and best judgment of the professional
          estimator familiar with the industry. MIDCS does not guarantee that proposals. bids, or actual construction cost will not vary from this or subsequent cost
          estimates
      6   MIDCS staff of professional estimators has prepared this conceptual estimate in accordance with generally accepted principles and practices
      7   No asbestos, hazardous material testing or abatement is included In this estimate.
                            Case 21-50263-JTD                          Doc 34-2                Filed 03/19/21                    Page 209 of 244
                                                           MARRIOTT INTERNATIONAL
                                                  2005 CAPEX BUDGET GUIDELINES WORKSHEETS
                                           Confidential and proprietary information of Marriott International, Inc Unauthorized use prohibited.
                                                 Marriott Guestroom Softgoods and Casegoods Redo
   Property Name:           WardMan Park        'Contact: Brian Lux                       ,                                                Telephone:      x301380-1923     f.
   Project Name:            Guestroom Redo 2006                                                                                            Date Prepared: . 7-Deo-04

Assumptions:       New MHR Room decor. Guestroom size: 12-0" x 2S-0", double-loaded guestroom corridors. NON-UNION labor. Managed and procured by
                   A&C
Inclusions:        Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, professional services.
Exclusions:        UNION OR LABOR PREMIUMS. 5SU (supplies), any property-related costs due to the renovation, any lire alarm or life safety
                   upgrades

STANDARD GUESTROOM SOFTGOODS AND CASEGOODS REDO                                                                        Cost / Room                Total Rooms         Total
Guestroom (12'-0" x
   Replace softgoods: carpet and carpet base, wall vinyl, comer guards. graphics. drapery, lamps, sheeted duvet,
   bedskIrt. euro shams, accent pillow, artwork and upholstered furniture (task chair. upgraded lounge chair or recliner)
   Provide crown molding and paint ceilings, doors, frames and grilles
   Replace casegoods: headboard(s) wl reading lights, nIghlstand(s), side table. dresser, desk. niche w/ granite           $10,112                       8233        $8,321,818
   shelf, new closet doors w/mirror, welcome light and luggage rack
'Guest Bathroom (5'-0" x W-0"):
   Replace soflgoods: wall vinyl, shower curtalMiner and curved rod, artwork, decorative mirror. and wall sconces            $2,094                      823         $1,722,951
   Paint ceiling. door, frame and grille.
   Replace casegoods: decorative lighting, granite vanity top wAvood apron, sink with faucet, towel bar at tub.
'Guest Corridor (Include all questroom and suite BAYS, for single-loaded corridors see
 Corridors' section below):
   Replace softgoods: Axminster carpet and carpet base, wall vinyl, comer guards, graphics. window treatment.                $1,442                      823         $1,186,647
   soft seating, lamps, artwork and artifacts. Paint ceilings, doors, frames and grilles                          total suite BAYS                       183          $263,859
   Replace casegoods: decorative wall sconces, ceiling light fixtures add pin lighting at entry door

     Subtotal Cost per Standard Room                                                                                            $13,647                             $11,495,275

Halo & Primary Market Hotels:
   Smooth guestroom ceiling finish                                                                                                 $885                 823            $728,355
   Smooth coat bathrom ceiling                                                                                                     $22                  823            $185,175
   Remove guestroom entry foyer false column/fun-out wing wall radius to square-off                                                $150                 823            $123,450
   Tiled entry foyer in guestroom                                                                                                  $825                 823            $678,975
   Relocate fire alarm to bath wall (50% of rooms)                                                                                 5200                 412             $82,400
   27" standard TV %valet screen                                                                                                   $400                 823            $329,200
   Refurbish existing guestroom entry doors                                                                                                             823            $329,200
   Replace one thermostat with digital thermostat; muse existing wiring / voltage                                                   400
                                                                                                                                   $1                   823             $82,300
   Refurbish bathroom doors                                                                                                       $250                  823            $205,750
               ramic floor tile, threshold and base with porcelain tile
   Replace ceramic                                                                                                                $616
                                                                                                                                    $75                   0                  $0
   Replace tub surroundcement board, ceramic tile. and soap dish                                                                 $1,125                   0                  $0
   Install grab bar at tub surround                                                                                                                       0                  $0
   New tub brightwork (excludes mixing valve replacement)                                                                          $195                   0                  $0
   Reeled elevator doors and frames in corridors                                                                                 $3,000
                                                                                                                                    159                  36            $108,000
   Union Labor Premium                                                                                                                                   5%            $717,404
   Index for 2006                                                                                                                                        3%            5451,965

   Total Cost per Halo/Prime Mrkt Room                                                                                         $22,092                              $15,517,448




PROPERTY'S SPECIFIC NEEDS                                                                                                  Cost / Room            Total Rooms         Total
  Guestroom:
  New entry door (includes hardware and trim. Reuse existing frame and lock set)                                                   $500                 823               411.500
  Premium for 32" flat panel HDTV wijack box and stand (10% of guestrooms)                                                        $2,100                 82               172200
  Safe (drawer type)                                                                                                               $300                 823               246.900

   Guest Bathroom:
   Bathiuurn door (wood swing. including hardware and trim)                                                                        $500                 823                411,500
   Reuse granite top and bowl                                                                                                    ($200)                 823               (164.600)
   Reuse mirrors and decorative lighting                                                                                         ($200)                 823               (164.600)
   Millwork wall unit w/shelving                                                                                                   $270                 823                222.210
   Bathroom Towel Caddie                                                                                                           $100                 823                 82.300
   Allow for converting bathrooms to shower only - (50% of King rooms)                                                           $1,500                 160                240.000
   Replace mixing valve                                                                                                           $175                  823                144.025

   Guest Corridors:
   Add for corridor and over sized elevator lobbies artwork and furnishings                                                        $250 /Bay           1,006              251,500
   Add for door casings in corridors                                                                                               $250                  823              205.750
   Add for wood base in corridors                                                                                                  $150 /Bay           1,006              150.900
   Union premium                                                                                                                                          5%              110.479
   Index to 2006                                                                                                                                          3%               69.602



              Grand Total Marriott Guestroom Softgoods and Casegoods Redo                                                                                           $17,907,115
                            Case 21-50263-JTD                      Doc 34-2             Filed 03/19/21                Page 210 of 244
                                                    MARRIOTT INTERNATIONAL
                                           2005 CAPEX BUDGET GUIDELINES WORKSHEETS
                                    Confidential and proprietary information of Marriott International. Inc Unauthorized use prohibited
                                                         Suites Softgoods and Casegoods Redo
                               .                     ,               ...
     Property Name:          Wardman Park        .                   Contact: Brian Lux                                  Telephone'::'             301 380 1923

     Project Name:           2006 Suites. Redo            .                                                              Date.Prepared:            7-Dec-04

Assumptions: Bay size: 12'-0" x 261-0", double-loaded guestroom corridors, NON-UNION labor. Managed and procured by A&C.

Inclusions:      Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, professional services.
Exclusions:      UNION OR PREMIUM LABOR, 5SU (supplies), any property-related costs due to the renovation, any fire alarm or life safety upgrades


     • To aid in your budgeting, please fill in the two boxes to the right. Your number of                                   Number of Suites:                86
      BAYS should be GREATER THAN your number of suites (refer to size noted above).                                         Number of BAYS:          {       183

STANDARD SUITE SOFTGOODS AND CASEGOODS REDO                                                        Cost per BAY                  Number of BAYS               Total
Suite:
     Replace softgoods: Axminster carpet, wall vinyl. comer guards, graphics, draperies, lamps,
     bedcovering, florets. artwork and soft furniture (dining chairs, task chairs, sofa(s),
     rediner(s).lounge chair(s), and ottoman(s)) Paint ceilings, doors, frames and grilles This
     excludes wall bed units. See below for additional cost.
     Replace casegoods: headboards, nightstands. dresser, workstation, dining table. end tables.
     consoles, credenzas, mirrors, bar face and top, closet racks and decorative lighting              $26,390 /BAY                         183               $4,829,370
Suite Bathroom (assumes one per suite):
     Replace softgoods: wall vinyl, shower curtain and curved rod, caulking Paint ceiling. door, frame and grille
     Replace casegoods: stone vanity top with wood apron, sink, faucet, mirror. and decorative lighting                                                   included above

            Total Cost per BAY                                                                                $26,390                                         $4,829,370

PROPERTY'S SPECIFIC NEEDS
   Suite:                                                                                                  Unit Costs                 Quantity                Total
   Premium for a custom redo (for the VP & Pres Suites only)                                                  $3,500 /bay                    11                  $38,500
   Smooth ceiling finish                                                                                        $885 May                   183                   161,955
   Refrigerator                                                                                                 $350 /each                   86                   30,100
   Safe (drawer type)                                                                                           $300 /each                   86                   25,800
   Provide 32" HDIV's w/ jack box and stand                                                                  $2,500 /each                  102                   255,000
   Additional draperies for a second hill-length window in a bay                                             $1,600 /window                  49                   78,400
   Replace entry tile with marble tile                                                                           $30 /sf                15,480                   464,400
   Add French doors w/sheers to bed area of bedsitting suite                                                  $2,400 /opening                26                   62,400
   Fumish and install painted wood base and crown molding                                                       $900 /BAY                  183                   164,700
   Replace entry door with hardware and molding                                                              $1,250 /each                  108                   134,375
   Replace one thermostat with digital thermostat; reuse existing wiring / voltage                              $100 /each                 183                    18,300
   Add for converting existing guestrooms into suites                                                       $15,000 /Bay                     28                  420,000
   Suite Bathroom:
   Softgoods and casegoods redo for additional guest baths                                                     $3,000   Math                  26                   77.400
   Replace marble floor tile, base and threshold                                                                  $38   /sf                5,160                  196,060
   Replace marble wall tile (includes cement board replacement)                                                   $41   /sf               23,392                  959,072
   Replace marble shower surround and floor                                                                    $2,100   /bath                 31                   65,100
   New frameless glass shower door                                                                               $600   /each                 86                   51.600
   Install new grab bar at tub surround                                                                         $155    /each                 86                   13.330
   Install new downlight over tub; tie to existing switch                                                       $225    /each                  6                    1.350
   Replace spa tub                                                                                             $7,500   /each                  6                   45,000
   Replace powder room door including hardware, reuse existing frame                                            $220    /each                 86                   18,920
   New tub brightwork, excluding mixing valve replacement                                                       $250    /each                 86                   21,500
   Replace mixing valve                                                                                         $275    /each                 86                   23.650
   Union premium                                                                                                                              5%                  407.815
   Index for 2006                                                                                                                             3%                  256.924




               Grand Total Suites Softgoods and Casegoods Redo                                                                                                $8,821,041
                           Case 21-50263-JTD                          Doc 34-2               Filed 03/19/21                   Page 211 of 244
                                                         MARRIOTT INTERNATIONAL
                                                2005 CAPER BUDGET GUIDELINES WORKSHEET s
                                         Confidential and proprietary Information of Marriott International, Inc Unauthorized use prohibited.
                                                            Marriott Guestroom Softgoods Redo
   Property Name:            Wardman Park
   Project Name:             Wardman Tower Guestroom.Redo 2006                                                                            Date Prepared: 7-Dec-04

Assumptions:        New MHR Room decor, Guestroom size: 121-0fi x 26LCP, double-loaded guestroom corridors. NON-UNION labor.. Managed and procured by
                    A&C
Inclusions:         Contractor burdens, tax, freight, procurement fee. warehousing. installation. contingency, professional services
Exclusions:         UNION OR LABOR PREMIUMS. 5SU (supplies). any property-related costs due to the renovation. any fire alarm or life safety
                    upgrades

STANDARD GUESTROOM SOFTGOODS AND CASEGOODS REDO                                                                     Cost / Room                 Total Rooms           Total
Guestroom f12'-0" x 26*-0"):
   Replace softgoods: carpet and carpet base, wall vinyl, corner guards, graphics, drapery, lamps, sheeted duvet,
   bedskirt euro shams, accent pillow, artwork and upholstered furniture (task chair. upgraded lounge chair or recliner).
   Paint ceilings, doors, frames and grilles
                                                                                                                          $5,272                      310           $1,634,320
*Guest Bathroom (51-r x
   Replace softgoods: wall vinyl. shower curtain/liner and curved rod, artwork, decorative mirror, and wall sconces         $960                      310            $297,600
   Paint ceiling. door, frame and grille

*Guest Corridor (Include all questroom and suite BAYS, for single-loaded corridors see
 Corridors' section below):
   Replace softgoods: Axminster carpet and carpet base, wall vinyl, corner guards, graphics, window treatment.       $1,131                           310            5350,610
   soft seating, lamps. artwork and artifacts Paint ceilings. doors, frames and grilles                    total suite BAYS                             0                  $0

       Subtotal Cost per Standard Room                                                                                          $7,363                              $2,282,530

Halo & Primary Market Hotels:
   Smooth guestroom ceiling finish                                                                                                 $885               310            $274,350
   Smooth coat bethrom ceiling                                                                                                     $225               310             $69,750
   Union Labor Premium                                                                                                                                 5%            $131,332
   Index for 2006                                                                                                                                      3%             $82,739

     Total Cost per Halo/Prime Mrkt Room                                                                                        $8,473                              $2,840,700




                Grand Total Marriott Guestroom Softgoods Redo                                                                                                       $2,840,700
                             Case 21-50263-JTD                     Doc 34-2            Filed 03/19/21               Page 212 of 244
                                                    MARRIOTT INTERNATIONAL
                                           2005 CAPEX BUDGET GUIDELINES WORKSHEETS
                                   Confidential and proprietary information of Marriott International, Inc Unauthorized use prohibited.
                                                                Concierge Lounge Redo
    Property Name:            Wardrnan Park                             Contact: Brian Lux                                  Telephone:               .301<380 1923
    Project Name:           ' 2006 Concierge Lounge Redo                                                                    Date Prepared:            7-Dec-04

Assumptions:      NON-UNION labor. Actual costs may vary depending on scope complexity and existing conditions. Assumes management and
                  procurement by A&C.
Inclusions:       Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, professional services.
Exclusions:       UNION OR PREMIUM LABOR, 5SU (supplies & systems), any property-related costs due to the renovation, any fire alarm or
                  life safety upgrades.

RENOVATION of existing Lounge - (in conjunction with a Rooms and/or Corridor redo)'

                                                                                                               Unit Cost                  Quantity           Total
    Replace carpet, vinyl wall covering, paint, and FF&E for:
    2-Bay Concierge Lounge (see 'Conversion' below to convert to 3-bay Brand Standard)                           $80,000 /lump sum               0                $0
    6-Bay Concierge Lounge                                                                                       214,000 /lump sum                           214,000

    New Buffet
    Construct new base cabinet with stone top, stone floor 3' deep (cost per If)                                    1,375 /linear foot          40            55,000

    Flat Panel TV - 42" Plasma or LCD (HD Ready)
    Includes new fiat screen TV. new power, Installation - including new blocking.                                  2,500 /lump sum              4            10.000

    Entry Focal Table & Floral
    Assumes 1 per lounge.                                                                                           3,000 hump sum                             3,000

    Renovation of existing Pantry Room (based on 12' x 8' room)
    Replace wall vinyl. ceiling tile and grid. tile flooring Relaminate countertops.                                   87 /sf                  150            13.050

    Replace Typical Pantry Equipment
    Includes refrigerator, dishwasher, coffee maker, ice machine, garbage disposal and microwave.                 14,500 /lump sum                            14,500

    Renovation of existing Powder Room
    Replace vinyl, paint, vanity top and faucet set.                                                                2,000 /lump sum              2             4.000

EXPANSION of existing Lounge Into adiacent space - (in conjunction with a Rooms, Corridor and/or Conversion redo)'
or CONVERSION of existing guestrooms, suites or offices to a Concierge Lounge

    Expansion of existing Lounge into adjacent spaces or Additional bay on a conversion                           46,000 /BAY                    0                   0
    per above (assumes pantry will remain in existing lounge and existing partitions are all gypboard).

    Convert three (3) bays of guestrooms, suites, or office to new concierge lounge,                             185,000 hump sum t              0                   0
    including FF&E, new 12J-0" x 8'-0" pantry and buffet (assumes one existing
    bathroom will be converted to pantry).

    Add if partition walls are masonry (cost per wall penetration)                                                10,200 /cutout                 0                   0

    New Pantry (Assumes 12'-0"x 8'-0")
    Construct new Pantry while expanding Lounge (assumes demolition of existing bath,                             33,500 /lump sum               0                   0
    new flooring. ceiling, rework mechanical, electrical and plumbing, new cabinetry
    and equipment)

    Construct new powder room utilizing existing guest bath space
    Assumes ADA compliant 1/2 bath, with Lounge-level finishes.                                                   10,000 /lump sum               0                   0




    Other Property-Specific Items
                                                                                                                        0                        0                 0
                                                                                                                        0                        0                 0
                                                                                                                        0                        0                 0
                                                                                                                        o                        o                 0
    Index for 2006                                                                                                                              3%             9,407
    If you are In a busy construction or UNION MARKET, please add 5.20°/ for premium costs                                                      5%            16,148
    If the Lounge Is being RENOVATED or EXPANDED as a stand-alone project, ADD 20% by entering "Y"                                                                 0

                Grand Total Concierge Lounge Redo                                                                                                          $339,104
                                Case 21-50263-JTD                      Doc 34-2            Filed 03/19/21                Page 213 of 244
                                                       MARRIOTT INTERNATIONAL
                                              2005 CAPER BUDGET GUIDELINES WORKSHEETS
                                       Confidential andproprietary information of Marriott International, Inc Unauthorized use prohibited
                                                                  Restaurant / Lounge Redo
     I.   Property Name:          Wardman Park ... --.,                   Contact: Brian Lux          ,                        TelePhone: - '              BD1 380 1923
          Project Name:           Peres and Medici's Restaurant Reconcepting                                               >   Date Prepared:              • 7-Dec-04

Assumptions: NON-UNION labor. Assumes management and procurement by A&C.
Inclusions:  Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, professional services (kitchen
             consultant included automatically only if kitchen renovation line item is executed)
Exclusions:  UNION OR PREMIUM LABOR, Kitchen consultant (unless kitchen renovation line item is filled), 5SU (supplies), POS, pre-
             opening and other soft costs, any properly-related costs due to the renovation, any fire alarm or life safety upgrades.
          All projects should be completed with the RESTAURANT DESIGN PROCESS in conjunction with the RVP of Operations and Food and
          Beverage Core Resources (ext 81562)
RENOVATION DESCRIPTIONS:
Softgoods Redo: Replace Axminster 80/20 carpet, chairs, banquette upholstery, wall vinyl. and selective artwork. Paint ceiling, doors, frames and millwork.

Softgoods and Casegoods Redo: Same as Softgoods redo with the following additions: replace tables, banquettes. hard surface flooring at buffet only
     Reface buffet and side stands

Extensive: Same as Softgoods and Casegoods redo, with the following additions: increased allowance for lighting (decorative and
    architectural). full ceiling replacement, new buffet and side stands, and replacement of minimal hard surface flooring within FOB—

                                                                                                                 Unit Cost                   Total Units                Total
Pub Lounge/ Lobby Lounge
    Softgoods Redo                                                                                                     $85 /FOH sf                     0                        $0
    Softgood and Casegoods redo                                                                                        150 /F011 sf                    0                         0
    Extensive                                                                                                          200 /FOH sf                     0

Champions (Action Bar, based on 100 seats)
   Softgoods Redo                                                                                                      100 /FOH sf                     0                        0
   Softgood and Casegoods redo                                                                                         165 /FOR sf                     0                        0
   Extensive                                                                                                           225 /FOH sf                     0                        0
   Memorabilia/License Package
   Add to above if new Champions, for one-time cost of memorabilia/license                                         115,000 /lump sum                   0                        0

    Three Meal-A-Day Restaurant (based on 150 seats)
        Softgoods Redo                                                                                                 115 /FOH sf                     0                        0
        Softgood and Casegoods redo                                                                                    175 /FOH sf                     0                        0
        Extensive                                                                                                      250 /FOH sf                     0                        0

    Upscale/ Fine Dining Restaurant (Medici's)
        Softgoods Redo                                                                                                 150 /F01-1sf                    0                       0
        Softgood and Casegoods redo                                                                                    200 /FOH sf                     0                       0
        Extensive                                                                                                      280 /FOB sf                 1,700                 476.000

                                                                                       Select Range of
Reconcept: Total New Space Plan and 100% new Build -Out                                   $275 - $350                  295 /FOH sf                 4500             1,327,500
          Complete demolition of existing FOH space (within reason). Re-theme, re-orient and build-out
          new concept Includes all construction, decor, tax, freight, procurement fees, professional
          services, etc. (If kitchen work is also required, refer to additional costs above).

Potential Additional Costs, Not Included in Above:
    Renovation to bar or buffet (included in 'Extensive' & Reconcept redo above)                                     1,000 nr •                        0                       0
    Replacement of bar or buffet (included in 'Extensive' & Reconcept redo above)                                    2,000     /If •                   0                       0
    New side stands (included in 'Extensive' & Reconcept redo above)                                                 9,500     /each                   0                       0
    Ceiling renovations - new drywall w/ articulations (Intlin 'Extensive' & Reconcept redo above )                     10     /sf                     0                       0
    Kitchen renovations. including new equipment (per kitchen sf)                                                      150     / kitchen s         1,500                 225,000
    Kitchen Consultants (typically 5% of kitchen renovation cost) (calculates automatically)                            5%                                                11,250
    HVAC, Electrical, Plumbing and/or Sprinkler adjustments..                                                           15     /sf                 6,200                  93500
    Other construction required to meet property's specific needs                                                        0                             0                       0


                                                                                                                          0                           0                        0
                                                                                                                          0                           0                        0
                                                                                                                          0                           0                        0
                                                                                                                          0                           0                        0
          Index for 2006                                                                                                                             3%                   63.983
          If you are in a busy construction or UNION MARKET, please add 5-20           for premium cos                                                                   109537

I                    Grand Total Restaurant/ Lounge Redo                                                                                                           $2,306,569

          • If = linear feet
             FOH = Front of House only
                             Case 21-50263-JTD                      Doc 34-2             Filed 03/19/21                Page 214 of 244
                                                      MARRIOTT INTERNATIONAL
                                             2005 CAPEX BUDGET GUIDELINES WORKSHEETS
                                     Confidential and proprietary information of Marriott International, Inc Unauthorized use prohibited.
                                                          Lobby and Public Restrooms Redo
     Property Name:            Weidman Park                              Contact: Brian.Lux                                   Telephone:                  I .3013801923
     Project Name:             Lobby and'Public Restroorns Redo                                                               Date Prepared:               7-Dec-04
Assumptions: NON-UNION labor, ceiling height maximum 20 feet. Assumes management and procurement by A&C.
Inclusions:  Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, p ofessional services..
Exclusions: Lounge areas, UNION OR PREMIUM LABOR, 5SU (supplies & systems), any property-related costs due to the renovation, any
             fire alarm or life safety upgrades.

                                                                                                 SF of lobby:                                                           10,600
     • To aid in your budgeting. please fill in the boxes to the right                           SF of elevator lobby:                                                       0
         to aid in calculating your total square feet.                                           SF of vestibule:                                                            0
                                                                                                 SF behind front desk (area visible to guests):                              0
                                                                                                 Ancillary public spaces, retail corridors, OTHER:                      26,400
                                                                                                                                       Total SF:                        37,000

                                                                                                               Cost per Unit                Total Units               Total
MINIMUM REQUIREMENTS (all floor finishes excluded - see below)
     Replace softgoods and casegoods: wall vinyl. seating groups. decorative mirrors,                                   $42 /sf                  10,600            $445,200
       drapery. artwork and florals. Paint ceilings, millwork, doors. frames and grilles.
For JW HOTEL or Resort add $5 per square foot                                                                              5 /sf                                              0


ELEMENTS TO BE ADDED AS NEEDED:
   Ceiling
   Replace ceiling tile and grid with same - per SF of tiled area                                                         5 /sf                       0                       0
   Replace ceiling tile and grid with articulated gypboard - per SF of tiled area                                        13 /sf                       0                       0
   Replace decorative lighting/chandelier(s) - use $1,500 per LF of diameter of each chandelier                           0 of                        0                       0
      Walls
      Replace wall sconces and tie into existing electrical                                                             600   /ea                    0                        0
      Refurbish front desk (including new granite top)                                                                1,050   /If •                  0                        0
      Replace front desk (including new granite top and cabinetry, excludes POS)                                      2,100   fif •                  0                        0
      Replace bell stand                                                                                              1,050   /If •                  0                        0
      Replace concierge stand                                                                                         1,050   /If •                  0
      Replace millwork trim on walls (base, chair and crown) - per LF of wall, include columns                           42   /If                    0                      0
      Fumish and install new wood paneling on walls - per sf of wall surface                                             35   /sf                1,251                 43,785
      Use premium paint finish (ex: Duroplex) in lieu of wall vinyl - per sf of wall surface                           0.75   /sf               10,425                  7,819
      Floor
      Replace 80/20 Axminster carpet with same (Use actual carpeted sf area)                                             10 /sf                 37,000                370,000
      Replace area rugs with same                                                                                        45 is(                  2,000                 90.000
     Public Restrooms:
     Replace ceiling tile and grid, marble wall tile (wet wall only), wall vinyl, stone vanities, electric
     faucets and flush valves, wall mirrors, decorative light fixtures, laminate toilet partitions,
     accessories, and marble floor tile (total cost is per sf area of entire restroom and vestibule)                    170 /sf                   1,600               272,000
     ADD for replacement of entry doors to restrooms.                                                                   750 /ea                       4                 3,000
     For stand-alone public restroom project, ADD 20% by entering "Y"                                                                                                       0
     Public Telephone Banks:
     Redo existing telephone banks, including ADA, with etched glass partitions, granite shelving
     and downright over each telephone (cost is per telephone stall and excludes telephone).                            990 lea                       0                       0

     Other Property-Specific Items
     Add electrical floor outlets (allowance)                                                                       10,000                           1                 10,000
     Index for 2006                                                                                                      0                          3%                 37,254
     If you are in a busy construction or UNION MARKET, please add 5-20% for premium costs                                                          5%                 63,953

                    Grand Total Lobby and Public Restrooms Redo                                                                                                  § ,343 011

• If- linear feet
                           Case 21-50263-JTD                         Doc 34-2          Filed 03/19/21                Page 215 of 244
                                                   MARRIOTT INTERNATIONAL
                                          2005 CAPEX BUDGET GUIDELINES WORKSHEETS
                                  Confidential and proprietary information of Marriott International, Inc. Unauthorized use prohibited
                                                              Restaurant/ Lounge Redo
    Property Name:           Wardman Park         .              ,    Contect: Brian'Lux                                  Telephone: '                 301 380 1923

    Project Name:            Lobby Lounge Redo                                                                            Date Prepared: '             7-Dec-04

Assumptions: NON-UNION labor. Assumes management and procurement by ABC.
Inclusions:  Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, professional services (kitchen
             consultant included automatically only if kitchen renovation line item is executed).
Exclusions: UNION OR PREMIUM LABOR, Kitchen consultant (unless kitchen renovation line item is filled), 5SU (supplies), POS, pre-
             opening and other soft costs, any property-related costs due to the renovation, any fire alarm or life safety upgrades.
     All projects should be completed with the RESTAURANT DESIGN PROCESS in conjunction with the RVP of Operations and Food and
     Beverage Core Resources (ext. 81562).
RENOVATION DESCRIPTIONS:
Softgoods Redo: Replace Axminster 80/20 carpet. chairs, banquette upholstery, wall vinyl, and selective artwork. Paint ceiling. doors, frames and millwork.

Softgoods and Casegoods Redo: Same as Softgoods redo with the following additions: replace tables. banquettes, hard surface flooring at buffet only.
     Reface buffet and side stands

Extensive: Same as Softgoods and Casegoods redo, with the following additions: increased allowance for lighting (decorative and
    architectural). full ceiling replacement, new buffet and side stands, and replacement of minimal hard surface flooring within FOH**

                                                                                                             Unit Cost                   Total Units              Total
Pub Lounge/ Lobby Lounge
    Softgoods Redo                                                                                                  $85 /FOH sf                    0                     $0
    Softgood and Casegoods redo                                                                                     150 /FOH sf                    0                      0
    Extensive                                                                                                       200 /F011 sf               6,150              1,230.000

Champions (Action Bar, based on 100 seats)
   Softgoods Redo                                                                                                   100 /FOH sf                    0                      0
   Softgood and Casegoods redo                                                                                      165 /F011 sf                   0                      0
   Extensive                                                                                                        225 /FOH sf                    0                      0
   Memorabilia/License Package
   Add to above if new Champions, for one-time cost of memorabilia/license..                                   115,000 /lump sum                   0                      0

Three Meal-A-Day Restaurant (based on 150 seats)
    Softgoods Redo                                                                                                  115 /FOH sf                    0                      0
    Softgood and Casegoods redo                                                                                     175 /FOH sf                    0                      0
    Extensive                                                                                                       250 /FOH sf                    0                      0

Upscale/ Fine Dining Restaurant (based on 75 seats)
    Softgoods Redo                                                                                                  150 /FOH sf                    0                      0
    Softgood and Casegoods redo                                                                                     200 /FOH sf                    0                      0
    Extensive                                                                                                       280 /FOH sf                    0                      0

                                                                                 Select Range of
Reconcept: Total New Space Plan and 100% new Build -Out                             $275 - $350                    325 /FOH sf                     0                      0
     Complete demolition of existing FOH space (within reason) Re-theme, re-orient, and build-out
     new concept Includes all construction, decor. tax, freight, procurement fees, professional
     services. etc (If kitchen work is also required, refer to additional costs above)

Potential Additional Costs, Not included in Above:
    Renovation to bar or buffet (included in 'Extensive' & Reconcept redo above)                                 1,000    /If •                    0                     0
    Replacement of bar or buffet (included in 'Extensive' & Reconcept redo above)                                2,000    /If •                    0                     0
    New side stands (included in 'Extensive' & Reconcept redo above)                                             9,500    /each                    0                     0
    Ceiling renovations - new drywall w/ articulations (ind in 'Extensive' 6 Reconcept redo above)                  10    /sf                      0                     0
    Kitchen renovations, including new equipment (per kitchen sf)                                                  150    / kitchen s          1,500               225,000
    Kitchen Consultants (typically 5% of kitchen renovation odst)(calculates automatically)                         5%                                              11,250
    HVAC, Electrical. Plumbing and/or Sprinkler adjustments                                                         15    /sf                  6,150                92,250
    Other construction required to meet property's spedfic needs                                                                                   0                     0


                                                                                                                      0                            0                     0
                                                                                                                      0                            0                     0
                                                                                                                      0                            0                     0
                                                                                                                      0                            0                     0
     Index for 2006                                                                                                                              3%                 46,755
                                                                                                                                                 __.
     If you are in a busy construction or UNION MARKET, please add -               for premium cos                                                 a                80,263

                Grand Total Restaurant / Lounge Redo                                                                                                         $1,585,518

      If = linear feet
     " FOH = Front of House only
                                Case 21-50263-JTD                      Doc 34-2             Filed 03/19/21               Page 216 of 244
                                                        MARRIOTT INTERNATIONAL
                                               2005 CAPEX BUDGET GUIDELINES WORKSHEETS
                                       Confidential and proprietary information or Marriott International, Inc Unauthorized use prohibited.
                                                       (room, Assembly & Public Restrooms Redo
     Property Name:            Wardman Parke                             Contact: BrianLux                                          Telephone:               301 380 1923

     Project Naive:            Exhibit Level B'- North Prefun ion Corridor                                                          Date Prepared:           7-Deo-04,

Assumptions: NON-UNION LABOR, please use the total area of the spaces being renovated INCLUDING ASSEMBLY. Assumes Management and
             procurement by A&C..
Inclusions:  Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, professional services.
Exclusions:  UNION OR PREMIUM LABOR, 5SU (supplies), any property-related costs due to the renovation, any fire alarm or life safety
             Upgrades

     To aid in your budgeting, please fill in the top two boxes for calculating your Total SF Then, please                                    SF of Ballroom:                0
     use the Total SF area for either the Minimal OR Average Ballroom and Assembly Redo                                                       SF of Assembly:            6,000
                                                                                                                                                      Total SF:          6,000


MINIMAL Ballroom and Assembly Redo:                                                                                  Cost per Unit            Total Units           Total
    Replace softgoods: wall vinyl, airwall coverings, selective assembly fumiture. graphics. Axminster
    carpet and pad. Paint ceilings, wall moldings and grilles Refinish service doors                                          $48 /sf                6,000          $288,000

AVERAGE Ballroom and Assembly Redo:                                                                                                           Use "Total SF"
   Same scope for "Minimal Redo" with the following additions: replace doors and hardware,
   chandeliers (assumes one per salon), sconces. and assembly area furniture.                                                  70 /sf                    0

OPTIONS TO MEET PROPERTY'S SPECIFIC NEEDS
    Ceiling Work
    Replace ceiling tiles and grid with same (per SF of tiled area)                                            6 /sf                                     0                    0
    Replace ceiling tiles and grid with articulated gypboard (per SF of tiled area).                          13 /sf                                 6,000               78,000
    Add for new low profile chandeliers                                                                   10,000 /ea                                     6               60,000
    Note: These costs assume the existing electrical panel can accommodate added loads, if not, add cost below,
    Wall Moldings & Doors
    Replace wall moldings including crown. chair, base, verticals (use 'Total SF" above)                       5 /sf                                     0                   0
    Replace entry doors & hardware                                                                         4,300 /leaf                                   0                   0
    Replace service & hardware                                                                             3,100 /leaf                                   0                   0
    Install electromagnetic hold-open devices on entry and service doors                                     800 /leaf                                   0                   0
    Operable Partitions:
    Refurbish manual partitions 12 feet and shorter (per SF of partition).                                    15 /sf                                     0                   0
    Refurbish manual partitions 13 feet to 16 feet tall (per SF of partition)                                 12 /sf                                     0                   0
    Refurbish manual partitions 17 feet and taller (per SF of partition).                                     10 /sf                                     0                   0
    Add for electrically-operated partitions (per panel) Note: does not include replacement of the motor.    550 /panel                                  0                   0

     Replace manually-operated partition (per SF of partition).                                                                46 /sf                    0                   0
     Replace electrically-operated partition (per SF of partition).                                                            57 /sf                    0                   0

     Dimming System(s): (Excludes Assembly)
     Refurbish existing racks and upgrade dimming system (per salon).                                                      4,550 /salon                  0                   0
     Replacement of existing system, including 6-scenes with touch-screens and infrared remote                             9,100 /salon                  0                   0
       Note: Replacement of the dimming system usually triggers replacement of the architectural
       downlighting as well - see line item in "Ceiling Work" above.
     Sound System(s): (Excludes Assembly)
     Refurbish existing racks, controls and replace speakers (per salon)                                                   6,000 /salon                  0                   0
     Replace existing racks, controls and speakers (per salon)                                                            11,200 /salon                  0                   0
     HVAC System(s):
     Contact Peter Werth at Marriott Headquarters at (301) 380-6232. peter warth@maniott corn                                   0                        0                   0
     Public Restrooms (in conjunction with Ballroom redo):
     Replace ceiling file and grid, marble wall tile (wet wall only). wall vinyl, stone vanities, electric
     faucets and flush valves, wall mirrors, decorative light fixtures. laminate toilet partitions,
     accessories, and marble floor tile (total cost is per sf area of entire restroom and vestibule)                          190 /sf                    0                   0
     For stand-alone public restroom project, ADD 20% by entering "V"                                                                                                        0
     Public Telephone Banks:
     Redo existing telephone banks, including ADA, with etched glass partitions, granite shelving
     and downlight over each telephone (cost is per telephone stall and excludes telephone)..                                990 /each                   0                   0

                            •
     Remove existing escalator and provide 2 new escalators                                                             175,000                         2            350,000
     Provide new ADA elevator                                                                                           100,000                         1            100,000
     Improve access to BOH service corridor                                                                              15,000                                       15,000
     Index to 2006                                                                                                                                     3%             26.730
     If you are in a busy construction or UNION MARKET, please add 5-20% for premium costs                                                             5%             45,887

                 Grand Total Ballroom, Assembly & Public Restrooms Redo                                                                                             $963,617
                            Case 21-50263-JTD                      Doc 34-2             Filed 03/19/21               Page 217 of 244
                                                    MARRIOTT INTERNATIONAL
                                           2005 CAPEX BUDGET GUIDELINES WORKSHI±tTS
                                    Confidential and proprietary information of Marriott International, Inc Unauthorized use prohibited
                                                     Suites Softgoods and Casegoods Redo
     Property Name:          Wardman Park                            Contact: Brian Lux                                  Telephone:                30 380 1923 r

     Project Name:           Main Exhibit.Hall Level                                                                     Date Prepared:            7-Dec-04

Assumptions: Bay size: 131-0" x 261-0", double-loaded guestroom corridors, NON-UNION labor. Managed and procured by A&C

Inclusions:      Contractor burdens, tax, freight, procurement fee, warehousing, installation, contingency, professional services.
Exclusions:      UNION OR PREMIUM LABOR, 5SU (supplies), any property-related costs due to the renovation, any fire alarm or life safety upgrades.


      To aid in your budgeting, please fill in the two boxes to the right Your number of                                     Number of Suites:
     BAYS should be GREATER THAN your number of suites (refer to size noted above).                                          Number of BAYS:                   6

STANDARD SUITE SOFTGOODS AND CASEGOODS REDO                                                         Cost per BAY                 Number of BAYS               Total
Suite:
     Replace softgoods: Axminster carpet. wall vinyl, comer guards, graphics, draperies, lamps.
     bedcovering. florals, artwork and soft furniture (dining chairs, task chairs, sofa(s),
     recliner(s).lounge chair(s), and ottoman(s)) Paint ceilings, doors, frames and grilles This
     excludes wall bed units, See below for additional cost
     Replace casegoods: headboards, nightstands. dresser, workstation. dining table, end tables,
     consoles. credenzas, mirrors, bar face and top, closet racks and decorative righting              $26,390 /BAY                            6                $158,340
Suite Bathroom (assumes one per suite):
     Replace softgoods: wall vinyl. shower curtain and curved rod, caulking. Paint ceiling, door. frame and grille
     Replace casegoods: stone vanity top with wood apron. sink, faucet, mirror, and decorative lighting                                                  included above
            Total Cost per BAY                                                                                $26,390                                           $150,340

OPTIONS TO MEET PROPERTY'S SPECIFIC NEEDS
    Suite:                                                                                                 Unit Costs                 Quanta                  Total
    Premium for JW Hotel. resort hotel or custom redo                                                        $3,500 may                        6                 $21,000
    Refrigerator                                                                                                  350 leach                    3                    1,050
    Safe (drawer type)                                                                                            300 /each                    3                      900
    Add one electrical outlet                                                                                     100 /each                    0                        0
    Add queen wall bed unit (complete with mattress)                                                            9,700 /each                    0                        0
    7" quilled foam mattress, King ( 72")                                                                         225 /room                    0                        0
    Box spring, King ( 72")                                                                                       175 /room                    0                        0
    Bed frame, (King or DD)                                                                                        35 /room                    0                        0
    71' quilted foam mattress, Double/Double (54")                                                                325 /room                    0                        0
    Box spring, Double/Double (54")                                                                               245 /room                    0                        0
    Additional draperies for a second full-length window in a bay                                              1,600 /window                   0                        0
    Replace entry tile with marble tile                                                                            30 /sf                      0                        0
    Add French doors w/sheers to bed area of bedsitting suite                                                  2,400 /opening                  0                        0
    Fumish and install painted wood base and crown molding                                                        900 /BAY                     6                    5.400
    Replace entry door with hardware and molding                                                               1,250 /each                     0                        0
    Replace one thermostat with digital thermostat; reuse existing wiring / voltage                               100 /each                    0                        0
    Plexture wall finish in lieu of vinyl (recommended in high humidity area's, premium over vinyl)                150 /BAY                    0                        0
    100% skim coating for guestrooms only                                                                         700 /BAY                     0                        0
    Suite Bathroom:
    Softgoods and c:asegoods redo for additional guest baths                                                    3,000 /bath                    3                      9,000
    Replace marble floor tile, base and threshold                                                                   38 /sf                     0                          0
    Hone and polish existing marble floor tile                                                                       6 /sf                     0                          0
    Replace marble wall tile (includes cement board replacement)                                                   41 /sf                      0                          0
    Hone and polish existing marble wall tile                                                                        5 /sf                     0                          0
    Replace marble shower surround and floor                                                                     2,100 /bath                   0                          0
    Hone and polish marble shower surround and floor                                                               320 /bath                   0                          0
    New frameless glass shower door                                                                                600 /each                   0                          0
    Install new grab bar at tub surround                                                                          155 /each                    0                          0
    Replace marble vanity top, sink, faucet set & mirror                                                        2,000 /each                    0                          0
    Replace vanity light                                                                                          285 /each                    0                          0
    Install new downlight over tub; tie to existing switch                                                        225 /each                    0                          0
    Replace spa tub                                                                                             7,500 /each                    0                          0
    Replace powder room door including hardware, reuse existing frame                                             220 /each                    0                          0
    New tub brightwork. excluding mixing valve replacement                                                        250 /each                    0                          0
    Replace mixing valve                                                                                          275 /each                    0                          0

     Other PropertySpecific Items
     Construct 3 new 2 - Bay Hospitality suites                                                                   250                     2,100                 525.000
     Relocate BON areas effected by suite construction                                                            150                     2,100                 315,000
     Add for converting existing guestrooms into suites                                                        15,000                         0                       0
     Index for 2006                                                                                                                          3%                  31.071
     If you are in a busy construction or UNION MARKET, please add 5-204 for premium costs                                                   5%                  53.338
   • if the Suites are a stand-alone project, ADD 10% by entering "Y"                                                                                                 0

               Grand Total Suites Softgoods and Casegoods Redo                                                                                                $1,120,099
               Case 21-50263-JTD      Doc 34-2     Filed 03/19/21     Page 218 of 244



                                           EXHIBIT F


When the estimated Schedule of Visits and Observations is approved by the parties, it will be
dated, signed, and incorporated by reference in this Exhibit F..




134185_8 DOC
               Case 21-50263-JTD     Doc 34-2    Filed 03/19/21    Page 219 of 244



                                         EXHIBIT G


                                  SUPPLIES DOCUMENTS

The Supplies Documents will be incorporated by reference in this Exhibit G once prepared and
approved by the parties.




134185_8 DOC
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 220 of 244




                        EXHIBIT D

  DECEMBER 3, 2020 MARYLAND CIRCUIT COURT ORDER
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 221 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 222 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 223 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 224 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 225 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 226 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 227 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 228 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 229 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 230 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 231 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 232 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 233 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 234 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 235 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 236 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 237 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 238 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 239 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 240 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 241 of 244




                        EXHIBIT E

 DECEMBER 22, 2020 MARYLAND CIRCUIT COURT ORDER
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 242 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 243 of 244
Case 21-50263-JTD   Doc 34-2   Filed 03/19/21   Page 244 of 244
